Exhibit 10.18

FIRST LIEN CREDIT AGREEMENT

Dated as of October 6, 2017,

Among

VICI PROPERTIES 1 LLC, as the Borrower,

THE LENDERS PARTY HERETO,

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Administrative Agent,



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I Definitions

     2  

Section 1.01 Defined Terms

     2  

Section 1.02 Terms Generally

     71  

Section 1.03 Effectuation of Transactions

     72  

Section 1.04 Exchange Rates; Currency Equivalents

     72  

Section 1.05 Times of Day

     72  

Section 1.06 Timing of Payment or Performance

     72  

Section 1.07 Financial Ratios

     72  

Section 1.08 Compliance with Certain Sections

     72  

Section 1.09 Letter of Credit Amounts

     73  

Section 1.10 Limited Condition Transactions

     73  

ARTICLE II The Credits

     74  

Section 2.01 Commitments

     74  

Section 2.02 Loans and Borrowings

     74  

Section 2.03 Requests for Borrowings

     75  

Section 2.04 Swingline Loans

     76  

Section 2.05 The Letter of Credit Commitment

     79  

Section 2.06 Funding of Borrowings

     89  

Section 2.07 Interest Elections

     89  

Section 2.08 Termination and Reduction of Revolving Facility Commitments

     91  

Section 2.09 Repayment of Loans; Evidence of Debt

     92  

Section 2.10 Repayment of Term Loans and Revolving Facility Loans

     92  

Section 2.11 Prepayment of Loans

     94  

Section 2.12 Fees

     99  

Section 2.13 Interest

     101  

Section 2.14 Alternate Rate of Interest

     101  

Section 2.15 Increased Costs

     102  

Section 2.16 Break Funding Payments

     103  

Section 2.17 Taxes

     104  

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     107  

Section 2.19 Mitigation Obligations; Replacement of Lenders

     109  

Section 2.20 Illegality

     110  

Section 2.21 Incremental Commitments

     111  

Section 2.22 Defaulting Lenders

     120  

ARTICLE III Representations and Warranties

     122  

Section 3.01 Organization; Powers

     122  

Section 3.02 Authorization

     123  

Section 3.03 Enforceability

     123  

Section 3.04 Governmental Approvals

     123  

Section 3.05 Financial Statements

     123  

Section 3.06 No Material Adverse Effect

     124  



--------------------------------------------------------------------------------

Section 3.07 Title to Properties; Possession Under Leases

     124  

Section 3.08 Subsidiaries

     125  

Section 3.09 Litigation; Compliance with Laws

     125  

Section 3.10 Federal Reserve Regulations

     125  

Section 3.11 Investment Company Act

     126  

Section 3.12 Use of Proceeds

     126  

Section 3.13 Tax Returns

     126  

Section 3.14 No Material Misstatements

     126  

Section 3.15 Employee Benefit Plans

     127  

Section 3.16 Environmental Matters

     127  

Section 3.17 Security Documents

     128  

Section 3.18 Location of Real Property; Vessel Data

     130  

Section 3.19 Solvency

     130  

Section 3.20 Labor Matters

     131  

Section 3.21 No Default

     131  

Section 3.22 Intellectual Property; Licenses, Etc.

     131  

Section 3.23 Senior Debt

     131  

Section 3.24 Anti-Money Laundering and Economic Sanctions Laws

     131  

Section 3.25 Insurance

     132  

Section 3.26 Citizenship

     132  

Section 3.27 Vessels

     132  

Section 3.28 REIT Status

     133  

ARTICLE IV Conditions of Lending

     133  

Section 4.01 All Credit Events

     133  

Section 4.02 First Credit Event

     133  

ARTICLE V Affirmative Covenants

     136  

Section 5.01 Existence; Businesses and Properties

     136  

Section 5.02 Insurance

     137  

Section 5.03 Taxes

     138  

Section 5.04 Financial Statements, Reports, etc.

     138  

Section 5.05 Litigation and Other Notices

     141  

Section 5.06 Compliance with Laws

     141  

Section 5.07 Maintaining Records; Access to Properties and Inspections

     142  

Section 5.08 Use of Proceeds

     142  

Section 5.09 Compliance with Environmental Laws

     142  

Section 5.10 Further Assurances; Additional Security

     142  

Section 5.11 Real Property Development Matters

     147  

Section 5.12 Rating

     149  

Section 5.13 Management Agreement

     149  

Section 5.14 Fiscal Year

     149  

Section 5.15 No Other “Designated Senior Debt”

     149  

Section 5.16 Citizenship and Certificates of Documentation

     149  

ARTICLE VI Negative Covenants

     149  

Section 6.01 Indebtedness

     150  

Section 6.02 Liens

     156  

 

ii



--------------------------------------------------------------------------------

Section 6.03 Sale and Lease-Back Transactions

     162  

Section 6.04 Investments, Loans and Advances

     163  

Section 6.05 Mergers, Consolidations and Sales of Assets

     167  

Section 6.06 Restricted Payments

     171  

Section 6.07 Transactions with Affiliates

     174  

Section 6.08 Business of the Borrower

     177  

Section 6.09 Limitation on Modifications of Certain Indebtedness; Modifications
of Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.

     177  

Section 6.10 [Reserved]

     180  

ARTICLE VII Events of Default

     181  

Section 7.01 Events of Default

     181  

Section 7.02 Right to Cure

     184  

ARTICLE VIII The Agents

     185  

Section 8.01 Appointment

     185  

Section 8.02 Delegation of Duties

     186  

Section 8.03 Exculpatory Provisions

     186  

Section 8.04 Reliance by Agents

     187  

Section 8.05 Notice of Default and Lender Direction

     187  

Section 8.06 Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders

     188  

Section 8.07 Indemnification

     188  

Section 8.08 Agents in their Individual Capacity

     189  

Section 8.09 Successor Agents

     189  

Section 8.10 Payments Set Aside

     190  

Section 8.11 Administrative Agent May File Proofs of Claim

     190  

Section 8.12 Collateral and Guaranty Matters

     191  

Section 8.13 [Reserved]

     191  

Section 8.14 First Lien Intercreditor Agreement and Collateral Matters

     191  

Section 8.15 Withholding Tax

     192  

ARTICLE IX Miscellaneous

     192  

Section 9.01 Notices; Communications

     192  

Section 9.02 Survival of Agreement

     194  

Section 9.03 Binding Effect

     194  

Section 9.04 Successors and Assigns

     194  

Section 9.05 Expenses; Indemnity

     200  

Section 9.06 Right of Set-off

     202  

Section 9.07 Applicable Law

     202  

Section 9.08 Waivers; Amendment

     202  

Section 9.09 Interest Rate Limitation

     205  

Section 9.10 Entire Agreement

     206  

Section 9.11 WAIVER OF JURY TRIAL

     206  

Section 9.12 Severability

     206  

Section 9.13 Counterparts

     206  

 

iii



--------------------------------------------------------------------------------

Section 9.14 Headings

     206  

Section 9.15 Jurisdiction; Consent to Service of Process

     207  

Section 9.16 Confidentiality

     207  

Section 9.17 Platform; Borrower Materials

     208  

Section 9.18 Release of Liens, Guarantees and Pledges

     209  

Section 9.19 Judgment Currency

     211  

Section 9.20 USA PATRIOT Act Notice

     211  

Section 9.21 No Advisory or Fiduciary Responsibility

     211  

Section 9.22 Application of Gaming Laws

     212  

Section 9.23 Vessels and Admiralty Related Matters

     213  

Section 9.24 Affiliate Lenders

     214  

Section 9.25 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     214  

 

iv



--------------------------------------------------------------------------------

Exhibits and Schedules

 

Exhibit A    Form of Assignment and Acceptance Exhibit B    Form of Borrowing
Request Exhibit C    Form of Swingline Borrowing Request Exhibit D    Form of
Interest Election Request Exhibit E-1    Form of Mortgage Exhibit E-2    Form of
Ship Mortgage Exhibit F    Form of Permitted Loan Purchase Assignment and
Acceptance Exhibit G    Form of Discounted Prepayment Option Notice Exhibit H   
Form of Lender Participation Notice Exhibit I    Form of Discounted Voluntary
Prepayment Notice Exhibit J    Form of Solvency Certificate Exhibit K    Form of
Global Intercompany Note Exhibit L    Form of Subordination, Non-Disturbance and
Attornment Agreements Exhibit M    Form of Collateral Agreement Exhibit N   
Form of Assignment of Earnings, Charterparties and Requisition Compensation
Exhibit O    Form of Assignment of Insurances Exhibit P    Form of Subsidiary
Guarantee Agreement Exhibit Q    Form of First Lien Intercreditor Agreement
Exhibit R    Form of Junior Lien Intercreditor Agreement Schedule 1.01(A)   
Mortgaged Properties and Mortgaged Vessels Schedule 1.01(B)    Subsidiary Loan
Parties Schedule 1.01(C)    Undeveloped Land

 

v



--------------------------------------------------------------------------------

Schedule 1.01(D)    Closing Date Unrestricted Subsidiaries Schedule 2.01   
Commitments Schedule 3.01    Organization; Powers Schedule 3.04    Governmental
Approvals Schedule 3.07(b)    Proceedings against Mortgaged Properties
Schedule 3.08(a)    Subsidiaries Schedule 3.08(b)    Subscriptions
Schedule 3.15(a)    ERISA Schedule 3.16    Environmental Schedule 3.22   
Intellectual Property Rights Schedule 4.02(b)    Local Counsel Schedule 5.10   
Post-Closing Items Schedule 6.01    Existing Indebtedness Schedule 6.02(a)   
Existing Liens Schedule 6.04    Existing Investments Schedule 6.07   
Transactions with Affiliates Schedule 9.01    Notice Information

 

vi



--------------------------------------------------------------------------------

FIRST LIEN CREDIT AGREEMENT, dated as of October 6, 2017 (this “Agreement”),
among VICI Properties 1 LLC, a Delaware limited liability company (the
“Borrower”), the Lenders party hereto from time to time and Wilmington Trust,
National Association, as administrative agent and collateral agent for the
Lenders.

WHEREAS, on January 15, 2015 (the “Petition Date”), Caesars Entertainment
Operating Company, Inc., a Delaware corporation (“CEOC”), and each other Debtor
(as defined herein) filed a voluntary petition for relief (the “Chapter 11
Case”) under Chapter 11 of Title 11 of the United States Code (as amended,
modified, or supplemented from time to time, the “Bankruptcy Code”) in the
United States Bankruptcy Court for the Northern District of Illinois (the
“Bankruptcy Court”) and each continued in the possession of its property and in
the management of its business pursuant to Sections 1107 and 1108 of the
Bankruptcy Code.

WHEREAS, CEOC, the Prepetition Lenders and the Prepetition Agent (each as
defined below) are parties to that certain Third Amended and Restated Credit
Agreement, dated as of July 25, 2014 (as amended, modified, waived or
supplemented from time to time, “Prepetition Credit Agreement”), pursuant to
which the Prepetition Lenders and the Prepetition Agent made certain loans,
advances and other financial accommodations on terms and conditions set forth
therein.

WHEREAS, on January 17, 2017, the Bankruptcy Court entered the Confirmation
Order confirming the Debtors’ Third Amended Joint Plan of Reorganization
pursuant to Chapter 11 of the Bankruptcy Code (as amended, modified, waived or
supplemented from time to time, the “Plan of Reorganization”).

WHEREAS, in connection with the confirmation and implementation of and pursuant
to the Plan of Reorganization, CEOC, VICI Properties Inc., a Maryland
corporation (the “Parent”), PropCo and the Borrower have undertaken a series of
transactions, including (i) CEOC forming Parent as a new entity, and Parent in
turn forming PropCo and PropCo GP LLC, a Delaware limited liability company, as
the general partner of PropCo, (ii) PropCo forming the Borrower, (iii) the
Borrower forming certain Subsidiaries to hold certain property contributed,
indirectly, from CEOC and its Subsidiaries, (iv) CEOC contributing (or causing
the contribution of) (x) certain properties to the Borrower and its
Subsidiaries, and (y) certain golf course assets to VICI Golf, LLC, a Delaware
corporation (“TRS”), a subsidiary of Parent, and (v) CEOC merging with and into
OpCo with OpCo surviving such merger (the “CEOC Merger”).

WHEREAS, further in connection with the confirmation and implementation of the
Plan of Reorganization, certain of the Subsidiaries of Borrower are entering
into the Lease Agreements with CEOC in respect of the properties previously
contributed by CEOC to the Borrower in connection with the Plan of
Reorganization.

WHEREAS, the Borrower and the Subsidiary Guarantors are entering into this
Agreement and the other Loan Documents to partially satisfy the Prepetition
Credit Agreement as provided in the Plan of Reorganization and to consummate the
Plan of Reorganization and, in connection therewith, the initial Lenders are
hereby deemed to have made, in the aggregate, $1,638,387,394 in principal amount
of Term B-1 Loans (as defined below) to the Borrower.

 



--------------------------------------------------------------------------------

WHEREAS, the Revolving Facility Lenders, if any, may make available to the
Borrower new Revolving Facility Commitments to provide for working capital,
Letters of Credit and general corporate purposes (including, without limitation,
for Permitted Business Acquisitions, capital expenditures, Capitalized Software
Expenditures, Restricted Payments and project development).

WHEREAS, in connection with the confirmation and implementation of the Plan of
Reorganization, Borrower shall substantially contemporaneously issue (i) the
First Priority Senior Secured Notes to certain holders of obligations under the
First Lien Indentures (as defined in the Plan of Reorganization) and (ii) the
Second Priority Senior Secured Notes to certain holders of obligations under the
First Lien Indentures and Prepetition Lenders.

NOW, THEREFORE, the Lenders and the L/C Issuer are willing to extend such credit
to the Borrower on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate in effect for such day plus 1/2 of 1%, (b) the
Prime Rate in effect on such day, and (c) the Adjusted Eurocurrency Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided, that for the avoidance
of doubt, the Eurocurrency Rate for any day shall be based on the rate
determined on such day at approximately 11:00 a.m. (London time) by reference to
the British Bankers’ Association Interest Settlement Rates (or the successor
thereto if the British Bankers’ Association is no longer making a Eurocurrency
Rate available) for deposits in Dollars (as set forth by any service selected by
the Administrative Agent that has been nominated by the British Bankers’
Association (or the successor thereto if the British Bankers’ Association is no
longer making a Eurocurrency Rate available) as an authorized vendor for the
purpose of displaying such rates). Any change in such rate due to a change in
the Prime Rate, the Federal Funds Rate or the Adjusted Eurocurrency Rate shall
be effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Rate or the Adjusted Eurocurrency Rate, as the case may
be.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan or Swingline Loan.

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

 

2



--------------------------------------------------------------------------------

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

“Acceptable Discount” shall have the meaning assigned to such term in
Section 2.11(g)(iii).

“Acceptance Date” shall have the meaning assigned to such term in
Section 2.11(g)(ii).

“Accepting Lender” shall have the meaning assigned to such term in
Section 2.11(e).

“Act of Terrorism” shall mean an act of any Person directed towards the
overthrowing or influencing of any government de jure or de facto, or the
inducement of fear in or the disruption of the economic system of any society,
by force or by violence, including (i) the hijacking or destruction of any
conveyance (including an aircraft, vessel, or vehicle), transportation
infrastructure or building, (ii) the seizing or detaining, and threatening to
kill, injure, or continue to detain, or the assassination of, another
individual, (iii) the use of any (a) biological agent, chemical agent, or
nuclear weapon or device or (b) explosive or firearm, with intent to endanger,
directly or indirectly, the safety of one or more individuals or to cause
substantial damage to property, and (iv) a credible threat, attempt, or
conspiracy to do any of the foregoing.

“Additional Mortgage” shall have the meaning assigned to such term in Section
5.10(c)(i).

“Additional Ship Mortgage” shall have the meaning assigned to such term in
Section 5.10(c)(ii).

“Adjusted Eurocurrency Rate” shall mean, with respect to any Eurocurrency
Borrowing for any Interest Period, an interest rate per annum equal to the
greater of (x) (a) the Eurocurrency Rate in effect for such Interest Period
divided by (b) one minus the Statutory Reserves applicable to such Eurocurrency
Borrowing, if any, and (y) in the case of Eurocurrency Borrowings composed of
Initial Term B Loans, 1.00%.

“Adjusted Funds From Operations” for any period means EBITDA of the Borrower and
its Subsidiaries minus (i) Interest Expense (and all other amounts added back in
clause (ii) of the defined term “EBITDA”) other than amortization of deferred
financing costs and original issue discount, minus (ii) Consolidated Taxes,
minus (iii) all pro forma adjustments described in the last paragraph of the
definition “EBITDA”, including all Pro Forma Operating Cost Savings and
Synergies.

“Adjusted Total Assets” means, for any Person as of any determination date, the
sum of:

(1) Total Assets for such Person and its Subsidiaries on a consolidated basis as
of the end of the last completed fiscal quarter preceding such determination
date for which financial statements have been delivered to Lenders pursuant to
Section 5.04; and

(2) any increase or decrease in Total Assets for such Person and its
Subsidiaries on a consolidated basis following the end of such quarter
determined on a Pro Forma Basis through such determination date, including any
increase in Total Assets for such Person and its Subsidiaries on a consolidated
basis resulting from the application of the proceeds of any additional
Indebtedness.

 

3



--------------------------------------------------------------------------------

“Administrative Agent” means Wilmington Trust, National Association, in its
capacity as administrative agent under any of the Loan Documents, together with
its permitted successors and assigns.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.01 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified. In no
event shall CEOC or any of its Affiliates be deemed to be an Affiliate of the
Borrower or any of its Subsidiaries solely as a result of any consolidation by
CEOC of the Borrower and its Subsidiaries with CEOC for accounting purposes or
any transaction that complies with Section 6.07.

“Affiliate Lender” shall have the meaning assigned to such term in
Section 9.24(a).

“Affiliate Transaction” shall have the meaning assigned to such term in
Section 6.07.

“Agent Action” shall have the meaning assigned to such term in the definition of
“Permitted Business Judgment.”

“Agent Parties” shall have the meaning assigned to such term in Section 9.17.

“Agents” shall mean the Administrative Agent, the Collateral Agent and the
Security Trustee and, individually, each, an “Agent”.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“All-in Yield” shall mean, as to any Loans, the yield thereon payable to all
Lenders providing such Loans as reasonably determined by the Administrative
Agent taking into account interest rate, margin, original issue discount,
up-front fees (other than such fees excluded pursuant to the second proviso
below), rate floors or otherwise; provided, that original issue discount and
up-front fees shall be equated to interest rate assuming a 4-year life to
maturity (or, if less, the life of such Loans); provided, further, that “All-in
Yield” shall not include\ arrangement, commitment, underwriting, structuring or
similar fees, customary consent fees or any fee for an amendment paid generally
to consenting lenders.

 

4



--------------------------------------------------------------------------------

“Allowed” shall have the meaning assigned to such term in the Plan of
Reorganization.

“Anti-Money Laundering Laws” shall mean any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party, its Subsidiaries or Affiliates, related to
terrorism financing or money laundering including any applicable provision of
the USA PATRIOT Act and The Currency and Foreign Transactions Reporting Act
(also known as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§
1818(s), 1820(b) and 1951-1959).

“Applicable Commitment Fee” shall mean, for any day, with respect to any
Incremental Revolving Facility Commitments, the “Applicable Commitment Fee” set
forth in the applicable Incremental Assumption Agreement.

“Applicable Date” shall have the meaning assigned to such term in
Section 9.08(f).

“Applicable Discount” shall have the meaning assigned to such term in Section
2.11(g)(iii).

“Applicable Margin” shall mean for any day (i) with respect to any Term B Loan,
3.50% per annum in the case of any Eurocurrency Loan and 2.50% per annum in the
case of any ABR Loan and (ii) with respect to any Other Term Loan or Revolving
Loan, the “Applicable Margin” set forth in the Incremental Assumption Agreement
relating thereto.

“Applicable Premium” shall mean the excess of (A) the present value of all
remaining required interest to and immediately prior to the first anniversary of
the Closing Date (using the Adjusted Eurocurrency Rate that is determined for a
three-month Interest Period commencing on the date of such Applicable Premium
prepayment and assuming such Adjusted Eurocurrency Rate remains the same for the
entire period from the date of such Applicable Premium prepayment to the first
anniversary of the Closing Date) and principal payments due on the principal
amount of such Term B Loans being repaid and subject to such Applicable Premium
prepayment plus the prepayment premium provided in clause (i)(B) of
Section 2.11(a) on such principal amount subject to such Applicable Premium
prepayment, in each case assuming a prepayment date of the first anniversary of
the Closing Date, computed using a discount rate equal to the Treasury Rate plus
50 basis points over (B) the principal amount of such Term B Loans subject to
such Applicable Premium prepayment. For purposes of this definition, “Treasury
Rate” means the rate per annum equal to the yield to maturity at the time of
computation of the United States of America Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
statistical release designated “H.15(519)” that has become publicly available at
least two (2) Business Days prior to the date on which notice of the applicable
prepayment has been delivered in accordance with this Agreement (or, if such
Federal Reserve statistical release is no longer published, any successor
release or any other publicly available source of similar market data)) most
nearly equal to the period from such date of Applicable Premium prepayment to
and immediately prior to the first anniversary of the Closing Date; provided,
however, that if the period from such date of Applicable Premium prepayment to
the first anniversary of the Closing Date is not equal to the constant maturity
of a United States of America Treasury security for which a weekly average yield
is given, the Treasury Rate shall be obtained by linear interpolation
(calculated to the

 

5



--------------------------------------------------------------------------------

nearest one-twelfth of a year) from the weekly average yields of United States
of America Treasury securities for which such yields are given, except that if
the period from such date of prepayment to the first anniversary of the Closing
Date is less than one year, the weekly average yield on actually traded United
States of America Treasury securities adjusted to a constant maturity of one
year shall be used.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Sale” shall mean (i) any loss, damage, destruction or condemnation of, or
any sale, transfer, conveyance, lease, license or other disposition (including
any sale and leaseback of assets and any mortgage or lease of Real Property) to
any Person of any asset or assets of the Borrower or any Subsidiary or (ii) the
issuance or sale of Equity Interests (other than directors’ qualifying shares
and shares issued to foreign nationals or other third parties to the extent
required by applicable law) of any Subsidiary (other than to the Borrower or
another Subsidiary) whether in a single transaction or series of related
transactions.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent and reasonably
satisfactory to the Borrower.

“Auto-Extension Letter of Credit” shall have the meaning assigned to such term
in Section 2.05(b).

“Auto-Reinstatement Letter of Credit” shall have the meaning assigned to such
term in Section 2.05(b).

“Availability Period” shall mean, with respect to any Class of Revolving
Facility Commitments under any Revolving Facility, the period from and including
the Closing Date (or, if later, the effective date for such Class of Revolving
Facility Commitments) to but excluding the earlier of the Revolving Facility
Maturity Date with respect to such Class and, in the case of each of the
Revolving Facility Loans, Revolving Facility Borrowings, Swingline Loans,
Swingline Borrowings and Letters of Credit under such Revolving Facility, the
date of termination in full of the Revolving Facility Commitments of such Class.

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender under any Revolving Facility at any time, an amount equal to the amount
by which (a) the Revolving Facility Commitment under such Revolving Facility of
such Revolving Facility Lender at such time exceeds (b) the Revolving Facility
Credit Exposure under such Revolving Facility of such Revolving Facility Lender
at such time.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

6



--------------------------------------------------------------------------------

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bankruptcy Code” shall have the meaning assigned to such term in the recitals
hereto.

“Bankruptcy Court” shall have the meaning assigned to such term in the recitals
hereto.

“Below Threshold Asset Sale Proceeds” shall have the meaning assigned to such
term in the definition of the term “Cumulative Credit.”

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any Person, the board of directors or
managers, as applicable, of such Person or any Parent Entity of such Person (or,
if such Person is a partnership, the board of directors or other governing body
of the general partner or any Parent Entity of such general partner, of such
Person) or any duly authorized committee thereof. Unless otherwise indicated
herein, all references to the Board of Directors shall mean the Board of
Directors of the ultimate parent entity of the Borrower.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17.

“Borrowing” shall mean a group of Loans of a single Type in a single currency
under a single Facility and made on a single date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.

“Borrowing Minimum” shall mean $1,000,000 except, in the case of Swingline
Loans, $500,000.

“Borrowing Multiple” shall mean $1,000,000 except, in the case of Swingline
Loans, $100,000.

“Borrowing Request” shall mean a written request by the Borrower in accordance
with the terms of Section 2.03 and substantially in the form of Exhibit B.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in Dollars in the London interbank market (or such
other interbank market, to the extent used to determine the Eurocurrency Rate in
accordance with the definition thereof).

 

7



--------------------------------------------------------------------------------

“Capitalized Lease Obligations” means, with respect to a Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP;
provided that any obligations that would not be accounted for as Capitalized
Lease Obligations under GAAP as of the Closing Date shall not be included in
Capitalized Lease Obligations after the Closing Date due to any changes in GAAP
or interpretations thereunder or otherwise.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a Person
and its Subsidiaries during such period in respect of licensed or purchased
software or internally developed software and software enhancements that, in
accordance with GAAP, are or are required to be reflected as capitalized costs
on the combined or consolidated balance sheet of such Person and its
Subsidiaries.

“Cash Collateralize” shall have the meaning assigned to such term in
Section 2.05(g).

“Cash Management Agreement” shall mean any agreement to provide to the Borrower
or any Subsidiary cash management services for collections, treasury management
services (including controlled disbursement, overdraft, automated clearing house
fund transfer services, return items and interstate depository network
services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services.

“Cash Management Bank” shall mean any Person that, at the time it enters into a
Cash Management Agreement (or on the Closing Date), is an Agent, a Lender or an
Affiliate of any such Person, in each case, in its capacity as a party to such
Cash Management Agreement.

“CEC” means Caesars Entertainment Corporation, a Delaware corporation, together
with its successors and assigns.

“CES” means Caesars Enterprise Services, LLC, a Delaware limited liability
company.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

“Change of Control” means the occurrence of any of the following:

(a) the sale, exchange or other transfer, in one or a series of related
transactions, of all or substantially all the assets of the Borrower and its
Subsidiaries, taken as a whole, to one or more Persons; provided that, for the
avoidance of doubt, the lease of all or substantially all of the assets of
Borrower and its Subsidiaries, taken as a whole, shall not constitute a Change
of Control;

 

8



--------------------------------------------------------------------------------

(b) the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), in a single transaction or in a related series of transactions,
by way of merger, consolidation, amalgamation or other business combination or
purchase of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act, or any successor provision), of more than 50% of the total voting
power of the Voting Stock of any Parent Entity of the Borrower; or

(c) a “Change of Control” occurs under and as defined in the First Priority
Senior Secured Notes Indenture or the Second Priority Senior Secured Notes
Indenture, solely to the extent the outstanding principal amount of First
Priority Senior Secured Notes or Second Priority Senior Secured Notes, as
applicable, exceeds $60,000,000.

Notwithstanding the foregoing: (A) any holding company, all or substantially all
of the assets of which are comprised of the Borrower or any Parent Entity of the
Borrower, shall not itself be considered a “person” or “group” for these
purposes; (B) the transfer of assets between or among the Borrower’s
Subsidiaries and the Borrower shall not itself constitute a Change of Control;
(C) the term “Change of Control” shall not include a merger or consolidation of
the Borrower with or the sale, assignment, conveyance, transfer or other
disposition of all or substantially all of the Borrower’s assets to, an
Affiliate incorporated or organized solely for the purpose of reincorporating or
reorganizing the Borrower in another jurisdiction and/or for the sole purpose of
forming or collapsing a holding company structure; (D) a “person” or “group”
shall not be deemed to have beneficial ownership of securities subject to a
stock or asset purchase agreement, merger agreement or similar agreement (or
voting or option or similar agreement related thereto) until the consummation of
the transactions contemplated by such agreement; and (E) the Transactions and
any transactions related thereto shall not constitute a Change of Control.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date, or (c) the making or issuance of any written request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date; provided, however, that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder, issued in connection therewith or in implementation
thereof and (ii) all requests, rules, guidelines, requirement and directives
promulgated by the Bank of International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
of foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented, but only to the extent a Lender is imposing
applicable increased costs or costs in connection with capital adequacy
requirements similar to those described in clauses (a) and (b) of Section 2.15
generally on other similarly situated borrowers of loans under United States of
America credit facilities.

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

9



--------------------------------------------------------------------------------

“Class” shall mean, (a) when used in reference to any Loan or Borrowing, shall
refer to whether such Loan, or the Loans comprising such Borrowing, are Term B
Loans, Other Term Loans or Revolving Loans and (b) when used in reference to any
Commitment, refers to whether such Commitment is in respect of a commitment to
make Term B Loans, Other Term Loans or Revolving Loans. Other Term Loans or
Revolving Loans that have different terms and conditions (together with the
Commitments in respect thereof) from the Term B Loans or from other Other Term
Loans or other Revolving Loans, as applicable, shall be construed to be in
separate and distinct Classes.

“Class Loans” shall have the meaning assigned to such term in Section 9.08(f).

“Closing Date” shall mean October 6, 2017.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean all the “Collateral” (or equivalent term) as defined in
any Security Document and shall also include the Mortgaged Properties, Mortgaged
Vessels and all other property that is subject to any Lien in favor of the
Collateral Agent or the Security Trustee (as applicable) for the benefit of the
Secured Parties pursuant to any Security Documents, but shall in each case
exclude all Excluded Property.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Parties.

“Collateral Agreement” shall mean the Collateral Agreement (First Lien)
substantially in the form of Exhibit M, dated as of the Closing Date, among the
Borrower, each Subsidiary Loan Party and the Collateral Agent, as amended,
modified, waived or supplemented from time to time.

“Collateral Requirement” shall mean the requirement that (in each case subject
to Sections 5.10(d), (e) and (g), Section 5.11 and Schedule 5.10 (and excluding
Excluded Property) and except as otherwise contemplated by this Agreement or any
Security Document):

(a) on the Closing Date, the Collateral Agent shall have received (x) from the
Borrower and each Subsidiary Loan Party, a counterpart of the Collateral
Agreement, and (y) from each Subsidiary Loan Party, a counterpart of the
Subsidiary Guarantee Agreement;

(b) on the Closing Date, (i) the Collateral Agent shall have received (A) a
pledge of all the issued and outstanding Equity Interests owned on the Closing
Date directly by the Loan Parties, other than Excluded Securities and (ii) the
Collateral Agent shall have received all certificates or other instruments (if
any) representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

(c) (i) on the Closing Date and at all times thereafter, all Indebtedness of the
Borrower and each Subsidiary having, in the case of each instance of
Indebtedness, an aggregate principal amount in excess of $10,000,000 (other than
(A) intercompany current liabilities in connection with the cash management
operations of the Borrower and the Subsidiaries or (B) to the extent that a
pledge of such promissory note or instrument would violate applicable law) that

 

10



--------------------------------------------------------------------------------

is owing to a Loan Party, other than Excluded Securities, and is evidenced by a
promissory note or an instrument shall have been pledged pursuant to the
Collateral Agreement (or other applicable Security Document as reasonably
required by the Collateral Agent); provided that there shall not be more than
$30,000,000 of Indebtedness, other than Excluded Securities, in the aggregate
that is not evidenced by a promissory note or similar instrument and not pledged
pursuant to the Collateral Agreement and (ii) the Collateral Agent shall have
received all such promissory notes or instruments required to be delivered
pursuant to the applicable Security Documents, together with note powers or
other instruments of transfer with respect thereto endorsed in blank;

(d) in the case of any Person that becomes a Subsidiary Loan Party after the
Closing Date, the Collateral Agent shall have received (i) a supplement to the
Collateral Agreement and the Subsidiary Guarantee Agreement and (ii) supplements
to the other Security Documents, if applicable, in the form specified therein,
duly executed and delivered on behalf of such Subsidiary Loan Party;

(e) after the Closing Date, (i) all the outstanding Equity Interests of (A) any
Person that becomes a Subsidiary Loan Party after the Closing Date and (B) all
the Equity Interests that are directly acquired by a Loan Party after the
Closing Date, other than Excluded Securities, shall have been pledged pursuant
to the Collateral Agreement and (ii) the Collateral Agent shall have received
all certificates or other instruments (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank;

(f) on the Closing Date and at all times thereafter, all documents and
instruments, including Uniform Commercial Code financing statements, required by
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded to create the Liens intended to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or the recording concurrently with, or promptly
following, the execution and delivery of each such Security Document;

(g) within (x) 90 days after the Closing Date (in the case of clause (ii)) and
60 days after the Closing Date (in the case of clause (i)) with respect to the
Mortgaged Properties set forth on Schedule 1.01(A) (or such later date as the
Collateral Agent may agree in its reasonable discretion) and (y) within the time
periods set forth herein, and solely to the extent required hereby, with respect
to the Mortgaged Properties encumbered pursuant to this Agreement, the
Collateral Agent shall have received (i) counterparts of each Mortgage to be
entered into with respect to each such Mortgaged Property duly executed and
delivered by the record owner of such Mortgaged Property and suitable for
recording or filing, together with the payment of any taxes or fees required in
connection with the recording or filing of each such Mortgage and (ii) such
other documents including, but not limited to, any consents, agreements and
confirmations of third parties, as the Collateral Agent may reasonably request
with respect to any such Mortgage or Mortgaged Property;

 

11



--------------------------------------------------------------------------------

(h) within (x) 90 days after the Closing Date (in the case of clauses
(ii) through (vii)) and 60 days after the Closing Date (in the case of clause
(i) and, solely with respect to flood insurance policies, clause (ii)) with
respect to the Mortgaged Properties set forth on Schedule 1.01(A) (or such later
date as the Collateral Agent may agree in its reasonable discretion) and
(y) within the time periods set forth herein, and solely to the extent required
hereby, with respect to Mortgaged Properties encumbered pursuant to this
Agreement, the Collateral Agent shall have received (i) a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property on which a “Building” (as
defined in 12 CFR Chapter III, Section 339.2) is located (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each Loan Party relating thereto), (ii) a copy of,
or a certificate as to coverage under, and a declaration page relating to, the
insurance policies required by Section 5.02 (including, without limitation,
flood insurance policies), each of which shall (A) be endorsed or otherwise
amended to include a “standard” lender’s loss payable or mortgagee endorsement
(as applicable), (B) name the Collateral Agent, on behalf of the Secured
Parties, as additional insured, (C) in the case of flood insurance, (1) identify
the addresses of each property located in a special flood hazard area,
(2) indicate the applicable flood zone designation, the flood insurance coverage
and the deductible relating thereto, and (3) if available, provide that the
insurer will give the Collateral Agent forty-five (45) days’ written notice of
cancellation (or such shorter period reasonably acceptable to the Administrative
Agent), (iii) customary opinions addressed to the Administrative Agent and the
Collateral Agent for its benefit and for the benefit of the Secured Parties of
(A) local counsel for the Loan Parties in each jurisdiction where the Mortgaged
Property is located with respect to the enforceability of the Mortgages and
other matters customarily included in such opinions and (B) counsel for the Loan
Parties regarding due authorization, execution and delivery of the Mortgages,
(iv) a policy or policies or marked-up unconditional binder of title insurance,
as applicable, paid for by the Borrower or the Subsidiaries, issued by a
nationally recognized title insurance company insuring the Lien of each Mortgage
to be entered into on the Closing Date or thereafter in accordance with this
Agreement as a valid Lien on the Mortgaged Property described therein, free of
any other Liens except Permitted Liens, together with such customary
endorsements (including zoning endorsements where reasonably appropriate and
available or, in lieu of such zoning endorsements, where available at
commercially reasonable rates in the jurisdiction where the applicable Mortgaged
Property is located, a zoning report from a recognized vendor or a zoning
compliance letter from the applicable municipality in a form reasonably
acceptable to the Collateral Agent), coinsurance and reinsurance as the
Collateral Agent may reasonably request and which are available at commercially
reasonable rates in the jurisdiction where the applicable Mortgaged Property is
located, (v) if the finalization of the title insurance policies pursuant to
clause (iv) hereof and the Surveys (as hereinafter defined) pursuant to clause
(v) hereof occurs after delivery of any Mortgage pursuant to clause (g), then,
to the extent required to correct and/or confirm the Mortgaged Property
encumbered by such Mortgage is consistent with that so insured and surveyed
and/or confirm the Collateral Agent’s mortgage Lien on and security interests in
such Mortgaged Property, (A) an amendment to any such applicable Mortgage (or to
the extent required, a new Mortgage) duly authorized, executed and acknowledged,
in recordable form and otherwise in form and substance reasonably acceptable to
the Administrative Agent with respect to each such applicable Mortgaged Property
and (B) such other documents, including, but not limited to, any supplemental
consents, agreements and/or confirmations of third parties, and

 

12



--------------------------------------------------------------------------------

supplemental local counsel opinions, as Collateral Agent may reasonably request
in order to effectuate the same, and (vi) a survey of each Mortgaged Property
(including all improvements, easements and other customary matters thereon
reasonably required by the Collateral Agent), as applicable, for which all
necessary fees (where applicable) have been paid (such surveys, collectively,
the “Surveys”). Such Surveys shall be certified in writing to Borrower,
Collateral Agent and the title insurance company, and shall meet minimum
standard detail requirements for ALTA/ACSM Land Title Surveys in all material
respects and shall be sufficient and satisfactory to the title insurance company
so as to enable the title insurance company to issue coverage over all general
survey exceptions. All such Surveys shall be dated (or redated) not earlier than
six months prior to the date of delivery thereof (unless otherwise reasonably
acceptable to the title insurance company issuing the title insurance);

(i) within (x) 120 days after the Closing Date (or such later date as the
Collateral Agent may agree in its reasonable discretion) and (y) 60 days after
the Closing Date (solely to the extent required hereunder), the Collateral Agent
shall have received, with respect to each Mortgaged Vessel set forth on Schedule
1.01(A) and each Replacement Vessel or Documented Vessel acquired after the
Closing Date required to be subject to an Additional Ship Mortgage, within the
time periods set forth herein, the Collateral Agent and the Security Trustee (as
applicable), shall have received (i) a Ship Mortgage granting to the Security
Trustee for the benefit of the Secured Parties a valid, binding and enforceable
(subject to (a) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally and (b) general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law)) first
preferred mortgage on such Mortgaged Vessel under the Ship Mortgage Act subject
only to Permitted Liens and (ii) an Earnings Assignment and Insurance Assignment
with respect to such Mortgaged Vessel each in favor of the Security Trustee,
executed and deliver, in each case, by a duly authorized officer of the
appropriate Loan Party, together with such certificates, notices and affidavits
ancillary to such Ship Mortgage, Earnings Assignment and Insurance Assignment;

(j) on the Closing Date, the Collateral Agent shall have received ACORD
certificates of insurance evidencing the insurance required by the terms of this
Agreement; and

(k) after the Closing Date, the Collateral Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to Sections
5.10 and 5.11 and (ii) upon reasonable request by the Collateral Agent, evidence
of compliance with any other requirements of Sections 5.10 and 5.11.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment and Term Facility Commitment and (b) with respect to any
Swingline Lender, its Swingline Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended, modified, or supplemented from time to time, and any
successor statute.

 

13



--------------------------------------------------------------------------------

“Common Units” shall have the meaning assigned to such term in the Limited
Liability Company Agreement.

“Communications” shall mean, collectively, any notice, demand, communication,
information, document or other material (including any Borrower Materials)
provided pursuant to this Agreement, any other Loan Document or the transactions
contemplated hereby or therein.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender, unless the designation of such Conduit Lender is made
with the Borrower’s prior written consent (not to be unreasonably withheld or
delayed), which consent shall specify that it is being made pursuant to the
proviso in the definition of Conduit Lender and provided that designating Lender
provides such information as the Borrower reasonably request in order for the
Borrower to determine whether to provide their consent or (b) be deemed to have
any Commitment; provided, further, that each Conduit Lender shall comply with
Section 9.16 and the Lender organizing and administering such Conduit Lender
shall be responsible for such compliance.

“Confirmation Order” shall have the meaning given to such term in Section 4.02.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Capitalized Lease Obligations, Indebtedness for borrowed
money and Disqualified Stock of the Borrower and the Subsidiaries determined on
a combined or consolidated basis on such date in accordance with GAAP.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of intangible assets, deferred financing
fees, debt issuance costs, commissions, fees and expenses and expensing of any
bridge, commitment fees, any expense resulting from the discounting of any
outstanding Indebtedness in connection with the application of purchase
accounting and non-cash costs associated with Swap Agreements, or any other
financing fees, and Capitalized Software Expenditures and amortization of
unrecognized prior service costs and actuarial gains and losses related to
pensions and other post-employment benefits, but excluding amortization of
original issue discount, of such Person for such period on a combined,
consolidated basis and otherwise determined in accordance with GAAP.

 

14



--------------------------------------------------------------------------------

“Consolidated Net Income” shall mean, with respect to the Borrower and its
Subsidiaries for any period, the aggregate of the Net Income of the Borrower and
its subsidiaries for the last four fiscal quarters ending with the most recently
ended fiscal quarter for which financial statements have been delivered to the
Lenders pursuant to Section 5.04(a) or 5.04(b), on a combined or consolidated
basis (before giving effect to any charges resulting from the redemption of
Preferred Units of the Borrower or any direct or indirect parent of the
Borrower, and without giving effect to deductions for non-controlling or
minority interests in the Borrower); provided, however, that, without
duplication:

(i) (A) the Net Income for such period of any Person that is not a subsidiary of
such Person, or is an Unrestricted Subsidiary or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to the referent Person or a subsidiary thereof (other than
an Unrestricted Subsidiary of such referent Person) in respect of such period
and (B) the Net Income for such period shall include any ordinary course
dividend, distribution or other payment in cash received from any such Person in
excess of the amounts included in clause (A),

(ii) solely for the purpose of determining the amount available for Restricted
Payments under clause (B) of the definition of “Cumulative Credit,” the Net
Income for such period of any Subsidiary (other than any Subsidiary Guarantor)
shall be excluded to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of its Net Income is not at the date of
determination permitted without any prior governmental approval (which has not
been obtained) or, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary or its stockholders, unless such
restrictions have been legally waived or is imposed pursuant to this Agreement
and other Loan Documents provided that the Consolidated Net Income of such
Person shall be increased by the amount of dividends or other distributions or
other payments actually paid in cash (or converted into cash) by any Issuer or
such Subsidiary to such Person, to the extent not already included therein, and

(iii) without duplication, an amount equal to the amount of distributions
actually made to any parent or equity holder of such Person in respect of such
period in accordance with Section 6.06(n) shall be included as though such
amounts had been paid as income taxes directly by such Person for such period.

Notwithstanding the foregoing, for the purpose of Section 6.06 only, there shall
be excluded from Consolidated Net Income to the extent increasing Consolidated
Net Income any dividends, repayments of loans or advances or other transfers of
assets from Unrestricted Subsidiaries to the extent such dividends, repayments
or transfers increase the amount of Restricted Payments permitted under such
Section 6.06 pursuant to clause (g) of the definition of “Cumulative Credit.”

“Consolidated Non-cash Charges” means, with respect to any Person for any
period, the non-cash expenses (other than Consolidated Depreciation and
Amortization Expense) of such Person reducing Consolidated Net Income of such
Person for such period on a combined, consolidated basis and otherwise
determined in accordance with GAAP, including any impairment charges or asset
write-offs, non-cash gains, losses, income and expenses resulting

 

15



--------------------------------------------------------------------------------

from fair value accounting required by the applicable standard under GAAP and
related interpretations, and non-cash charges for deferred tax asset valuation
allowances, provided that if any such non-cash expenses represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from EBITDA in such
future period to the extent paid, but excluding from this proviso, for the
avoidance of doubt, amortization of a prepaid cash item that was paid and
included in the calculation of Consolidated Net Income in a prior period.

“Consolidated Taxes” means, with respect to the Borrower and its Subsidiaries
for any period, the provision for taxes based on income, profits or capital,
including, without limitation, federal, state, franchise, property, excise and
similar taxes, foreign withholding taxes (including penalties and interest
related to such taxes or arising from tax examinations), in each case determined
in accordance with GAAP, and any Tax Distributions taken into account in
calculating Consolidated Net Income.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities or by contract, and “Controlling” and
“Controlled” shall have meanings correlative thereto.

“CPLV Entity” means any of CPLV Mezz 1 LLC, CPLV Mezz 2 LLC and CPLV Mezz 3 LLC,
each a Delaware limited liability company, CPLV Holdings, any of its
subsidiaries, and any other Parent Entity of CPLV Holdings that is a subsidiary
of the Borrower that is formed after the Closing Date for tax or financing
activities or other necessary or desirable business purpose as determined by the
Board of Directors related to such entities and their assets.

“CPLV Holdings” shall mean CPLV Property Owner LLC, a Delaware limited liability
company.

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate with the amounts set forth in clauses (a) and (c) through (l) not
to be reduced by the amount set forth in clause (b), determined on a cumulative
basis equal to, without duplication (and without duplication of amounts that
otherwise increased the amount available for Investments pursuant to
Section 6.04):

(a) $30,000,000, plus:

(b) to the extent such amount is a positive number, 95% of the aggregate amount
of the Adjusted Funds From Operations accrued on a cumulative basis during the
period (taken as one accounting period) beginning on October 6, 2017 and ending
on the last day of the fiscal quarter most recently ended for which financial
statements have been delivered to Lenders pursuant to Section 5.04, minus the
amount of any Restricted Payments made pursuant to Section 6.06(h), plus

(c) the aggregate amount of Below Threshold Asset Sale Proceeds received after
the Closing Date, plus

 

16



--------------------------------------------------------------------------------

(d) the cumulative amount of proceeds (including cash and the Fair Market Value
(as determined in good faith by the Borrower) of property other than cash) from
the sale of Equity Interests of the Borrower or any Parent Entity after the
Closing Date and on or prior to such time (including upon exercise of warrants
or options) which proceeds have been contributed as common equity to the capital
of the Borrower; provided, that this clause (d) shall exclude Excluded
Contributions, Permitted Cure Securities and the proceeds thereof, sales of
Equity Interests financed as contemplated by Section 6.04(e) or used as
described in clause (viii) of the definition of EBITDA and any amounts used to
finance the payments or distributions in respect of any Junior Financing
pursuant to Section 6.09(b)(i)(C), plus

(e) 100% of the aggregate amount of contributions to the capital of the Borrower
received in cash (and the Fair Market Value (as determined in good faith by the
Borrower) of property other than cash) after the Closing Date (subject to the
same exclusions as are applicable to clause (d) above), plus

(f) 100% of the principal amount of any Indebtedness or the liquidation
preference or maximum fixed repurchase price, as the case may be, of any
Disqualified Stock of the Borrower or any Subsidiary issued after the Closing
Date (other than Indebtedness or Disqualified Stock issued to Borrower or
another Subsidiary which has been converted into or exchanged for Equity
Interests in the Borrower (other than Disqualified Stock) or any Parent Entity
of the Borrower (provided in the case of any such Parent Entity, such
Indebtedness or Disqualified Stock is retired or extinguished), plus

(g) 100% of the aggregate amount received by the Borrower or any Subsidiary in
cash (and the Fair Market Value (as determined in good faith by the Borrower) of
property other than cash received by the Borrower or any Subsidiary) after the
Closing Date from:

(i) the sale or other disposition (other than to the Borrower or a Subsidiary)
of Investments made pursuant to Section 6.04(j), (r), (ff), or (gg) by the
Borrower or any Subsidiaries and from repurchases and redemptions of such
Investments from the Borrower and the Subsidiaries by any Person (other than the
Borrower or a Subsidiary) and from repayments of loans or advances or other
transfers of assets (including by way of dividends, interest, distributions,
returns of principal, repayments, income and similar amounts), and releases of
guarantees, which constituted Investments made pursuant to Section 6.04(j), (r),
(ff), or (gg) (to the extent such amount is not otherwise used pursuant to an
exception in Section 6.04),

(ii) the sale (other than to the Borrower or any Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary, or

(iii) any dividend or other distribution by an Unrestricted Subsidiary, plus

(h) in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, the Borrower or any
Subsidiary, the Fair Market Value (as determined in good faith by the Borrower)
of the Investments of the Borrower or any Subsidiary in such Unrestricted
Subsidiary at the time of such redesignation, combination or transfer (or of the
assets transferred or conveyed, as applicable), plus

 

17



--------------------------------------------------------------------------------

(i) the cumulative amount of Declined Proceeds, plus

(j) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(j) after the Closing Date prior
to such time, minus

(k) any amounts thereof used to make Investments pursuant to Section 6.04(j)
after the Closing Date prior to such time, minus

(l) any amounts thereof used to make Restricted Payments pursuant to Section
6.06(e) after the Closing Date prior to such time, provided, however, for
purposes of Section 6.06(e), the calculation of the Cumulative Credit shall not
include any Below Threshold Asset Sale Proceeds.

“Cure Amount” shall have the meaning assigned to such term in Section 7.02.

“Cure Right” shall have the meaning assigned to such term in Section 7.02.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Debtors” shall have the meaning assigned to such term in the Plan of
Reorganization.

“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.11(e).

“Default” shall mean any event or condition which, but for the giving of notice,
lapse of time or both would (in the absence of a cure or waiver hereunder)
constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.22, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder or (ii) pay to the
Administrative Agent, any L/C Issuer, the Swingline Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swingline Loans) within two Business
Days of the date when due, (b) has notified the Borrower, the Swingline Lender,
Administrative Agent or any L/C Issuer in writing that it does not intend to
comply with its funding obligations, or has made a public statement to that
effect with respect to its funding obligations hereunder, (c) has failed, within
three Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct

 

18



--------------------------------------------------------------------------------

or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, (ii) become the subject of a Bail-in Action, or
(iii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided, that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22) upon delivery of written
notice of such determination to the Borrower, each L/C Issuer, the Swingline
Lender and each Lender.

“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by the Borrower or any Subsidiary in connection with an
Asset Sale that is so designated as Designated Non-Cash Consideration pursuant
to a certificate of a Responsible Officer of the Borrower delivered to the
Agent, setting forth the basis of such valuation, less the amount of Permitted
Investments received in connection with a subsequent sale of such Designated
Non-Cash Consideration.

“Disclosure Statement” means the disclosure statement to the Plan of
Reorganization, as amended modified, waived or supplemented from time to time,
filed in the jointly administered proceedings commenced by Caesars Entertainment
Operating Company and certain affiliated debtors, titled In re Caesars
Entertainment Operating Company, Inc., et. al., Case No. 15-01145 (Bankr. N.D.
Ill.) under Title 11 of the United States Code, 11 U.S.C. §§ 101-1532 in the
United States Bankruptcy Court for the Northern District of Illinois.

“Discount Range” shall have the meaning assigned to such term in
Section 2.11(g)(ii).

“Discounted Prepayment Option Notice” shall have the meaning assigned to such
term in Section 2.11(g)(ii).

“Discounted Voluntary Prepayment” shall have the meaning assigned to such term
in Section 2.11(g)(i).

“Discounted Voluntary Prepayment Notice” shall have the meaning assigned to such
term in Section 2.11(g)(v).

“Disinterested Director” shall mean, with respect to any Person and transaction,
a member of the Board of Directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Disqualification” means, with respect to any Lender:

 

19



--------------------------------------------------------------------------------

(a) the failure of that Person timely to file pursuant to applicable Gaming
Laws:

(i) any application requested of that Person by any Gaming Authority in
connection with any licensing required of that Person as a lender to the
Borrower; or

(ii) any required application or other papers in connection with determination
of the suitability of that Person as a lender to the Borrower;

(b) the withdrawal by that Person (except where requested or permitted by the
Gaming Authority) of any such application or other required papers;

(c) any finding by a Gaming Authority that there is reasonable cause to believe
that such Person may be found unqualified or unsuitable; or

(d) any final determination by a Gaming Authority pursuant to applicable Gaming
Laws:

(i) that such Person is “unsuitable” as a lender to the Borrower;

(ii) that such Person shall be “disqualified” as a lender to the Borrower; or

(iii) denying the issuance to that Person of any license or other approval
required under applicable Gaming Laws to be held by all lenders to the Borrower.

“Disqualified Institution” means (i) those banks, financial institutions or
other Persons separately identified in writing by the Borrower or any of its
Affiliates to the Administrative Agent on or prior to the Closing Date, and any
Affiliates of such banks, financial institutions or other Persons that are
readily identifiable as Affiliates by virtue of their names, and (ii) bona fide
competitors (or Affiliates thereof that are readily identifiable as Affiliates
by virtue of their names or that are identified to the Administrative Agent in
writing by the Borrower) of the Borrower or any of its Subsidiaries that are
identified to the Administrative from time to time by the Borrower; provided,
that, to the extent that any Person is identified by the Borrower to the
Administrative Agent as a Disqualified Institution in accordance with the
foregoing, the Administrative Agent shall notify the Lenders thereof by posting
a Communication on the Platform.

“Disqualified Stock” shall mean, with respect to any Person, any Equity
Interests of such Person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale or similar event so long as any
rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment of the Loans and all
other Loan Obligations that are accrued and payable in full in cash and the
termination of the Commitments), (b) is redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests), in whole or in part,
(c) provides for the scheduled payments of dividends in cash, or (d) at the
option of the holders thereof, is or becomes convertible into or exchangeable
for Indebtedness or any other Equity Interests that would

 

20



--------------------------------------------------------------------------------

constitute Disqualified Stock, in each case, prior to the date that is
ninety-one (91) days after the earlier of (x) the latest Term Facility Maturity
Date in effect on the date of issuance and (y) the date on which the Loans and
all other Loan Obligations that are accrued and payable are repaid in full and
the Commitments are terminated; provided, however, that only the portion of the
Equity Interests that so mature or are mandatorily redeemable, are so
convertible or exchangeable or are so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock; provided
further, however, that if such Equity Interests are issued to any employee or to
any plan for the benefit of employees of the Borrower or the Subsidiaries or by
any such plan to such employees, such Equity Interests shall not constitute
Disqualified Stock solely because they may be required to be repurchased by the
Borrower in order to satisfy applicable statutory or regulatory obligations or
as a result of such employee’s termination, death or disability; provided
further, however, that any class of Equity Interests of such Person that by its
terms authorizes such Person to satisfy its obligations thereunder by delivery
of Equity Interests that are not Disqualified Stock shall not be deemed to be
Disqualified Stock. For the avoidance of doubt, Common Units of the Borrower as
of the Closing Date shall not be deemed Disqualified Stock.

“Documented Vessel” shall mean any Vessel which has a current and valid
certificate of documentation issued by the NVDC.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as
applicable, at such time on the basis of the Spot Rate (determined in respect of
the applicable date of determination) for the purchase of Dollars with such
currency.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“Earnings Assignment” shall mean, with respect to each Mortgaged Vessel, an
Assignment of Earnings, Charterparties and Requisition Compensation
substantially in the form of Exhibit N (with such changes to account for local
law matters as determined by the Borrower in good faith) made by the applicable
Loan Party in favor of the Security Trustee for the benefit of the Secured
Parties.

“EBITDA” shall mean, with respect to the Borrower and its Subsidiaries on a
combined or consolidated basis for the last four fiscal quarters ending with the
most recently ended fiscal quarter for which financial statements have been
delivered to the Lenders pursuant to Section 5.04(a) or 5.04(b), the
Consolidated Net Income of the Borrower and the Subsidiaries for such period;
provided, however, that without duplication and in each case to the extent
included in Consolidated Net Income for the respective period for which EBITDA
is being determined:

(i) Consolidated Taxes shall be excluded;

(ii) Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the Borrower and its
Subsidiaries for such period (net of interest income) of the Borrower and its
Subsidiaries for such period) shall be excluded;

 

21



--------------------------------------------------------------------------------

(iii) Consolidated Depreciation and Amortization Expense shall be excluded;

(vi) Consolidated Non-cash Charges shall be excluded;

(vii) the amount of management, consulting, monitoring, transaction and advisory
fees and related expenses paid in accordance with Section 6.07 (or any accruals
related to such fees and related expenses) during such period shall be excluded;

(viii) any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such cost
or expenses are funded with cash proceeds contributed to the capital of any Loan
Party or net cash proceeds of an issuance of Equity Interests of the Borrower
(other than Disqualified Stock) solely to the extent that such net cash proceeds
are excluded from the calculation of the Cumulative Credit shall be excluded;

(ix) Pre-Opening Expenses and expenses related to entering into new leases or
lease restructuring shall be excluded;

(x) any nonrecurring or unusual gains or losses or income or expense or charge
(less all fees and expenses relating thereto) including, without limitation, any
severance, relocation or other restructuring expenses, any expenses related to
any reconstruction, decommissioning, recommissioning or reconfiguration of fixed
assets for alternative uses, fees, expenses or charges relating to facilities
closing costs, curtailments or modifications to pension and post-retirement
employee benefit plans, excess pension charges, acquisition integration costs,
facilities opening costs, project start-up costs, business optimization costs,
signing, retention or completion bonuses, business optimization expenses and
other restructuring charges, reserves or expenses (which, for the avoidance of
doubt, shall include, without limitation, the effect of inventory optimization
programs, facility consolidations or closures, retention, severance, systems
establishment costs, contract termination costs, future lease commitments and
excess pension charges), and expenses or charges related to any offering of
Equity Interests or debt securities of the Borrower, any Investment,
acquisition, disposition or recapitalization, or any issuance, repayment,
refinancing, amendment or modification of Indebtedness (in each case, whether or
not successful), and any fees, expenses, charges or change in control payments
related to the Transactions (including any costs relating to auditing prior
periods, transition-related expenses, Transaction Expenses, any costs and
expenses related to employment of terminated employees, or other rights existing
on the Closing Date of officers, directors and employees, in each case of the
Borrower or any of its Subsidiaries incurred after the Closing Date), shall be
excluded;

(xi) non-cash items increasing Consolidated Net Income of the Borrower and the
Subsidiaries for such period (other than any such items (A) in respect of which
cash was received in a prior period or will be received in a future period or
(B) which represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges that reduced EBITDA in any prior period), shall be
excluded;

 

22



--------------------------------------------------------------------------------

(xii) any income or loss from disposed, abandoned, transferred, closed or
discontinued operations and any gain or loss on disposal of disposed, abandoned,
transferred, closed or discontinued operations shall be excluded;

(xiii) any gain or loss (less, in the case of any gain, all fees and expenses or
charges relating thereto) attributable to business dispositions or asset
dispositions (as determined in good faith by a Responsible Officer of the
Borrower) shall be excluded;

(xiv) any gain or loss (less, in the case of any gain, all fees and expenses or
charges relating thereto) attributable to the early extinguishment of
indebtedness, Swap Agreements or other derivative instruments shall be excluded;

(xv) any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from Swap
Agreements for currency exchange risk, shall be excluded;

(xvi) (x) “straight-line” rental income in excess of cash received shall be
excluded, and (y) cash received which exceeds the amount recognized in respect
of “straight-line” rental income shall be included;

(xvii) direct financing lease adjustments shall be excluded;

(xviii) (1) to the extent covered by insurance and actually reimbursed, or, so
long as such Person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (i) not denied by the applicable carrier in
writing within 180 days and (ii) in fact reimbursed within 365 days of the date
of such evidence (with a deduction for any amount so added back to the extent
not so reimbursed within 365 days), expenses with respect to liability or
casualty events or business interruption shall be excluded and (2) amounts
estimated in good faith to be received from insurance in respect of lost
revenues or earnings in respect of liability or casualty events or business
interruption shall be included (with a deduction for amounts actually received
up to such estimated amount to the extent included in Consolidated Net Income in
a future period);

(xix) costs associated with initiating public company reporting, including
compliance with the Sarbanes-Oxley Act of 2002 shall be excluded;

(xx) accruals and reserves that are established or adjusted within twelve months
after the Closing Date and that are so required to be established or adjusted in
accordance with GAAP or as a result of adoption or modification of accounting
policies shall be excluded;

(xxi) the cumulative effect of a change in accounting principles shall be
excluded; and

(xxii) effects of purchase accounting and fresh start accounting adjustments and
principles (including the effects of such adjustments pushed down to such Person
and its Subsidiaries) in component amounts required or permitted by GAAP,
resulting from the application of purchase accounting or fresh start accounting
in relation to the Transactions or any consummated acquisition, or the
amortization or write-off of any amounts thereof, net of taxes, and election of
push-down accounting shall be excluded.

 

23



--------------------------------------------------------------------------------

EBITDA shall be increased to reflect net cost savings and synergies projected by
the Borrower to be realized as a result of specified actions taken or expected
to be taken to the extent such net cost savings or synergies are reasonably
expected to be achieved, completed or realized within 24 months in connection
with acquisitions and cost saving, restructuring and similar initiatives, as
determined in good faith by an Officer of the Borrower; provided that any such
projected net cost savings and synergies, together with any Pro Forma Operating
Cost Savings and Synergies included in calculating EBITDA for such period, shall
not exceed 2.50% of EBITDA for such period (calculated without giving effect to
such projected net cost savings and synergies and Pro Forma Operating Cost
Savings and Synergies).

Notwithstanding anything in this definition to the contrary, EBITDA shall be
deemed to be as follows: (i) prior to the date on which financial statements
have been furnished to Lenders pursuant to Section 5.04 for the first full
fiscal quarter beginning and ending following the Closing Date, EBITDA shall be
$442.0 million; and (ii) following the date on which financial statements have
been furnished to Lenders pursuant to Section 5.04 for a full fiscal quarter
beginning and ending following the Closing Date and prior to the time that
financial statements have been furnished to Lenders pursuant to Section 5.04 for
four full fiscal quarters beginning and ending following the Closing Date,
EBITDA shall be annualized based upon EBITDA for the most recently ended full
fiscal quarter or quarters following the Closing Date, as the case may be, for
which financial statements have been furnished to Lenders pursuant to
Section 5.04 (e.g. following the date on which financial statements have been
furnished pursuant to Section 5.04 for the third full fiscal quarter beginning
and ending following the Closing Date, EBITDA for the four full fiscal quarters
ending as of the such third full fiscal quarter shall be computed by dividing
EBITDA for the three full fiscal quarters, by 0.75).

“Economic Sanctions Laws” means (i) the Trading with the Enemy Act (50 U.S.C.
App. §§ 5(b) and 16, as amended, modified, or supplemented from time to time),
the International Emergency Economic Powers Act, (50 U.S.C. §§ 1701-1706, as
amended, modified, or supplemented from time to time), Executive Order 13224
(effective September 24, 2001), as amended, modified, or supplemented from time
to time and any successor thereto, and the regulations administered and enforced
by OFAC and (ii) any and all other laws, judgments, orders, executive orders,
decrees, ordinances, rules, regulations, statutes, case law or treaties
applicable to a Loan Party, its Subsidiaries or Affiliates relating to economic
sanctions and terrorism financing.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

24



--------------------------------------------------------------------------------

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” shall have the meaning assigned to such term in the Plan of
Reorganization.

“Embargoed Person” shall mean (i) any country or territory that is the subject
of a comprehensive sanctions program administered by OFAC or (ii) any Person
that (x) is publicly identified on the most current list of “Specially
Designated Nationals and Blocked Persons” published by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) or (y) resides, is
organized or chartered, or has a place of business in a country or territory
that is the subject of a comprehensive sanctions program administered by OFAC.
As of the Closing Date, comprehensive sanctions programs administered by OFAC
are the Iran, Sudan, and Cuba sanctions programs.

“environment” shall mean ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), and the land surface or subsurface
strata.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees or judgments, promulgated
or entered into by any Governmental Authority, relating to the protection of the
environment, reclamation of natural resources, the generation, management,
Release or threatened Release of, or exposure to, any Hazardous Material or to
the protection of human health and safety (to the extent relating to the
protection of the environment or exposure to or management of Hazardous
Materials).

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such Person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing; provided that any instrument evidencing Indebtedness
convertible or exchangeable for Equity Interests shall not be deemed to be
Equity Interests, unless and until any such instruments are so converted or
exchanged.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b)(m) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event or the requirements of Section
4043(b) of ERISA apply with respect to a Plan, (b) with respect to any Plan, the
failure to satisfy the minimum funding standard under Section 412 or Section 430
of the Code or Section 302 of ERISA, whether or not waived, (c) the filing
pursuant to Section 412(c) of the

 

25



--------------------------------------------------------------------------------

Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan, the failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any Plan
or the failure to make any required contribution to a Multiemployer Plan,
(d) the incurrence by the Borrower, any Subsidiary or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan, (e) the receipt by the Borrower, any Subsidiary or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or to appoint a trustee to administer any Plan
under Section 4042 of ERISA, (f) the incurrence by the Borrower, any Subsidiary
or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan, (g) the receipt by the
Borrower, any Subsidiary or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower, any Subsidiary or any ERISA Affiliate
of any notice, concerning the impending imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA, or in “endangered”
or “critical” status, within the meaning of Section 432 of the Code or
Section 305 of ERISA, (h) the imposition of a Lien under Section 412 of 430(k)
of the Internal Revenue Code or Section 303 or 4068 of ERISA on any property (or
rights to property, whether real or personal) of the Borrower or any
Subsidiary), (i) with respect to a Plan, the provision of security pursuant to
Section 206(g) of ERISA, (j) the withdrawal of the Borrower, any Subsidiary or
any ERISA Affiliate from a Plan subject to Section 4063 of ERISA during a plan
year in which such entity was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA or (k) a determination that any Plan
is, or is expected to be, in “at risk” status (within the meaning of Section 430
of the Code or Section 303 of ERISA), (l) the filing by the administrator of any
Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate
such plan in a distress termination described in Section 4041(c) of ERISA,
(m) the institution by the PBGC of proceedings to terminate any Plan, or the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan, or (n) the occurrence of an act or omission which could give rise
to the imposition on Borrower or any of its ERISA Affiliates of material fines,
penalties, taxes or related charges under Chapter 43 of the Code or under
Sections 406, 409, 502(c), (i) or (l), or 4071 of ERISA in respect of any Plan.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Loan, the rate per annum (rounded upward, if necessary, to the
nearest one-eighth of one percent (1/8th of 1%)) equal to the London Interbank
Offered Rate (“LIBOR”) (or a successor or comparable rate applied in a manner
consistent with market practice which is selected by the Administrative Agent in
consultation with the Borrower), as published by Bloomberg (or any successor or

 

26



--------------------------------------------------------------------------------

substitute service selected by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time on the date which is two (2) Business Days
prior to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period. If such rate is not available at such time
for any reason, then the “Eurocurrency Rate” for such Interest Period shall be
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in the relevant currency for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Loan being made, continued or converted, and with a term equivalent to such
Interest Period would be offered to major banks in the London or other interbank
market for such currency at their request at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the commencement of such Interest Period.

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted Eurocurrency Rate in
accordance with the provisions of Article II.

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted Eurocurrency Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Accounts” shall mean (i) deposit accounts maintained by the Borrower
or a Subsidiary provided that the average balance of any such individual deposit
account and all such deposit accounts in the aggregate shall not exceed $10.0
million or $30.0 million in the aggregate for all Excluded Accounts described in
clause (i), respectively, for more than ten (10) consecutive Business Days and
(ii) payroll, benefit, tax, trust or escrow accounts maintained by the Borrower
or a Subsidiary.

“Excluded Contributions” means the Permitted Investments or other assets (valued
at their Fair Market Value) received by the Borrower after the Closing Date
from:

(a) contributions to its common equity capital, and

(b) the sale (other than to a Subsidiary of the Borrower or to any Subsidiary’s
management equity plan or stock option plan or any other management or employee
benefit plan or agreement) of Equity Interests (other than Disqualified Stock)
of the Borrower,

in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate executed by an Officer of the Borrower on or promptly after the date
such capital contributions are made or the date such Equity Interests are sold,
as the case may be, and delivered to the Administrative Agent.

 

27



--------------------------------------------------------------------------------

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
pursuant to Section 6.01.

“Excluded Leasehold Interests” shall have the meaning assigned to such term in
Section 5.10(g).

“Excluded Property” shall have the meaning assigned to such term in
Section 5.10(g).

“Excluded Securities” shall mean any of the following:

(a) in the case of any pledge of voting Equity Interests of any Foreign
Subsidiary or FSHCO (in each case, that is owned directly by a Loan Party) to
secure the Obligations, any voting Equity Interest of such Foreign Subsidiary or
FSHCO in excess of 65% of the outstanding Equity Interests of such class;

(b) any Equity Interests or Indebtedness to the extent and for so long as the
pledge thereof would be prohibited by any Requirement of Law (including any
Gaming Laws);

(c) any Equity Interests of any Person that is not a Wholly-Owned Subsidiary to
the extent (A) that a pledge thereof to secure the Obligations is prohibited by
any contractual obligation with an unaffiliated third party other than, in this
subclause (A), non-assignment provisions which are ineffective under Article 9
of the Uniform Commercial Code), (B) any organizational documents, joint venture
agreement or shareholder agreement (or other contractual obligation referred to
in subclause (A) above) prohibits such a pledge without the consent of any other
party; provided, that this clause (B) shall not apply if (1) such other party is
a Loan Party or a Wholly-Owned Subsidiary or (2) consent has been obtained to
consummate such pledge (it being understood that the foregoing shall not be
deemed to obligate the Borrower or any Subsidiary to obtain any such consent)
and for so long as such organizational documents, joint venture agreement or
shareholder agreement or replacement or renewal thereof is in effect, or (C) a
pledge thereof to secure the Obligations would give any other party (other than
a Loan Party or a Wholly-Owned Subsidiary) to any organizational documents,
joint venture agreement or shareholder agreement governing such Equity Interests
(or other contractual obligation referred to in subclause (A) above) the right
to terminate its obligations thereunder (other than, in the case of other
contractual obligations referred to in subclause (A), non-assignment provisions
which are ineffective under Article 9 of the Uniform Commercial Code or other
applicable Requirement of Law);

(d) any Equity Interests of any Immaterial Subsidiary, any Unrestricted
Subsidiary and any Qualified Non-Recourse Subsidiary;

(e) any Equity Interests of any Subsidiary of, or other Equity Interests owned
by, a Foreign Subsidiary;

(f) any Equity Interests of any Subsidiary to the extent that the pledge of such
Equity Interests could reasonably be expected to result in adverse tax,
regulatory or accounting consequences to the Borrower or any Subsidiary as
reasonably determined in good faith by the Borrower; and/or

 

28



--------------------------------------------------------------------------------

(g) any Margin Stock.

“Excluded Subsidiary” shall mean any of the following (except as otherwise
provided in clause (b) of the definition of Subsidiary Loan Party):

(a) each Immaterial Subsidiary;

(b) each Domestic Subsidiary that is not a Wholly-Owned Subsidiary (including
each Domestic Subsidiary that is not a Wholly-Owned Subsidiary in existence on
the Closing Date) that is formed for the primary purpose of entering into or
forming one or more joint ventures or partnerships for a legitimate business
purpose (for so long as such Subsidiary remains a non-Wholly-Owned Subsidiary);

(c) each Domestic Subsidiary that is prohibited from guaranteeing or granting
Liens to secure the Obligations by any Requirement of Law (including Gaming Law)
or that would require consent, approval, license or authorization of a
Governmental Authority to guarantee or grant Liens to secure the Obligations
(unless such consent, approval, license or authorization has been received);

(d) each Domestic Subsidiary that is prohibited by any applicable contractual
requirement from guaranteeing or granting Liens to secure the Obligations on the
Closing Date or at the time such Subsidiary becomes a Subsidiary provided such
contractual requirement exists at such time, in each case, not in violation of
Section 6.09(c) (and for so long as such restriction or any replacement or
renewal thereof is in effect);

(e) any Qualified Non-Recourse Subsidiary;

(f) any Foreign Subsidiary;

(g) any Domestic Subsidiary (i) that is an FSHCO or (ii) that is a Subsidiary of
a Foreign Subsidiary; and

(h) each Unrestricted Subsidiary.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Guarantor or the grant of such security interest would otherwise have
become effective with respect to such Swap Obligation but for such Guarantor’s
failure to constitute and “eligible contract participant” at such time.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any L/C Issuer or any other recipient of any payment to be made by or on
account of any Loan Party under any Loan Document, (a) income or franchise Taxes
imposed on (or measured by) such

 

29



--------------------------------------------------------------------------------

recipient’s net income by a jurisdiction as a result of such recipient being
organized in, having its principal office in or, in the case of any Lender,
having its applicable lending office in, such jurisdiction or as a result of any
other present or former connection with such jurisdiction (other than any
connection arising from such recipient having executed, delivered, enforced,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to, and/or enforced, any Loan Documents or sold or assigned
an interest in any Loan or Loan Document) and, for the avoidance of doubt,
including any backup withholding in respect of such a tax under Section 3406 of
the Code (or any similar provision of state, local or foreign law), (b) any
branch profits Tax under Section 884(a) of the Code, or any similar tax that is
imposed by any jurisdiction described in clause (a) above, (c) in the case of a
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any withholding tax imposed by the United States federal
government that is imposed on amounts payable to such Lender pursuant to laws in
effect at the time such Lender becomes a party to this Agreement (or designates
a new lending office), except to the extent that such Lender (or its assignor,
if any) was entitled, immediately prior to such assignment (or designation of a
new lending office), to receive additional amounts from a Loan Party with
respect to such withholding tax pursuant to Section 2.17, (d) any withholding
tax attributable to a Lender’s failure to comply with Sections 2.17(e), (f),
(g), or (i) or the Administrative Agent’s failure to comply with
Section 2.17(l), and (e) any Taxes imposed pursuant to FATCA.

“Existing Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.21(e).

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.21(e).

“Extending Lender” shall have the meaning assigned to such term in
Section 2.21(e).

“Extension” shall have the meaning assigned to such term in Section 2.21(e).

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the
Closing Date there are two Facilities, i.e., the Term B Facility and the
Revolving Facility Commitments established on the Closing Date and the
extensions of credit thereunder, and thereafter, the term “Facility” may include
any Incremental Term Facility and any Revolving Facility consisting of
Incremental Revolving Facility Commitments.

“Fair Market Value” means, with respect to any asset, property or service, in
the Borrower’s good faith determination, the price that could be negotiated in
an arm’s-length transaction, for cash, between a willing seller and a willing
and able buyer, neither of whom is under undue pressure or compulsion to
complete the transaction.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (and any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future Treasury regulations promulgated thereunder, or other official
governmental interpretations thereof, any agreements entered into or applicable
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above) or any intergovernmental agreement (or related law or
official administrative guidance) implementing the foregoing.

 

30



--------------------------------------------------------------------------------

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) of quotations for such
day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

“Fee Letter” shall mean that certain Fee Letter, dated as of October 6, 2017, as
amended, modified, waived or supplemented from time to time, by and among the
Borrower, the Administrative Agent and the Collateral Agent.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the L/C
Issuer Fees, and the Administrative Agent Fees.

“Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such Person.

“Financial Performance Covenant” shall mean each financial maintenance covenant
contained in this agreement from time to time.

“First Lien Intercreditor Agreement” shall mean the First Lien Intercreditor
Agreement substantially in the form of Exhibit P, dated as of the Closing Date,
by and among Wilmington Trust, National Association, as Collateral Agent and
Administrative Agent (each as defined therein), UMB Bank, National Association,
as Initial Other Authorized Representative (as defined therein), each
representative of any Other First Lien Obligations and the Loan Parties.

“First Lien Notes” shall mean (i) the First Priority Senior Secured Notes, and
(ii) any Permitted Refinancing Indebtedness incurred in respect thereof.

“First Lien Obligations” shall mean the Obligations and the Other First Lien
Obligations.

“First Lien Secured Parties” shall mean the Secured Parties and the Other First
Lien Secured Parties.

“First Priority Senior Secured Notes” shall mean the $311,720,742 in aggregate
principal amount of the First-Priority Senior Secured Floating Rate Notes due
2022 issued pursuant to the First Priority Senior Secured Notes Indenture and
any notes issued by the Borrower in exchange for, and as contemplated by, the
First Priority Senior Secured Notes and the related registration rights
agreement with substantially identical terms as the First Priority Senior
Secured Notes.

 

31



--------------------------------------------------------------------------------

“First Priority Senior Secured Notes All-in Yield” shall mean the yield on the
First Priority Senior Secured Notes as reasonably determined by the Borrower
taking into account interest rate, margin, original issue discount, up-front
fees (other than such fees excluded pursuant to the second proviso below), rate
floors or otherwise; provided, that original issue discount and up-front fees
shall be equated to interest rate assuming a 4-year life to maturity (or, if
less, the life of such First Priority Senior Secured Notes); provided, further,
that “First Priority Senior Secured Notes All-in Yield” shall not include
arrangement, commitment, underwriting, structuring or similar fees, customary
consent fees or any fee for an amendment paid generally to consenting creditors.

“First Priority Senior Secured Notes Indenture” shall mean the Indenture, dated
as of October 6, 2017, among the Borrower, VICI FC Inc., each as an issuer, the
subsidiary guarantors party thereto from time to time and UMB Bank, National
Association, as trustee.

“Foreign Lender” shall mean any Lender (a) that is not disregarded as separate
from its owner for U.S. federal income tax purposes and that is not a United
States Person or (b) that is disregarded as separate from its owner for U.S.
federal income tax purposes and whose regarded owner is not a United States
Person.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Fronting Exposure” means, at any time there is a Defaulting Lender under any
Revolving Facility, (a) with respect to the L/C Issuer, such Defaulting Lender’s
Revolving Facility Percentage of the outstanding L/C Obligations under such
Revolving Facility other than L/C Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Revolving Facility Percentage of
Swingline Loans under such Revolving Facility other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.

“FSHCO” shall mean any Subsidiary that owns no material assets other than cash,
the Equity Interests or debt securities of one or more Foreign Subsidiaries that
are CFCs and/or of one or more FSHCOs.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a Foreign Subsidiary
(and not as a consolidated Subsidiary of the Borrower) shall mean generally
accepted accounting principles in effect from time to time in the jurisdiction
of organization of such Foreign Subsidiary.

“Gaming Authority” means, in any jurisdiction in which the Borrower or any of
its subsidiaries manages or conducts any casino, racing, gaming business or
activities, the applicable gaming board, commission, or other governmental
gaming regulatory body or agency

 

32



--------------------------------------------------------------------------------

which (a) has, or may at any time after the Closing Date have, jurisdiction over
the casino, racing, or gaming activities of the Borrower or any of its
subsidiaries or any successor to such authority or (b) is, or may at any time
after the Closing Date be, responsible for interpreting, administering and
enforcing the Gaming Laws.

“Gaming Laws” means all applicable constitutions, treaties, laws, rates,
regulations and orders and statutes pursuant to which any Gaming Authority
possesses regulatory, licensing or permit authority over gaming, gambling,
racing, or casino activities and all rules, rulings, orders, ordinances,
regulations of any Gaming Authority applicable to the gambling, casino, racing,
gaming businesses or activities of the Borrower or any of its subsidiaries in
any jurisdiction, as in effect from time to time, including the policies,
interpretations and administration thereof by the Gaming Authorities.

“Global Intercompany Note” means (a) a promissory note substantially in the form
of Exhibit K or (b) any other promissory note that is in form and substance
reasonably satisfactory to the Required Lenders, in each case of clauses (a) and
(b), that (i) evidences Indebtedness owed by and between and/or among Loan
Parties and their Subsidiaries and (ii) subordinates all Indebtedness owed by a
Loan Party thereunder to a Subsidiary that is not a Loan Party in right of
payment to the prior payment of the Obligations in full in cash.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body (including any supra-natural bodies such as the European Union or the
European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part) or (b) any Lien on any assets of the
guarantor securing any Indebtedness (or any existing right, contingent or
otherwise, of the holder of Indebtedness to be secured by such a Lien) of any
other Person, whether or not such Indebtedness or other obligation is assumed by
the guarantor; provided, however, the term “Guarantee” shall not include
endorsements for deposit or collection in the ordinary course of business or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted by this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the Indebtedness in respect of which
such Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith.

 

33



--------------------------------------------------------------------------------

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Hazardous Materials” shall mean all pollutants, contaminants, and toxic or
hazardous wastes, chemicals, materials, substances and constituents, including,
without limitation, explosive or radioactive substances or petroleum or
petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls or radon gas, of any nature subject to regulation or
which can give rise to liability under any Environmental Law.

“Hedge Bank” shall mean any Person that is (or an Affiliate thereof is) an Agent
or a Lender on the Closing Date (or any Person that becomes an Agent or Lender
or Affiliate thereof after the Closing Date) and that enters into a Swap
Agreement, in each case, in its capacity as a party to such Swap Agreement.

“Honor Date” shall have the meaning assigned to such term in Section 2.05(c)(i).

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been delivered pursuant to Section 5.04(a) or 5.04(b),
have assets with a value in excess of 2.5% of the Adjusted Total Assets or
revenues representing in excess of 7.5% of total revenues of the Borrower and
the Subsidiaries on a combined or consolidated basis as of such date and
(b) taken together with all Immaterial Subsidiaries as of the last day of the
fiscal quarter of the Borrower most recently ended, did not have assets with a
value in excess of 2.5% of Adjusted Total Assets or revenues representing in
excess of 7.5% of total revenues of the Borrower and the Subsidiaries on a
combined or consolidated basis as of such date; provided, that the Borrower may
elect in its sole discretion to exclude as an Immaterial Subsidiary any
Subsidiary that would otherwise meet the definition thereof.

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common Equity
Interest of the Borrower, the accretion of original issue discount or
liquidation preference and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate of currencies.

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.21(a).

“Incremental Amount” shall mean, at any time, the sum of:

(1) the excess, if any, of (a) $60,000,000 over (b) the sum of (x) the aggregate
principal amount of all outstanding Incremental Term Loans and Incremental
Revolving Facility Commitments established after the Closing Date pursuant to
Section 2.21 utilizing this clause (1) (other than Incremental Term Loans and
Incremental Revolving Facility Commitments in respect of Refinancing Term Loans,
Extended Term Loans, Extended Revolving Facility Commitments or Replacement
Revolving Facility Commitments, respectively) plus (y) the aggregate principal
amount of Indebtedness outstanding pursuant to Section 6.01(ee) at such time;
plus

 

34



--------------------------------------------------------------------------------

(2) the excess, if any, of (a) $1,450 million reduced on a dollar for dollar
basis for any Indebtedness incurred to finance the acquisition of the Option
Properties incurred pursuant to Section 6.01(ee) over (b) the sum of (x) the
aggregate principal amount of all outstanding Incremental Term Loans and
Incremental Revolving Facility Commitments established after the Closing Date
pursuant to Section 2.21 utilizing this clause (2) (other than Incremental Term
Loans and Incremental Revolving Facility Commitments in respect of Refinancing
Term Loans, Extended Term Loans, Extended Revolving Facility Commitments or
Replacement Revolving Facility Commitments, respectively); plus

(3) any additional amounts so long as immediately after giving effect to the
incurrence of Incremental Loans or Indebtedness incurred pursuant to
Section 6.01(ee), as applicable, and the use of proceeds thereof, (a) in the
case of Incremental Loans or Indebtedness incurred pursuant to Section 6.01(ee),
in each case, that is secured by a Lien on the Collateral that is pari passu
with the Liens on the Collateral securing Term B Loans and the Revolving Loans
(if any), the Senior Secured Leverage Ratio on a Pro Forma Basis is not greater
than 5.41 to 1.00, (b) in the case of Incremental Loans or Indebtedness incurred
pursuant to Section 6.01(ee), in each case, that is secured by a Lien on the
Collateral that is junior to the Liens on the Collateral securing the Term B
Loans and the Revolving Loans (if any), the Total Secured Leverage Ratio on a
Pro Forma Basis is not greater than 8.98 to 1.00, and (c) in the case of
Incremental Loans or Indebtedness incurred pursuant to Section 6.01(ee), in each
case, that is unsecured, the Total Leverage Ratio on a Pro Forma Basis is less
than or equal to 8.98 to 1.00.

For the avoidance of doubt, in all instances if the Borrower incurs Indebtedness
under clause (1) or (2) of this definition of “Incremental Amount” on the same
date that it incurs Indebtedness under clause (3) of this definition of
“Incremental Amount”, then unless the Borrower elects otherwise, each
Incremental Loan will be deemed incurred first under clause (3) of this
definition to the extent permitted (without giving effect to any incurrence
under clause (1) or (2), as applicable, on such date), and if such Indebtedness
meets the criteria for incurrence under both clauses (1) or (2), as applicable,
and (3), such Indebtedness at any time shall be permitted under one or the other
as determined by the Borrower from time to time.

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement among the Borrower, the Administrative Agent and one or more
Incremental Term Lenders and/or Incremental Revolving Facility Lenders entered
into pursuant to Section 2.21.

“Incremental Revolving Facility Assumption Agreement” shall mean an Incremental
Assumption Agreement which provides for an Incremental Revolving Facility
Commitment.

“Incremental Loan” means any (i) Term Loans made pursuant to any Incremental
Term Loan Commitment or (ii) Revolving Loans made pursuant to any Incremental
Revolving Facility Commitment.

“Incremental Revolving Facility Commitment” shall mean any increased or
incremental Revolving Facility Commitment provided pursuant to Section 2.21.

 

35



--------------------------------------------------------------------------------

“Incremental Revolving Facility Lender” shall mean a Lender with a Revolving
Facility Commitment or an outstanding Revolving Facility Loan as a result of an
Incremental Revolving Facility Commitment.

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

“Incremental Term Facility” shall mean any Class of Incremental Term Loan
Commitments and the Incremental Term Loans made hereunder.

“Incremental Term Facility Assumption Agreement” shall mean an Incremental
Assumption Agreement which provides for an Incremental Term Loan Commitment.

“Incremental Term Facility Maturity Date” shall mean, with respect to any Class
of Incremental Term Loans established pursuant to an Incremental Assumption
Agreement, the maturity date for such Class as set forth in such Incremental
Assumption Agreement.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to the
Borrower.

“Incremental Term Loan Installment Date” shall have, with respect to any Class
of Incremental Term Loans established pursuant to an Incremental Assumption
Agreement, the meaning assigned to such term in Section 2.10(a)(ii).

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.01(c). Incremental Term Loans may be made in
the form of additional Term B Loans or, to the extent permitted by Section 2.21
and provided for in the relevant Incremental Assumption Agreement, Other Term
Loans (including in the form of Extended Term Loans or Refinancing Term Loans,
as applicable).

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes, loans or similar instruments,
(c) all obligations of such Person issued or assumed as the deferred purchase
price of property or services, to the extent the same would be required to be
shown as a long-term liability on a balance sheet prepared in accordance with
GAAP, (d) all Capitalized Lease Obligations of such Person, (e) all net payments
that such Person would have to make in the event of an early termination, on the
date of determination, in respect of outstanding Swap Agreements, (f) all
obligations of such Person for the reimbursement of any obligor in respect of
letters of credit, (g) all obligations of such Person in respect of bankers’
acceptances, (h) all Guarantees by such Person of Indebtedness described in
clauses (a) to (g) above, (i) all obligations secured by any Lien on property
owned or acquired by such Person, whether or not the obligations secured thereby
have been assumed, but if not assumed limited to the lower of (i) the Fair
Market Value of such property and (ii) the amount of obligations secured by such
Lien and (j) the amount of all obligations of such Person with respect to the
redemption, repayment or other repurchase of any Disqualified Stock (excluding
accrued dividends that have

 

36



--------------------------------------------------------------------------------

not increased the liquidation preference of such Disqualified Stock); provided,
that Indebtedness shall not include (A) trade and other ordinary course
payables, accrued expenses and intercompany liabilities arising in the ordinary
course of business, (B) prepaid or deferred revenue arising in the ordinary
course of business, (C) purchase price holdbacks arising in the ordinary course
of business in respect of a portion of the purchase prices of an asset to
satisfy unperformed obligations of the seller of such asset, (D) earn-out
obligations until such obligations become a liability on the balance sheet of
such Person in accordance with GAAP and are not paid when due, (E) operating
leases, (F) customary obligations under employment agreements and deferred
compensation, (G) deferred tax liabilities, (H) the Common Units, (I) Permitted
Non-Recourse Guarantees until such time as they become primary obligations of,
and payments are due and required to be made thereunder by, such Person or any
of its Subsidiaries or (J) any obligations or liabilities that arise as a result
of a transaction or series of transactions that constitute a failed sale as
determined in accordance with GAAP. The Indebtedness of any Person shall include
the Indebtedness of any partnership in which such Person is a general partner,
other than to the extent that the instrument or agreement evidencing such
Indebtedness expressly limits the liability of such Person in respect thereof.

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document other than Excluded Taxes and Other
Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing, that is, as
determined in good faith by a Responsible Officer of the Borrower, qualified to
perform the task for which it has been engaged.

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Initial Term B Loans” shall mean the term loans made under the Term B Loan
Commitment on the Closing Date.

“Insurance Assignment” shall mean, with respect to each Mortgaged Vessel, an
Assignment of Insurances substantially in the form of Exhibit O (with such
changes to account for local law matters as determined by the Borrower in good
faith) made by the applicable Loan Party in favor of the Security Trustee for
the benefit of the Secured Parties, as the same may be amended, supplemented or
otherwise modified from time to time.

“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.22.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Term Borrowing or Revolving Facility Borrowing in accordance with
Section 2.07.

“Interest Expense” shall mean, with respect to any Person for any period, the
sum of (a) interest expense of such Person for such period, to the extent such
expense was deducted in computing Consolidated Net Income (including
amortization of original issue discount, the

 

37



--------------------------------------------------------------------------------

interest component of Capitalized Lease Obligations, and net payments and
receipts (if any) pursuant to Swap Agreements and excluding amortization of
deferred financing fees, debt issuance costs, commissions, fees and expenses and
expensing of any bridge, commitment fees, any expense resulting from the
discounting of any outstanding Indebtedness in connection with the application
of purchase accounting and non-cash costs associated with Swap Agreements, or
any other financing fees); plus (2) consolidated capitalized interest of such
Person for such period, whether paid or accrued; minus (3) interest income for
such period. For purposes of this definition, interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by the Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

“Interest Payment Date” means, (a) as to any Loan other than an ABR Loan, the
last day of each Interest Period applicable to such Loan and the scheduled
maturity date of such Loan; provided, however, that if any Interest Period for a
Eurocurrency Loan exceeds three months, (x) in the case of the initial Interest
Period, the initial Interest Payment Date shall be December 31, 2017 and (y) in
the case of each Interest Period thereafter, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates and (b) as to any ABR Loan (including a Swingline Loan),
the last Business Day of each March, June, September and December and the
scheduled maturity date of such Loan.

“Interest Period” means, as to each Eurocurrency Loan, the period commencing on
the date such Eurocurrency Loan is disbursed or converted to or continued as a
Eurocurrency Loan and ending on the date one, two, three or six months (or
twelve months if agreed to by each applicable Lender or such period of shorter
than one month as may be consented to by the Administrative Agent) thereafter,
as selected by the Borrower; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period for any Loan shall extend beyond the maturity date of
such Loan.

Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

“Investment” shall have the meaning assigned to such term in Section 6.04. For
purposes of the definition of “Unrestricted Subsidiary” and Section 6.04,
“Investment” shall include (x) the Fair Market Value of the assets of a
Subsidiary at the time such Subsidiary is designated an Unrestricted Subsidiary
and (y) the Fair Market Value of any property transferred to or from an
Unrestricted Subsidiary at the time of such transfer.

 

38



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

“Junior Lien Intercreditor Agreement” shall mean the Second Lien Intercreditor
Agreement substantially in the form of Exhibit R, dated as of the Closing Date,
by and among Wilmington Trust, National Association, as Credit Agreement Agent
(as defined therein), UMB Bank, National Association, as Initial Other First
Priority Lien Obligations Agent (as defined therein), each Other First Priority
Lien Obligations Agent (as defined therein) and UMB Bank, National Association,
as trustee and collateral agent and each representative of any Other Second Lien
Obligations (as defined therein), and each Loan Party.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Revolving Facility
Percentage under the applicable Revolving Facility. All L/C Advances shall be
denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as an ABR Revolving Loan. All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof (which shall exclude, for the avoidance of doubt, amendments or
modifications of a Letter of Credit without any increase in the stated amount of
such Letter of Credit or extension of the expiration date of such Letter of
Credit).

“L/C Issuer” shall mean any L/C Issuer designated pursuant to Section 2.05(k),
in each case in its capacity as an issuer of Letters of Credit hereunder, and
its successors in such capacity as provided in Section 8.09. An L/C Issuer may,
in its discretion and with the consent of the Borrower, arrange for one or more
Letters of Credit to be issued by Affiliates of such L/C Issuer, in which case
the term “L/C Issuer” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate. In the event that there is more than one L/C
Issuer at any time, references herein and in the other Loan Documents to the L/C
Issuer shall be deemed to refer to the L/C Issuer in respect of the applicable
Letter of Credit or to all L/C Issuers, as the context requires.

“L/C Issuer Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For all purposes of
this Agreement, if on any date of

 

39



--------------------------------------------------------------------------------

determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

“Lease Agreements” shall mean each of (i) the Master Lease (CPLV) among Desert
Palace LLC, CEOC and CEOC, LLC, as Tenant, and CPLV Property Owner LLC, as
Landlord, (ii) the Master Lease (Non-CPLV) among CEOC, LLC and the entities
listed therein, as Tenant, and the entities listed therein, as Landlord (the
“Non-CPLV Master Lease”), (iii) the Lease (Joliet) by and between Harrah’s
Joliet Landco LLC as Landlord and Des Plaines Development Limited Partnership,
as Tenant, for Harrah’s Joliet—Joliet, Illinois, (iv) any ROFR Lease (as defined
in the Right of First Refusal Agreement), and (v) if applicable, the Option
Lease Agreements, in each case, as amended, restated, supplemented or otherwise
modified from time to time.

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such Person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
Person that becomes a “Lender” hereunder pursuant to Section 9.04 or
Section 2.21.

“Lender Participation Notice” shall have the meaning assigned to such term in
Section 2.11(g)(iii).

“lending office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“Letter of Credit” shall mean any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Commitment” shall mean, with respect to each L/C Issuer, the
commitment of such L/C Issuer to issue Letters of Credit pursuant to
Section 2.05.

“Letter of Credit Expiration Date” shall mean, with respect to any Revolving
Facility, the Revolving Facility Maturity Date for such Revolving Facility then
in effect (or, if such day is not a Business Day, the next Business Day).

“Letter of Credit Sublimit” shall mean the aggregate Letter of Credit
Commitments of the L/C Issuer, in an amount not to exceed the amount identified
in any Incremental Revolving Facility Assumption Agreement or such larger amount
not to exceed the Revolving Facility Commitment as the Administrative Agent and
the applicable L/C Issuer may agree. The Letter of Credit Sublimit is part of,
and not in addition to, the Revolving Facility Commitments. For the avoidance of
doubt, on the Closing Date the Letter of Credit Sublimit is $0.00.

 

40



--------------------------------------------------------------------------------

“License Revocation” means the revocation, failure to renew or suspension of, or
the appointment of a receiver, supervisor, conservator or similar official with
respect to, any casino, gambling or gaming license issued by any Gaming
Authority material to any casino or gaming facility of a Borrower or any of its
Subsidiaries (and in each case such revocation, failure to renew, suspension or
appointment (i) is not stayed pending appeal and (ii) causes a cessation of
gaming activities).

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall an operating
lease, the Lease Agreements, the Management and Lease Support Agreement, or an
agreement to sell be deemed to constitute a Lien.

“Limited Condition Transaction” shall mean (i) any acquisition permitted
hereunder whose consummation is not conditioned on the availability of, or on
obtaining, third party financing and/or (ii) any redemption, repurchase,
defeasance, satisfaction and discharge or repayment of Indebtedness requiring
irrevocable notice in advance of such redemption, repurchase, defeasance,
satisfaction and discharge or repayment.

“Limited Liability Company Agreement” means the limited liability company
agreement of the Borrower.

“Liquor Authorities” means, in any jurisdiction in which the Borrower or any of
its Subsidiaries sells and distributes liquor, the applicable alcoholic beverage
commission or other Governmental Authority responsible for interpreting,
administering and enforcing the Liquor Laws.

“Liquor Laws” means the laws, rules, regulations and orders applicable to or
involving the sale and distribution of liquor by the Borrower or any of its
Subsidiaries in any jurisdiction, as in effect from time to time, including the
policies, interpretations and administration thereof by the applicable Liquor
Authorities.

“Loan Documents” shall mean (i) this Agreement, (ii) the Subsidiary Guarantee
Agreement, (iii) the Security Documents, (iv) each Incremental Assumption
Agreement, and (v) any Note issued under Section 2.09(e); provided that for
purposes of the expense reimbursement and indemnity provisions in Section 8.07
and Section 9.05 only, the First Lien Intercreditor Agreement and the Junior
Lien Intercreditor Agreement and each Permitted Pari Passu Intercreditor
Agreement shall be deemed to be “Loan Documents.”

“Loan Obligations” shall mean (a) the due and punctual payment by the Borrower
of (i) the unpaid principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) and
premium (including the applicable Prepayment Premium) on the Loans made to the
Borrower under this Agreement, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) each
payment required to be made by the Borrower under this Agreement in respect of
any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest

 

41



--------------------------------------------------------------------------------

thereon (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) and obligations to provide Cash
Collateral, and (iii) all other monetary obligations of the Borrower owed under
or pursuant to this Agreement and each other Loan Document, including
obligations to pay fees, expense reimbursement obligations and indemnification
obligations, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) and (b) the due and punctual payment of
all obligations of each other Loan Party under or pursuant to each of the Loan
Documents.

“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.

“Loans” shall mean the Term Loans, the Revolving Facility Loans and the
Swingline Loans.

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time. The Loans, Commitments and Revolving Facility Credit
Exposures of any Defaulting Lender shall be disregarded in determining Majority
Lenders at any time.

“Management and Lease Support Agreement” means (i) the Management and Lease
Support Agreement (CPLV) among Desert Palace LLC and CEOC and CEOC, LLC, as
Tenant, CPLV Manager, LLC, as Manager, CEC, as Lease Guarantor, CPLV Property
Owner LLC, as Landlord, Caesars License Company, LLC and Caesars World, Inc., as
amended, restated, supplemented, renewed, replaced or otherwise modified in
accordance with this Agreement, (ii) the Management and Lease Support Agreement
(Non-CPLV) among CEOC, LLC and entities listed therein, as Tenant, Non-CPLV
Manager, LLC, as Manager, CEC, as Lease Guarantor, the entities listed therein,
as Landlord, Caesars License Company, LLC and Caesars Enterprise Services, LLC,
and (iii) each real estate management agreement and any other operating
management agreement or shared services agreement entered into by any Borrower
or any of its Subsidiaries with CEC or with any Subsidiary of CEC, in each case
as amended, restated, supplemented, replaced, renewed or otherwise modified in
accordance with this Agreement.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or financial condition of the Borrower and the
Subsidiaries, taken as a whole, or the validity or enforceability of any of the
material Loan Documents or the material rights and remedies of the
Administrative Agent and the Lenders thereunder.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Borrower or any Subsidiary in an aggregate
principal amount exceeding $60,000,000.

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

 

42



--------------------------------------------------------------------------------

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Owned Real Properties and Pledged
Leasehold Interests owned by any Loan Party that are set forth on Schedule
1.01(A) and each additional Owned Real Property and Pledged Leasehold Interest
encumbered by a Mortgage or Additional Mortgage pursuant to Section 5.10.

“Mortgaged Vessel” shall mean (a) each Documented Vessel listed on Schedule
1.01(A) and (b) each additional Documented Vessel or Replacement Vessel, if any,
encumbered by a Ship Mortgage or required to be so encumbered pursuant to
Sections 5.10(c)(ii) or 5.10(d).

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents delivered with respect to Mortgaged Properties, substantially, in the
form of Exhibit E-1 (with such changes as are required by the jurisdiction in
which the applicable Mortgaged Property is located and reasonably acceptable to
the Collateral Agent and the Borrower). For the avoidance of doubt, the term
“Mortgages” shall include, without limitation, the Additional Mortgages.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any Subsidiary is making or
is obligated to make contributions or to which Borrower has any liability
(including any liability on account of any ERISA Affiliate).

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean:

(a) 100% of the cash proceeds actually received by the Borrower or any
Subsidiary (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise and including casualty insurance settlements
and condemnation awards, but only as and when received) from any Asset Sale
under Sections 6.05(g) and (t), net of (i) attorneys’ fees, accountants’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
required debt payments and required payments of other obligations relating to
the applicable asset to the extent such debt or obligations are secured by a
Lien permitted hereunder (other than First Lien Obligations) on such asset,
other customary expenses and brokerage, consultant and other customary fees
actually incurred in connection therewith, (ii) Taxes paid or payable (in the
good faith determination of the Borrower) as a result thereof or the amount
permitted to be distributed to any Parent Entity of the Borrower pursuant to
Section 6.06(n), (iii) the amount of any reasonable reserve established in
accordance with GAAP against any adjustment to the sale price or any liabilities
(other than any taxes deducted pursuant to clause (i) or (ii) above) (x) related
to any of the applicable assets and (y) retained by the Borrower or any of the
Subsidiaries including, without limitation, pension and other post-employment
benefit liabilities or against any indemnification obligations

 

43



--------------------------------------------------------------------------------

(however, the amount of any subsequent reduction of such reserve (other than in
connection with a payment in respect of any such liability) shall be deemed to
be cash proceeds of such Asset Sale occurring on the date of such reduction),
and (iv) amounts required to be distributed as a result of the realization of
gains from Asset Sales in order to maintain or preserve Parent’s status as a
REIT; provided, that, the Borrower or any Subsidiary may to use any portion of
such proceeds, to acquire, maintain, develop, construct, improve, upgrade or
repair assets used or useful in the business of the Borrower and the
Subsidiaries or to make Permitted Business Acquisitions and other permitted
Investments hereunder (except for Permitted Investments or intercompany
Investments in Subsidiaries), in each case within 12 months of such receipt, and
such portion of such proceeds shall not constitute Net Proceeds except to the
extent not, within 12 months of such receipt, so used or contractually committed
to be so used (it being understood that if any portion of such proceeds are not
so used within such 12-month period but within such 12-month period are
contractually committed to be used, then within 6 months after the expiration of
the initial 12 month period, such remaining portion if not so used by such time
shall constitute Net Proceeds without giving effect to this proviso); provided,
further, that with respect to an Asset Sale by any Person other than the
Borrower or a Wholly-Owned Subsidiary, Net Proceeds shall be the above amount
multiplied by the Borrower’s direct or indirect percentage ownership interest in
such Person; provided, further, that no net cash proceeds calculated in
accordance with the foregoing realized in any fiscal year shall constitute Net
Proceeds for purposes of Sections 2.10 and 2.11 in such fiscal year until the
aggregate amount of all such net proceeds in such fiscal year shall exceed
$30,000,000, and only such net proceeds in excess of $30,000,000 shall
constitute Net Proceeds (without any carryover to subsequent years) (amounts
below such threshold, “Below Threshold Asset Sale Proceeds”); and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any Subsidiary Loan Party of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred, or projected by
the Company to be incurred in its reasonable good faith determination, in
connection with such issuance or sale.

“New Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

“New Project” shall mean each capital project which is either a new project or a
new feature at an existing project owned by the Borrower or its Subsidiaries
which receives a certificate of completion or occupancy and all relevant
licenses, and in fact commences operations.

“New York Courts” shall have the meaning assigned to such term in Section 9.15.

“Non-Consenting Lender” shall have the meaning assigned to such term in Section
2.19(c).

“Non-CPLV Master Lease” shall have meaning set forth in the definition of “Lease
Agreement.”

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Non-Extension Notice Date” shall have the meaning assigned to such term in
Section 2.05(b).

 

44



--------------------------------------------------------------------------------

“Non-Reinstatement Deadline” shall have the meaning assigned to such term in
Section 2.05(b).

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“NVDC” shall mean the United States Coast Guard’s National Vessel Documentation
Center or any successor entity.

“Obligations” shall mean, collectively, (a) the Loan Obligations,
(b) obligations in respect of any Secured Cash Management Agreement, and
(c) obligations in respect of any Secured Swap Agreement.

“OFAC” shall have meaning set forth in the definition of “Embargoed Person.”

“Offered Loans” shall have the meaning assigned to such term in
Section 2.11(g)(iii).

“OpCo” means Caesars Entertainment Operating Company, Inc., a Delaware limited
liability company and the surviving entity in the CEOC Merger. References to
CEOC herein shall include OpCo following the CEOC Merger.

“Option Lease Agreements” means, if any, the leases executed in respect of the
Option Properties.

“Option Properties” means such properties and improvements thereto which are the
subject of that certain PropCo Call Right Agreement.

“Other First Lien Obligations” shall mean the “Other First Lien Obligations” as
defined in the Collateral Agreement, including any interest accruing after
commencement of any bankruptcy or insolvency proceeding with respect to any
holder of Other First Lien Obligations whether or not allowed in such
proceeding.

“Other First Lien Secured Parties” shall mean the “Other First Lien Secured
Parties” as defined in the Collateral Agreement.

“Other Taxes” shall mean all present or future stamp or documentary Taxes or any
other excise, transfer, sales, property, intangible, mortgage recording, or
similar Taxes, charges or levies arising from any payment made under any Loan
Document or from the execution, registration, delivery or enforcement of, or
otherwise with respect to, the Loan Documents, and, for the avoidance of doubt,
excluding any Excluded Taxes.

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.21(a).

“Outstanding Amount” means (i) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on such date, (ii) with respect to Swingline Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Swingline Loans occurring on
such date, and (iii) with respect to any L/C Obligations on any date, the Dollar

 

45



--------------------------------------------------------------------------------

Equivalent amount of the aggregate outstanding amount of such L/C Obligations on
such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

“Overdraft Line” shall have the meaning assigned to such term in
Section 6.01(w).

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent, the L/C
Issuer, or the Swingline Lender, as the case may be, in accordance with banking
industry rules on interbank compensation.

“Owned Real Property” means each parcel of Real Property that is located in the
United States and is owned in fee by any Loan Party that has an individual Fair
Market Value (on a per property basis) of at least $10,000,000 (x) as of the
Closing Date, for Real Property now owned or (y) the date of acquisition, for
Real Property acquired after the Closing Date (provided that such $10,000,000
threshold shall not be applicable in the case of Real Property that is
integrally related to the ownership or operation of a Mortgaged Property or
otherwise necessary for such Mortgaged Property to be in compliance with all
requirements of law applicable to such Mortgaged Property); provided that, with
respect to any Real Property that is partially owned in fee and partially leased
by any Loan Party, Owned Real Property will include both that portion of such
material real property that is owned in fee and that portion that is so leased
to the extent that (i) such leased portion is integrally related to the
ownership or operation of the balance of such material real property or is
otherwise necessary for such real property to be in compliance with all
requirements of law applicable to such material real property in fee and only if
(ii) such portion that is owned in fee has an individual Fair Market Value of at
least $10,000,000 (x) as of the Closing Date, for Real Property then so
partially owned and partially leased or (y) the date of acquisition, for Real
Property acquired after the Closing Date so partially owned and partially leased
(provided that such $10,000,000 threshold shall not be applicable in the case of
Real Property that is integrally related to the ownership or operation of a
Mortgaged Property or otherwise necessary for such Mortgaged Property to be in
compliance with all requirements of law applicable to such Mortgaged Property),
and (iii) a mortgage in favor of the Collateral Agent (for the benefit of the
Secured Parties) is permitted on such Real Property by applicable law and by the
terms of any lease, or other applicable document governing any leased portion of
such Real Property, or with the consent of the applicable lessor or grantor (to
the extent obtained after the applicable Loan Party has utilized commercially
reasonable efforts to obtain same). Notwithstanding the foregoing, the aggregate
Fair Market Value of Real Property that is located in the United States and
owned in fee by any Loan Party and that does not constitute Owned Real Property
shall not exceed $30,000,000 in the aggregate for all Loan Parties.

“Parent Entity” means, with respect to any Person, any corporation, association,
limited partnership, limited liability company or other entity which at the time
of determination (a) owns or controls, directly or indirectly, more than 50% of
the total voting power of shares of Capital Stock (without regard to the
occurrence of any contingency) entitled to vote in the election of directors,
managers or trustees of such Person, (b) owns or controls, directly or
indirectly, more than 50% of the capital accounts, distribution rights, total
equity and voting interests or general and limited partnership interests, as
applicable, of such Person, whether in the form of membership, general, special
or limited partnership interests or otherwise, or (c) is the controlling general
partner of, or otherwise controls, such entity. For the avoidance of doubt,
Parent is a Parent Entity with respect to Borrower.

 

46



--------------------------------------------------------------------------------

“Participant” shall have the meaning assigned to such term in
Section 9.04(c)(i).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c)(ii).

“Payment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent, as the same may be supplemented from time to time to the
extent required by Section 5.04(g).

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) in, or merger, consolidation
or amalgamation with, a Person or division or line of business of a Person (or
any subsequent investment made in a Person, division or line of business
previously acquired in a Permitted Business Acquisition), if immediately after
giving effect thereto: (i) no Event of Default shall have occurred and be
continuing or would result therefrom; (ii) the Total Leverage Ratio immediately
after giving effect to such transaction on a Pro Forma Basis shall be equal to
or less than the Total Leverage Ratio calculated prior to giving effect to such
transaction; (iii) all transactions related thereto shall be consummated in
accordance in all material respects with applicable laws; (iv) any acquired or
newly formed Subsidiary shall not be liable for any Indebtedness except for
Indebtedness not prohibited by Section 6.01; (v) to the extent required by
Section 5.10, any Person acquired in such acquisition, if acquired by a Loan
Party, shall be merged into a Loan Party or become, following the consummation
of such acquisition in accordance with Section 5.10, a Loan Party and shall
comply with the Collateral Requirement; and (vi) the aggregate amount of such
acquisitions and investments in assets that are not owned by the Loan Parties or
in Equity Interests in Persons that are not Loan Parties or do not become Loan
Parties following the consummation of such acquisition shall not in the
aggregate exceed, together with all outstanding Investments made in Subsidiaries
that are not Loan Parties pursuant to Section 6.04(b), the greater of (x) 2.33%
of Adjusted Total Assets and (y) $100,000,000.

“Permitted Business Judgment” shall mean, with respect to any term or provision
of this Agreement or the other Loan Documents, that requires the approval,
satisfaction, discretion, determination, decision, action or inaction or any
similar concept of or by an Agent, in each case, whether at the request of the
Borrower or otherwise, as applicable (collectively, an “Agent Action”), a
determination made in good faith with respect to such Agent Action by such Agent
in the exercise of its reasonable business judgment; provided, that, at such
Agent’s option, such Agent may confirm its authority to take such Agent Action,
including after giving such consent, by (a) notifying all Lenders (or, with
respect to an Agent Action relating solely to one Facility, the Lenders under
such Facility) via the Platform of the proposed Agent Action and (b) Lenders

 

47



--------------------------------------------------------------------------------

constituting Required Lenders (or, with respect to an Agent Action relating
solely to one Facility, the Majority Lenders under such Facility) consenting to
such Agent Action in the manner prescribed in the relevant Communication;
provided, that if a Lender does not expressly provide its consent or does not
expressly provide its lack of consent with respect to such Agent Action within
five (5) Business Days of receiving such Communication (or such shorter period
set forth in this Agreement), then such Lender shall be deemed to have consented
to such Agent Action.

“Permitted Cure Securities” shall mean any equity securities of the Borrower
issued pursuant to the Cure Right other than Disqualified Stock.

“Permitted Investments” shall mean:

(a) U.S. dollars, Canadian dollars, pounds sterling, euros, the national
currency of any member state in the European Union or such local currencies held
by it from time to time in the ordinary course of business;

(b) direct obligations of the United States of America, Canada, the United
Kingdom or any member of the European Union or any agency thereof or obligations
guaranteed by the United States of America, Canada or any member of the European
Union or any agency thereof, in each case with maturities not exceeding two
years;

(c) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $250.0
million and whose long-term debt, or whose parent holding company’s long-term
debt, is rated A (or such similar equivalent rating or higher by at least one
nationally recognized statistical rating organization (as defined in Rule 436
under the Securities Act));

(d) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (b) above entered into with a bank
meeting the qualifications described in clause (c) above;

(e) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

(f) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

 

48



--------------------------------------------------------------------------------

(g) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(f) above;

(h) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s, and (iii) have portfolio assets of at least $5,000.0 million;

(i) instruments equivalent to those referred to in clauses (b) through (i) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction; and

(j) instruments in countries other than the United States customarily utilized
for high quality investments and in each case with maturities not exceeding two
years from the date of acquisition.

“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to any Liens securing the Term B
Loans (including, for the avoidance of doubt, junior Liens pursuant to
Section 2.21(b)(ii)), either (as the Borrower shall elect) (x) any Junior Lien
Intercreditor Agreement if such Liens secure “Second Priority Claims” (as
defined therein) or (y) another intercreditor agreement not materially less
favorable to the Lenders vis-à-vis such junior Liens than such Junior Lien
Intercreditor Agreement (as determined by the Borrower in good faith); provided
that such other intercreditor agreement shall have been posted to Lenders on the
Platform not less than five (5) Business Days prior to the date of execution
thereof and the Required Lenders shall not have objected thereto in the manner
set forth in the related Communication within such five (5) Business Day period.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Loan Purchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender as an Assignor and the Borrower as an
Assignee, and accepted by the Administrative Agent, in the form of Exhibit F or
such other form as shall be approved by the Administrative Agent and the
Borrower (such approval not to be unreasonably withheld or delayed).

“Permitted Loan Purchases” shall have the meaning assigned to such term in
Section 9.04(i).

“Permitted Mortgage Investment” means any Investment in secured notes, mortgage,
deeds of trust, collateralized mortgage obligations, commercial mortgage-backed
securities, other secured debt securities, secured debt derivative or other
secured debt instruments, so long as such investment relates directly or
indirectly to a Similar Business.

“Permitted Non-Recourse Guarantees” means the following indemnities and
guarantees provided in the ordinary course of business by the Borrower or any of
its Subsidiaries for the benefit of lenders in financing transactions that are
directly or indirectly secured by Real Property or other Real Property related
assets (including Capital Stock) of a joint venture,

 

49



--------------------------------------------------------------------------------

operator or Unrestricted Subsidiary and that may be full recourse or
non-recourse to the joint venture, operator or Unrestricted Subsidiary that is
the borrower in such financing, but is otherwise nonrecourse to the Borrower and
its Subsidiaries: (a) commercially reasonable environmental indemnities with
respect to hazardous materials; (b) indemnities and limited contingent
guarantees arising from “bad act” recourse trigger provisions found in secured
real finance transactions, including (x) indemnities for and liabilities arising
from recourse triggers based on fraud or misrepresentation of the applicable
obligor, misapplication or non-payment of rents, profits, insurance and
condemnation proceeds and other sums actually received by the obligor and
required to be paid to the lender, (y) guarantees of all or a part of the
related financing arising from recourse triggers based on violations of transfer
provisions, a voluntary bankruptcy filing (or similar filing or action) or
involuntary bankruptcy filed in collusion with such obligor, and (z) indemnities
and guarantees triggered by other events, actions and circumstances customarily
excluded by institutional lenders from exculpation provisions and/or included in
separate indemnification agreements or carve-out guarantees in non-recourse
financings of real estate; or (c) completion guarantees so long as the joint
venture, operator or Unrestricted Subsidiary, as applicable, is adequately
capitalized based on industry standards and such completion guarantee is given
with the intention of back-stopping such capitalization and not provided in lieu
of such capitalization.

“Permitted Pari Passu Intercreditor Agreement” shall mean, with respect to any
Liens on Collateral that are intended to be secured on a pari passu basis with
the Liens securing the Term B Loans, either (as the Borrower shall elect)
(x) the First Lien Intercreditor Agreement or (y) another intercreditor
agreement not materially less favorable to the Lenders vis-à-vis such pari passu
Liens than the First Lien Intercreditor Agreement (as determined by the Borrower
in good faith; provided, that such other intercreditor agreement shall have been
posted to Lenders on the Platform not less than five (5) Business Days prior to
the date of execution thereof and the Required Lenders shall not have objected
thereto in the manner set forth in the related Communication within such five
(5) Business Day period.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, to satisfy or the net proceeds of which are used to extend,
refinance, renew, replace, defease, satisfy or refund (collectively, to
“Refinance”), the Indebtedness being Refinanced (or previous refinancings
thereof constituting Permitted Refinancing Indebtedness) (and, in the case of
revolving Indebtedness being Refinanced, to effect a corresponding reduction in
the commitments with respect to such revolving Indebtedness being Refinanced);
provided, that with respect to any Indebtedness being Refinanced, (a) the
principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so Refinanced (plus unpaid accrued
interest and premium (including tender premiums) thereon and underwriting
discounts, costs, fees, commissions, expenses, plus an amount equal to any
existing commitment utilized thereunder and letters of credit undrawn
thereunder), (b) except with respect to Sections 6.01(i) and 6.01(v) or any
revolving facility or bridge facility, the weighted average life to maturity of
such Permitted Refinancing Indebtedness is greater than or equal to the shorter
of (i) the weighted average life to maturity of the Indebtedness being
Refinanced and (ii) the weighted average life to maturity that would result if
all payments of principal on the Indebtedness being Refinanced that were due on
or after the date that is one year following the latest Term B Facility Maturity
Date in effect on the date of incurrence were instead due on the date that is
one year following

 

50



--------------------------------------------------------------------------------

such Term B Facility Maturity Date, (c) if the Indebtedness being Refinanced is
subordinated in right of payment to the Loan Obligations under this Agreement,
such Permitted Refinancing Indebtedness shall be subordinated in right of
payment to such Loan Obligations on terms in the aggregate not materially less
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced (as determined by the Borrower in good faith), and
(d) no Permitted Refinancing Indebtedness shall have greater guarantees than the
Indebtedness being Refinanced unless such guarantee is otherwise permitted by
Section 6.01 (other than Section 6.01(a)(i)(B), 6.01(b)(ii), 6.01(h)(ii),
6.01(k)(ii), 6.01(l)(ii), 6.01(r)(ii), 6.01(s)(ii), 6.01(v)(ii), 6.01(x)(ii),
6.01(dd)(ii) and/or 6.01(ee)(ii)) at such time of incurrence and (e) no
Permitted Refinancing Indebtedness shall have greater security than the
Indebtedness being Refinanced or to be secured by Liens ranking senior to the
Liens securing the Indebtedness being Refinanced unless such greater security
is, or senior Liens are, expressly permitted by Section 6.02; provided further,
that with respect to a Refinancing of Indebtedness permitted hereunder that is
subordinated in right of payment, such Permitted Refinancing Indebtedness shall
be subordinated in right of payment to the guarantee by Subsidiary Loan Parties
of the Loan Obligations, on terms (taken as a whole) not materially less
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced (as determined by the Borrower in good faith) or
on market terms (as determined by the Borrower in good faith).

“Permitted Vessel Liens” shall mean:

(i) Liens for seaman’s wages (including those of masters), maintenance, cure and
stevedore’s wages;

(ii) Liens for damages arising from maritime torts (including personal injury
and death) which are unclaimed or covered by insurance (subject to applicable
deductibles);

(iii) Liens for general average and salvage, (iv) Liens for necessaries or
otherwise arising by operation of law in the ordinary course of business in
operating, maintaining or repairing a Vessel;

(v) statutory Liens for current Taxes or other governmental charges not required
to be paid pursuant to Section 5.03; and

(vi) mechanics’, carriers’, workers’, repairers’, and similar statutory or
common law Liens arising or incurred in the ordinary course of business,

in each case in the preceding clauses (i) through (vi), for amounts which are
not overdue by more than 60 days or that are being contested in good faith by
appropriate proceedings and in respect of which, if applicable, the Borrower or
any Subsidiary shall have set aside on its books reserves in accordance with
GAAP.

“Person” shall mean any natural Person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

 

51



--------------------------------------------------------------------------------

“Plan” shall mean any “employee pension benefit plan” (as such term is defined
in Section 3(2) of ERISA) other than a Multiemployer Plan that is, (i) subject
to the provisions of Title IV of ERISA or Section 412 of the Code or Section 302
of ERISA and (ii) in respect of which the Borrower maintains, contributes to, or
has any liability (including any liability on account of any ERISA Affiliate).

“Plan of Reorganization” shall have the meaning assigned to such term in the
recitals hereof.

“Platform” shall mean any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site which the Lenders have access to, whether such electronic
system is owned, operated or hosted by the Administrative Agent, any Agent
Parties or any other Person, providing for access to data protected by passcodes
or other security system.

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“Pledged Leasehold Interests” shall mean all leasehold estates held by the Loan
Parties as lessee, other than Excluded Leasehold Interests.

“Pre-Opening Expenses” means, with respect to any fiscal period, the amount of
expenses (other than interest expense) incurred with respect to capital projects
which are classified as “pre-opening expenses” or “project opening costs” (or
any similar or equivalent caption) on the applicable financial statements of the
Borrower and the Subsidiaries for such period, prepared in accordance with GAAP.

“Preferred Units” shall have the meaning assigned to such term in the
Partnership Agreement of the Borrower.

“Prepetition Agent” shall mean Credit Suisse AG, Cayman Islands Branch, in its
capacity as administrative agent and collateral agent for the lenders under the
Prepetition Credit Agreement.

“Prepetition Credit Agreement” shall have the meaning assigned to such term in
the recitals.

“Prepetition Credit Agreement Claims” shall have the meaning assigned to such
term in the Plan of Reorganization.

“Prepetition Lenders” shall mean the lenders party to the Prepetition Credit
Agreement.

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Prime Rate” shall mean the per annum rate of interest as announced from time to
time by The Wall Street Journal as the “prime rate” in effect in the United
States (or, if The Wall Street Journal ceases quoting a base rate of the type
described, either (a) the per annum rate of interest quoted as the base rate on
such corporate loans in a different national publication as selected by the
Administrative Agent or (b) the highest per annum rate of interest published by
the Federal Reserve Board in Federal Reserve statistical release H.15
(519) entitled “Selected Interest Rates” as the Bank prime loan rate or its
equivalent).

 

52



--------------------------------------------------------------------------------

“Pro Forma Basis” shall mean, as to any Person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination on a Pro
Forma Basis, pro forma effect shall be given to any Asset Sale, acquisition,
Investment, Capital Expenditure, construction, repair, replacement, improvement,
development, disposition, merger, amalgamation, consolidation (or any similar
transaction or transactions not otherwise permitted under Section 6.04 or 6.05
that require a waiver or consent of the Required Lenders and such waiver or
consent has been obtained), any dividend, distribution or other similar payment,
any designation of any Subsidiary as an Unrestricted Subsidiary and any
Subsidiary Redesignation in accordance with the terms herein, New Project, the
Transactions, and any restructurings of the business of the Borrower or any of
its Subsidiaries that the Borrower or any of its Subsidiaries has determined to
make and/or made and are expected to have a continuing impact and are factually
supportable, which would include cost savings resulting from head count
reduction, closure of facilities and similar operational and other cost savings,
which adjustments the Borrower determines are reasonable as set forth in a
certificate of a Financial Officer of the Borrower (the foregoing, together with
any transactions related thereto or in connection therewith, the “relevant
transactions”), in each case that occurred during the Reference Period (or
occurring during the Reference Period or thereafter and through and including
the date upon which the respective Permitted Business Acquisition or relevant
transaction is consummated), (ii) in making any determination on a Pro Forma
Basis, (x) all Indebtedness (including Indebtedness issued, incurred or assumed
as a result of, or to finance, any relevant transactions and for which the
financial effect is being calculated, whether incurred under this Agreement or
otherwise, but excluding normal fluctuations in revolving Indebtedness incurred
for working capital purposes, in each case not to finance any acquisition)
issued, incurred, assumed or permanently repaid, repurchased or redeemed during
the Reference Period (or occurring during the Reference Period or thereafter and
through and including the date upon which the respective Permitted Business
Acquisition or relevant transaction is consummated) and shall be deemed to have
been issued, incurred, assumed or permanently repaid, repurchased or redeemed at
the beginning of such period and (y) Interest Expense of such Person
attributable to interest on any Indebtedness, for which pro forma effect is
being given as provided in preceding clause (x), bearing floating interest rates
shall be computed on a pro forma basis as if the rates that would have been in
effect during the period for which pro forma effect is being given had been
actually in effect during such periods, and (z) with respect to each New Project
which commences operations and records not less than one full fiscal quarter’s
operations during the Reference Period, the operating results of such New
Project shall be annualized on a straight line basis during such period, and
(iii) (A) any Subsidiary Redesignation then being designated in accordance with
the terms herein, effect shall be given to such Subsidiary Redesignation and all
other Subsidiary Redesignations after the first day of the relevant Reference
Period and on or prior to the date of the respective Subsidiary Redesignation
then being designated, collectively, and (B) any designation of a Subsidiary as
an Unrestricted Subsidiary, effect shall be given to such designation and all
other designations of Subsidiaries as Unrestricted Subsidiaries after the first
day of the relevant Reference Period and on or prior to the date of the then
applicable designation of a Subsidiary as an Unrestricted Subsidiary,
collectively.

 

53



--------------------------------------------------------------------------------

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include, adjustments to reflect operating expense reductions
and other operating improvements, synergies or cost savings reasonably expected
to result from such relevant pro forma event (including, to the extent
applicable, the Transactions) (adjustments pursuant to this clause, “Pro Forma
Operating Cost Savings and Synergies”), such amount, together with any
adjustments or increases to EBITDA for such period pursuant to the last
paragraph of such definition, shall not exceed 2.50% of EBITDA for the last four
fiscal quarters ending with the fiscal quarter most recently ended for which
financial statements have delivered to Lenders pursuant to Section 5.04(a) or
5.04(b) immediately preceding the date of the event for which pro forma effect
is being given (calculated without giving effect to such Pro Forma Operating
Savings and Synergies and any increases to EBITDA for such period pursuant to
the last paragraph of such definition). The Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer of the Borrower
setting forth such demonstrable or additional operating expense reductions,
other operating improvements, or synergies and adjustments pursuant to this
paragraph above or cost savings and information and calculations supporting them
in reasonable detail.

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower and the Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect on a Pro Forma Basis to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
with the Financial Performance Covenant recomputed as at the last day of the
most recently ended fiscal quarter of the Borrowers and the Subsidiaries for
which the financial statements and certificates required pursuant to
Section 5.04 have been or were required to have been delivered.

“Project” shall mean (i) any and all buildings, structures, fixtures,
construction, development and other improvements of any nature to be
constructed, added to, or made on, under or about any Real Property (exclusive
of any personal property) with respect to which the cost of such construction,
additions or development is at least equal to $50.0 million and (ii) any
planning processes or preparatory steps undertaken to implement or further any
such construction, additions or developments contemplated by the foregoing
clause (i) of this definition (including, without limitation, (a) the
combination of two or more individual land parcels into one parcel, (b) the
separation or division of one or more individual land parcels into two or more
parcels, (c) the re-zoning of parcels, and (d) demolition work on parcels).

“Project Financing” shall mean (1) any Capitalized Lease Obligation, mortgage
financing, purchase money Indebtedness or other similar Indebtedness incurred to
finance the acquisition, lease, construction, repair, replacement, or
improvement of any Undeveloped Land or any refinancing of any such Indebtedness
and (2) any Sale and Lease-Back Transaction of any Undeveloped Land.

 

54



--------------------------------------------------------------------------------

“Project Notice” shall mean a notice delivered by a Responsible Officer of the
Borrower pursuant to Section 5.11(a) identifying the applicable Mortgaged
Property constituting Undeveloped Land, providing a reasonable description of
the applicable Project that the Borrower anticipates in good faith will be
undertaken with respect to such Undeveloped Land and identifying the Project
Financing to be entered into in connection with the financing of such Project.

“Projections” shall mean the projections of the Borrower and the Subsidiaries
and any forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of the Borrower or any of the Subsidiaries prior to the Closing
Date.

“PropCo” means VICI Properties L.P., a Delaware limited partnership and a direct
Parent Entity of the Borrower.

“PropCo Call Right Agreement” shall have the meaning assigned to such term in
the Plan of Reorganization.

“Proposed Discounted Prepayment Amount” shall have the meaning assigned to such
term in Section 2.11(g)(ii).

“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.21(e).

“Public Lender” shall have the meaning assigned to such term in Section 9.17.

“Purging Distribution” means the declaration or payment of any dividend or
making of any distribution to distribute to the holders of the Capital Stock of
any Parent Entity of the Borrower any accumulated earnings and profits
attributable to such Parent Entity as a result of such Parent Entity’s direct or
indirect ownership of the Borrower for any years such Parent Entity did not
qualify as a REIT, including any earnings and profits allocated to such parent
as a result of the Transactions.

“Qualified Equity Interests” shall mean any Equity Interests of the Borrower
other than Disqualified Stock.

“Qualified IPO” shall mean an underwritten public offering of the Equity
Interests of any Parent Entity which results in such Equity Interests being
listed on a national exchange.

“Qualified Non-Recourse Debt” shall mean Indebtedness that (i) is (x) incurred
by a Qualified Non-Recourse Subsidiary to finance (whether prior to or within
270 days after) the acquisition, lease, construction, repair, replacement or
improvement of any new property (real or personal, whether through the direct
purchase of property or the Equity Interests of any person owning such property
and whether in a single acquisition or a series of related acquisitions) or any
Undeveloped Land or, to the extent owned by a Borrower or a Subsidiary on the
Closing

 

55



--------------------------------------------------------------------------------

Date, any Real Property located outside the United States or (y) assumed by a
Qualified Non-Recourse Subsidiary, (ii) is non-recourse to any Borrower and any
Subsidiary (other than a Qualified Non-Recourse Subsidiary or its Subsidiaries),
and (iii) is non-recourse to any Subsidiary that is not a Qualified Non-Recourse
Subsidiary.

“Qualified Non-Recourse Subsidiary” shall mean (i) a Subsidiary that is not a
Subsidiary Loan Party and that is formed or created on or after the Closing Date
in order to finance the acquisition, lease, construction, repair, replacement or
improvement of any new property or any Undeveloped Land or, to the extent owned
by a Borrower or a Subsidiary on the Closing Date, any Real Property located
outside the United States (directly or through one of its Subsidiaries) that
secures Qualified Non-Recourse Debt incurred in respect of such property and
(ii) any Subsidiary of a Qualified Non-Recourse Subsidiary.

“Qualifying Lenders” shall have the meaning assigned to such term in Section
2.11(g)(iv).

“Qualifying Loans” shall have the meaning assigned to such term in
Section 2.11(g)(iv).

“Real Estate Assets” of a Person means, as of any date, the Real Property assets
of such Person and its Subsidiaries on such date, on a consolidated basis
determined in accordance with GAAP.

“Real Estate Revenues” means, with respect to any Real Estate Asset of Borrower
and its Subsidiaries owned as of the Closing Date, rental revenues (including,
for the avoidance of doubt, earned income from direct financing leases)
generated by such Real Estate Assets during the most recently completed four
fiscal quarters preceding the applicable determination date; provided that such
rental revenues shall (x) exclude the non-cash portion of “straight-line” rental
income, (y) include the cash received which exceeds the amount recognized in
respect of “straight-line” rental income, and (z) exclude direct financing lease
adjustments; provided further, that (i) prior to the date on which financial
statements have been furnished to Lenders pursuant to Section 5.04 for the first
full fiscal quarter beginning and ending following the Closing Date, Real Estate
Revenues shall be $465.0 million; and (ii) following the date on which financial
statements have been furnished to Lenders pursuant to Section 5.04 for a full
fiscal quarter beginning and ending following the Closing Date and prior to the
time that financial statements have been furnished to Lenders pursuant to
Section 5.04 for four full fiscal quarters beginning and ending following the
Closing Date, Real Estate Revenues shall be annualized based upon the Real
Estate Revenues for the most recently ended full fiscal quarter or quarters
following the Closing Date, as the case may be, for which financial statements
have been furnished to Lenders pursuant to Section 5.04 (e.g. following the date
on which financial statements for the third full fiscal quarter following the
Closing Date have been delivered to Lenders pursuant to Section 5.04, Real
Estate Revenues for the four full fiscal quarters shall be computed by dividing
Real Estate Revenues for the three full fiscal quarters by 0.75).

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all buildings, structures,
parking areas and improvements and appurtenant fixtures and equipment, all
general intangibles and contract rights and other property and rights incidental
to the ownership, lease or operation thereof.

 

56



--------------------------------------------------------------------------------

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” “Refinancing” and “Refinanced”
shall have a meaning correlative thereto.

“Refinancing Amount” shall mean, in connection with any Refinancing of
Indebtedness hereunder, the amount of Indebtedness that is incurred to fund such
Refinancing; provided that, the principal amount (or accreted value, if
applicable) of such new Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so Refinanced (plus unpaid
accrued interest and premium (including tender premiums) thereon and
underwriting discounts, defeasance costs, fees, commissions and expenses).

“Refinancing Notes” shall mean any secured or unsecured notes or loans issued by
any Loan Party (whether under an indenture, a credit agreement or otherwise) and
the Indebtedness represented thereby; provided, that (a) 100% of the Net
Proceeds of such Refinancing Notes are used to permanently reduce Loans and/or
replace Commitments substantially simultaneously with the issuance thereof,
(b) the final maturity date of such Refinancing Notes is on or after the Term
Facility Maturity Date or the Revolving Facility Maturity Date, as applicable,
of the Term Loans so reduced or the Revolving Facility Commitments so replaced,
(c) the weighted average life to maturity of such Refinancing Notes is greater
than or equal to the weighted average life to maturity of the Term Loans so
reduced or the Revolving Facility Commitments so replaced, as applicable, (d) in
the case of Refinancing Notes in the form of notes issued under an indenture,
the terms thereof do not provide for any scheduled repayment, mandatory
redemption or sinking fund obligations prior to the Term Facility Maturity Date
of the Term Loans so reduced or the Revolving Facility Maturity Date of the
Revolving Facility Commitments so replaced, as applicable (other than customary
offers to repurchase or mandatory prepayment provisions upon a change of
control, asset sale, event of loss or similar event and customary acceleration
rights after an event of default), (e) the other terms of such Refinancing Notes
(other than interest rates, fees, floors, funding discounts and redemption or
prepayment premiums), taken as a whole, on market terms, as determined by the
Borrower in good faith, (f) there shall be no obligor in respect of such
Refinancing Notes that is not a Loan Party, (g) Refinancing Notes shall not be
secured by a Lien on any asset of the Borrower or any of its Subsidiaries that
is not Collateral and (h) Refinancing Notes that are secured by Liens on the
Collateral shall be subject to (x) in the case of Refinancing Notes that are
secured by Liens on the Collateral that rank pari passu with the Liens on the
Collateral securing the Obligations, the provisions of a Permitted Pari Passu
Intercreditor Agreement or (y) in the case of Refinancing Notes that are secured
by Liens on the Collateral that rank junior in priority to the Liens on the
Collateral securing the Obligations, a Permitted Junior Intercreditor Agreement.

“Refinancing Term Loans” shall have the meaning assigned to such term in Section
2.21(j).

 

57



--------------------------------------------------------------------------------

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of Sections 856 et seq. of the Code.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender,
or (c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

“Related Sections” shall have the meaning assigned to such term in Section 6.04.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing, or
depositing in, into, or onto the environment.

“Reorganized Debtors” shall have the meaning assigned thereto in the Plan of
Reorganization.

“Replacement L/C Issuer” means, with respect to any Replacement Revolving
Facility, any Replacement Revolving Lender thereunder from time to time
designated by the Borrower as the Replacement L/C Issuer under such Replacement
Revolving Facility with the consent of such Replacement Revolving Lender.

“Replacement L/C Obligations” means, as at any date of determination with
respect to any Replacement Revolving Facility, the aggregate amount available to
be drawn under all outstanding Replacement Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings, under such
Replacement Revolving Facility. For all purposes of this Agreement, if on any
date of determination a Replacement Letter of Credit has expired by its terms
but any amount may still be drawn thereunder by reason of the operation of Rule
3.14 of the ISP, such Replacement Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

 

58



--------------------------------------------------------------------------------

“Replacement Letter of Credit” means any letter of credit issued pursuant to a
Replacement Revolving Facility.

“Replacement Revolving Credit Percentage” means, as to any Replacement Revolving
Lender at any time under any Replacement Revolving Facility, the percentage
which such Lender’s Replacement Revolving Facility Commitment under such
Replacement Revolving Facility then constitutes of the aggregate Replacement
Revolving Facility Commitments under such Replacement Revolving Facility (or, at
any time after such Replacement Revolving Facility Commitments shall have
expired or terminated, the percentage which the aggregate amount of such
Lender’s Replacement Revolving Facility Credit Exposure then outstanding
pursuant to such Replacement Revolving Facility constitutes of the amount of the
aggregate Replacement Revolving Facility Credit Exposure then outstanding
pursuant to such Replacement Revolving Facility).

“Replacement Revolving Facility” shall mean each Class of Replacement Revolving
Facility Commitments and the extensions of credit made hereunder by the
Replacement Revolving Lenders.

“Replacement Revolving Facility Credit Exposure” shall mean, at any time, the
sum of (a) the aggregate Outstanding Amount of the Replacement Revolving Loans
at such time, (b) the Outstanding Amount of Replacement Swingline Loans at such
time, and (c) the Outstanding Amount of the Replacement L/C Obligations at such
time. The Replacement Revolving Facility Credit Exposure of any Replacement
Revolving Lender at any time shall be the product of (x) such Replacement
Revolving Lender’s Replacement Revolving Credit Percentage of the applicable
Class and (y) the aggregate Replacement Revolving Facility Credit Exposure of
such Class of all Replacement Revolving Lenders, collectively, at such time.

“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.21(l).

“Replacement Revolving Lender” shall have the meaning assigned to such term in
Section 2.21(m).

“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.21(l).

“Replacement Swingline Loans” means any swingline loan made to the Borrower
pursuant to a Replacement Revolving Facility.

“Replacement Vessel” shall mean any Documented Vessel acquired as a replacement,
in any manner, of any existing Mortgaged Vessel and subject to encumbrance in
favor of the Security Trustee for the benefit of the Secured Parties pursuant to
the terms of Section 5.10.

“Reportable Event” shall mean, with respect to any Plan, any reportable event as
defined in Section 4043(c) of ERISA or the regulations issued thereunder, other
than those events as to which the 30-day notice period referred to in
Section 4043(c) of ERISA has been waived.

 

59



--------------------------------------------------------------------------------

“Required Lenders” shall mean, at any time, Lenders having Term Loans and
Commitments (and, if the Revolving Facility Commitments under any Revolving
Facility have been terminated, Revolving Facility Credit Exposures under such
Revolving Facility) that, taken together, represent more than 50% of the sum of
all Term Loans and Commitments (and, if the Revolving Facility Commitments have
been terminated, Revolving Facility Credit Exposures) at such time. The Loans,
Commitments and Revolving Facility Credit Exposures of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

“Required Revolving Lenders” means, at any time, Revolving Facility Lenders
(other than Defaulting Lenders) having Revolving Facility Credit Exposures and
unused Revolving Facility Commitments representing more than 50% of the
aggregate Revolving Facility Credit Exposures and unused Revolving Facility
Commitments at such time. No Defaulting Lender shall be included in the
calculation of Required Revolving Lenders.

“Required Prepayment Date” shall have the meaning assigned to such term in
Section 2.11(e).

“Requirement of Law” shall mean, as to any Person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such Person or any of its property or
assets or to which such Person or any of its property or assets is subject
(including any Gaming Laws).

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person
and, in the case of the Borrower, any executive officer or Financial Officer of
its General Partner and any other officer or similar official thereof
responsible for the administration of the obligations in respect of this
Agreement.

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06. The amount of any Restricted Payment made other than in the form
of Permitted Investments shall be the Fair Market Value.

“Revolving Facility” shall mean the Revolving Facility Commitments of any Class
and the extensions of credit made hereunder by the Revolving Facility Lenders of
such Class and, for purposes of Section 9.08(b), shall refer to all such
Revolving Facility Commitments as a single Class.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans of the same Class.

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01(b), as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender under
Section 9.04, and (c) increased (or replaced) as provided under Section 2.21.
The initial amount of each Lender’s Revolving Facility Commitment is set forth
on Schedule 2.01, or

 

60



--------------------------------------------------------------------------------

in the Assignment and Acceptance or Incremental Assumption Agreement pursuant to
which such Lender shall have assumed its Revolving Facility Commitment (or
Incremental Revolving Facility Commitment), as applicable. The aggregate amount
of the Lenders’ Revolving Facility Commitments on the date hereof are $0.00. On
the date hereof, there is only one Class of Revolving Facility Commitments.
After the date hereof, additional Classes of Revolving Facility Commitments may
be added or created pursuant to Incremental Assumption Agreements in accordance
with Section 2.21.

“Revolving Facility Credit Exposure” shall mean, with respect to any Class of
Revolving Facility Commitments, at any time, the sum of (a) the aggregate
Outstanding Amount of the Revolving Facility Loans of such Class at such time,
(b) the Outstanding Amount of Swingline Loans of such Class at such time, and
(c) the Outstanding Amount of the L/C Obligations of such Class at such time.
The Revolving Facility Credit Exposure of any Revolving Facility Lender under
any Revolving Facility at any time shall be the product of (x) such Revolving
Facility Lender’s Revolving Facility Percentage under such Revolving Facility
and (y) the aggregate Revolving Facility Credit Exposure under such Revolving
Facility of all Revolving Facility Lenders, collectively, at such time.

“Revolving Facility Lender” shall mean a Lender (including an Incremental
Revolving Facility Lender) with a Revolving Facility Commitment or with
outstanding Revolving Facility Loans.

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(b) or Section 2.21 (including, for the avoidance of
doubt, Revolving Loans, Replacement Revolving Loans, Extended Revolving Facility
Commitments and/or Incremental Revolving Facility Commitments as the context
requires).

“Revolving Facility Maturity Date” shall mean, with respect to any Classes of
Revolving Facility Commitments, the maturity dates specified therefor in the
applicable Incremental Assumption Agreement.

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender of any Class, the percentage of the total Revolving Facility
Commitments of such Class represented by such Lender’s Revolving Facility
Commitment of such Class. If the Revolving Facility Commitments of such Class
have terminated or expired, the Revolving Facility Percentages of such Class
shall be determined based upon the Revolving Facility Commitments of such Class
most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

“Revolving Loan” shall mean a Revolving Facility Loan made pursuant to any
Incremental Revolving Facility Commitment in accordance with Section 2.21.

“Right of First Refusal Agreement” shall have the meaning assigned to such term
in the Plan of Reorganization.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

 

61



--------------------------------------------------------------------------------

“Same Day Funds” means with respect to disbursements and payments in Dollars,
immediately available funds.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Lien Obligations” shall mean the “Second Lien Obligations” as defined in
the Second Priority Senior Secured Notes Indenture.

“Second Priority Senior Secured Notes” shall mean the $766,891,864 in aggregate
principal amount of the 8.00% Second Priority Senior Secured Notes due 2023
issued pursuant to the Second Priority Senior Secured Notes Indenture and any
notes issued by the Borrower in exchange for, and as contemplated by, the Second
Priority Senior Secured Notes and the related registration rights agreement with
substantially identical terms as the Second Priority Senior Secured Notes.

“Second Priority Senior Secured Notes Indenture” shall mean the Indenture, dated
as of October 6, 2017, among the Borrower and as VICI FC Inc., each as an
issuer, the subsidiary guarantors party thereto from time to time and UMB Bank
National Association, as trustee.

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank
to the extent that such Cash Management Agreement is designated in writing by
the Borrower and the applicable Cash Management Bank to the Administrative Agent
as a Secured Cash Management Agreement.

“Secured Swap Agreement” shall mean any Swap Agreement that is entered into by
and between any Loan Party and any Hedge Bank to the extent that such Swap
Agreement is designated in writing by the Borrower and the applicable Hedge Bank
to the Administrative Agent to be included as a Secured Swap Agreement.
Notwithstanding the foregoing, for all purposes of the Loan Documents, any
Guarantee of, or grant of any Lien to secure, any obligations in respect of a
Secured Swap Agreement by a Loan Party shall not include any Excluded Swap
Obligations.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender, each L/C Issuer, each Hedge Bank that is party to
any Secured Swap Agreement, each Cash Management Bank that is party to any
Secured Cash Management Agreement and each sub-agent appointed pursuant to
Section 8.02 by the Administrative Agent with respect to matters relating to the
Loan Documents or by the Collateral Agent with respect to matters relating to
any Security Document.

“Securities Act” shall mean the Securities Act of 1933, as amended, modified, or
supplemented from time to time.

“Security Documents” shall mean the Mortgages, the Ship Mortgages, the
Collateral Agreement, the IP Security Agreements (as defined in the Collateral
Agreement), the Earnings Assignments, the Insurance Assignments and each of the
security agreements and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 4.02 or 5.10.

 

62



--------------------------------------------------------------------------------

“Security Trustee” shall mean Wilmington Trust, National Association acting as
security trustee for the Secured Parties pursuant to Section 8.01(c).

“Senior Secured Leverage Ratio” means, on any date, the ratio of (a) Total First
Lien Senior Secured Debt as of the last day of the Test Period most recently
ended as of such date to (b) EBITDA for such period, all determined on a
combined or consolidated basis in accordance with GAAP; provided, that the
Senior Secured Leverage Ratio shall be determined for the relevant Test Period
on a Pro Forma Basis.

“Series A Preferred Redeeming Subordinated Debt” means, solely to the extent any
Series A Preferred Units or Series A Preferred Shares remain outstanding
following the twentieth (20th) Business Day after the Closing Date, Indebtedness
issued in exchange for, and in satisfaction of, the Series A Preferred Units or
Series A Preferred Shares at the election of the holders thereof in connection
with, and as a result of, a default under the respective governing documents of
the Series A Preferred Units or the Series A Preferred Shares, as the case may
be; provided that (i) payments with respect to such Indebtedness are
subordinated to the prior payment in full in cash of the Term B Loan pursuant to
a subordination agreement reasonably acceptable to the Administrative Agent
acting at the direction of the Required Lenders, (ii) such Indebtedness is
either (x) unsecured or (y) secured by Liens on the Collateral that rank junior
to the Liens on the Collateral securing the Loan Obligations pursuant to the
terms of the Permitted Junior Intercreditor Agreement, (iii) the terms of such
Indebtedness do not provided for any schedule repayment, mandatory redemption or
sinking fund obligations prior to the date that is ninety-one (91) days
following the latest Term B Facility Maturity Date in effect on the date of
incurrence (other than customary offers to repurchase upon a change of control,
asset sale or event of loss or similar events and customary acceleration rights
after an event of default subject to the applicable intercreditor agreement) and
(iv) the aggregate principal amount of such Indebtedness does not exceed an
amount equal to the number of Series A Preferred Units or Series A Preferred
Shares, as applicable, in respect of which the holders thereof have elected to
receive such Indebtedness multiplied by a price per share equal to the original
issue price thereof plus any accumulated and accrued dividends in respect
thereof.

“Series A Preferred Shares” means shares of the preferred stock of Parent,
issued by Parent pursuant to certain Articles Supplementary for Series A
Convertible Preferred Stock, dated as of the Closing Date, as may be amended,
restated, replaced, supplemented, waived and/or modified from time to time.

“Series A Preferred Units” means the limited partnership units of PropCo, issued
by PropCo pursuant to a Certificate of Designation for Series A Convertible
Preferred Units, dated as of the Closing Date, as may be amended, restated,
replaced, supplemented, waived and/or modified from time to time.

“Ship Mortgage” shall mean a first preferred mortgage over a Documented Vessel
or an Additional Ship Mortgage substantially in the form of Exhibit E-2 (with
such changes to account for local law matters as determined by the Borrower in
good faith) made by the applicable Loan Party in favor of the Security Trustee
for the benefit of the Secured Parties, as the same may be amended, supplemented
or otherwise modified from time to time, and upon recording with the NVDC,
effective to grant in favor of the Security Trustee for the benefit of the
Secured Parties a perfected first preferred mortgage within the meaning of the
Ship Mortgage Act on the Mortgaged Vessel covered thereby, subject only to
Permitted Liens.

 

63



--------------------------------------------------------------------------------

“Ship Mortgage Act” shall mean the Ship Mortgage Act of 1920, as amended,
modified, or supplemented from time to time, recodified at 46 U.S.C. § 31301 et
seq.

“Similar Business” means any business conducted or proposed to be conducted by
the Borrower and its Subsidiaries as of the Closing Date and any extension,
development or expansion thereof or any business or activity that is similar,
reasonably related, complementary, incidental or ancillary thereto (including
investments in secured notes, mortgages, deeds of trust, collateralized mortgage
obligations, commercial mortgage-backed securities, other secured debt
securities, secured debt derivatives or other secured debt instruments).

“Spot Rate” for a currency shall mean the rate determined by the Administrative
Agent or the L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m., Central Time on the date two Business Days
prior to the date as of which the foreign exchange computation is made or if
such rate cannot be competed as of such date such other date as the
Administrative Agent or the L/C Issuer shall reasonably determine is appropriate
under the circumstances; provided that the Administrative Agent or the L/C
Issuer may obtain such spot rate from another financial institution designated
by the Administrative Agent or the L/C Issuer if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

“Statutory Reserves” shall mean the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board and any other banking authority, domestic
or foreign, to which the Administrative Agent or any Lender (including any
branch, Affiliate or other fronting office making or holding a Loan) is subject
for Eurocurrency Liabilities (as defined in Regulation D of the Board).
Eurodollar Loans shall be deemed to constitute Eurocurrency Liabilities (as
defined in Regulation D of the Board) and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

 

64



--------------------------------------------------------------------------------

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower. Notwithstanding the foregoing (and except for purposes of the
definition of Unrestricted Subsidiary contained herein), an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of the Borrower or any of its
Subsidiaries for purposes of this Agreement.

“Subsidiary Guarantee Agreement” shall mean the Subsidiary Guarantee Agreement
substantially in the form of Exhibit P, dated as of the Closing Date, by and
between each Subsidiary Loan Party and the Collateral Agent, as amended,
modified, waived or supplemented from time to time.

“Subsidiary Loan Party” shall mean (a) each Domestic Subsidiary of the Borrower
on the Closing Date that is set forth on Schedule 1.01(B) and (b) each other
Domestic Subsidiary of the Borrower that is not an Excluded Subsidiary that
becomes, or is required pursuant to Section 5.10 to become, a party to the
Subsidiary Guarantee Agreement and the Collateral Agreement after the Closing
Date.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided, that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of the Borrower or any of the Subsidiaries shall be a
Swap Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a written request by the borrower
substantially in the form of Exhibit C.

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04 from time to time. The aggregate amount of the Swingline
Commitments on the Closing Date is $0.00. The Swingline Commitment is part of,
and not in addition to, the Revolving Facility Commitments.

 

65



--------------------------------------------------------------------------------

“Swingline Lender” shall mean any Swingline Lender designated pursuant to
Section 2.04(g), in each case in its capacity as a lender of Swingline Loans
hereunder and its successors in such capacity. In the event that there is more
than one Swingline Lender at any time, references herein and in the other Loan
Documents to the Swingline Lender shall be deemed to refer to the Swingline
Lender in respect of the applicable Swingline Loan or to all Swingline Lenders,
as the context requires.

“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.

“Tax Distributions” means an amount equal to the amount of distributions
actually made to any Parent Entity pursuant to Section 6.06(n).

“Taxes” shall mean all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings or similar charges (including
ad valorem charges) imposed by any Governmental Authority, and all interest,
additions to tax and penalties related thereto.

“Tenant Financial Statements” shall mean the quarterly and audited annual
financial statements delivered pursuant to the Lease Agreements.

“Term B Borrowing” shall mean any Borrowing comprised of Term B Loans.

“Term B Facility” shall mean the Term B Loan Commitment and the Term B Loans
made hereunder.

“Term B Facility Maturity Date” shall mean October 15, 2022

“Term B Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term B Loans hereunder. The amount of each Lender’s Term
B Loan Commitment as of the Closing Date is set forth on Schedule 2.01. The
aggregate amount of the Term B Loan Commitments as of the Closing Date is
$1,638,387,394.

“Term B Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).

“Term B Loans” shall mean (a) Term B-1 Loans and (b) any Incremental Term Loans
in the form of Term B Loans made by the Incremental Term Lenders to the Borrower
pursuant to Section 2.01(c).

“Term B-1 Loans” shall have the meaning set forth in Section 2.01(a).

“Term Borrowing” shall mean any Term B Borrowing or any Incremental Term
Borrowing.

“Term Facility” shall mean the Term B Facility and/or any or all of the
Incremental Term Facilities.

“Term Facility Maturity Date” shall mean, as the context may require, (a) with
respect to the Term B Facility in effect on the Closing Date, the Term B
Facility Maturity Date and (b) with respect to any other Class of Term Loans,
the maturity dates specified therefor in the applicable Incremental Assumption
Agreement.

 

66



--------------------------------------------------------------------------------

“Term Loan Commitment” shall mean any Term B Loan Commitment or any Incremental
Term Loan Commitment.

“Term Loan Installment Date” shall mean any Term B Loan Installment Date or any
Incremental Term Loan Installment Date.

“Term Loans” shall mean the Term B Loans, Other Term Loans, Extended Term Loans,
Refinancing Term Loans, and/or any or all of the Incremental Term Loans, as the
context requires.

“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all Fees and
all other Loan Obligations shall have been paid in full in cash (other than in
respect of contingent indemnification and expense reimbursement claims not then
due), and (c) all Letters of Credit (other than those that have been Cash
Collateralized) have been cancelled or have expired and all amounts drawn or
paid thereunder have been reimbursed in full in cash.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period) for which financial statements have been delivered to
Lenders pursuant to Section 5.04(a) or 5.04(b).

“Total Assets” means, for any Person as of any date of determination, the sum
of: (i) in the case of any Real Estate Assets that were owned by such Person or
any of its Subsidiaries as of the Issue Date, the Real Estate Revenues for such
Real Estate Assets, divided by 0.0900, plus (ii) the cost (original cost plus
capital improvements before depreciation and amortization) of all Real Estate
Assets acquired after the Closing Date that are then owned by such Person or any
of its Subsidiaries, plus (iii) the book value of all assets (excluding Real
Estate Assets, intangibles and goodwill) of such Person and its Subsidiaries on
a consolidated basis determined in accordance with GAAP as of the end of the
most recently completed fiscal quarter for which financial statements have been
delivered to Lenders pursuant to Section 5.04(a) or 5.04(b); provided, that at
any time before financial statements have been delivered to Lenders pursuant to
Section 5.04(a) or 5.04(b) for the first full fiscal quarter ending after the
Closing Date, the book value of all assets (excluding Real Estate Assets,
intangibles and goodwill) of such Person and its Subsidiaries on a consolidated
basis shall be $45.0 million.

“Total First Lien Senior Secured Debt” at any date shall mean the aggregate
principal amount of Consolidated Debt of the Borrower and the Subsidiaries
outstanding at such date that consists of, without duplication, Indebtedness
that in each case is then secured by first-priority Liens on Collateral of the
Borrower or the Subsidiaries (other than property or assets held in defeasance
or similar trust or arrangement for the benefit of Indebtedness secured
thereby).

“Total Leverage Ratio” shall mean, on any date, the ratio of (a) the aggregate
principal amount of Consolidated Debt of the Borrower and its Subsidiaries
outstanding as of the last day of the Test Period most recently ended on or
prior to such date, to (b) EBITDA for such period, all determined on a combined
or consolidated basis in accordance with GAAP; provided that the Total Leverage
Ratio shall be determined for the relevant Test Period on a Pro Forma Basis.

 

67



--------------------------------------------------------------------------------

“Total Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Total
Senior Secured Debt as of the last day of the Test Period most recently ended on
or prior to such date to (b) EBITDA for such period, all determined on a
combined or consolidated basis in accordance with GAAP; provided that the Total
Secured Leverage Ratio shall be determined for the relevant Test Period on a Pro
Forma Basis.

“Total Senior Secured Debt” at any date shall mean the aggregate principal
amount of Consolidated Debt of the Borrower and the Subsidiaries outstanding at
such date that consists of, without duplication, Indebtedness that in each case
is then secured by Liens on Collateral of the Borrower or the Subsidiaries
(other than property or assets held in defeasance or similar trust or
arrangement for the benefit of Indebtedness secured thereby).

“Transaction Documents” shall mean the Loan Documents, the First Priority Senior
Secured Notes and the First Priority Senior Secured Notes Indenture, the Second
Priority Senior Secured Notes and the Second Priority Senior Secured Notes
Indenture.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries or any of their Affiliates in connection
with the Transactions, this Agreement and the other Loan Documents, the First
Priority Senior Secured Notes and the First Priority Senior Secured Notes
Indenture, the Second Priority Senior Secured Notes and the Second Priority
Senior Secured Notes Indenture and the transactions contemplated hereby and
thereby.

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance of this Agreement, the other Loan Documents and the Transaction
Documents, the creation of the Liens pursuant to the Security Documents, and the
borrowings and other extensions of credit hereunder, (b) the sale and issuance
of the First Priority Senior Secured Notes and the Second Priority Senior
Secured Notes and the transactions contemplated thereby, (c) the payment of all
fees and expenses in connection therewith to be paid on, prior or subsequent to
the Closing Date, (d) the Purging Distribution, (e) the formation of the
Borrower and its Subsidiaries and the transfer of assets to the Borrower and its
Subsidiaries as contemplated by the Plan of Reorganizations, (f) the execution,
delivery and performance of the Lease Agreements, the Management and Lease
Support Agreement and any real estate management agreements, (g) the initial
Purging Distribution, (h) the mergers, amalgamations, consolidations,
arrangements, continuances, restructurings, transfers, conversions,
dispositions, liquidations, dissolutions or other corporate transactions,
including the Lease Agreements and the Management and Lease Support Agreement
that the Debtors, the Reorganized Debtors, the Borrower, or any other Affiliate
non-Debtors, as applicable, determine to be necessary or appropriate to
implement the Plan of Reorganization, including, without limitation, the
restructuring of the Borrower’s obligations under the Prepetition Credit
Agreement on the Effective Date and any other transaction referred to in or
contemplated by the Plan of Reorganization, and (i) in each case, the other
transactions contemplated by or entered into in connection therewith.

 

68



--------------------------------------------------------------------------------

“Type” shall mean, when used in respect of any Loan or Borrowing, the rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted Eurocurrency Rate and the ABR.

“Undeveloped Land” shall mean all Real Property set forth on Schedule 1.01(C).

“Unfunded Pension Liability” shall mean, as of the most recent valuation date
for the applicable Plan, the excess of (1) the Plan’s benefit liabilities under
Section 4001(a)(16) of ERISA (determined in accordance with the assumptions used
for funding that Plan pursuant to Section 412 of the Code or Section 302 of
ERISA) of its benefit liabilities (as defined in Section 4001(a)(16) of ERISA)
over (2) the current value of the assets of such Plan.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States Person” shall mean a United States person within the meaning of
Section 7701(a)(3) of the Code.

“Unreimbursed Amount” shall have the meaning assigned to such term in Section
2.05(c).

“Unrestricted Subsidiary” shall mean (1) each CPLV Entity, (2) any subsidiary of
an Unrestricted Subsidiary and (3) any other Subsidiary of the Borrower, whether
now owned or acquired or created after the Closing Date, that is acquired or
created to acquire, develop, finance, own, maintain, lease, operate and/or
manage Undeveloped Land and the Projects constructed thereon, and designated by
the Borrower as an Unrestricted Subsidiary hereunder after the Closing Date by
written notice to the Administrative Agent (a “Development Unrestricted
Subsidiary”); provided, that, in each case of clauses (1), (2) and (3), (a) the
Borrower shall only be permitted to so designate a new Unrestricted Subsidiary
after the Closing Date so long as no Event of Default under Section 7.01(b),
(c), (h) or (i) has occurred and is continuing or would result therefrom,
(b) any Investments made by the Borrower or any Subsidiary in such Unrestricted
Subsidiary shall be subject to compliance with, and must be permitted by,
Section 6.04, (c) any assets owned by Unrestricted Subsidiaries at the time of
the initial designation thereof shall be treated as an Investment that must
comply with Section 6.04, and (d) such Subsidiaries shall have been or will
promptly be designated an “unrestricted subsidiary” (or otherwise not be subject
to the covenants) under the First Priority Senior Secured Notes Indenture, the
Second Priority Senior Secured Notes Indenture and all Permitted Refinancing
Indebtedness in respect thereof constituting Material Indebtedness. Unrestricted
Subsidiaries shall not at the time of designation, and shall not thereafter,
create, incur, issue, assume, guarantee or otherwise become liable with respect
to any Indebtedness pursuant to which any lender or creditor has recourse to any
of the assets of the Borrower or any Subsidiary, other than Permitted
Non-Recourse Guarantees that have been incurred in compliance with Sections 6.01
and 6.04.

 

69



--------------------------------------------------------------------------------

The Borrower may designate any Unrestricted Subsidiary to be a Subsidiary for
purposes of this Agreement (each, a “Subsidiary Redesignation”); provided, that
(i) no Event of Default has occurred and is continuing or would result therefrom
and (ii) the Borrower shall have delivered to the Administrative Agent an
officer’s certificate executed by a Responsible Officer of the Borrower,
certifying to the best of such officer’s knowledge, compliance with the
requirements of preceding clause (i). As of the Closing Date, the only
Unrestricted Subsidiaries of the Borrower or its Subsidiaries are those entities
identified on Schedule 1.01(D) hereto.

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, modified, or supplemented from time to time, or any similar federal or
state law for the relief of debtors.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Venue Documents” shall have the meaning assigned to such term in
Section 6.05(p).

“Venue Easements” shall have the meaning assigned to such term in
Section 6.05(p).

“Vessel” shall mean (i) any vessel, boat, ship, catamaran, riverboat, or barge
of any kind or nature whatsoever, whether or not temporarily or permanently
moored or affixed to any real property, and includes its engines, machinery,
boats, boilers, masts, rigging, anchors, chains, cables, apparel, tackle,
outfit, spare gear, fuel, consumable or other stores, freights, belongings and
appurtenances, whether on board or ashore, whether now owned or hereafter
acquired, and all additions, improvements and replacements hereafter made in or
to said vessel, or any part thereof, or in or to the stores, belongings and
appurtenances aforesaid, (ii) any improvement to real property which is used or
susceptible of use as a dockside, riverboat or water-based venue for business
operations, (iii) any property which is a vessel within the meaning given to
that term in 1 U.S.C. § 3, and (iv) any property which would be a vessel within
the meaning of that term as defined in 1 U.S.C. § 3 but for its removal from
navigation for use in gaming or other business operations and/or any
modifications made thereto to facilitate dockside gaming or other business
operations which may affect its seaworthiness, and, in each case, all
appurtenances thereof.

“Vessel Applicable Laws” shall have the meaning assigned to such term in
Section 9.23.

“Vessel Related Collateral” shall have the meaning assigned to such term in
Section 9.23.

“Waivable Mandatory Prepayment” shall have the meaning assigned to such term in
Section 2.11(e).

“Wholly-Owned Domestic Subsidiary” of any Person shall mean a Domestic
Subsidiary of such Person that is a Wholly-Owned Subsidiary.

“Wholly-Owned Subsidiary” of any Person shall mean a subsidiary of such Person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such Person or another Wholly-Owned Subsidiary of such Person.

 

70



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.02 Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references to “knowledge” or “awareness” of any Loan Party or
any Subsidiary thereof means the actual knowledge of a Responsible Officer of
such Loan Party or such Subsidiary. All references to the “weighted average life
to maturity” of Indebtedness shall mean the weighted average life to maturity
calculated without giving effect to any prepayment of such Indebtedness. All
references to “in the ordinary course of business” of the Borrower or any
Subsidiary thereof means (i) in the ordinary course of business of, or in
furtherance of an objective that is in the ordinary course of business of the
Borrower or such Subsidiary, as applicable, (ii) customary and usual in the
industry or industries of the Borrower and its Subsidiaries in the United States
or any other jurisdiction in which the Borrower or any Subsidiary does business,
as applicable, or (iii) generally consistent with the past or current practice
of the Borrower or such Subsidiary, as applicable, or any similarly situated
businesses in the United States or any other jurisdiction in which the Borrower
or any Subsidiary does business, as applicable. All references herein to
Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require. Except as otherwise expressly provided
herein, any reference in this Agreement to any agreement, instrument or other
document shall mean such document, instrument or agreement as amended, restated,
amended and restated, supplemented, extended, restructured, replaced, defeased,
waived or otherwise modified from time to time (including pursuant to any
permitted refinancing, extension, renewal, replacement, restructuring or
increase, but subject to any restrictions on such amendments, supplements or
modifications set forth herein). Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided, that, if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Each Agent Action, or proposed Agent
Action, shall be determined by the relevant Agent in its Permitted Business
Judgment.

 

71



--------------------------------------------------------------------------------

Section 1.03 Effectuation of Transactions. Each of the representations and
warranties of the Borrower contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions as shall have
taken place on or prior to the date of determination, unless the context
otherwise requires.

Section 1.04 Exchange Rates; Currency Equivalents.

(a) Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable. No
Default or Event of Default shall arise as a result of any limitation or
threshold set forth in Dollars in Article VI or Section 7.01 being exceeded
solely as a result of changes in currency exchange rates from those rates
applicable on the first day of the fiscal quarter in which such determination
occurs or in respect of which such determination is being made.

Section 1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central Time.

Section 1.06 Timing of Payment or Performance. Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day.

Section 1.07 Financial Ratios. Any financial ratios required to be maintained by
the Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number. For
so long as any Person is failing to comply with the requirements of
Section 5.04(a) or (b), such Person shall be deemed not able to satisfy any
applicable financial ratio test or condition set forth herein.

Section 1.08 Compliance with Certain Sections. For purposes of determining
compliance with Article VI, in the event that any Lien, Investment, Indebtedness
(whether at the time of incurrence or upon application of all or a portion of
the proceeds thereof), disposition, Restricted Payment, Affiliate transaction,
contractual requirement, or prepayment of Indebtedness meets the criteria of
one, or more than one, of the “baskets” or categories of transactions then
permitted pursuant to any clause or subsection of Article VI, such transaction
(or portion thereof) at any time shall be permitted under one or more of such
clauses at the time of such transaction or any later time from time to time, in
each case, as determined by the Borrower in its sole discretion at such time and
thereafter may be reclassified by the Borrower in any manner not expressly
prohibited by this Agreement.

 

72



--------------------------------------------------------------------------------

Section 1.09 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Application related thereto, provides for one or more automatic increases
in the stated amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

Section 1.10 Limited Condition Transactions. In connection with any action being
taken in connection with a Limited Condition Transaction, for purposes of
(i) determining compliance with any provision of this Agreement which requires
the calculation of any financial ratio or test or (ii) testing availability
under baskets set forth in this Agreement (including baskets measured as a
percentage of EBITDA or Adjusted Total Assets), in each case, at the option of
the Borrower (the Borrower’s election to exercise such option in connection with
any Limited Condition Transaction, an “LCT Election”), the date of determination
of whether any such action is permitted hereunder shall be deemed to be the date
the definitive agreement for such Limited Condition Transaction is entered into
(the “LCT Test Date”), and if, after giving pro forma effect to the Limited
Condition Transaction, the Borrower or any of its Subsidiaries would have been
permitted to take such action on the relevant LCT Test Date in compliance with
such ratio, test or basket, such ratio, test or basket shall be deemed to have
been complied with. For the avoidance of doubt, if the Borrower has made an LCT
Election and, following the LCT Test Date, any of the ratios, tests or baskets
for which compliance was determined or tested as of the LCT Test Date would have
failed to have been satisfied as a result of fluctuations in any such ratio,
test or basket, including due to fluctuations in Consolidated EBITDA, Interest
Expense or Consolidated Total Assets following the LCT Test Date but at or prior
to the consummation of the relevant Limited Condition Transaction, such baskets,
tests or ratios will not be deemed to have failed to have been satisfied as a
result of such fluctuations. If the Borrower has made an LCT Election for any
Limited Condition Transaction, then in connection with any event or transaction
occurring after the relevant LCT Test Date and prior to the earlier of the date
on which such Limited Condition Transaction is consummated or the date that the
definitive agreement or date for redemption, repurchase, defeasance,
satisfaction and discharge or repayment specified in an irrevocable notice for
such Limited Condition Transaction is terminated, expires or passes, as
applicable, without consummation of such Limited Condition Transaction (a
“Subsequent Transaction”) in connection with which a ratio, test or basket
availability calculation must be made on a Pro Forma Basis or giving pro forma
effect to such Subsequent Transaction, for purposes of determining whether such
ratio, test or basket availability has been complied with under this Agreement,
any such ratio, test or basket shall be required to be satisfied on a Pro Forma
Basis assuming such Limited Condition Transaction and other transactions in
connection therewith have been consummated.

 

73



--------------------------------------------------------------------------------

ARTICLE II

The Credits

Section 2.01 Commitments. Subject to the terms and conditions set forth herein:

(a) on the Closing Date, upon satisfaction (or waiver) of the conditions set
forth in Sections 4.01 and 4.02, subject to the terms and conditions set forth
in this Agreement, each Lender shall automatically and without any funding or
other action on the part of such Lender, receive in exchange for the portion of
its outstanding Allowed Prepetition Credit Agreement Claims owing to such
Lender, in accordance with the Plan of Reorganization, term loans in an
aggregate principal amount equal to such Lender’s Term B Loan Commitment which
shall consist of term B-1 loans to the Borrower in the aggregate principal
amount of $1,638,387,394 (“Term B-1 Loans”);

(b) each Lender with a Revolving Facility Commitment (including pursuant to an
Incremental Assumption Agreement) of a Class agrees to make Revolving Facility
Loans of such Class to the Borrower from time to time during the Availability
Period for such Class of Revolving Facility in Dollars in an aggregate principal
amount that will not result in (i) such Lender’s Revolving Facility Credit
Exposure of such Class exceeding such Lender’s Revolving Facility Commitment of
such Class and (ii) the Revolving Facility Credit Exposure of such Class
exceeding the total Revolving Facility Commitments under such Class of Revolving
Facility. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving
Facility Loans (without premium or penalty);

(c) each Lender having an Incremental Term Loan Commitment agrees, subject to
the terms and conditions set forth in the applicable Incremental Assumption
Agreement, to make Incremental Term Loans to the Borrower, in an aggregate
principal amount not to exceed its Incremental Term Loan Commitment; and

(d) amounts borrowed under Section 2.01(a) and/or (c) and repaid or prepaid may
not be reborrowed.

Section 2.02 Loans and Borrowings.

(a) Each Revolving Facility Loan and Term Loan shall be made as part of a
Borrowing consisting of Loans under the same Facility and of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
under the applicable Facility (or, in the case of Swingline Loans, in accordance
with their respective Swingline Commitments); provided, however, that, for the
avoidance of doubt, the Term B-1 Loans shall be deemed to have been fully funded
on the Closing Date in accordance with Section 2.01(a) and no Borrowings in
respect thereof shall require any Lender to fund any cash amounts in respect
thereof; provided, further, that Revolving Facility Loans of any Class shall be
made by the Revolving Facility Lenders of such Class ratably in accordance with
their respective Revolving Facility Percentages of such Class on the date such
Loans are made hereunder. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided, that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

74



--------------------------------------------------------------------------------

(b) Subject to Section 2.14, each Borrowing of Revolving Facility Loans or Term
Loans shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
applicable Borrower may request in accordance herewith. Each Lender at its
option may make any ABR Loan or Eurocurrency Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided, that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement and such Lender shall
not be entitled to any amounts payable under Section 2.15 or 2.17 solely in
respect of increased costs resulting from such exercise and existing at the time
of such exercise.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount not less than the Borrowing
Minimum and, in the case of a Eurocurrency Revolving Facility Borrowing, that is
an integral multiple of the Borrowing Multiple. Subject to Section 2.04(c) and
Section 2.05(c), at the time that each Term Borrowing or Revolving Facility
Borrowing is made, such Borrowing shall be in an aggregate amount that is not
less than the Borrowing Minimum and, in the case of a Eurocurrency Revolving
Facility Borrowing, that is an integral multiple of the Borrowing Multiple;
provided, that an ABR Revolving Facility Borrowing under any Revolving Facility
may be in an aggregate amount that is equal to the entire unused balance of the
Revolving Facility Commitments thereunder. Borrowings of more than one Type and
under more than one Facility may be outstanding at the same time; provided, that
there shall not at any time be more than a total of (i) 20 Eurocurrency
Borrowings outstanding under the Term Facilities (plus up to three
(3) additional Eurocurrency Borrowings in respect of each additional Incremental
Term Facility) and (ii) 20 Eurocurrency Borrowings outstanding under the
Revolving Facility.

Section 2.03 Requests for Borrowings. (a) To request a Revolving Facility
Borrowing and/or a Term Borrowing, the Borrower shall deliver to the
Administrative Agent (by hand delivery or electronic means) a Borrowing Request
(a) in the case of a Eurocurrency Borrowing, not later than the time specified
in an Incremental Revolving Facility Assumption Agreement or Incremental Term
Facility Assumption Agreement (and, in any event, not later than 12:00 p.m.
(Central Time) on the date that is at least three (3) Business Days prior to the
proposed date of Borrowing (or such shorter time as is agreed to by the
Administrative Agent)) or (b) in the case of an ABR Borrowing, not later than
the time specified in an Incremental Revolving Facility Assumption Agreement or
Incremental Term Facility Assumption Agreement (and, in any event, not later
than 12:00 p.m. (Central Time) on the Business Day immediately preceding the
proposed date of Borrowing (or such shorter time as is agreed to by the
Administrative Agent)). Each Borrowing Request shall be irrevocable and shall
specify the following information in compliance with Section 2.02:

(i) whether such Borrowing is to be a Borrowing of Revolving Facility Loans
(and, if so, specifying the Class of Commitments under which such Borrowing is
being made), Term B Loans, Other Term Loans, Refinancing Term Loans, Revolving
Loans or Replacement Revolving Loans, as applicable;

(ii) the aggregate amount of the requested Borrowing;

 

75



--------------------------------------------------------------------------------

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Revolving Facility Borrowing or Term Borrowing
is specified, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section 2.03, the Administrative Agent shall advise each
applicable Lender of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.

Section 2.04 Swingline Loans.

(a) The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender agrees, in reliance upon the agreements of the other Revolving
Facility Lenders set forth in this Section 2.04, to make loans in Dollars under
any Revolving Facility (each such loan, a “Swingline Loan”) to the Borrower from
time to time on any Business Day during the Availability Period for such
Revolving Facility in an aggregate amount not to exceed at any time outstanding
the amount of its Swingline Commitment, notwithstanding the fact that such
Swingline Loans under such Revolving Facility, when aggregated with the
Revolving Facility Percentage of the Outstanding Amount of Revolving Facility
Loans and L/C Obligations under such Revolving Facility of the Revolving
Facility Lender acting as Swingline Lender, may exceed the amount of such
Lender’s Revolving Facility Commitment under such Revolving Facility; provided,
however, that after giving effect to any Swingline Loan, (i) the Revolving
Facility Credit Exposure of the applicable Class shall not exceed the total
Revolving Facility Commitments under such Revolving Facility of such Class and
(ii) the aggregate Revolving Facility Credit Exposure of any Revolving Facility
Lender of such Class (other than the Swingline Lender) shall not exceed such
Revolving Facility Lender’s Revolving Facility Commitment of such Class, and
provided, further, that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower may
borrow under this Section 2.04, prepay under Section 2.11, and reborrow under
this Section 2.04. Each Swingline Loan shall be an ABR Loan. Immediately upon
the making of a Swingline Loan under any Revolving Facility, each Revolving
Facility Lender under such Revolving Facility shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Loan in an amount equal to the product of
such Lender’s Revolving Facility Percentage under such Revolving Facility times
the amount of such Swingline Loan.

 

76



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Each Swingline Borrowing shall be made upon the
Borrower’s irrevocable delivery to the Swingline Lender of a Swingline Borrowing
request, with a copy to the Administrative Agent specifying (i) the amount to be
borrowed and the Revolving Facility under which such borrowing is to occur,
which shall be a minimum of an amount specified in an Incremental Revolving
Facility Assumption Agreement and (ii) the requested borrowing date, which shall
be a Business Day. Each such Swingline Borrowing Request must be received by the
Swingline Lender and the Administrative Agent not later than the time set forth
in an Incremental Revolving Facility Assumption Agreement. Promptly after
receipt by the Swingline Lender of any Swingline Borrowing Request, the
Swingline Lender will confirm with the Administrative Agent (electronically in
writing) that the Administrative Agent has also received such Swingline
Borrowing Request and, if not, the Swingline Lender will provide the
Administrative Agent with a copy thereof. Unless the Swingline Lender has
received notice (electronically in writing) from the Administrative Agent
(including at the request of any Lender) prior to the time specified in an
Incremental Revolving Facility Assumption Agreement on the date of the proposed
Swingline Borrowing (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in the proviso to the
first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.01 is not then satisfied, then, subject to the
terms and conditions hereof, the Swingline Lender will, not later than the time
specified in an Incremental Revolving Facility Assumption Agreement, on the
borrowing date specified in such Swingline Borrowing Request, make the amount of
its Swingline Loan available to the Borrower at the account of the Borrower
specified in such Swingline Borrowing Request.

(c) Refinancing of Swingline Loans.

(i) The Swingline Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Revolving Facility
Lender under the Revolving Facility pursuant to which such Swingline Loan was
made make an ABR Revolving Loan in an amount equal to such Revolving Facility
Lender’s Revolving Facility Percentage of the amount of Swingline Loans then
outstanding under such Revolving Facility. Such request shall be made in writing
(which written request shall be deemed to be a Borrowing Request for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the Borrowing Minimum and Borrowing Multiples, but subject to the unutilized
portion of the Revolving Facility Commitments under such Revolving Facility and
the conditions set forth in Section 4.01. The Swingline Lender shall furnish the
Borrower with a copy of the applicable Borrowing Request promptly after
delivering such notice to the Administrative Agent. Each Revolving Facility
Lender shall make an amount equal to its Revolving Facility Percentage under the
Revolving Facility pursuant to which such Swingline Loan was made of the amount
specified in such Borrowing Request available to the Administrative Agent in
Same Day Funds for the account of the Swingline Lender at the Administrative
Agent’s Office for Dollar-denominated payments not later than the time specified
in an Incremental Revolving Facility Assumption Agreement (and, in any event,
not later than 12:00 p.m. (Central Time) on the day specified in such Borrowing
Request), whereupon, subject to Section 2.04(c)(ii), each Revolving Facility
Lender that so makes funds available shall be deemed to have made an ABR
Revolving Loan to the Borrower in such amount under

 

77



--------------------------------------------------------------------------------

such Revolving Facility. Subject to receipt of such funds and subject to the
other terms and conditions of this Agreement, the Administrative Agent shall
remit the funds so received to the Swingline Lender.

(ii) If for any reason any Swingline Loan cannot be refinanced by such an ABR
Revolving Facility Borrowing in accordance with Section 2.04(c)(i), the request
for ABR Revolving Loans submitted by the Swingline Lender as set forth herein
shall be deemed to be a request by the Swingline Lender that each of the
Revolving Facility Lenders under such Revolving Facility fund its risk
participation in the relevant Swingline Loan and each Revolving Facility
Lender’s payment to the Administrative Agent for the account of the Swingline
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Revolving Facility Lender under the applicable Revolving Facility
fails to make available to the Administrative Agent for the account of the
Swingline Lender any amount required to be paid by such Revolving Facility
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Revolving Facility Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Swingline Lender at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by the Swingline Lender in connection with
the foregoing. If such Revolving Facility Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s ABR
Revolving Loan included in the relevant ABR Revolving Facility Borrowing or
funded participation in the relevant Swingline Loan, as the case may be. A
certificate of the Swingline Lender submitted to any Revolving Facility Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Facility Lender’s obligation to make ABR Revolving Loans or
to purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, Borrower or
any other Person for any reason whatsoever, (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make ABR Revolving Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.01. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swingline Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Facility Lender has purchased and funded a
risk participation in a Swingline Loan, if the Swingline Lender receives any
payment on account of such Swingline Loan, the Swingline Lender will distribute
to such Revolving Facility Lender its Revolving Facility Percentage thereof in
the same funds as those received by the Swingline Lender.

 

78



--------------------------------------------------------------------------------

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan made under any Revolving Facility is required to
be returned by the Swingline Lender under any of the circumstances described in
Section 8.10 (including pursuant to any settlement entered into by the Swingline
Lender in its discretion), each Revolving Facility Lender under such Revolving
Facility shall pay to the Swingline Lender its Revolving Facility Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Administrative Agent will make such
demand upon the request of the Swingline Lender. The obligations of the
Revolving Facility Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Revolving Facility Lender funds its ABR Revolving Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Facility
Lender’s Revolving Facility Percentage of any Swingline Loan, interest in
respect of such Revolving Facility Percentage shall be solely for the account of
the Swingline Lender.

(f) Payments Directly to Swingline Lender. The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

(g) Additional Swingline Lenders. From time to time, including pursuant to an
Incremental Revolving Facility Assumption Agreement, the Borrower may by written
notice to the Administrative Agent with the consent of the Administrative Agent,
or as designated in the applicable Incremental Revolving Facility Assumption
Agreement, and the applicable Revolving Facility Lender designate such Revolving
Facility Lender to act as a Swingline Lender hereunder. In the event that there
shall be more than one Swingline Lender hereunder, each reference to “the
Swingline Lender” hereunder with respect to any Swingline Loan shall refer to
the Person that made such Swingline Loan and each such additional Swingline
Lender shall be entitled to the benefits of this Agreement as a Swingline Lender
to the same extent as if it had been originally named as the Swingline Lender
hereunder. Promptly after making any Swingline Loan or receiving any payment
with respect to any Swingline Loan, the Swingline Lender will provide the
Administrative Agent with written notice containing the details thereof. On the
last Business Day of each March, June, September and December (and on such other
dates as the Administrative Agent may request), each Swingline Lender shall
provide the Administrative Agent with a written list of all Swingline Loans made
by it that are outstanding at such time together with such other information as
the Administrative Agent may request in its sole discretion.

Section 2.05 The Letter of Credit Commitment.

(a) General.

 

79



--------------------------------------------------------------------------------

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Facility Lenders set
forth in this Section 2.05, (1) from time to time on any Business Day during the
period from and including the initial date upon which the Letter of Credit
Commitment is greater than $0.00, until the Letter of Credit Expiration Date, to
issue Letters of Credit under any Revolving Facility denominated in Dollars for
the account of the Borrower or its Subsidiaries, and to amend or extend Letters
of Credit previously issued by it, in accordance with clause (b) below and
(2) to honor drawings under the Letters of Credit and (B) the Revolving Facility
Lenders under each Revolving Facility severally agree to participate in Letters
of Credit issued under such Revolving Facility for the account of the Borrower
or its Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit under
any Revolving Facility, (w) the total Revolving Facility Credit Exposure under
such Revolving Facility shall not exceed the total Revolving Facility
Commitments under such Revolving Facility, (x) no Lender’s Revolving Facility
Credit Exposure under such Revolving Facility shall exceed such Lender’s
Revolving Facility Commitment under such Revolving Facility, and (y) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower or any Subsidiary
may, during the foregoing period with respect to any Revolving Facility, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit under any Revolving
Facility, if:

(A) subject to Section 2.05(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Majority Lenders under the Revolving Facility have
approved such expiry date (such approval not to be unreasonably withheld,
conditioned, denied or delayed); or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date for such Revolving Facility, unless (i) all the
Revolving Facility Lenders under such Revolving Facility have approved such
expiry date (such approval not to be unreasonably withheld, conditioned, denied
or delayed) or (ii) such Letter of Credit is Cash Collateralized.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit under any Revolving Facility if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Requirement of Law applicable to the L/C Issuer or
any request

 

80



--------------------------------------------------------------------------------

or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than the applicable
amount set forth in the Incremental Assumption Agreement, in the case of a
commercial Letter of Credit, or the applicable amount set forth in the
Incremental Assumption Agreement, in the case of a standby Letter of Credit; or

(C) a default of any Revolving Facility Lender’s obligations to fund under
Section 2.05(c) exists or any Revolving Facility Lender is at such time a
Defaulting Lender hereunder, unless the L/C Issuer has entered into reasonably
satisfactory arrangements with the Borrower or such Revolving Facility Lender to
eliminate the L/C Issuer’s Fronting Exposure with respect to such Revolving
Facility Lender.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof or (B) the beneficiary of such
Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Facility Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article VIII with respect to any
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article VIII included the L/C Issuer with respect to such acts
or omissions and (B) as additionally provided herein with respect to the L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be

 

81



--------------------------------------------------------------------------------

received by the L/C Issuer and the Administrative Agent not later than the time
set forth in the Incremental Revolving Facility Assumption Agreement (and, in
any event, not later than 12:00 p.m. (Central Time), at least two Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be). In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day), (B) the amount and currency thereof, (C) the expiry
date thereof, (D) the name and address of the beneficiary thereof and the
Revolving Facility under which such Letter of Credit is being issued, (E) the
documents to be presented by such beneficiary in case of any drawing thereunder,
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder, and (G) such other matters as the L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended, (B) the proposed date of amendment thereof (which shall be a Business
Day), (C) the nature of the proposed amendment, and (D) such other matters as
the L/C Issuer may reasonably request. Additionally, the Borrower shall furnish
to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (electronically in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Facility Lender, the Administrative Agent or any Loan Party,
at least one Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions
contained in Section 4.01 shall not then be satisfied, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit under any Revolving
Facility, each Revolving Facility Lender under such Revolving Facility shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Revolving Facility Percentage under such
Revolving Facility times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer shall issue a Letter of Credit under any Revolving
Facility that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not

 

82



--------------------------------------------------------------------------------

later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the L/C Issuer, the Borrower shall not be required to make
a specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit under any Revolving Facility has been issued,
the Revolving Facility Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date under
such Revolving Facility (unless Cash Collateralized); provided, however, that
the L/C Issuer shall not permit any such extension if (A) the L/C Issuer has
determined that it would not be permitted at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.05(a) or otherwise) or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Majority Lenders under the Revolving
Facility have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Facility Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.01 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer shall issue a Letter of Credit under any Revolving Facility that
permits the automatic reinstatement of all or a portion of the stated amount
thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter of
Credit”). Unless otherwise directed by the L/C Issuer, the Borrower shall not be
required to make a specific request to the L/C Issuer to permit such
reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued under
any Revolving Facility, except as provided in the following sentence, the
Revolving Facility Lenders under such Revolving Facility shall be deemed to have
authorized (but may not require) the L/C Issuer to reinstate all or a portion of
the stated amount thereof in accordance with the provisions of such Letter of
Credit. Notwithstanding the foregoing, if such Auto-Reinstatement Letter of
Credit permits the L/C Issuer to decline to reinstate all or any portion of the
stated amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Majority
Lenders under the Revolving Facility have elected not to permit such
reinstatement or (B) from the Administrative Agent, any Revolving Facility
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.01 is not then satisfied (treating such reinstatement as an L/C
Credit Extension for purposes of this clause) and, in each case, directing the
L/C Issuer not to permit such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

 

83



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify in writing the
Borrower and the Administrative Agent thereof. Not later than on the next
succeeding Business Day (each such applicable date, an “Honor Date”), the
Borrower shall reimburse the L/C Issuer (and the L/C Issuer shall promptly
notify the Administrative Agent in writing of any failure by the Borrower to so
reimburse the L/C Issuer by such time) in an amount equal to the amount of such
drawing and in the applicable currency. If the Borrower fails to so reimburse
the L/C Issuer by such time, the Administrative Agent shall promptly notify each
Revolving Facility Lender under the Revolving Facility pursuant to which such
Letter of Credit was issued of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Lender’s Revolving
Facility Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Borrowing of ABR Revolving Loans under the Revolving Facility under
which such Letter of Credit was issued to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum Borrowing
Minimums or Borrowing Multiples, but subject to the amount of the unutilized
portion of the Revolving Facility Commitments under such Revolving Facility and
the conditions set forth in Section 4.01 (other than the delivery of a Borrowing
Request). Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.05(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Facility Lender under the Revolving Facility under which
such Letter of Credit was issued shall upon any notice pursuant to
Section 2.05(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Revolving Facility
Percentage under such Revolving Facility of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.05(c)(iii), each Revolving Facility Lender that so makes funds
available shall be deemed to have made an ABR Revolving Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of ABR Revolving Loans because the conditions set forth in
Section 4.01 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the rate specified in Section 2.13(c). In such event, each Revolving Facility
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.05(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Facility Lender in satisfaction of its participation obligation
under this Section 2.05.

 

84



--------------------------------------------------------------------------------

(iv) Until each Revolving Facility Lender funds its ABR Revolving Loan or L/C
Advance pursuant to this Section 2.05(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Revolving Facility Percentage of such amount shall be solely for the account of
the L/C Issuer.

(v) Each Revolving Facility Lender’s obligation to make ABR Revolving Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit under a revolving Facility under which such Lender has a Revolving
Facility Commitment, as contemplated by this Section 2.05(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Revolving Facility Lender may have against the L/C Issuer, the Borrower, any
Subsidiary or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make ABR Revolving Loans pursuant to this Section 2.05(c)
is subject to the conditions set forth in Section 4.01 (other than delivery by
the Borrower of a Borrowing Request). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Facility Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.05(c)
by the time specified in Section 2.05(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s ABR Revolving Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Revolving Facility
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Facility Lender such Revolving
Facility Lender’s L/C Advance in respect of such payment in accordance with
Section 2.05(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Facility Lender its Revolving Facility
Percentage thereof under the applicable Revolving Facility in Dollars and in the
same funds as those received by the Administrative Agent.

 

85



--------------------------------------------------------------------------------

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.05(c)(i) in connection with the issuance of any
Letter of Credit under any Revolving Facility is required to be returned under
any of the circumstances described in Section 8.10 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Facility Lender under such Revolving Facility shall pay to the Administrative
Agent for the account of the L/C Issuer its Revolving Facility Percentage under
such Revolving Facility thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Facility Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Revolving Facility Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit that appears on its face to be valid proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary (other than the defense of payment or performance).

 

86



--------------------------------------------------------------------------------

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer.

(f) Role of L/C Issuer. Each Revolving Facility Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Required Lenders, (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct, or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.05(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s (or its Related Parties’) willful misconduct, bad faith, material
breach or gross negligence or the L/C Issuer’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral.

(i) Upon the request of the Administrative Agent if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrower shall promptly Cash Collateralize the then Outstanding Amount of all
L/C Obligations.

(ii) Sections 2.11(d), 2.22 and 7.01 set forth certain additional requirements
to deliver Cash Collateral hereunder. For purposes of Sections 2.05, 2.11(d),
2.22 and 7.01,

 

87



--------------------------------------------------------------------------------

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Facility Lenders, as collateral for the L/C Obligations, cash or deposit account
balances, in each case, pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the L/C Issuer (which
documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. The Borrower hereby grants to the Administrative Agent,
for the benefit of the L/C Issuer and the Revolving Facility Lenders under any
Revolving Facility under which a Letter of Credit is Cash Collateralized, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Except as otherwise agreed to by the
Administrative Agent, Cash Collateral shall be maintained in blocked,
non-interest bearing deposit accounts at Wells Fargo.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

(i) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control, and any grant of a security interest in any Issuer Document or other
agreement with respect to such Letter of Credit (other than the Security
Documents) shall be null and void.

(j) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

(k) Additional L/C Issuers. From time to time, including pursuant to an
Incremental Revolving Facility Assumption Agreement, the Borrower may by notice
to the Administrative Agent with the consent of the Administrative Agent (such
consent not to be unreasonably withheld, conditioned, denied or delayed), or as
designated in the applicable Incremental Revolving Facility Assumption
Agreement, and the applicable Revolving Facility Lender designate such Revolving
Facility Lender to act as an L/C Issuer hereunder. In the event that there shall
be more than one L/C Issuer hereunder, each reference to “the L/C Issuer”
hereunder with respect to any L/C Issuer shall refer to the Person that issued
such Letter of Credit and each such additional L/C Issuer shall be entitled to
the benefits of this Agreement as an L/C Issuer to the same extent as if it had
been originally named as the L/C Issuer hereunder. Promptly after its delivery
of any Letter of Credit or any amendment to a Letter of Credit to an advising
bank with respect thereto or to the beneficiary thereof, each L/C Issuer will
also deliver to the Administrative Agent a true and complete copy of such Letter
of Credit or amendment. On the last Business Day of each March, June, September
and December (and on such other dates as the Administrative Agent may request),
each L/C Issuer shall provide the Administrative Agent a list of all Letters of
Credit issued by it that are outstanding at such time together with such other
information as the Administrative Agent may reasonably request.

 

88



--------------------------------------------------------------------------------

Section 2.06 Funding of Borrowings.

(a) Each Lender shall make each Term Loan or Revolving Facility Loan to be made
by it hereunder available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than
(i) 10:00 a.m., Central Time, in the case of any ABR Loan denominated in Dollars
and (ii) 10:00 a.m., Central Time, in the case of any Eurocurrency Loan
denominated in Dollars, in each case, on the Business Day specified in the
applicable Borrowing Request. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower as specified in the Borrowing Request;
provided, however, that if, on the date the Borrowing Request with respect to a
Revolving Facility Borrowing denominated in Dollars is given by the Borrower,
there are L/C Borrowings outstanding, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and,
second, shall be made available to the Borrower as provided above.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Loans (or, in the
case of any Borrowing of ABR Loans, prior to 9:00 a.m., Central Time, on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.06(a) (or, in the case of a Borrowing of ABR Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.06(a)) and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand the corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the Overnight Rate, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Loans under the applicable Facility. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

Section 2.07 Interest Elections.

(a) Each Borrowing of Revolving Facility Loans or Term Loans initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency

 

89



--------------------------------------------------------------------------------

Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section;
provided, that except as otherwise provided herein, a Eurocurrency Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Loan. The Borrower may elect different options with respect to
different portions of the affected Revolving Facility Borrowing or Term
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election in writing by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such Interest Election Request shall be irrevocable
and shall be in writing and delivered by hand delivery or electronic means to
the Administrative Agent of a written Interest Election Request in the form of
Exhibit D and otherwise satisfactory to the Administrative Agent and signed by a
Responsible Officer of the Borrower.

(c) Each written Interest Election Request shall specify the following
information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

90



--------------------------------------------------------------------------------

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing denominated in Dollars may be converted to or
continued as a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency
Borrowing denominated in Dollars shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto, and (iii) each Eurocurrency
Revolving Facility Borrowing shall, unless repaid, be continued as a
Eurocurrency Revolving Facility Borrowing with an Interest Period of one month’s
duration.

Section 2.08 Termination and Reduction of Revolving Facility Commitments.

(a) Unless previously terminated, the Revolving Facility Commitments, if any, of
any Class shall terminate on the Revolving Facility Maturity Date with respect
to such Class.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments, if any, of any Class; provided, that (i) each
such reduction of the Revolving Facility Commitments of any Class shall be in an
amount that is an integral multiple of $500,000 and not less than $1,000,000
(or, if less, the remaining amount of such Class of Revolving Facility
Commitments) and (ii) the Borrower shall not terminate or reduce the Revolving
Facility Commitments of any Class if, after giving effect to any concurrent
prepayment of the Revolving Facility Loans in accordance with Section 2.11 under
such Revolving Facility, the Revolving Facility Credit Exposure of such Class
(excluding any Cash Collateralized Letter of Credit) would exceed the total
Revolving Facility Commitments of such Class.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments of any Class under clause
(b) of this Section at least three Business Days prior to the effective date of
such termination or reduction (or such shorter period acceptable to the
Administrative Agent), specifying such election and the effective date thereof.
Promptly following receipt of any notice, the Administrative Agent shall advise
the applicable Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided, that a notice
of termination or reduction of the Revolving Facility Commitments of any Class
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, indentures or similar agreements or
other transactions, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments of a Class
shall be made ratably among the applicable Lenders in accordance with their
respective Commitments of such Class.

 

91



--------------------------------------------------------------------------------

Section 2.09 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Facility Lender under
each Revolving Facility the then unpaid principal amount of each Revolving
Facility Loan under such Revolving Facility on the Revolving Facility Maturity
Date with respect to such Revolving Facility, (ii) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each Term
Loan of such Lender as provided in Section 2.10, and (iii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan under any
Revolving Facility on the Revolving Facility Maturity Date with respect to such
Revolving Facility.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount and currency of each Loan made hereunder, the Facility and Type
thereof and the Interest Period (if any) applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided, that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request (by written notice to the Administrative Agent) that
Loans of any Class made by it be evidenced by a promissory note (a “Note”). In
such event, the Borrower shall promptly prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent and reasonably acceptable to the Borrower.
Thereafter, unless otherwise agreed to by the applicable Lender, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if requested by such payee, to such payee and its registered
assigns).

Section 2.10 Repayment of Term Loans and Revolving Facility Loans.

(a) Subject to the other paragraphs of this Section,

(i) the Borrower shall repay Term B Borrowings on the last day of each March,
June, September and December of each year (commencing on the last day of the
second full fiscal quarter of the Borrower after the Closing Date) (each, a
“Payment Date”) and on the applicable Term Facility Maturity Date, or, if such
date is not a Business Day, the next preceding Business Day (each such date
being referred to as a

 

92



--------------------------------------------------------------------------------

“Term B Loan Installment Date”), in an aggregate principal amount of the Term B
Loans equal to (A) in the case of quarterly payments due prior to the applicable
Term Facility Maturity Date, an amount equal to 0.25% of the aggregate principal
amount of Term B Loans outstanding on the Closing Date on each such Payment Date
and (B) in the case of such payment due on the applicable Term Facility Maturity
Date, an amount equal to the then unpaid principal amount of the Term B Loans
outstanding;

(ii) in the event that any Incremental Term Loans are made on an Increased
Amount Date, the Borrower shall repay such Incremental Term Loans on the dates
and in the amounts set forth in the related Incremental Assumption Agreement
(each such date being referred to as an “Incremental Term Loan Installment
Date”);

(iii) to the extent not previously paid, outstanding Term Loans shall be due and
payable on the applicable Term Facility Maturity Date.

(b) To the extent not previously paid, outstanding Revolving Facility Loans of
any Class shall be due and payable on the Revolving Facility Maturity Date with
respect to such Class.

(c) Prepayment of the Term Loans from:

(i) all Net Proceeds pursuant to Section 2.11(b) shall be applied to the Term
Loans pro rata among each Term Facility, with the application thereof being
applied to the remaining installments thereof as the Borrower may direct;
provided that, subject to the pro rata application to Loans outstanding within
any Class of Term Loans, the Borrower may allocate such prepayment in its sole
discretion among the Class or Classes of Term Loans as the Borrower may specify
(so long as the Initial Term B Loans incurred on the Closing Date are allocated
at least their pro rata share of such prepayment);

(ii) any optional prepayments of the Term Loans pursuant to Section 2.11(a)
shall be applied to the remaining installments of the Term Loans as the Borrower
may direct under the applicable Class or Classes as the Borrower may direct;

(iii) any prepayment of Term Loans of a particular Class pursuant to Section
2.11(g) (in the case of Dutch Auctions) or 9.04(i) shall be applied to the
remaining installments of such Class of Term Loans on a pro rata basis; and

(iv) as a result of an open market purchase, in accordance with the terms
herein, may be applied on a non-pro rata basis.

(d) Any mandatory prepayment of Term Loans pursuant to Section 2.11(b) shall be
applied so that the aggregate amount of such prepayment is allocated among the
Term Loans in the applicable Class or Classes of Term Loans (including
Refinancing Term Loans and Other Term Loans, if any) to be repaid (so long as
the Initial Term B Loans incurred on the Closing Date are allocated at least
their pro rata share of such prepayment), pro rata based on the aggregate
principal amount of outstanding Term Loans in the applicable Class or Classes,
irrespective of whether such outstanding Term Loans are ABR Loans or
Eurocurrency Loans (other than with respect to Other Term Loans or Refinancing
Term Loans, to the extent the

 

93



--------------------------------------------------------------------------------

Incremental Assumption Agreement relating thereto does not so require); provided
that if no Lenders exercise the right to waive a given mandatory prepayment of
the Term Loans pursuant to Section 2.11(e), then, with respect to such mandatory
prepayment, prior to the repayment of any Term Loan, the Borrower may select the
Borrowing or Borrowings to be prepaid and shall notify the Administrative Agent
in writing (including by electronic means) of such selection not later than
10:00 a.m. (Central Time), (i) in the case of an ABR Borrowing, at least one
Business Day before the scheduled date of such prepayment and (ii) in the case
of a Eurocurrency Borrowing, at least three Business Days before the scheduled
date of such prepayment (or, in each case, such shorter period acceptable to the
Administrative Agent); provided, that a notice of prepayment may state that such
notice is conditioned upon the effectiveness of other credit facilities,
indentures or similar agreements or other transactions, in each case as such
notice may be revoked by the Borrower (by written notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Repayments of Eurocurrency Borrowings pursuant to this Section 2.10
shall be accompanied by accrued interest on the amount repaid to the extent
required by Section 2.13(d).

Section 2.11 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Loan in whole or in part, without premium or penalty (except as
provided in clause (i) of this Section 2.11(a) and subject to Section 2.16), in
an aggregate principal amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum or, if less, the amount
outstanding, upon prior notice in accordance with Section 2.10(d). Each such
notice shall be signed by a Responsible Officer of the Borrower and shall
specify the date and amount of such prepayment and the Class(es) and the Type(s)
of Loans to be prepaid and, if Eurocurrency Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each applicable Lender of its receipt of each such notice, and of the amount of
such Lender’s pro rata share of such prepayment.

(i) Each voluntary prepayment of Initial Term B Loans pursuant to this
Section 2.11(a) (and excluding prepayments pursuant to Section 2.19 or
Section 9.04(i) or (j)) shall be subject to the following:

(A) in the event of any voluntary prepayments of all or any portion of the
Initial Term B Loans pursuant to this Section 2.11(a) made prior to the first
anniversary of the Closing Date, the Borrower shall pay, or cause to be paid, to
the applicable Lenders with respect to such Initial Term B Loans a prepayment
premium equal to the Applicable Premium on such date on the aggregate principal
amount of the Term B Loans so prepaid; provided, however, that in the event of
any voluntary prepayment in cash of all Initial Term B Loans pursuant to this
Section 2.11(a) on or prior to the six month anniversary of the Closing Date,
such prepayment shall be without premium or penalty (subject to Section 2.16);

(B) in the event of any voluntary prepayments of all or any portion of the
Initial Term B Loans pursuant to this Section 2.11(a) made on or after the first
anniversary of the Closing Date and prior to the second anniversary of the
Closing Date, the Borrower shall pay, or cause to be paid, to the applicable
Lenders with respect to such Initial Term B Loans a prepayment premium equal to
3% of the aggregate principal amount of the Initial Term B Loans so prepaid;

 

94



--------------------------------------------------------------------------------

(C) in the event of any voluntary prepayments of all or any portion of the
Initial Term B Loans pursuant to this Section 2.11(a) made on or after the
second anniversary of the Closing Date and prior to the third anniversary of the
Closing Date, the Borrower shall pay, or cause to be paid, to the applicable
Lenders with respect to such Initial Term B Loans a prepayment premium equal to
2% of the aggregate amount of the Initial Term B Loans so prepaid;

(D) in the event of any voluntary prepayments of all or any portion of the
Initial Term B Loans pursuant to this Section 2.11(a) made on or after the third
anniversary of the Closing Date and prior to the fourth anniversary of the
Closing Date, the Borrower shall pay, or cause to be paid, to the applicable
Lenders with respect to such Initial Term B Loans a prepayment premium equal to
1% of the aggregate amount of the Initial Term B Loans so prepaid; and

(E) No prepayment premium shall be payable on or after the fourth anniversary of
the Closing Date.

(b) Subject to Section 2.11(e) and (f), the Borrower shall apply all Net
Proceeds promptly upon receipt thereof to prepay Term Loans in accordance with
clauses (c) and (d) of Section 2.10; provided that, with respect to Net
Proceeds, the Borrower may use a portion of such Net Proceeds to prepay or
repurchase any First Lien Notes or other Indebtedness that is secured by pari
passu Liens on the Collateral permitted by Section 6.02, in each case in an
amount not to exceed the product of (x) the amount of such Net Proceeds
multiplied by (y) a fraction, (A) the numerator of which is the outstanding
principal amount of such Indebtedness with a pari passu Lien on the Collateral
and (B) the denominator of which is the sum of the outstanding principal amount
of such Indebtedness and the outstanding principal amount of all Classes of Term
Loans; provided that, for the avoidance of doubt, Declined Proceeds can be used
for any purpose not otherwise prohibited by this Agreement, including to prepay
or repurchase additional First Lien Notes.

(c) [Reserved.]

(d) If the Administrative Agent notifies the Borrower in writing at any time
that the Revolving Facility Credit Exposure at such time exceed an amount equal
to 100% of the Revolving Facility Commitments then in effect, then, within two
Business Days after receipt of such notice, the Borrower shall (at the
Borrower’s option) prepay Revolving Facility Loans and/or the Swingline Loans
and/or the Borrower shall Cash Collateralize the L/C Obligations in an aggregate
amount sufficient to reduce the Revolving Facility Credit Exposure as of such
date of payment to an amount not to exceed 100% of the Revolving Facility
Commitments then in effect. The Administrative Agent may at any time and from
time to time after any such initial deposit of such Cash Collateral, request
that additional Cash Collateral be provided in order to protect against the
results of further exchange rate fluctuations.

 

95



--------------------------------------------------------------------------------

(e) Anything contained herein to the contrary notwithstanding, in the event the
Borrower is required to make any mandatory prepayment (a “Waivable Mandatory
Prepayment”) of the Term Loans, not less than three Business Days prior to the
date (the “Required Prepayment Date”) on which the Borrower elects (or is
otherwise required) to make such Waivable Mandatory Prepayment, the Borrower
shall notify the Administrative Agent in writing of the amount of such
prepayment, and the Administrative Agent will promptly thereafter notify each
Lender holding an outstanding Term Loan of the amount of such Lender’s pro rata
share of such Waivable Mandatory Prepayment and such Lender’s option to refuse
such amount. Each such Lender may exercise such option by giving written notice
to the Administrative Agent of its election to do so on or before the second
Business Day prior to the Required Prepayment Date (it being understood that any
Lender which does not notify the Administrative Agent in writing of its election
to exercise such option on or before the first Business Day prior to the
Required Prepayment Date shall be deemed to have elected, as of such date, not
to exercise such option). On the Required Prepayment Date, the Borrower shall
pay to the Administrative Agent the amount of the Waivable Mandatory Prepayment
less the amount of Declined Proceeds, which amount shall be applied by the
Administrative Agent to prepay the Term Loans of those Lenders that have elected
to accept such Waivable Mandatory Prepayment (each, an “Accepting Lender”)
(which prepayment shall be applied to the scheduled installments of principal of
the Term Loans in the applicable Class(es) of Term Loans in accordance with
paragraphs (c) and (d) of Section 2.10) and (ii) the Borrower may retain a
portion of the Waivable Mandatory Prepayment in an amount equal to that portion
of the Waivable Mandatory Prepayment otherwise payable to those Lenders that
have elected to exercise such option and decline such Waivable Mandatory
Prepayment (such declined amounts, the “Declined Proceeds”). Such Declined
Proceeds shall be retained by the Borrower and may be used for any purpose not
otherwise prohibited by this Agreement.

(f) Notwithstanding any other provisions of this Section 2.11 to the contrary,
(i) to the extent that any Net Proceeds of any Asset Sale by a Foreign
Subsidiary is prohibited, restricted or delayed by applicable local law,
applicable organizational or constitutive documents or other material agreements
from being repatriated to the United States, the portion of such Net Proceeds so
affected will not be required to be applied to repay Term Loans at the times
provided in Section 2.11(b) or Section 2.11(c) but may be retained by the
applicable Foreign Subsidiary so long, but only so long, as the applicable local
law, organizational or constitutive document or other material agreement does
not permit or otherwise restricts or delays repatriation to the United States
(the Borrower hereby agreeing to cause the applicable Foreign Subsidiary to
promptly use commercially reasonable efforts to take all actions reasonably
required by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Proceeds is permitted under the
applicable local law, such repatriation may be effected and an amount equal to
such Net Proceeds, which could be repatriated, will be promptly applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to Section 2.11(b) or Section 2.11(c), to
the extent provided herein, (ii) to the extent that the Borrower has determined
in good faith that repatriation of any or all of such Net Proceeds could have an
adverse tax cost consequence with respect to such Net Proceeds (other than a de
minimis tax consequence), the Net Proceeds so affected may be retained by the
applicable Foreign Subsidiary; provided that, in the case of this clause (ii),
on or before the date on which any Net Proceeds so retained would otherwise have
been required to be applied to prepayments pursuant to Section 2.11(b) or
Section 2.11(c), (x) the Borrower

 

96



--------------------------------------------------------------------------------

applies an amount equal to such Net Proceeds to such prepayments as if such Net
Proceeds had been received by the Borrower rather than such Foreign Subsidiary,
less the amount of additional taxes that would have been payable or reserved
against if such Net Proceeds had been repatriated (or, if less, Net Proceeds
that would be calculated if received by such Foreign Subsidiary) or (y) such Net
Proceeds is applied to the permanent repayment of Indebtedness of a Foreign
Subsidiary, and (iii) to the extent that any Net Proceeds of any Asset Sale by a
Foreign Subsidiary attributable to a Foreign Subsidiary is used to repay
Indebtedness of a Foreign Subsidiary, no prepayment with respect to such amounts
shall be required.

(g) Notwithstanding anything to the contrary in Section 2.11(a) or 2.18(c)
(which provisions shall not be applicable to this Section 2.11(g)), the Borrower
shall have the right at any time and from time to time to prepay Term Loans
and/or repay Revolving Facility Loans of any Class (with, in the case of
Revolving Facility Loans under any Revolving Facility, a corresponding permanent
reduction in the Revolving Facility Commitment of each Lender who receives a
Discounted Voluntary Prepayment), to the Lenders at a discount to the par value
of such Loans and on a non pro rata basis (each, a “Discounted Voluntary
Prepayment”) pursuant to the procedures described in this Section 2.11(g);
provided that (A) any Discounted Voluntary Prepayment shall be offered to all
Lenders with Term Loans of any Class and/or Revolving Facility Loans of any
Class on a pro rata basis with all Lenders of such Class, and after giving
effect to any Discounted Voluntary Prepayment, there shall be sufficient
aggregate Revolving Facility Commitments among the Revolving Facility Lenders to
apply to the Outstanding Amount of the L/C Obligations as of such date, unless
the Borrower shall concurrently with the payment of the purchase price by the
Borrower for such Revolving Facility Loans, deposit cash collateral in an
account with the Administrative Agent pursuant to Section 2.05(g) in the amount
of any such excess Outstanding Amount of the L/C Obligations and (B) the
Borrower shall deliver to the Administrative Agent a certificate signed by a
Responsible Officer of the Borrower stating (1) that no Event of Default has
occurred and is continuing or would result from the Discounted Voluntary
Prepayment (after giving effect to any related waivers or amendments obtained in
connection with such Discounted Voluntary Prepayment), (2) that each of the
conditions to such Discounted Voluntary Prepayment contained in this
Section 2.11(g) has been satisfied (or waived), and (3) the aggregate principal
amount of Term Loans and/or Revolving Facility Loans so prepaid pursuant to such
Discounted Voluntary Prepayment. For the avoidance of doubt, as provided in
Section 2.11(e), any Declined Proceeds may be used for any purpose not otherwise
prohibited by this Agreement.

(i) To the extent the Borrower seeks to make a Discounted Voluntary Prepayment,
the Borrower will provide written revocable notice to the Administrative Agent
substantially in the form of Exhibit G (each, a “Discounted Prepayment Option
Notice”) that the Borrower desires to prepay Term Loans and/or repay Revolving
Facility Loans of an applicable Class (with a corresponding permanent reduction
in Revolving Facility Commitments of such Class) in each case in an aggregate
principal amount specified therein by the Borrower (each, a “Proposed Discounted
Prepayment Amount”), in each case at a discount to the par value of such Term
Loans and/or Revolving Facility Loans as specified below. The Proposed
Discounted Prepayment Amount of Term Loans or Revolving Facility Loans shall not
be less than $10,000,000. The Discounted Prepayment Option Notice shall further
specify with respect to the proposed Discounted Voluntary Prepayment: (A) the
Proposed Discounted Prepayment Amount for Term

 

97



--------------------------------------------------------------------------------

Loans and/or Revolving Facility Loans of the applicable Class, (B) a discount
range (which may be a single percentage) selected by the Borrower with respect
to such proposed Discounted Voluntary Prepayment equal to a percentage of par of
the principal amount of Term Loans or Revolving Facility Loans of such Class
(the “Discount Range”), and (C) the date by which Lenders are required to
indicate their election to participate in such proposed Discounted Voluntary
Prepayment which shall be at least five Business Days following the date of the
Discounted Prepayment Option Notice (the “Acceptance Date”).

(ii) Upon receipt of a Discounted Prepayment Option Notice and receipt by the
Administrative Agent of any required consent from the L/C Issuer in accordance
with Section 2.11(g)(ii), the Administrative Agent shall promptly notify each
Lender thereof. On or prior to the Acceptance Date, each such Lender may specify
by written notice substantially in the form of Exhibit H (each, a “Lender
Participation Notice”) to the Administrative Agent (A) a maximum discount to par
(the “Acceptable Discount”) within the Discount Range (for example, a Lender
specifying a discount to par of 20% would accept a purchase price of 80% of the
par value of the Loans to be prepaid) and (B) a maximum principal amount
(subject to rounding requirements specified by the Administrative Agent) of Term
Loans and/or Revolving Facility Loans held by such Lender with respect to which
such Lender is willing to permit a Discounted Voluntary Prepayment at the
Acceptable Discount (“Offered Loans”). Based on the Acceptable Discounts and
principal amounts of Term Loans and/or Revolving Facility Loans of the
applicable Class(es) specified by the Lenders in the applicable Lender
Participation Notice, the Borrower, with the consent of the Administrative
Agent, shall determine the applicable discount for Term Loans and/or Revolving
Facility Loans of the applicable Class(es) (the “Applicable Discount”), which
Applicable Discount shall be (A) the percentage specified by the Borrower if the
Borrower has selected a single percentage pursuant to Section 2.11(g)(ii) for
the Discounted Voluntary Prepayment or (B) otherwise, the highest Acceptable
Discount at which the Borrower can pay the Proposed Discounted Prepayment Amount
in full (determined by adding the principal amounts of Offered Loans commencing
with the Offered Loans with the highest Acceptable Discount); provided, however,
that in the event that such Proposed Discounted Prepayment Amount cannot be
repaid in full at any Acceptable Discount, the Applicable Discount shall be the
lowest Acceptable Discount specified by the Lenders that is within the Discount
Range. The Applicable Discount shall be applicable for all Lenders who have
offered to participate in the Discounted Voluntary Prepayment and have
Qualifying Loans (as defined below). Any Lender with outstanding Loans whose
Lender Participation Notice is not received by the Administrative Agent by the
Acceptance Date shall be deemed to have declined to accept a Discounted
Voluntary Prepayment of any of its Loans at any discount to their par value
within the Applicable Discount.

(iii) The Borrower shall make a Discounted Voluntary Prepayment by prepaying
those Term Loans and/or Revolving Facility Loans (or the respective portions
thereof) (with, in the case of Revolving Facility Loans, a corresponding
permanent reduction in Revolving Facility Commitments) of the applicable
Class(es) offered by the Lenders (“Qualifying Lenders”) that specify an
Acceptable Discount that is equal to or greater than the Applicable Discount
(“Qualifying Loans”) at the Applicable Discount;

 

98



--------------------------------------------------------------------------------

provided that if the aggregate proceeds required to prepay all Qualifying Loans
(disregarding any interest payable at such time) would exceed the amount of
aggregate proceeds required to prepay the Proposed Discounted Prepayment Amount,
such amounts in each case calculated by applying the Applicable Discount, the
Borrower shall prepay such Qualifying Loans ratably among the Qualifying Lenders
based on their respective principal amounts of such Qualifying Loans (subject to
rounding requirements specified by the Administrative Agent). If the aggregate
proceeds required to prepay all Qualifying Loans (disregarding any interest
payable at such time) would be less than the amount of aggregate proceeds
required to prepay the Proposed Discounted Prepayment Amount, such amounts in
each case calculated by applying the Applicable Discount, the Borrower shall
prepay all Qualifying Loans.

(iv) Each Discounted Voluntary Prepayment shall be made within five Business
Days of the Acceptance Date (or such later date as the Administrative Agent and
the Borrower shall reasonably agree, given the time required to calculate the
Applicable Discount and determine the amount and holders of Qualifying Loans),
without premium or penalty (but subject to Section 2.16), upon revocable notice
substantially in the form of Exhibit I (each a “Discounted Voluntary Prepayment
Notice”), delivered to the Administrative Agent no later than 3:00 P.M. Central
Time, three Business Days prior to the date of such Discounted Voluntary
Prepayment, which notice shall specify the date and amount of the Discounted
Voluntary Prepayment and the Applicable Discount determined by the Borrower and
Administrative Agent in accordance with this Section 2.11. Upon receipt of any
Discounted Voluntary Prepayment Notice the Administrative Agent shall promptly
notify each relevant Lender thereof. If any Discounted Voluntary Prepayment
Notice is given, the amount specified in such notice shall, unless revoked, be
due and payable to the applicable Lenders, subject to the Applicable Discount on
the applicable Loans, on the date specified therein together with accrued
interest (on the par principal amount) to but not including such date on the
amount prepaid.

(v) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 2.11(g)(iii) above)
established by the Administrative Agent in consultation with the Borrower.

(vi) Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, (A) the Borrower may withdraw its
offer to make a Discounted Voluntary Prepayment pursuant to any Discounted
Prepayment Option Notice and (B) any Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice.

Section 2.12 Fees.

(a) The Borrower agrees to pay to each Revolving Facility Lender (other than any
Defaulting Lender), through the Administrative Agent, on the date that is three
Business Days after the last Business Day of March, June, September and December
in each year, and the date

 

99



--------------------------------------------------------------------------------

on which the Revolving Facility Commitments of such Revolving Facility Lender
shall be terminated as provided herein, a commitment fee in Dollars (a
“Commitment Fee”) on the daily amount of the Available Unused Commitment of such
Revolving Facility Lender during the preceding quarter (or other period
commencing with the Closing Date or ending with the date on which the last of
the Commitments of such Revolving Facility Lender shall be terminated) at a rate
equal to the Applicable Commitment Fee with respect to such Revolving Facility
Lender. All Commitment Fees shall be computed on the basis of the actual number
of days elapsed in a year of 360 days. For the purpose of calculating any
Revolving Facility Lender’s Commitment Fee (other than with respect to the
Swingline Lender), the outstanding Swingline Loans during the period for which
such Revolving Facility Lender’s Commitment Fee is calculated shall be deemed to
be zero. The Commitment Fee due to each Revolving Facility Lender shall commence
to accrue on the Closing Date and shall cease to accrue on the date on which the
last of the Commitments of such Revolving Facility Lender shall be terminated as
provided herein.

(b) The Borrower from time to time agrees to pay (i) to each Revolving Facility
Lender (other than any Defaulting Lender; provided that at any time that an L/C
Issuer has Fronting Exposure to a Defaulting Lender, until such Fronting
Exposure has been reduced to zero, the L/C Participation Fee attributable to
such Fronting Exposure in respect of Letters of Credit issued by such L/C Issuer
shall be payable to such L/C Issuer) under any Revolving Facility, through the
Administrative Agent, three Business Days after the last day of March, June,
September and December of each year and three Business Days after the date on
which the Revolving Facility Commitments of all the Lenders under such Revolving
Facility shall be terminated as provided herein, a fee (an “L/C Participation
Fee”) on such Lender’s Revolving Facility Percentage of the daily aggregate
Outstanding Amount of L/C Obligations (excluding the portion thereof
attributable to Unreimbursed Amounts) of such Class, during the preceding
quarter (or shorter period commencing with the Closing Date or ending with the
Revolving Facility Maturity Date with respect to such Revolving Facility or the
date on which the Revolving Facility Commitments of such Class shall be
terminated) at the rate per annum equal to the Applicable Margin for
Eurocurrency Revolving Facility Borrowings of such Class made by such Lender
effective for each day in such period and (ii) to each L/C Issuer, for its own
account (x) three Business Days after the last Business Day of March, June,
September and December of each year and on the date on which the Revolving
Facility Commitments of all the Lenders shall be terminated as provided herein,
a fronting fee in Dollars in respect of each Letter of Credit issued by such L/C
Issuer for the period from and including the date of issuance of such Letter of
Credit to and including the termination of such Letter of Credit, computed at a
rate equal to 1/8 of 1% per annum of the daily stated amount of such Letter of
Credit), plus (y) in connection with the issuance, amendment or transfer of any
such Letter of Credit or any drawing thereunder, such L/C Issuer’s customary
documentary and processing fees and charges (collectively, “L/C Issuer Fees”).
All L/C Participation Fees and L/C Issuer Fees shall be computed on the basis of
the actual number of days elapsed in a year of 360 days.

(c) The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the agency fees set forth in the Fee Letter, as
amended, modified, waived or supplemented from time to time, at the times
specified therein (the “Administrative Agent Fees”).

 

100



--------------------------------------------------------------------------------

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that L/C Issuer Fees shall be paid directly to the applicable
L/C Issuers. Once paid, none of the Fees shall be refundable under any
circumstances.

Section 2.13 Interest.

(a) (a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the ABR plus the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted Eurocurrency Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest or premium
(including any applicable Prepayment Premium) on any Loan or any Fees or other
amount payable by the Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other overdue amount, 2% plus the rate applicable to ABR Loans
as provided in paragraph (a) of this Section; provided, that this paragraph
(c) shall not apply to any Event of Default that has been waived by the Lenders
pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans under any Revolving Facility, upon termination of the Revolving Facility
Commitments with respect to such Revolving Facility, and (iii) in the case of
the Term Loans, on the applicable Term Facility Maturity Date; provided, that
(x) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand and (y) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Loan (including any Swingline Loan) prior to the end
of the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR at times when the ABR is
based on the Prime Rate under clause (b) of the definition of ABR shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable ABR, Adjusted Eurocurrency
Rate or Eurocurrency Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurocurrency Rate, as applicable, for such Interest
Period; or

 

101



--------------------------------------------------------------------------------

(b) the Administrative Agent is advised in writing by the Required Lenders or
the Majority Lenders under the Revolving Facility that the Adjusted Eurocurrency
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders by electronic means (including the Platform) as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
denominated in the applicable currency shall be ineffective and in the case of
any Borrowing denominated in Dollars, such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto as an ABR
Borrowing and (ii) if any Borrowing Request requests a Eurocurrency Borrowing in
Dollars, such Borrowing shall be made as an ABR Borrowing.

Section 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted Eurocurrency Rate) or L/C Issuer;

(ii) subject any Lender or L/C Issuer to any Tax with respect to any Loan
Document or any Eurocurrency Loan made by it or any Letter of Credit or
participation therein (other than Taxes indemnifiable under Section 2.17 or
Taxes described in clauses (c) through (e) of the definition of Excluded Taxes);
or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or L/C
Issuer of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender or L/C Issuer
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender or L/C Issuer, as applicable, such additional amount or
amounts as will compensate such Lender or L/C Issuer, as applicable, for such
additional costs incurred or reduction suffered.

(b) If any Lender or L/C Issuer determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or
L/C Issuer’s holding company, if any, as a consequence of this Agreement or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, or the Letters of Credit issued by such L/C Issuer, to a level
below that which such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration

 

102



--------------------------------------------------------------------------------

such Lender’s or such L/C Issuer’s policies and the policies of such Lender’s or
such L/C Issuer’s holding company with respect to capital adequacy), then from
time to time the Borrower shall pay to such Lender or such L/C Issuer, as
applicable, such additional amount or amounts as will compensate such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company for any
such reduction suffered.

(c) A certificate of a Lender or an L/C Issuer setting forth the amount or
amounts necessary to compensate such Lender or L/C Issuer or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or L/C Issuer, as applicable, the
amount shown as due on any such certificate within 15 days after receipt
thereof.

(d) Promptly after any Lender or any L/C Issuer has determined that it will make
a request for increased compensation pursuant to this Section 2.15, such Lender
or L/C Issuer shall notify the Borrower thereof. Failure or delay on the part of
any Lender or L/C Issuer to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender’s or L/C Issuer’s right to demand such
compensation; provided, that the Borrower shall not be required to compensate a
Lender or an L/C Issuer pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or L/C
Issuer, as applicable, notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or L/C Issuer’s
intention to claim compensation therefor; provided, further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the failure to borrow, convert, continue or prepay any Eurocurrency Loan on
the date specified in any notice delivered pursuant hereto, or (c) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense (other than lost profits) attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender (it being
understood that the deemed amount shall not exceed the actual amount and shall
not include lost profits) to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted Eurocurrency Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue a Eurocurrency Loan, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for deposits in dollars of a comparable amount and period from other banks in
the Eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 15 days after receipt thereof.

 

103



--------------------------------------------------------------------------------

Section 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without withholding
or deduction for any Taxes except as required by law; provided, that if any
applicable withholding agent shall be required by applicable law to withhold or
deduct any Taxes in respect of any such payments, then (i) if such Tax is an
Indemnified Tax or Other Tax, the sum payable by the applicable Loan Party shall
be increased as necessary so that after all required withholding or deductions
have been made (including withholding or deductions with respect to Indemnified
Taxes applicable to additional sums payable under this Section 2.17) the
applicable Lender (or, in the case of a payment to the Administrative Agent for
its own account, the Administrative Agent), receives an amount equal to the sum
it would have received had no such withholding or deductions been made, (ii) the
applicable withholding agent shall make such withholding or deductions, and
(iii) the applicable withholding agent shall timely pay the full amount withheld
or deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall jointly and severally indemnify the Administrative
Agent and each Lender, within 15 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes payable or paid by the
Administrative Agent or such Lender, as applicable (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section 2.17), and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to such
Loan Party by a Lender, or by the Administrative Agent on its own behalf, on
behalf of another Agent or on behalf of a Lender, shall be conclusive absent
manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), two executed copies of
whichever of the following is applicable: (i) duly completed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E (or any subsequent versions thereof or
successors thereto), claiming eligibility for benefits of an income tax treaty
to which the United States of America is a party; (ii) duly completed copies of
Internal Revenue Service Form W-8ECI (or any subsequent versions thereof or
successors thereto); (iii) in the case of a Foreign Lender claiming the benefits
of the exemption for portfolio interest under Section 871(h) or 881(c) of the
Code, (x) a certificate in a form reasonably satisfactory to the Administrative
Agent (a “Non-Bank Certificate”) and (y) duly completed copies of Internal

 

104



--------------------------------------------------------------------------------

Revenue Service Form W-8BEN or W-8BEN-E (or any subsequent versions thereof or
successors thereto); (iv) to the extent the Foreign Lender is not the beneficial
owner (e.g., where the Foreign Lender is a partnership or participating Lender),
duly completed copies of Internal Revenue Service Form W-8IMY, together with
appropriate forms and certificates described in Sections 2.17(e)(i) through
(iii) and any additional Form W-8IMYs, withholding statements and other
information as may be required by law (provided that, where a Foreign Lender is
a partnership (and not a participating Lender) and one or more of its direct or
indirect partners are claiming the portfolio interest exemption, the Foreign
Lender may provide the Non-Bank Certificate on behalf of such direct or indirect
partners); or (v) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(f) Each U.S. Lender shall deliver to the Borrower and the Administrative Agent
two duly completed copies of Internal Revenue Service Form W-9 (or any
subsequent versions thereof or successors thereto) certifying that such U.S.
Lender is exempt from U.S. federal backup withholding on or before the date such
U.S. Lender becomes a party and upon the expiration of any form previously
delivered by such U.S. Lender.

(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA and to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (g), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement

(h) Notwithstanding any other provision of Sections 2.17(e), (f) or (g), a
Lender shall not be required to deliver any form or documentation that such
Lender is not legally eligible to deliver or that would, in such Lender’s
reasonable judgment, subject such Lender to any material unreimbursed cost or
expense or that would materially prejudice the legal or commercial position of
such Lender.

(i) Each Lender shall, whenever a lapse in time or change in circumstances
renders any documentation previously provided pursuant to Sections 2.17(e),
(f) or (g) obsolete, expired or inaccurate in any respect, deliver promptly to
the Borrower and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
Borrower or the Administrative Agent) or promptly notify the Borrower and the
Administrative Agent in writing of its legal ineligibility to do so.

 

105



--------------------------------------------------------------------------------

(j) If the Borrower in good faith determines that a reasonable basis exists for
contesting an Indemnified Tax or Other Tax for amounts with respect to which a
Loan Party has already paid additional amounts or made indemnification payments,
each affected Lender or the Administrative Agent, as the case may be, shall use
reasonable efforts to cooperate with the Borrower as the Borrower may reasonably
request in contesting such Tax; provided that nothing in this Section 2.17(j)
shall obligate any Lender or the Administrative Agent to take any action that
such Person, in its sole judgment, determines may result in a material detriment
to such Person. The Borrower shall indemnify and hold each Lender and the
Administrative Agent harmless against any Taxes or out-of-pocket expenses
incurred by such Person in connection with any request made by the Borrower
pursuant to this Section 2.17(j). Any refund received from a successful contest
shall be governed by Section 2.17(k).

(k) If the Administrative Agent or a Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which such Loan Party has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.17 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all reasonable out-of-pocket expenses
of the Administrative Agent or such Lender (including any Taxes imposed with
respect to such refund) as is determined by the Administrative Agent or Lender
in good faith, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Loan Party, upon the request of the Administrative Agent or such Lender,
agrees to repay as soon as reasonably practicable the amount paid over to such
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. In such event, such Lender or the
Administrative Agent, as the case may be, shall, at the applicable Loan Party’s
request, provide such Loan Party with a copy of any notice of assessment or
other evidence of the requirement to repay such refund received from the
relevant Governmental Authority (provided that such Lender or the Administrative
Agent may delete any information therein that it deems confidential), and
provided further that such Lender or the Administrative Agent shall not be
required to deliver any form or documentation that such Lender or Administrative
Agent is not legally eligible to deliver or that would, in the reasonable
judgment of such Lender or Administrative Agent, subject such Lender or the
Administrative Agent to any material unreimbursed cost or expense or that would
materially prejudice the legal or commercial position of such Lender or
Administrative Agent). A Lender or the Administrative Agent shall claim any
refund that it determines is available to it, unless it concludes in its sole
discretion that it would be adversely affected by making such a claim. This
Section 2.17(k) shall not be construed to require the Administrative Agent or
any Lender to make available its Tax returns (or any other information relating
to its Taxes which it deems in good faith to be confidential) to the Loan
Parties or any other Person. Notwithstanding anything to the contrary, in no
event will any Lender be required to pay any amount to a Loan Party the payment
of which would place such Lender in a less favorable net after tax position than
such Lender would have been in if the additional amounts giving rise to such
refund of any Indemnified Taxes or Other Taxes had never been paid.

 

106



--------------------------------------------------------------------------------

(l) If any Administrative Agent is a “United States Person”, it shall provide
the Borrower, on or before the date on which it becomes a party to this
Agreement, with two duly completed executed copies of Internal Revenue Service
Form W-9 (or any successor form) certifying that such Administrative Agent is
exempt from U.S. federal backup withholding. If any Administrative Agent is not
a “United States Person”, on or before the date on which it becomes a party to
this Agreement, it shall provide (1) Internal Revenue Service Form W-8ECI (or
any successor form) with respect to payments to be received by it as a
beneficial owner and (2) Internal Revenue Service Form W-8IMY (or any successor
form), together with required accompanying documentation, with respect to
payments to be received by it on behalf of the Lenders. Each Administrative
Agent shall, whenever a lapse in time or change in circumstances renders any
documentation previously provided pursuant to Section 2.17(l) obsolete, expired
or inaccurate in any respect, deliver promptly to the Borrower updated or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower) or promptly notify the Borrower in writing of its legal
ineligibility to do so. Notwithstanding anything to the contrary, nothing in
this Section 2.17(l) shall require any Administrative Agent to provide any
documentation that it is not legally eligible to provide as a result of any
Change of Law after the date hereof.

(m) For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 2.17, include any L/C Issuer and any Swingline Lender.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of drawings under Letters
of Credit, or of amounts payable under Sections 2.15, 2.16, or 2.17, or
otherwise) without condition or deduction for any defense, recoupment, set-off
or counterclaim. Except as otherwise expressly provided herein, all payments by
the Borrower hereunder shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m., Central Time, on the date specified herein. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except payments to be made directly
to the applicable L/C Issuer or the Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05
shall be made directly to the Persons entitled thereto. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. Any payment required
to be made by the Administrative Agent hereunder shall be deemed to have been
made by the time required if the Administrative Agent shall, at or before such
time, have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

 

107



--------------------------------------------------------------------------------

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
Unreimbursed Amounts, interest and fees then due from the Borrower hereunder,
such funds shall be applied (i) first, towards payment of interest and fees then
due from the Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties and
(ii) second, towards payment of principal of Loans and Unreimbursed Amounts then
due from the Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and Unreimbursed Amounts then due to
such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans, Revolving Facility Loans or participations in Letters of Credit
or Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term Loans, Revolving Facility Loans
and participations in Letters of Credit and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender entitled thereto, then
the Lender receiving such greater proportion shall purchase participations in
the Term Loans, Revolving Facility Loans and participations in Letters of Credit
and Swingline Loans of other Lenders entitled thereto to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders entitled
thereto ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Term Loans, Revolving Facility Loans and
participations in Letters of Credit and Swingline Loans; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest and
(ii) the provisions of this paragraph (c) shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including, without limitation, pursuant to
transactions in connection with an open market purchase, Dutch Auction,
Section 2.11(g), Section 9.04(i) and Section 2.19), (y) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or participations in Letters of Credit to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this paragraph (c) shall apply), and (z) transactions in
connection with any Extension, Incremental Term Facility, Incremental Revolving
Facility Commitment, Replacement Revolving Facility or Refinancing Term Loan.
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received written notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable L/C Issuer hereunder that
the Borrower will not make such payment, the Administrative Agent may assume
that the Borrower have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the
applicable L/C Issuer, as applicable, the amount due. In such event, if the

 

108



--------------------------------------------------------------------------------

Borrower has not in fact made such payment, then each of the Lenders or the
applicable L/C Issuer, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or L/C Issuer with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, at the Overnight Rate.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.04(c), 2.05(d) or (e), 2.06(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Sections 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrower hereby agrees to pay promptly after
written demand all reasonable out-of-pocket costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender is a Defaulting Lender, or if any Lender is the subject of a
Disqualification, then the Borrower may, at its sole expense and effort, upon
written notice to such Lender and the Administrative Agent, prepay an amount
equal to the outstanding principal of such Lender’s Loans and participations in
L/C Obligations and Swingline Loans on a non-pro rata basis, accrued interest
thereon, accrued fees and all other amounts payable to such Lender hereunder or
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.15 and
2.17) and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if in respect of any Revolving
Facility Commitment or Revolving Facility Loan, the Swingline Lender and the L/C
Issuer), in each case solely to the extent such consent would be required
pursuant to Section 9.04, which consent shall not unreasonably be withheld,
conditioned, denied or delayed, (ii) such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and participations in
L/C Obligations and Swingline Loans on a non-pro rata basis, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), and (iii) in the case
of any such assignment

 

109



--------------------------------------------------------------------------------

resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. Nothing in this Section 2.19 shall be deemed
to prejudice any rights that the Borrower may have against any Lender that is a
Defaulting Lender. No action by or consent of the removed Lender shall be
necessary in connection with such assignment, which shall be immediately and
automatically effective upon payment of such purchase price. In connection with
any such assignment the Borrower, Administrative Agent, such removed Lender and
the replacement Lender shall otherwise comply with Section 9.04; provided, that
if such removed Lender does not comply with Section 9.04 within one Business Day
after the Borrower’s request, compliance with Section 9.04 shall not be required
to effect such assignment. A Lender shall not be required to make any assignment
or delegation pursuant to this Section 2.19(b) if, prior thereto, as a result of
a waiver by such Lender or otherwise, the circumstances entitling the Borrower
to require such assignment and delegation cease to apply.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders or all of the
Lenders directly and affected and with respect to which the Required Lenders (or
more than 50% of such affected Lenders) shall have granted their consent, then
the Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) at its sole expense (including with respect to the processing and
recordation fee referred to in Section 9.04(b)(ii)(B)) to (x) with respect to a
Revolving Lender, terminate any unused Revolving Commitment of such
Non-Consenting Lender and repay the Revolving Loans on a non-pro rata basis or
(y) replace such Non-Consenting Lender by deeming such Non-Consenting Lender to
have assigned its Loans, and its Commitments hereunder to one or more assignees
reasonably acceptable to (i) the Administrative Agent (unless, in the case of an
assignment of Term Loans, such assignee is a Lender, an Affiliate of a Lender or
an Approved Fund) and (ii) if in respect of any Revolving Facility Commitment or
Revolving Facility Loan, the Swingline Lender and the L/C Issuer); provided,
that: (a) all Obligations of the Borrower owing to such Non-Consenting Lender
being replaced shall be paid in full to such Non-Consenting Lender concurrently
with such assignment (including any amount payable pursuant to Section 2.11(a))
and (b) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon. No action by or consent of the Non-Consenting
Lender shall be necessary in connection with such assignment, which shall be
immediately and automatically effective upon payment of such purchase price. In
connection with any such assignment the Borrower, Administrative Agent, such
Non-Consenting Lender and the replacement Lender shall otherwise comply with
Section 9.04; provided, that if such Non-Consenting Lender does not comply with
Section 9.04 within one Business Day after the Borrower’s request, compliance
with Section 9.04 shall not be required to effect such assignment.

Section 2.20 Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable lending
office to make or maintain any Eurocurrency Loans in any currency, then, on
written notice thereof by such Lender to the Borrower through the Administrative
Agent, any obligations of such Lender to make or continue Eurocurrency Loans in
such currency or to convert ABR Borrowings to Eurocurrency Borrowings shall be
suspended until such Lender notifies the Administrative Agent and the

 

110



--------------------------------------------------------------------------------

Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall upon demand from such
Lender (with a copy to the Administrative Agent) to either (i) in the case of
Loans denominated in Dollars if the affected Lender may lawfully continue to
maintain such Loans as Eurocurrency Loans until the last day of such Interest
Period, convert all Eurocurrency Loans of such Lender to ABR Loans on the last
day of such Interest Period (or, otherwise, immediately convert such
Eurocurrency Loans to ABR Loans) or (ii) prepay such Eurocurrency Loans. Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted.

Section 2.21 Incremental Commitments.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request Incremental Term Loan Commitments or Incremental Revolving
Facility Commitments, as applicable, in an amount not to exceed the Incremental
Amount at the time such Incremental Commitments are established from one or more
Incremental Term Lenders or Incremental Revolving Facility Lenders (which may
include any existing Lender) willing to provide such Incremental Term Loans or
Incremental Revolving Facility Commitments, as the case may be, in their own
discretion. Such notice shall set forth (i) the amount of the Incremental Term
Loan Commitments or Incremental Revolving Facility Commitments being requested
(which shall be in minimum increments of $5,000,000 and a minimum amount of
$1,000,000 or equal to the remaining Incremental Amount or in each case such
lesser amount approved by the Administrative Agent), (ii) the date on which such
Incremental Term Loan Commitments or Incremental Revolving Facility Commitments
are requested to become effective (the “Increased Amount Date”), (iii) in the
case of Incremental Term Loan Commitments, whether such Incremental Term Loan
Commitments are to be commitments to make term loans with terms identical to
Term B Loans or commitments to make term loans with pricing terms, amortization,
participation in mandatory prepayments or commitment reductions, maturity or
other terms different from the Term B Loans (“Other Term Loans”), and (iv) in
the case of Incremental Revolving Facility Commitments, the terms of such the
terms of such Revolving Loans, including pricing terms, participation in
mandatory prepayments or commitment reductions and maturity.

(b) The Borrower and each Incremental Term Lender or Incremental Revolving
Facility Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement, and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender or Incremental Revolving
Facility Commitment of such Incremental Revolving Facility Lender. Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans or Incremental Revolving Facility Commitments; provided,
that

(i) except as to pricing, amortization, final maturity date, participation in
mandatory prepayments and ranking as to security (which shall, subject to clause
(ii) through (iv) of this proviso, be determined by the Borrower and the
Incremental Term Lenders in their sole discretion), the Other Term Loans shall
have (x) the same terms as the Term B Loans, as applicable, or (y) market terms
(as determined in good faith by the Borrower) and as set forth in a certificate
of a Financial Officer of the Borrower,

 

111



--------------------------------------------------------------------------------

(ii) the Other Term Loans shall be secured by Liens on the Collateral that rank
pari passu with the Liens on the Collateral securing the Term B Loans or, at the
option of the Borrower, be secured by Liens on the Collateral that rank junior
to the Liens on the Collateral securing the Term B Loans (provided, that if such
Other Term Loans are secured by Liens on the Collateral that rank junior to the
Liens on the Collateral securing the Term B Loans, such Other Term Loans shall
be subject to a Permitted Junior Intercreditor Agreement and, for the avoidance
of doubt, shall not be subject to clause (viii) below),

(iii) the final maturity date of any Other Term Loans shall be no earlier than
the latest Term B Facility Maturity Date in effect on the date of incurrence,

(iv) the weighted average life to maturity of any Other Term Loans shall be no
shorter than the remaining weighted average life to maturity of the Term B
Loans,

(v) except as to pricing, amortization, final maturity date, participation in
mandatory prepayments and ranking as to security (which shall, subject to clause
(vi) and (vii) of this proviso, be determined by the Borrower and the
Incremental Revolving Facility Lenders in their sole discretion and which, for
the avoidance of doubt, may include a single financial covenant which would be
customary in the market for financings of such type (as determined by the
Borrower in good faith)), the Revolving Loans shall have (x) substantially the
same terms as the Term B Loans (other than the addition of a Financial
Performance Covenant) or (y) market terms (as determined in good faith by the
Borrower) and as set forth in a certificate of a Financial Officer of the
Borrower,

(vi) the Revolving Loans shall be secured by Liens on the Collateral that rank
pari passu with the Liens on the Collateral securing the Term B Loans and other
Revolving Loans or, at the option of the Borrower, secured by Liens on the
Collateral that rank junior to the Liens on the Collateral securing the Term B
Loans and other Revolving Loans (provided, that if such Revolving Loans are
secured by Liens on the Collateral that rank junior to the Liens securing the
Term B Loans and/or other Revolving Loans, such Revolving Loans shall be subject
to a Permitted Junior Intercreditor Agreement),

(vii) the final maturity date of any Revolving Loans shall be no earlier than
the Term B Facility Maturity Date as of the date of the applicable Incremental
Revolving Facility Assumption Agreement, and

(viii) with respect to any Other Term Loan that ranks pari passu in right of
security with the Initial Term B Loans, (x) if the proceeds of such Other Term
Loan are used to finance the acquisition of the Option Properties, the All-in
Yield may exceed the All-in Yield in respect of the Initial Term B Loans, so
long as:

(A) on the date of incurrence of such Other Term Loans, the Senior Secured
Leverage Ratio on a Pro Forma Basis does not exceed 5.41 to 1.00; or

 

112



--------------------------------------------------------------------------------

(B) in the event that on the date of incurrence of such Other Term Loans, the
Senior Secured Leverage Ratio on a Pro Forma Basis exceeds 5.41 to 1.00, then:

(1) if the Other Term Loans are incurred by a Loan Party prior to the first
anniversary of the Closing Date, the All-in Yield of the Initial Term B Loans
shall be increased by an amount equal to the lesser of (A) 1.50% and (B) the
difference between (i) the All-in Yield of such Other Term Loans and (ii) the
All-in Yield of the Initial Term B Loans;

(2) if the Other Term Loans are incurred by a Loan Party on or after the first
anniversary of the Closing Date but prior to the second anniversary of the
Closing Date, the All-in Yield of the Initial Term B Loans shall be increased by
an amount equal to the lesser of (A) 1.25% and (B) the difference between
(i) All-in Yield of such Other Term Loans and (ii) the All-in Yield of Initial
Term B Loans;

(3) if the Other Term Loans are incurred by a Loan Party on or after the second
anniversary of the Effective Date but prior to third anniversary of the Closing
Date, the All-in Yield of the Initial Term B Loans shall be increased by an
amount equal to the lesser of (A) 0.75% and (B) the difference between
(i) All-in Yield of such Other Term Loans and (ii) the All-in Yield of Initial
Term B Loans; and

(4) if the Other Term Loans are incurred by a Loan Party on or after the third
anniversary of the Effective Date but prior to fourth anniversary of the Closing
Date, the All-in Yield of the Initial Term B Loans shall be increased by an
amount equal to the lesser of (A) 0.25% and (B) the difference between
(i) All-in Yield of such Other Term Loans and (ii) the All-in Yield of Initial
Term B Loans: or

(C) the Other Term Loans are incurred after the fourth anniversary of the
Closing Date; or

(y) if the proceeds of such Other Term Loans are used for any other purposes not
prohibited hereunder, then either (I) the All-in Yield in respect of any such
Other Term Loan may exceed the All-in Yield in respect of such Term B Loans on
the Closing Date by no more than 0.50%; or (II) if the All-in Yield in respect
of any such Other Term Loan does exceed the All-in Yield in respect of such Term
B Loans on the Closing Date by more than 0.50% (such difference, the “Term Yield
Differential”) then the Applicable Margin (or the “LIBOR floor” as provided in
the following proviso) applicable to such Initial Term B Loans shall be
increased such that after giving effect to such increase, the Term Yield
Differential shall not exceed 0.50%; provided that, to the extent any portion of
the Term Yield Differential is attributable to a higher “LIBOR floor” being
applicable to such Other Term Loans, such floor shall only be included in the
calculation of the Term Yield Differential to the extent such floor is greater
than the Adjusted

 

113



--------------------------------------------------------------------------------

Eurocurrency Rate in effect for an Interest Period of three months’ duration at
such time, and, with respect to such excess, the “LIBOR floor” applicable to the
outstanding Term B Loans shall be increased to an amount not to exceed the
“LIBOR floor” applicable to such Other Term Loans prior to any increase in the
Applicable Margin applicable to such Initial Term B Loans then outstanding,

provided, the requirements of the foregoing clauses (iii) and (iv) shall not
apply to any customary bridge facility so long as the Indebtedness into which
such customary bridge facility is to be converted complies with such
requirements.

Each of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Assumption Agreement, this Agreement shall be amended to the extent
(but only to the extent) necessary (as determined in good faith by the Borrower)
to reflect the existence and terms of the Incremental Term Loan Commitments or
Incremental Revolving Facility Commitments evidenced thereby as provided for in
Section 9.08(e). Any amendment to this Agreement or any other Loan Document that
is necessary to effect the provisions of this Section 2.21 and any such
collateral and other documentation shall be deemed “Loan Documents” hereunder
and such deemed amendment may be memorialized in writing by the Administrative
Agent with the Borrower’s consent and furnished to the other parties hereto.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment shall become effective under this
Section 2.21 unless on the date of such effectiveness, no Event of Default shall
have occurred and be continuing or would result therefrom or, solely with
respect to an Incremental Term Loan Commitment or Incremental Revolving Facility
Commitment the proceeds of which are intended to and shall be used to financing
substantially contemporaneously a Limited Condition Transaction, the Persons
providing such Incremental Term Loan Commitment or Incremental Revolving
Facility Commitment may agree to a “certain funds” provision that does not
impose as a condition to funding thereof that no Event of Default exists at the
time such Limited Condition Transaction is consummated, in which event, the
condition shall be that no Event of Default exists on the date on which the
related acquisition agreement is executed and becomes effective.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that (i) all
Incremental Term Loans (other than Other Term Loans), when originally made, are
included in each Borrowing of the outstanding applicable Class of Term Loans on
a pro rata basis and (ii) all Revolving Facility Loans in respect of Incremental
Revolving Facility Commitments, (x) when originally made, are included in each
Borrowing of the applicable Class of outstanding Revolving Facility Loans on a
pro rata basis and (y) provide for necessary or appropriate mechanical changes
to the Loan Documents to accommodate such Revolving Loans, including with
respect to timing for requests for Borrowings of Revolving Loans or repayments
thereof or minimum amounts of Revolving Loans. The Borrower agrees that
Section 2.16 shall apply to any conversion of Eurocurrency Loans to ABR Loans
reasonably required by the Administrative Agent to effect the foregoing.

 

114



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary in this Agreement, including
Sections 2.11(a) or 2.18(c) (which provisions shall not be applicable to clauses
(e) through (i) of this Section 2.21), pursuant to one or more offers made from
time to time by the Borrower to all Lenders of any Class of Term Loans or
Revolving Facility Commitments, on a pro rata basis (based, in the case of an
offer to the Lenders under any Class of Term Loans, on the aggregate outstanding
Term Loans of such Class and, in the case of an offer to the Lenders under any
Revolving Facility, on the aggregate outstanding Revolving Facility Commitments
under such Revolving Facility, as applicable) and on the same terms (“Pro Rata
Extension Offers”), the Borrower is hereby permitted to consummate transactions
with individual Lenders from time to time to extend the maturity date of such
Lender’s Loans or Commitments of such Class and to otherwise modify the terms of
such Lender’s Loans or Commitments of such Class pursuant to the terms of the
relevant Pro Rata Extension Offer (including without limitation increasing the
interest rate or fees payable in respect of such Lender’s Loans or Commitments
or modifying the amortization schedule in respect of such Lender’s Loans). For
the avoidance of doubt, the reference to “on the same terms” in the preceding
sentence shall mean, in the case of an offer to the Lenders under any Class of
Term Loans, that all of the Term Loans of such Class and, in the case of an
offer to the Lenders under any Revolving Facility, that all of the Revolving
Facility Commitments in respect of such Revolving Facility are, in each case,
offered to be extended for the same amount of time and that the interest rate
changes and fees payable with respect to such extension are the same. Any such
extension (an “Extension”) agreed to between the Borrower and any such Lender
(an “Extending Lender”) will be established under this Agreement by implementing
an Incremental Term Loan for such Lender (if such Lender is extending an
existing Term Loan (such extended Term Loan, an “Extended Term Loan”)) or an
Incremental Revolving Facility Commitment for such Lender (if such Lender is
extending an existing Revolving Facility Commitment (such extended Revolving
Facility Commitment, an “Extended Revolving Facility Commitment” and the loans
thereunder, “Extended Revolving Loans”)).

(f) The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Term Loans and/or Extended Revolving Facility Commitments of such
Extending Lender. Each Incremental Assumption Agreement shall specify the terms
of the applicable Extended Term Loans and/or Extended Revolving Facility
Commitments; provided that (i) except as to interest rates, fees, any other
pricing terms, amortization, final maturity date and participation in
prepayments and commitment reductions (which shall, subject to clauses (ii) and
(iii) of this proviso, be determined by the Borrower and set forth in the Pro
Rata Extension Offer), the Extended Term Loans shall have (x) the same terms as
the existing Class of Term Loans, (y) terms consistent with current market terms
(as determined in good faith by the Borrower) and as set forth in a certificate
of a Financial Officer of the Borrower, or (z) such other terms as shall be
reasonably satisfactory to the Administrative Agent, (ii) the final maturity
date of any Extended Term Loans shall be no earlier than the latest Term
Facility Maturity Date in effect on the date of incurrence, (iii) the weighted
average life to maturity of any Extended Term Loans shall be no shorter than the
remaining weighted average life to maturity of the Class of Term Loans to which
such offer relates, (iv) except as to interest rates, fees, any other pricing
terms, participation in mandatory prepayments and commitment reductions and
final maturity (which shall be determined by the Borrower and set forth in the
Pro Rata Extension Offer), any Extended Revolving Facility Commitment shall have
(x) the same terms as an existing Class of Revolving Facility Commitments or
(y) have such other terms as shall be reasonably satisfactory to the
Administrative Agent, and (v) any Extended Term Loans and/or Extended Revolving
Facility

 

115



--------------------------------------------------------------------------------

Commitments may participate on a pro rata basis or a less than pro rata basis
(but not greater than a pro rata basis) in any voluntary or mandatory repayments
or prepayments hereunder. Upon the effectiveness of any Incremental Assumption
Agreement, this Agreement shall be amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Extended Term Loans
and/or Extended Revolving Facility Commitments evidenced thereby as provided for
in Section 9.08(e). Any such deemed amendment may be memorialized in writing by
the Administrative Agent with the Borrower’s consent and furnished to the other
parties hereto. If provided in any Incremental Assumption Agreement with respect
to any Extended Revolving Facility Commitments, and with the consent of each
Swingline Lender and L/C Issuer, participations in Swingline Loans and Letters
of Credit shall be reallocated to lenders holding such Extended Revolving
Facility Commitments in the manner specified in such Incremental Assumption
Agreement, including upon effectiveness of such Extended Revolving Facility
Commitment or upon or prior to the maturity date for any Class of Revolving
Facility Commitments.

(g) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Facility Commitment will be automatically
designated an Extended Revolving Facility Commitment. For purposes of this
Agreement and the other Loan Documents, (i) if such Extending Lender is
extending a Term Loan, such Extending Lender will be deemed to have an
Incremental Term Loan having the terms of such Extended Term Loan and (ii) if
such Extending Lender is extending a Revolving Facility Commitment, such
Extending Lender will be deemed to have an Incremental Revolving Facility
Commitment having the terms of such Extended Revolving Facility Commitment.

(h) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.21), (i) the
aggregate amount of Extended Term Loans and Extended Revolving Facility
Commitments will not be included in the calculation of the Incremental Amount,
(ii) no Extended Term Loan or Extended Revolving Facility Commitment is required
to be in any minimum amount or any minimum increment, (iii) any Extending Lender
may extend all or any portion of its Term Loans and/or Revolving Facility
Commitment pursuant to one or more Pro Rata Extension Offers (subject to
applicable proration in the case of over participation) (including the extension
of any Extended Term Loan and/or Extended Revolving Facility Commitment),
(iv) there shall be no condition to any Extension of any Loan or Commitment at
any time or from time to time other than notice to the Administrative Agent of
such Extension and the terms of the Extended Term Loan or Extended Revolving
Facility Commitment implemented thereby, and (v) all Extended Term Loans,
Extended Revolving Facility Commitments and all obligations in respect thereof
shall be Loan Obligations of the relevant Loan Parties under this Agreement and
the other Loan Documents that are secured by the Collateral on a pari passu
basis with all other Obligations of the relevant Loan Parties under this
Agreement and the other Loan Documents.

(i) Each Extension shall be consummated pursuant to procedures set forth in the
associated Pro Rata Extension Offer; provided that the Borrower shall cooperate
with the Administrative Agent prior to making any Pro Rata Extension Offer to
establish reasonable procedures with respect to mechanical provisions relating
to such Extension, including, without limitation, timing, rounding and other
adjustments.

 

116



--------------------------------------------------------------------------------

(j) Notwithstanding anything to the contrary in this Agreement, including
Sections 2.11(a) or 2.18(c) (which provisions shall not be applicable to clause
(j) through (o) of this Section 2.21), the Borrower may by written notice to the
Administrative Agent establish one or more additional tranches of term loans
under this Agreement (such loans, “Refinancing Term Loans”), the net cash
proceeds of which are used to Refinance in whole or in part any Class of Term
Loans. Each such notice shall specify the date (each, a “Refinancing Effective
Date”) on which the Borrower proposes that the Refinancing Term Loans shall be
made, which shall be a date not less than five Business Days after the date on
which such notice is delivered to the Administrative Agent (or such shorter
period agreed to by the Administrative Agent in its reasonable discretion);
provided that: (i) before and after giving effect to the borrowing of such
Refinancing Term Loans on the Refinancing Effective Date each of the conditions
set forth in Section 4.01 shall be satisfied to the extent required by the
relevant Incremental Assumption Agreement governing such Refinancing Term Loans
(except that no Default or Event of Default pursuant to Sections 7.01(b), (c),
(h) or (i) shall have occurred and be continuing), (ii) the weighted average
life to maturity of such Refinancing Term Loans shall be no shorter than the
then remaining weighted average life to maturity of the refinanced Term Loans,
and (iii) all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees, interest rates or
any other pricing terms and optional prepayment or mandatory prepayment or
redemption terms and final maturity which shall be as agreed between the
Borrower and the Lenders providing such Refinancing Term Loans) taken as a whole
shall be consistent with current market terms (as determined in good faith by
the Borrower) and as set forth in a certificate of a Financial Officer of the
Borrower (except to the extent such covenants and other terms apply solely to
any period after the latest final maturity of the Term Loans in effect on the
date of incurrence of such Refinancing Term Loans), as determined by the
Borrower in good faith.

(k) The Borrower may approach any Lender or any other Person that would be a
permitted Assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing Term Loans; provided that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan. Any Refinancing Term
Loans made on any Refinancing Effective Date shall be designated an additional
Class of Term Loans for all purposes of this Agreement; provided that any
Refinancing Term Loans may, to the extent provided in the applicable Incremental
Assumption Agreement, be designated as an increase in any previously established
Class of Term Loans made to the Borrower.

(l) Notwithstanding anything to the contrary in this Agreement, including
Sections 2.11(a) and 2.18(c) (which provisions shall not be applicable to
clauses (l) through (o) of this Section 2.21), the Borrower may by written
notice to the Administrative Agent establish one or more additional Facilities
providing for revolving commitments (“Replacement Revolving Facility
Commitments” and the revolving loans thereunder, “Replacement Revolving Loans”),
which replaces in whole or in part any Class of Revolving Facility Commitments
under this Agreement. Each such notice shall specify the date (each, a
“Replacement Revolving Facility Effective Date”) on which the Borrower proposes
that the Replacement Revolving Facility Commitments shall become effective,
which shall be a date not less than five Business Days after the date on which
such notice is delivered to the Administrative Agent (or such shorter period
agreed to by the Administrative Agent in its reasonable discretion); provided
that: (i)

 

117



--------------------------------------------------------------------------------

before and after giving effect to the establishment of such Replacement
Revolving Facility Commitments on the Replacement Revolving Facility Effective
Date each of the conditions set forth in Section 4.01 shall be satisfied to the
extent required by the relevant Incremental Assumption Agreement governing such
Refinancing Term Loans (except that no Default or Event of Default pursuant to
Sections 7.01(b), (c), (h) or (i) shall have occurred and be continuing),
(ii) after giving effect to the establishment of any Replacement Revolving
Facility Commitments and any concurrent reduction in the aggregate amount of any
other Revolving Facility Commitments, the aggregate amount of Revolving Facility
Commitments shall not exceed the aggregate amount of the Revolving Facility
Commitments outstanding immediately prior to the applicable Replacement
Revolving Facility Effective Date, (iii) no Replacement Revolving Facility
Commitments shall have a final maturity date prior to the latest Revolving
Facility Maturity Date in effect at the time of incurrence, (iv) all other terms
applicable to such Replacement Revolving Facility (other than provisions
relating to (x) fees, interest rates and other pricing terms and prepayment and
commitment reduction and optional redemption terms which shall be as agreed
between the Borrower and the Lenders providing such Replacement Revolving
Facility Commitments and (y) the amount of any letter of credit sublimit and
swingline commitment under such Replacement Revolving Facility which shall be as
agreed between the Borrower, the Lenders providing such Replacement Revolving
Facility Commitments, the Administrative Agent and the Replacement L/C Issuer
and Replacement Swingline Lender, if any, under such Replacement Revolving
Facility Commitments) taken as a whole shall be consistent with current market
terms (as determined in good faith by the Borrower) and as set forth in a
certificate of a Financial Officer of the Borrower (except to the extent such
covenants and other terms apply solely to any period after the latest final
maturity of the Revolving Facility Commitments in effect on the date of
incurrence of such Replacement Revolving Facility Commitments) as determined by
the Borrower in good faith. In addition, the Borrower may establish Replacement
Revolving Facility Commitments to refinance and/or replace all or any portion of
a Term Loan hereunder (regardless of whether such Term Loan is repaid with the
proceeds of Replacement Revolving Loans or otherwise), so long as the aggregate
amount of such Replacement Revolving Facility Commitments does not exceed the
aggregate amount of Term Loans repaid at the time of establishment thereof (it
being understood that such Replacement Revolving Facility Commitment may be
provided by the Lenders holding the Term Loans being repaid and/or by any other
Person that would be a permitted Assignee hereunder).

(m) The Borrower may approach any Lender or any other Person that would be a
permitted Assignee of a Revolving Facility Commitment pursuant to Section 9.04
(such Person, a “Replacement Revolving Lender”) to provide all or a portion of
the Replacement Revolving Facility Commitments; provided that any Lender offered
or approached to provide all or a portion of the Replacement Revolving Facility
Commitments may elect or decline, in its sole discretion, to provide a
Replacement Revolving Facility Commitment. Any Replacement Revolving Facility
Commitment made on any Replacement Revolving Facility Effective Date shall be
designated an additional Class of Revolving Facility Commitments for all
purposes of this Agreement; provided that any Replacement Revolving Facility
Commitments may, to the extent provided in the applicable Incremental Assumption
Agreement, be designated as an increase in any previously established Class of
Revolving Facility Commitments.

 

118



--------------------------------------------------------------------------------

(n) On any Replacement Revolving Facility Effective Date, subject to the
satisfaction of the foregoing terms and conditions, each of the Lenders with
Replacement Revolving Facility Commitments of such Class shall purchase from
each of the other Lenders with Replacement Revolving Facility Commitments of
such Class, at the principal amount thereof and in the applicable currencies,
such interests in the Replacement Revolving Loans and participations in Letters
of Credit and Swingline Loans under such Replacement Revolving Facility
Commitments of such Class then outstanding on such Replacement Revolving
Facility Effective Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, the Replacement Revolving Loans and
participations of such Replacement Revolving Facility Commitments of such Class
will be held by the Lenders thereunder ratably in accordance with their
Replacement Revolving Credit Percentages.

(o) For purposes of this Agreement and the other Loan Documents, (i) if a Lender
is providing a Refinancing Term Loan, such Lender will be deemed to have an
Incremental Term Loan having the terms of such Refinancing Term Loan and (ii) if
a Lender is providing a Replacement Revolving Facility Commitment, such Lender
will be deemed to have an Incremental Revolving Facility Commitment having the
terms of such Replacement Revolving Facility Commitment. Notwithstanding
anything to the contrary set forth in this Agreement or any other Loan Document
(including without limitation this Section 2.21), (i) the aggregate amount of
Refinancing Term Loans and Replacement Revolving Facility Commitments will not
be included in the calculation of the Incremental Amount, (ii) no Refinancing
Term Loan or Replacement Revolving Facility Commitment is required to be in any
minimum amount or any minimum increment, (iii) there shall be no condition to
any incurrence of any Refinancing Term Loan or Replacement Revolving Facility
Commitment at any time or from time to time other than those set forth in
clauses (j) or (l) above, as applicable, and (iv) all Refinancing Term Loans,
Replacement Revolving Facility Commitments and all obligations in respect
thereof shall be Obligations under this Agreement and the other Loan Documents
that are secured by the Collateral on a pari passu basis with all other
Obligations under this Agreement and the other Loan Documents.

(p) Notwithstanding anything in the foregoing to the contrary, (i) for the
purpose of determining the number of outstanding Eurocurrency Borrowings upon
the incurrence of any Incremental Loans, (x) to the extent the last date of
Interest Periods for multiple Eurocurrency Borrowings under the Term Facilities
fall on the same day, such Eurocurrency Borrowings shall be considered a single
Eurocurrency Borrowing and (y) to the extent the last date of Interest Periods
for multiple Eurocurrency Borrowings under the Revolving Facilities fall on the
same day, such Eurocurrency Borrowings shall be considered a single Eurocurrency
Borrowing and (ii) the initial Interest Period with respect to any Eurocurrency
Borrowing of Incremental Loans may, at the Borrower’s option, be of a duration
of a number of Business Days that is less than one month, and the Adjusted
Eurocurrency Rate with respect to such initial Interest Period shall be the same
as the Adjusted Eurocurrency Rate applicable to any then-outstanding
Eurocurrency Borrowing as the Borrower may direct, so long as the last day of
such initial Interest Period is the same as the last day of the Interest Period
with respect to such outstanding Eurocurrency Borrowing.

 

119



--------------------------------------------------------------------------------

Section 2.22 Defaulting Lenders.

(i) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender under any Revolving Facility becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable laws, rules and regulations of any
Governmental Authority, during any period in which there is a Defaulting Lender,
for purposes of computing the amount of the obligation of each non-Defaulting
Lender under any such Revolving Facility to acquire, refinance or fund
participations in Letters of Credit or Swingline Loans pursuant to Sections 2.04
and 2.05, the “Revolving Facility Percentage” of each non-Defaulting Lender
under such Revolving Facility shall be computed without giving effect to the
Revolving Facility Commitment of that Defaulting Lender; provided, that,
(i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swingline
Loans under such Revolving Facility in connection with such reallocation shall
not exceed the Available Unused Commitment of such Lender.

(ii) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders” or “Majority
Lenders.”

(iii) Cash Collateral. To the extent the reallocation pursuant to clause
(i) above is insufficient for any reason to cover the L/C Issuer’s and Swingline
Lender’s Fronting Exposure to a Defaulting Lender, the Borrower shall Cash
Collateralize such uncovered Fronting Exposure pursuant to arrangements
reasonably satisfactory to the Administrative Agent.

(iv) Limitation on Swingline Loans and Letters of Credit. Notwithstanding
anything to the contrary set forth herein, so long as any Lender is a Defaulting
Lender, no Swingline Lender shall have any obligation to make Swingline Loans
and no L/C Issuer shall have any obligation to issue, amend or renew any Letter
of Credit at any time there is Fronting Exposure, in each case, unless the
Swingline Lender or the L/C Issuer, respectively, is reasonably satisfied that
it will have no Fronting Exposure after giving effect thereto.

(v) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of a Defaulting
Lender on account of its Loans or participations under the Revolving Facility
Commitments (whether voluntary or mandatory, at maturity, following an Event of
Default or otherwise) or received by the Administrative Agent from a Defaulting
Lender pursuant to Section 9.06, shall be applied at such time or times as may
be determined by the Administrative Agent as follows: first, to the payment of
any amounts owing by that Defaulting Lender to the Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
that Defaulting Lender to the L/C Issuer or Swingline Lender hereunder; third,
if so determined by the Administrative Agent or requested by the L/C Issuer or
Swingline Lender, to be held as Cash Collateral for future funding obligations
of that Defaulting Lender of any participation in any Swingline Loan or Letter
of Credit; fourth, as the Borrower may request (so long as no Default or Event

 

120



--------------------------------------------------------------------------------

of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swingline Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share, such payment shall
be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.22(v) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(vi) Certain Fees. No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender.

(A) Each Defaulting Lender shall be entitled to receive L/C Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its pro rata share of the stated amount of Letters of Credit
for which it has provided Cash Collateral.

(B) With respect to any Commitment Fee or L/C Participation Fee not required to
be paid to any Defaulting Lender pursuant to clause (vi)(A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (vii) below,
(y) pay to each L/C Issuer and the Swingline Lender, as applicable, the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or the Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such fee.

(vii) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective pro rata Commitments (calculated without regard
to such Defaulting Lender’s

 

121



--------------------------------------------------------------------------------

Commitment) but only to the extent that (x) the conditions set forth in
Section 4.01 are satisfied at the time of such reallocation and (y) such
reallocation does not cause the aggregate Revolving Facility Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Facility Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(viii) Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swingline Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving
Facility Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans under the applicable Revolving Facility to be held on a pro rata
basis by the Lenders in accordance with their Revolving Facility Percentages
under such Revolving Facility (without giving effect to Section 2.22(i)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE III

Representations and Warranties

On the date of each Credit Event, the Borrower represents and warrants to each
of the Lenders that after giving effect to the entry and the terms of the
(x) Confirmation Order and (y) Plan of Reorganization:

Section 3.01 Organization; Powers. Except as set forth on Schedule 3.01, the
Borrower and each of the Material Subsidiaries (a) is a partnership, limited
liability company or corporation duly organized, validly existing and in good
standing (or, if applicable in a foreign jurisdiction, enjoys the equivalent
status under the laws of any jurisdiction of organization outside the United
States) under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted, (c) is qualified to do business in each jurisdiction
where such qualification is required, except where the failure so to qualify
would not reasonably be expected to have a Material Adverse Effect, and
(d) after giving effect to the Confirmation Order and the Plan of
Reorganization, has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents to which it is or will be a party
and, in the case of the Borrower, to borrow and otherwise obtain credit
hereunder.

 

122



--------------------------------------------------------------------------------

Section 3.02 Authorization. The execution, delivery and performance by the Loan
Parties of each of the Loan Documents to which it is a party, and the borrowings
hereunder and the Transactions (a) have been duly authorized by all corporate,
stockholder, partnership or limited liability company action required to be
obtained by the Loan Parties and (b) will not (i) violate the terms of the
certificate or articles of incorporation or other constitutive documents
(including any partnership, limited liability company or operating agreements)
or by-laws of such Loan Party, (ii) violate (A) any provision of law, statute,
rule or regulation, (B) any applicable order of any court or any rule,
regulation or order of any Governmental Authority applicable to such Loan Party,
or (C) any provision of any indenture, certificate of designation for preferred
stock, agreement or other instrument to which the such Loan Party is a party or
by which any of them or any of their property is or may be bound, (iii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, give rise to a right of or result in any
cancellation or acceleration of any right or obligation (including any payment)
or to a loss of a material benefit under (A) any such indenture, certificate of
designation for preferred stock, agreement or other instrument or (B) the Lease
Agreements or Management and Lease Support Agreement, where any such conflict,
violation, breach or default referred to in clause (ii) or (iii)(A) of this
Section 3.02(b), would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iv) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by any Loan Party, other than Permitted Liens or as
provided for in the Plan of Reorganization or the Confirmation Order.

Section 3.03 Enforceability. This Agreement has been duly executed and delivered
by the Borrower and constitutes, and each other Loan Document when executed and
delivered by each Loan Party that is party thereto will constitute, a legal,
valid and binding obligation of such Loan Party enforceable against each such
Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), and (iii) implied covenants of good faith and
fair dealing.

Section 3.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, the perfection or
maintenance of the Liens created under the Security Documents or the exercise by
any Agent or any Lender of its rights under the Loan Documents or the remedies
in respect of the Collateral, except for (a) the filing of Uniform Commercial
Code financing and continuation statements, (b) filings with the United States
Patent and Trademark Office and the United States Copyright Office and any
successor offices, (c) recordation of the Mortgages and Ship Mortgages, (d) such
actions, consents and approvals under Gaming Laws or from Gaming Authorities the
failure of which to be obtained or made would not reasonably be expected to have
a Material Adverse Effect, (e) such as have been made or obtained and are in
full force and effect, (f) such other actions, consents and approvals the
failure of which to be obtained or made would not reasonably be expected to have
a Material Adverse Effect, (g) filings in order to release Liens, and
(h) filings or other actions listed on Schedule 3.04.

Section 3.05 Financial Statements.

 

123



--------------------------------------------------------------------------------

(a) The unaudited pro forma combined condensed consolidated statements of
operations of Parent, together with its consolidated Subsidiaries, for the
fiscal year ended December 31, 2016 and the six months ended June 30, 2017 and
the unaudited pro forma combined condensed balance sheet of Parent, together
with its consolidated Subsidiaries, as of June 30, 2017, copies of which have
heretofore been furnished to the Administrative Agent have been prepared in good
faith based on assumptions believed by the Borrower to have been reasonable
under the circumstances as of the date of delivery thereof; provided that, it is
understood that (i) the assumptions used and pro forma adjustments derived from
such assumptions were based on available information as of the date of delivery
thereof, and in many cases are based on estimates and preliminary information;
(ii) the actual amount of such items is subject to change and such changes may
be material; (iii) such pro forma financial statements should be read in
connection with the descriptions of the assumptions underlying the pro forma
adjustments described in the accompanying notes to the pro forma financial
statements; (iv) the pro forma financial information may not be indicative of
Parent’s future performance and does not necessarily reflect what its financial
position and results of operations would have been had the Transactions occurred
at the beginning of the period presented.

(b) To the best knowledge of the Borrower, the financial statements described in
(a) above, fairly present in all material respects the financial condition of
the Borrower and its consolidated Subsidiaries as of the dates thereof and their
results of operations for the period covered thereby.

Section 3.06 No Material Adverse Effect. Since the Closing Date, there has been
no event or circumstance that has had or would reasonably be expected to have a
Material Adverse Effect.

Section 3.07 Title to Properties; Possession Under Leases.

(a) Each of the Borrower and its Subsidiaries has valid title in fee simple or
equivalent to, or valid leasehold interests in, or easements or other limited
property interests in, all its Real Properties (including all Mortgaged
Properties) and has valid title to its tangible personal property and assets, in
each case, except for (i) Permitted Liens, (ii) defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes,
or (iii) where the failure to have such title would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and (B) all
its Vessels (including all Mortgaged Vessels), except for Permitted Liens. All
such properties and assets are free and clear of Liens, other than Permitted
Liens.

(b) Each of the Borrower and its Subsidiaries have complied with all obligations
under the Lease Agreements to which it is a party, except where the failure to
comply would not reasonably be expected to have a Material Adverse Effect and
all such Lease Agreements are in full force and effect, except in respect of
which the failure to be in full force and effect would not reasonably be
expected to have a Material Adverse Effect.

 

124



--------------------------------------------------------------------------------

(c) As of the Closing Date, except as set forth on Schedule 3.07(b), none of the
Borrower or the Subsidiaries has received any written notice of any pending or
contemplated condemnation proceeding in respect of any material portion of the
Mortgaged Properties or any sale or disposition thereof in lieu of condemnation
that remains unresolved as of the Closing Date, except any such condemnation
proceeding or sale or disposition in lieu thereof which would not reasonably be
expected to have a Material Adverse Effect.

(d) As of the Closing Date, none of the Borrowers and the Subsidiaries is
obligated under any right of first refusal, option or other contractual right to
sell, assign or otherwise dispose of any Mortgaged Property or any interest
therein.

Section 3.08 Subsidiaries.

(a) Schedule 3.08(a) sets forth as of the Closing Date the name and jurisdiction
of incorporation, formation or organization of each Subsidiary of the Borrower
and, as to each such Subsidiary, the percentage of each class of Equity
Interests owned by the Borrower or by any such Subsidiary.

(b) As of the Closing Date, after giving effect to the Transactions, there are
no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors (or entities controlled by directors) and shares held by directors (or
entities controlled by directors)) relating to any Equity Interests of the
Borrower or any of the Subsidiaries, except as set forth on Schedule 3.08(b).

Section 3.09 Litigation; Compliance with Laws.

(a) There are no actions, suits or proceedings at law or in equity or by or on
behalf of any Governmental Authority or in arbitration now pending, or, to the
knowledge of the Borrower, threatened in writing against the Borrower or any of
the Subsidiaries or any business, property or rights of any such Person which
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(b) None of the Borrower, the Subsidiaries and their respective properties or
assets is in violation of (nor will the continued operation of their material
properties and assets as currently conducted violate) any law (including the USA
PATRIOT Act), rule or regulation (including any zoning, building, ordinance,
code or approval or any building permit, but excluding any Environmental Laws,
which are subject to Section 3.16) or any restriction of record or agreement
affecting any Mortgaged Property, or is in default with respect to any judgment,
writ, injunction or decree of any Governmental Authority, where such violation
or default would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(c) The Borrower and each Subsidiary are in compliance with all Gaming Laws that
are applicable to them and their businesses, except where a failure to so comply
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 3.10 Federal Reserve Regulations.

(a) None of the Borrower and the Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying Margin Stock.

 

125



--------------------------------------------------------------------------------

(b) Neither the making of any Loan (or the extension of any Letter of Credit)
hereunder nor the use of the proceeds thereof will violate the provisions of
Regulation T, Regulation U or Regulation X of the Board.

Section 3.11 Investment Company Act. None of the Borrower and the Subsidiaries
is required to be registered as an “investment company” within the meaning of
the Investment Company Act of 1940, as amended, modified, or supplemented from
time to time.

Section 3.12 Use of Proceeds.

(a) The Borrower will use the proceeds of the Revolving Facility Loans and
Swingline Loans, and may request the issuance of Letters of Credit to fund the
Plan of Reorganization and other Transactions and related costs, expenses and
fees and to pay operating expenses and fund general corporate and working
capital of the Borrower (including, without limitation, for Permitted Business
Acquisitions, capital expenditures, Capitalized Software Expenditures,
Restricted Payments and project development and, in the case of Letters of
Credit, for the back-up or replacement of existing letters of credit).

(b) The Borrower will use the proceeds of the Initial Term B Loans made on the
Closing Date as provided in Section 2.01(a).

Section 3.13 Tax Returns.

(a) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (i) the Borrower and the
Subsidiaries has filed or caused to be filed all federal, state, local and
non-U.S. Tax returns required to have been filed by each of them (including in
its capacity as withholding agent) and (ii) each such Tax return is true and
correct;

(b) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, the Borrower and the
Subsidiaries have timely paid or caused to be timely paid all Taxes shown to be
due and payable by each of them on the returns referred to in clause (a) and all
other Taxes or assessments due and payable by such Persons, including in their
capacity as a withholding agent (except Taxes or assessments that are being
contested in good faith by appropriate proceedings in accordance with
Section 5.03 and for which the Borrower or any of the Subsidiaries (as the case
may be) has set aside on its books adequate reserves in accordance with GAAP);
and

(c) Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect, with respect to each of the Borrower
and the Subsidiaries, there are no claims being asserted in writing with respect
to any Taxes.

Section 3.14 No Material Misstatements.

 

126



--------------------------------------------------------------------------------

(a) All written information (other than the Projections, estimates, budgets,
forward-looking information and information of a general economic nature or
general industry nature) (the “Information”) concerning the Borrower, the
Subsidiaries, or their businesses prepared by or on behalf of the foregoing or
their representatives and made available to any Lenders or the Administrative
Agent in connection with the Transactions, when taken as a whole, was true and
correct in all material respects, as of the date such Information was furnished
to the Lenders and did not, taken as a whole, contain any untrue statement of a
material fact as of any such date or omit to state a material fact necessary in
order to make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made
(in each case giving effect to all supplements and updates provided thereto).

(b) The Projections prepared by or on behalf of the Borrower or any of its
Representatives and that have been made available to any Lenders or the
Administrative Agent in connection with the Transactions have been prepared in
good faith based upon assumptions believed by the Borrower to be reasonable as
of the date thereof (it being understood such Projections are as to future
events and are not to be viewed as facts, such Projections are subject to
significant uncertainties and contingencies and that actual results during the
period or periods covered by any such Projections may differ significantly from
the projected results, that no assurances can be given that the projected
results will be realized and that such Projections are not a guaranty of
performance), as of the date such Projections were furnished to the Lenders.

Section 3.15 Employee Benefit Plans.

(a) Except as set forth on Schedule 3.15(a), or as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
(i) each Plan is in compliance with the applicable provisions of ERISA and the
Code; (ii) no Reportable Event has occurred during the past five years as to
which the Borrower, any Subsidiary or any ERISA Affiliate was required to file a
report with the PBGC, other than reports that have been filed; (iii) as of the
most recent valuation date preceding the date of this Agreement, no Plan has any
Unfunded Pension Liability; (iv) no ERISA Event has occurred; (v) none of the
Borrower, its Subsidiaries or any ERISA Affiliate (A) has received any written
notification that any Multiemployer Plan is in reorganization or has been
terminated within the meaning of Title IV of ERISA, or (B) has incurred or is
reasonably expected to incur any Withdrawal Liability; and (vi) none of the
Borrower or its Subsidiaries has engaged in a “prohibited transaction” (as
defined in Section 406 of ERISA and Code Section 4975) in connection with any
employee pension benefit plan (as defined in Section 3(2) of ERISA) that would
subject the Borrower or any Subsidiary to tax.

Section 3.16 Environmental Matters. Except as provided on Schedule 3.16 or to
matters that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect: (i) no written notice has been received by
the Borrower or any of its Subsidiaries, and there are no judicial,
administrative or other actions, suits or proceedings pending or, to the
Borrower’s knowledge, threatened in writing which allege a violation of any
Environmental Laws, in each case relating to the Borrower or any of its
Subsidiaries; (ii) each of the Borrower and the Subsidiaries has all
environmental permits, licenses and other approvals necessary for its operations
to comply with all Environmental Laws and is in compliance with the terms of
such permits, licenses and other approvals and with all other Environmental
Laws; (iii) no Hazardous Material has been Released by the Borrower or any of
its Subsidiaries at, on

 

127



--------------------------------------------------------------------------------

or under any property currently owned, operated or leased or, to the Borrower’s
knowledge, any property formerly owned, operated or leased, by the Borrower or
any of its Subsidiaries that would reasonably be expected to give rise to any
cost, liability or obligation of the Borrower or any of its Subsidiaries under
any Environmental Laws, and no Hazardous Material has been generated, owned,
treated, stored, handled or controlled by the Borrower or any of its
Subsidiaries or transported to or Released at any location by the Borrower or
any of its Subsidiaries in a manner that would reasonably be expected to give
rise to any cost, liability or obligation of the Borrower or any of its
Subsidiaries under any Environmental Laws; and (iv) there are no agreements in
which the Borrower or any of its Subsidiaries has expressly assumed or
undertaken responsibility for any known or reasonably likely liability or
obligation of any other Person arising under or relating to Environmental Laws,
which in any such case has not been made available to the Administrative Agent
prior to the date hereof. This Section 3.16 contains the sole and exclusive
representations and warranties of the Borrower or its Subsidiaries with respect
to environmental matters, including any matters relating to Environmental Laws,
Hazardous Materials, and Releases.

Section 3.17 Security Documents.

(a) The Collateral Agreement is effective to create in favor of the Collateral
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
(subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally and (ii) general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law)) security
interest in the Collateral described therein (including proceeds thereof as set
forth therein). In the case of the Pledged Collateral described in the
Collateral Agreement, when certificates or promissory notes, as applicable,
representing such Pledged Collateral and required to be delivered under the
applicable Security Document are delivered to the Collateral Agent, and in the
case of the other Collateral described in the Collateral Agreement (other than
the registered or applied for copyrights, patents and trademarks included in the
Collateral), when financing statements and other filings and actions specified
in the Perfection Certificate are filed in the offices specified in the
Perfection Certificate or taken, as applicable (and all applicable fees are
paid), the Collateral Agent (for the benefit of the Secured Parties) shall have
a perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and, subject to Section 9-315 of the New
York Uniform Commercial Code, the proceeds thereof, as security for the
Obligations to the extent perfection in such Collateral can be obtained by
making such filings and taking such actions, in each case prior and superior in
right to the Lien of any other Person (except for Permitted Liens).

(b) When the Collateral Agreement or IP Security Agreements are properly filed
in the United States Patent and Trademark Office and the United States Copyright
Office (and the applicable fees are paid), and, upon the proper filing of the
financing statements referred to in paragraph (a) above, the Collateral Agent
(for the benefit of the Secured Parties) shall have a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties
thereunder in the domestic registered or applied for copyrights, patents and
trademarks included in the Collateral, in each case prior and superior in right
to the Lien of any other Person, except for Permitted Liens (it being understood
that subsequent recordings in the United States Patent and Trademark Office and
the United States Copyright Office may be necessary to perfect a Lien on
registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the Loan Parties after the Closing Date).

 

128



--------------------------------------------------------------------------------

(c) The Mortgages executed and delivered on the Closing Date are, and the
Mortgages executed and delivered after the Closing Date pursuant to Section 5.10
and/or Section 5.11 will be, effective to create in favor of the Collateral
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
(subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally and (ii) general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law)) Lien on
all of the applicable Loan Parties’ right, title and interest in and to the
Mortgaged Property thereunder and the proceeds thereof, and when such Mortgages
are filed or recorded in the proper real estate filing or recording offices, and
all relevant mortgage taxes and recording charges are duly paid (which such
payment Borrower shall promptly make), the Collateral Agent (for the benefit of
the Secured Parties) shall have valid Liens on, and security interest in, all
right, title, and interest of the applicable Loan Parties in such Mortgaged
Property and, to the extent applicable, subject to Section 9-315 of the Uniform
Commercial Code, the proceeds thereof, in each case prior and superior in right
to the Lien of any other Person, except for Permitted Liens.

(d) The Ship Mortgages executed and delivered on the Closing Date are, and the
Ship Mortgages executed and delivered after the Closing Date pursuant to
Section 5.10 shall be, effective to create, and will create and perfect upon
filing and/or recording of such Ship Mortgage with the NVDC (including payment
of applicable filing fees), in favor of the Security Trustee for the benefit of
the Secured Parties a legal, valid and enforceable first preferred mortgage over
the whole of the applicable Mortgaged Vessel as collateral security for the
payment and performance of the Loans and the other Obligations, and each Ship
Mortgage, upon filing and recording in the NVDC creates and perfects in favor of
the Security Trustee for the benefit of the Secured Parties a first preferred
mortgage upon the applicable Mortgaged Vessel under the Ship Mortgage Act, free
and clear of all Liens other than Permitted Liens.

(e) The Insurance Assignments and the Earnings Assignments executed and
delivered on the Closing Date are, and the Insurance Assignments and the
Earnings Assignments executed and delivered after the Closing Date pursuant to
Section 5.10 shall be, effective to create in favor of the Collateral Agent and
the Security Trustee (as applicable) (for the benefit of the Secured Parties) a
legal, valid and enforceable (subject to (i) the effects of bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law)) security interest in the Collateral described therein
(including proceeds thereof as set forth therein). In the case the Collateral
described in the Insurance Assignment and Earnings Assignment, when financing
statements and other filings and actions specified therein are filed in the
offices specified therein or taken, as applicable (and all applicable fees are
paid), the Collateral Agent and the Security Trustee (as applicable) (for the
benefit of the Secured Parties) shall have a perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Obligations to the extent
perfection in such Collateral can be obtained by making such filings and taking
such actions, in each case prior and superior in right to the Lien of any other
Person (except for Permitted Liens).

 

129



--------------------------------------------------------------------------------

(f) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, (i) each of the parties hereto acknowledges
and agrees that licensing by the Gaming Authorities may be required to enforce
and/or exercise or foreclose upon certain security interests and such
enforcement and/or exercise or foreclosure may be otherwise limited by the
Gaming Laws and (ii) no Loan Party makes any representation or warranty as to
the effects of perfection or non-perfection, the priority or the enforceability
of any pledge of or security interest in any Equity Interests of any Foreign
Subsidiary, or as to the rights and remedies of the Agents or any Lender with
respect thereto, under foreign law.

Section 3.18 Location of Real Property; Vessel Data.

(a) The Perfection Certificate completely and correctly identifies, in all
material respects, as of the Closing Date all material Real Property owned in
fee by the Loan Parties. As of the Closing Date, the Loan Parties own in fee all
the Real Property set forth as being owned by them in the Perfection Certificate
except to the extent set forth therein.

(b) The Perfection Certificate completely and correctly identifies, in all
material respects, all Documented Vessels owned by the Borrower or a Subsidiary
Loan Party as of the Closing Date, including the owner of each Documented
Vessel, the name of each Documented Vessel, the official number issued by the
NVDC to each Documented Vessel and/or any other applicable information relating
to the documentation or registration of each Documented Vessel under any
applicable jurisdiction, and the location of the hailing port of each Documented
Vessel.

Section 3.19 Solvency.

(a) On the Closing Date, immediately after giving effect to the Transactions to
occur on the Closing Date, (i) the fair value of the assets (on a going concern
basis) of the Borrower and the Subsidiaries on a combined or consolidated basis,
at a fair valuation, will exceed the debts and liabilities, direct,
subordinated, contingent or otherwise, of the Borrower and the Subsidiaries on a
combined or consolidated basis, (ii) the present fair saleable value (on a going
concern basis) of the property of the Borrower and the Subsidiaries on a
combined or consolidated basis will be greater than the amount that will be
required to pay the probable liability of the Borrower and the Subsidiaries on a
combined or consolidated basis on their debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured in the ordinary course of business, (iii) the
Borrower and the Subsidiaries on a combined or consolidated basis will be able
to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured in the
ordinary course of business, and (iv) the Borrower and the Subsidiaries on a
combined or consolidated basis will not have unreasonably small capital with
which to conduct the businesses in which they are engaged as such businesses are
now conducted and are proposed to be conducted following the Closing Date.

 

130



--------------------------------------------------------------------------------

(b) On the Closing Date, immediately after giving effect to the consummation of
the Transactions, the Borrower does not intend to, and the Borrower does not
believe that it or any of its Subsidiaries will, incur debts beyond its ability
to pay such debts as they mature, taking into account the timing and amounts of
cash to be received by it or any such Subsidiary and the timing and amounts of
cash to be payable on or in respect of its Indebtedness or the Indebtedness of
any such Subsidiary.

Section 3.20 Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened in writing against the
Borrower or any of the Subsidiaries; (b) the hours worked and payments made to
employees of the Borrower and the Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable law dealing with such matters;
and (c) all payments due from the Borrower or any of the Subsidiaries or for
which any claim may be made against the Borrower or any of the Subsidiaries, on
account of wages have been paid or accrued as a liability on the books of the
Borrower or such Subsidiary to the extent required by GAAP. Except as,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, the consummation of the Transactions will not give rise
to a right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which the Borrower or any of the
Subsidiaries (or any predecessor) is a party or by which the Borrower or any of
the Subsidiaries (or any predecessor) is bound.

Section 3.21 No Default. No Default or Event of Default has occurred and is
continuing.

Section 3.22 Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect and except as set forth
in Schedule 3.22, (a) the Borrower and each of its Subsidiaries owns, or
possesses the right to use, all of the patents, trademarks, service marks or
trade names, copyrights or mask works, domain names, data, databases, trade
secrets, including, as applicable, applications and registrations for any of the
foregoing (collectively, “Intellectual Property Rights”) that are reasonably
necessary for the operation of their respective businesses; (b) to the best
knowledge of the Borrower, the Borrower and the Subsidiaries are not interfering
with, infringing upon, misappropriating or otherwise violating the Intellectual
Property Rights of any Person; and (c) no claim or litigation regarding any of
the foregoing is pending or, to the knowledge of the Borrower, threatened in
writing.

Section 3.23 Senior Debt. The Obligations constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof, if
any) under the documentation governing any Indebtedness of any Loan Party
permitted to be incurred hereunder constituting Indebtedness that is
subordinated in right of payment to the Loan Obligations.

Section 3.24 Anti-Money Laundering and Economic Sanctions Laws.

(a) To the knowledge of senior management of each Loan Party, no Loan Party,
none of its Subsidiaries, none of its controlled Affiliates and none of the
respective officers, directors, brokers or agents of such Loan Party, such
Subsidiary or controlled Affiliate has violated or is in violation of any
applicable Anti-Money Laundering Law in any material respect.

 

131



--------------------------------------------------------------------------------

(b) To the knowledge of senior management of each Loan Party, no Loan Party,
none of its Subsidiaries, none of its controlled Affiliates and none of the
respective officers, directors, brokers or agents of such Loan Party, such
Subsidiary or such controlled Affiliate that is acting or benefiting in any
capacity in connection with the Loans (i) is an Embargoed Person or (ii) except
as otherwise authorized by OFAC, otherwise permitted for U.S. Persons by a U.S.
Governmental Authority or by any rule, regulation or order of a U.S.
Governmental Authority, will use any proceeds of the Loans or Letters of Credit,
or lend, contribute or otherwise make available such proceeds to any Person for
the purpose of financing the activities of or with any Person or in any country
or territory that, at the time of funding or facilitation, is an Embargoed
Person.

(c) No part of the proceeds of the Loans will be used directly by the Borrower
or its Subsidiaries for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation in any material
respect of the United States Foreign Corrupt Practices Act of 1977, as amended,
modified, or supplemented from time to time.

(d) None of the Borrower or any of its Subsidiaries (i) is a Person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such Person in any manner that violates in any material
respect Section 2 of such executive order, or (iii) is a Person on the list of
“Specially Designated Nationals and Blocked Persons” or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.

Section 3.25 Insurance. The Borrower and the other Loan Parties are insured as
required by Section 5.02.

Section 3.26 Citizenship. Each Loan Party which owns a Documented Vessel is a
citizen of the United States within the meaning of 46 U.S.C. § 50501(b)
(formerly Section 2 of the Shipping Act of 1916, as amended, 46 App. U.S.C. §§
802, 803), and is duly qualified to engage in the trade in which the Vessel
operates.

Section 3.27 Vessels. Each Documented Vessel:

(a) is solely owned by the relevant Loan Party, is duly registered and
documented in the name of the relevant Loan Party with the National Vessel
Documentation Center, the United States Coast Guard, Falling Waters, West
Virginia and is unencumbered (other than by any Permitted Liens);

(b) is insured in accordance with the provisions of the Ship Mortgage on such
Documented Vessel (or to be recorded on such Documented Vessel in accordance
herewith) and the requirements thereof in respect of such insurance will have
been complied with; and

 

132



--------------------------------------------------------------------------------

(c) has been issued a certificate of documentation with such endorsements as
shall qualify the Documented Vessel for participation in the trades and services
to which it may be dedicated from time to time.

Section 3.28 REIT Status. Parent will elect or has elected to be treated as a
REIT commencing with its taxable year ending on or before December 31, 2018.
Parent is organized and operates in a manner intended to be in conformity with
the requirements for qualification and taxation as a REIT, and its proposed
method of operation enables Parent to meet the requirements for qualification
and taxation as a REIT.

ARTICLE IV

Conditions of Lending

The obligations of (a) the Lenders (including the Swingline Lender) to make
Loans and (b) any L/C Issuer to permit any L/C Credit Extension hereunder (each,
a “Credit Event”, which shall exclude, for the avoidance of doubt, any
conversion or continuation of a Borrowing) are subject to the satisfaction (or
waiver in accordance with Section 9.08) of the following conditions:

Section 4.01 All Credit Events. On the date of each Borrowing and on the date of
each L/C Credit Extension:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of an L/C Credit Extension, the applicable L/C Issuer and the
Administrative Agent shall have received a Letter of Credit Application as
required by Section 2.05(b).

(b) The representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects as of such date, as applicable, with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

(c) At the time of and immediately after each Borrowing or L/C Credit Extension,
as applicable, no Event of Default or Default shall have occurred and be
continuing.

Each such Borrowing and each L/C Credit Extension shall be deemed to constitute
a representation and warranty by the Borrower on the date of such Borrowing or
L/C Extension as to the matters specified in paragraphs (b) and (c) of this
Section 4.01.

Section 4.02 First Credit Event. On or prior to the Closing Date:

(a) The Administrative Agent (or its counsel) shall have received from the
Borrower a counterpart of this Agreement signed on behalf of such party (which
may include delivery of a signed signature page of this Agreement by facsimile
or other means of electronic transmission (e.g., “pdf”)) that such party has
signed a counterpart of this Agreement.

 

133



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received, on behalf of itself and the
Lenders, a written opinion of (i) Kirkland & Ellis LLP, special counsel for the
Loan Parties and (ii) each local counsel specified on Schedule 4.02(b), in each
case (A) dated the Closing Date, (B) addressed to the Administrative Agent and
the Lenders, and (C) in customary form.

(c) The Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary or similar officer of each Loan Party dated the Closing
Date and certifying:

(i) a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent constituent
and governing documents, including all amendments thereto, of such Loan Party,
(1) in the case of a corporation, certified as of a recent date by the Secretary
of State (or other similar official) of the jurisdiction of its organization or
(2) otherwise certified in writing by the Secretary or Assistant Secretary of
such Loan Party or other Person duly authorized by the constituent documents of
such Loan Party,

(ii) a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of such Loan Party
as of a recent date from such Secretary of State (or other similar official),

(iii) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (iv) below,

(iv) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents dated as of the
Closing Date to which such Person is a party and, in the case of the Borrower,
the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Closing Date,

(v) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party, and

(vi) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such Person, threatening
the existence of such Loan Party.

(d) The Administrative Agent shall have received a completed Perfection
Certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower, together with all attachments contemplated thereby, and the results of
a search of the Uniform Commercial Code

 

134



--------------------------------------------------------------------------------

(or equivalent), tax and judgment, United States Patent and Trademark Office and
United States Copyright Office filings made with respect to the Loan Parties in
the jurisdictions contemplated by the Perfection Certificate and copies of the
financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are Permitted
Liens or have been, or will be simultaneously or substantially concurrently with
the closing under this Agreement, released or terminated (or arrangements
reasonably satisfactory to the Administrative Agent for such release or
termination shall have been made).

(e) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit J and signed by a Financial Officer of the Borrower confirming
the solvency of the Borrower and the Subsidiaries on a combined or consolidated
basis after giving effect to the Transactions on the Closing Date.

(f) The Agents shall have received all fees earned, due and payable thereto or
to any Lender on or prior to the Closing Date and, to the extent invoiced, all
other amounts due and payable pursuant to the Loan Documents on or prior to the
Closing Date, including, to the extent invoiced at least one Business Day prior
to the Closing Date, reimbursement or payment of all reasonable and documented
out-of-pocket expenses required to be reimbursed or paid by the Loan Parties
hereunder or under any Loan Document (including reasonable fees, charges and
disbursements of Stroock & Stroock & Lavan LLP and Kramer Levin Naftalis &
Frankel LLP).

(g) Except as set forth in Schedule 5.10 (which, for the avoidance of doubt,
shall override the applicable clauses of the definition of “Collateral
Requirement” for the purposes of this Section 4.02) and subject to the grace
periods and post-closing periods set forth in such definition, the Collateral
Requirement shall be satisfied (or waived pursuant to the terms hereof) as of
the Closing Date.

(h) The Administrative Agent shall have received all documentation and other
information required by Section 9.20, to the extent such information has been
requested not less than ten (10) Business Days prior to the Closing Date.

(i) The Borrower shall have delivered to the Administrative Agent a certificate
dated as of the Closing Date, to the effect set forth in Sections 4.01(b) and
4.01(c).

(j) The satisfaction of the obligations under or secured by (i) the Prepetition
Credit Agreement, (ii) the 8.50% First Lien Notes Indenture (as defined in the
Plan of Reorganization), (iii) the 9.00% First Lien Notes Indenture (as defined
in the Plan of Reorganization), (iv) the 11.25% First Lien Notes Indenture (as
defined in the Plan of Reorganization), (v) the 10.00% Second Lien Notes
Indenture (as defined in the Plan of Reorganization), (vi) the 12.75% Second
Lien Notes Indenture (as defined in the Plan of Reorganization), (vii) the 5.75%
Senior Unsecured Notes Indenture (as defined in the Plan of Reorganization),
(viii) the 6.50% Senior Unsecured Notes Indenture (as defined in the Plan of
Reorganization), and (ix) the Subsidiary-Guaranteed Notes Indenture (as defined
in the Plan of Reorganization), in each case in the manner contemplated by the
Plan of Reorganization.

 

135



--------------------------------------------------------------------------------

(k) The Plan of Reorganization as in effect on January 13, 2017, at docket no.
6318, shall not have been amended, modified or supplemented in any manner that
could be reasonably expected to materially adversely affect the interests of the
Administrative Agent or the Lenders without the written consent of the Required
Lenders (such consent not to be unreasonably withheld, delayed, denied or
conditioned, provided that if a Lender does not provide such consent or
non-consent within three (3) Business Days of receiving written notice of such
proposed amendment, modification or supplement, then such Lender shall be deemed
to have consented to such amendment, modification or supplement).

(l) The Bankruptcy Court shall have entered an order (the “Confirmation Order”),
which order (i) shall confirm the Plan of Reorganization, (ii) shall authorize
the Transactions, and (iii) shall be in full force and effect and shall not have
been reversed or modified in any manner that could be reasonably expected to
materially adversely affect the interests of the Administrative Agent or the
Lenders without the written consent of the Required Lenders and shall not be
stayed or subject to a material motion to stay or subject to appeal or petition
for review, rehearing or certiorari, and the period for appealing the
Confirmation Order shall have elapsed. The Effective Date shall have occurred
(and all conditions precedent thereto as set forth in the Plan of Reorganization
shall have been satisfied (or shall be concurrently satisfied) or waived by the
Required Lenders.

(m) CEOC shall have received the PropCo Tax Letter and Parent shall have
received the REIT Opinion Letter (each as defined in the Plan of
Reorganization).

(n) CEOC shall have deeded or assigned, as applicable, to Borrower and its
Subsidiaries the property to be transferred to Borrower and its Subsidiaries as
set forth in the Restructuring Transactions Memorandum (as defined in the Plan
of Reorganization).

(o) Each of (i) the Lease Agreements, (ii) the Management and Lease Support
Agreement, (iii) the Right of First Refusal Agreement, and (iv) the PropCo Call
Right Agreement shall have been executed by all parties thereto and shall be in
full force and effect in accordance with their terms, in each case in the manner
contemplated by the Plan of Reorganization.

For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received written
notice from such Lender prior to the Closing Date specifying its objection
thereto.

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Lender that until the Termination
Date, the Borrower will, and will cause each of the Borrower’s Subsidiaries to:

Section 5.01 Existence; Businesses and Properties.

 

136



--------------------------------------------------------------------------------

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except, in the case of a Subsidiary
of the Borrower, where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, and except as otherwise permitted under
Section 6.05; provided that the Borrower may liquidate or dissolve one or more
Subsidiaries if the assets of such Subsidiaries (to the extent they exceed
estimated liabilities) are acquired by the Borrower or a Wholly-Owned Subsidiary
of the Borrower in such liquidation or dissolution, except that Subsidiary Loan
Parties may not be liquidated into Subsidiaries that are not Loan Parties and
Domestic Subsidiaries may not be liquidated into Foreign Subsidiaries (except in
each case as otherwise permitted under Section 6.05).

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto necessary to
the normal conduct of its business and (ii) at all times maintain and preserve
all tangible property necessary to the normal conduct of its business and keep
such property in good repair, working order and condition (ordinary wear and
tear, casualty and condemnation or as otherwise permitted excepted), from time
to time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith, if any, may be properly conducted
at all times (in each case except as permitted by this Agreement).

Section 5.02 Insurance.

(a) Maintain, with financially sound and reputable insurance companies (as
determined in good faith by Borrower), insurance (subject to customary
deductibles and retentions) in such amounts and against such risks as are
customarily and reasonably maintained by similarly situated companies engaged in
the same or similar businesses operating in the same or similar locations (as
determined in good faith by Borrower) and cause the Loan Parties to be listed as
insured and the Collateral Agent to be listed as a co-loss payee on property and
property casualty policies and as an additional insured on liability policies.
Notwithstanding the foregoing, the Borrower and the Subsidiaries may self-insure
with respect to such risks with respect to which companies of established
reputation engaged in the same general line of business in the same general area
usually self-insure (as determined in good faith by the Borrower).

(b) With respect to any Mortgaged Properties, if at any time the area in which
the Premises (as defined in the Mortgages) are located is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency) the Borrower and the Subsidiaries
shall obtain flood insurance to the extent required to comply with the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, as it may be amended from time to time.

(c) Each Documented Vessel is insured in accordance with the provisions of the
Ship Mortgage on such Documented Vessel (or to be recorded on such Documented
Vessel in accordance herewith).

 

137



--------------------------------------------------------------------------------

(d) Within 30 days of the Closing Date (or such later date agreed by the
Administrative Agent), the Borrower shall provide the Administrative Agent
endorsements satisfying the requirements of clause (a) of this Section 5.02.

(e) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Administrative Agent, the Lenders, the L/C Issuer and their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agent, the Lenders, any L/C Issuer or
their agents or employees. If, however, the insurance policies, as a matter of
the internal policy of such insurer, do not provide waiver of subrogation rights
against such parties, as required above, then the Borrower, on behalf of itself
and behalf of its Subsidiaries, hereby agrees, to the extent permitted by law,
to waive, and further agrees to cause each of its Subsidiaries to waive, its
right of recovery, if any, against the Administrative Agent, the Lenders, any
L/C Issuer and their agents and employees;

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of the Borrower
and the Subsidiaries or the protection of their properties; and

(iii) the amount and type of insurance that the Borrower and its Subsidiaries
has in effect as of the Closing Date satisfies for all purposes the requirements
of this Section 5.02.

Section 5.03 Taxes. Pay and discharge promptly when due all Taxes, assessments,
charges, claims and levies imposed upon it or upon its income or profits or in
respect of its property, before the same shall become delinquent or in default;
provided, however, that such payment and discharge shall not be required with
respect to any such Tax, assessment, charge, levy or claim where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and the Borrower or the affected Subsidiary, as applicable, shall
have set aside on its books adequate reserves in accordance with GAAP with
respect thereto or (b) the failure to make payment would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

Section 5.04 Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) Within 120 days following the end of each fiscal year (commencing with the
fiscal year ending December 31, 2018) and within 135 days for the fiscal year
ending December 31, 2017, a combined or consolidated balance sheet and related
statements of operations, cash

 

138



--------------------------------------------------------------------------------

flows and owners’ equity showing the financial position of the Borrower and the
Subsidiaries as of the close of such fiscal year and the combined or
consolidated results of their operations during such year and setting forth in
comparative form the corresponding figures for the prior fiscal year, commencing
with the fiscal year ending December 31, 2018, which combined or consolidated
balance sheet and related statements of operations, cash flows and owners’
equity shall be prepared in accordance in all material respects with GAAP
audited by independent public accountants of recognized national standing and
accompanied by an opinion of such accountants (which opinion shall not be
qualified as to scope of audit or as to the status of the Borrower or any
Material Subsidiary as a going concern (other than solely with respect to, or
resulting solely from (x) an upcoming maturity date under any series of
Indebtedness occurring within one year from the time such opinion is delivered,
(y) a prospective or actual Default or Event of Default under Section 6.10 or
any other financial maintenance covenant in any agreement governing Indebtedness
of the Borrower or any Subsidiary, or (z) the activities, operations, financial
results, assets or liabilities of any Unrestricted Subsidiary) to the effect
that such combined or consolidated financial statements fairly present, in all
material respects, the financial position and results of operations of the
Borrower and the Subsidiaries on a combined or consolidated basis in accordance
with GAAP;

(b) Within 60 days (or, in the case of the first two fiscal quarters for which
quarterly financial statements are required to be delivered hereunder, within 75
days following the end of such fiscal quarter), following the end of each of the
first three fiscal quarters of each fiscal year (commencing with the fiscal
quarter ending on or around March 31, 2018), a combined or consolidated balance
sheet and related statements of operations and cash flows showing the financial
position of the Borrower and the Subsidiaries as of the close of such fiscal
quarter and the combined or consolidated results of their operations during such
fiscal quarter and the then-elapsed portion of the fiscal year (occurring after
the Closing Date) and setting forth in comparative form the corresponding
figures for the corresponding periods of the prior fiscal year, commencing with
the fiscal year ending December 31, 2019, all of which shall be in reasonable
detail and which combined or consolidated balance sheet and related statements
of operations and cash flows shall be certified in writing by a Financial
Officer of the Borrower as fairly presenting, in all material respects, the
financial position and results of operations of the Borrower and the
Subsidiaries on a combined or consolidated basis in accordance with GAAP
(subject to normal year-end audit adjustments and the absence of footnotes);

(c) Within five Business Days of any delivery of financial statements under
paragraphs (a) or (b) above, (A) (i) a certificate of a Financial Officer of the
Borrower certifying that (x) no Event of Default or Default has occurred or, if
such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto (y) the amount of Excluded Contributions as of the last day of
such financial statements, and (z) the amount of Net Proceeds subject to the
Borrower’s right to reinvestment pursuant to the definition of “Net Proceeds”
and (ii) if applicable, setting forth computations calculating the Financial
Performance Covenant and (B) a customary management discussion and analysis and
(y) concurrently with any delivery of financial statements under paragraph
(a) above, if the accounting firm is not restricted from providing such a
certificate by its policies, a certificate of the accounting firm opining on or
certifying such statements stating whether they obtained knowledge during the
course of their examinations of such statements of any Default or Event of
Default (which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations);

 

139



--------------------------------------------------------------------------------

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by the Borrower or
any of the Subsidiaries with the SEC, or distributed to its stockholders
generally, as applicable;

(e) within 120 days after the beginning of each fiscal year (or such later date
as the Administrative Agent may agree), a reasonably detailed combined or
consolidated annual budget for such fiscal year (including a projected combined
or consolidated balance sheet of the Borrower and the Subsidiaries as of the end
of the following fiscal year, and the related combined or consolidated
statements of projected cash flow and projected income), including a description
of underlying assumptions with respect thereto (collectively, the “Budget”),
which Budget shall in each case be accompanied by the statement of a Financial
Officer of the Borrower to the effect that, the Budget is based on assumptions
believed by such Financial Officer to be reasonable as of the date of delivery
thereof;

(f) promptly after receipt thereof, copies of any Tenant Financial Statements
received by the Borrower;

(g) concurrently with the delivery of financial statements pursuant to
Section 5.04(a), an updated Perfection Certificate (or, to the extent such
request relates to specified information contained in the Perfection
Certificate, such information) reflecting all changes since the date of the
information most recently received pursuant to this paragraph (g) or
Section 5.10(f);

(h) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any of
the Subsidiaries (including without limitation with regard to compliance with
the USA PATRIOT Act), or compliance with the terms of any Loan Document, as in
each case the Administrative Agent may reasonably request (for itself or on
behalf of the Lenders), in each case other than information that (x) constitutes
non-registered intellectual property, non-financial trade secrets or
non-financial proprietary information, (y) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by law or any binding agreement, or (z) is subject to
attorney-client or similar privilege or constitutes attorney work product; and

(i) (i) in the event that in respect of the First Priority Senior Secured Notes,
the Second Priority Senior Secured Notes or any Permitted Refinancing
Indebtedness with respect thereto, the rules and regulations of the SEC permit
Parent or any Parent Entity to report at Parent or such Parent Entity’s level on
a combined or consolidated basis such combined or consolidated reporting at
Parent or such Parent Entity’s level in a manner consistent with that described
in paragraphs (a) and (b) of this Section 5.04 for the Borrower will satisfy the
requirements of such paragraphs and (ii) notwithstanding the foregoing, it is
understood and agreed that until such time as Parent shall have filed a
registration statement with the SEC with respect to the First Priority Senior
Secured Notes or the Second Priority Senior Secured Notes, the combined or
consolidated financial statements required by this Section 5.04 may be satisfied
by the delivery of financial statements that are prepared on a basis consistent
with the presentation thereof under “Exhibit G” in the Disclosure Statement.

 

140



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the obligations in clauses (a), (b), (c) and
(d) of this Section 5.04 may be satisfied with respect to financial information
of the Borrower and the Subsidiaries by furnishing (A) the applicable financial
statements of the Parent Entity or (B) the Form 10-K or 10-Q or other applicable
SEC filing of the Parent Entity, filed with the SEC; provided that, with respect
to each of subclauses (A) and (B) of this Section 5.04, to the extent such
information relates to a parent of the Parent, such information is accompanied
by an unaudited consolidated income statement and balance sheet that explains in
reasonable detail the differences between the information relating to such
parent, on the one hand, and the information relating to the Borrower and the
Subsidiaries on a standalone basis, on the other hand.

Section 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of the Borrower obtains actual
knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any Person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority (including any
action, suit or proceeding by or subject to decision by any Gaming Authority) or
in arbitration, against the Borrower or any of the Subsidiaries as to which an
adverse determination is reasonably probable and which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to the Borrower or any of the Subsidiaries
that is not a matter of general public knowledge and that has had, or would
reasonably be expected to have, a Material Adverse Effect;

(d) the occurrence of any ERISA Event that, together with all other ERISA
Events, would reasonably be expected to have a Material Adverse Effect; and

(e) promptly after the same are available, copies of any written communication
to the Borrower or any of its Subsidiaries from any Gaming Authority advising it
of a material violation of, or material non-compliance with, any Gaming Law by
the Borrower or any of its Subsidiaries.

Section 5.06 Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, including
all Gaming Laws and the Economic Sanction Laws, except that the Borrower and the
Subsidiaries need not comply with any laws, rules, regulations and orders of any
Governmental Authority then being contested by any of them in good faith by
appropriate proceedings, and except where the failure to do so, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect; provided that this Section 5.06 shall not apply to Environmental
Laws,

which are the subject of Section 5.09, or to laws related to Taxes, which are
the subject of Section 5.03.

 

141



--------------------------------------------------------------------------------

Section 5.07 Maintaining Records; Access to Properties and Inspections. Maintain
all financial records in accordance in all material respects with GAAP and
permit any Persons designated by the Administrative Agent or, upon the
occurrence and during the continuance of an Event of Default, any Lender to
visit and inspect the financial records and the properties of the Borrower or
any of the Subsidiaries at reasonable times, upon reasonable prior notice to the
Borrower, and as often as reasonably requested (provided, however, that except
during the continuance of an Event of Default, only one visit per calendar year
shall be reimbursed by any Loan Party or Subsidiary) and to make extracts from
and copies of such financial records, and permit any Persons designated by the
Administrative Agent or, upon the occurrence and during the continuance of an
Event of Default, any Lender upon reasonable prior notice to such Borrower to
discuss the affairs, finances and condition of the Borrower or any of the
Subsidiaries with the officers thereof and independent accountants therefor (so
long as the Borrower has the opportunity to participate in any such discussions
with such accountants), in each case, notwithstanding anything to the contrary
in this Section 5.07, no Loan Party or any of the Subsidiaries will be required
to disclose, permit the inspection, examination or making copies or abstracts
of, or discussion of, any document, information or other matter that
(x) constitutes non-registered intellectual property, non-financial trade
secrets or non-financial proprietary information, (y) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by law or any binding agreement,
or (z) is subject to attorney-client or similar privilege or constitutes
attorney work product. The Borrower shall cause the appropriate members of its
management to participate in one conference call with Lenders per fiscal year at
a time to be mutually agreed by the Borrower and the Administrative Agent.

Section 5.08 Use of Proceeds. Use the proceeds of the Loans in the manner set
forth in Section 3.12.

Section 5.09 Compliance with Environmental Laws. Comply, and make commercially
reasonable efforts to cause all lessees and other Persons occupying its
properties to comply, with all Environmental Laws applicable to its operations
and properties; and obtain and renew all material authorizations and permits
required pursuant to Environmental Law for its operations and properties, in
each case in accordance with Environmental Laws; except, in each case with
respect to this Section 5.09, to the extent the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 5.10 Further Assurances; Additional Security.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages, Ship Mortgages,
Insurance Assignments, Earnings Assignments and other documents and recordings
of Liens in stock registries), that the Collateral Agent or Security Trustee (as
the case may be) may reasonably request, to satisfy the Collateral Requirement
and to cause the Collateral Requirement to be and remain satisfied, all at the
expense of the Loan Parties and provide to the Collateral Agent and the Security
Trustee (as the

 

142



--------------------------------------------------------------------------------

case may be), from time to time upon reasonable request, evidence reasonably
satisfactory to the Collateral Agent and the Security Trustee (as the case may
be), in each case, as to the perfection and priority of the Liens created or
intended to be created by the Security Documents, subject in each case to
paragraph (g) below.

(b) If any asset (other than Real Property and Documented Vessels, which are
covered by paragraph (c) below) that has an individual Fair Market Value greater
than $10,000,000 measured at time of acquisition is acquired by any Loan Party
or any assets (other than Real Property, deposit accounts and Documented
Vessels, which are covered by paragraph (c) below) with an aggregate Fair Market
Value greater than $30,000,000 measured at time of acquisition are acquired by
any Loan Party after the Closing Date (in each case other than (x) assets
constituting Collateral under a Security Document that become subject to the
Lien of such Security Document upon acquisition thereof and (y) assets
constituting Excluded Property), such Loan Party will (i) promptly notify the
Collateral Agent thereof and (ii) take or cause the Subsidiary Loan Parties to
take such actions as shall be reasonably requested by the Collateral Agent to
grant and perfect such Liens (subject to any Permitted Liens), including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties, subject to paragraph (g) below. Notwithstanding the foregoing, the
aggregate Fair Market Value of each type of assets that would be Collateral but
for the individual materiality threshold set forth in this sub-clause shall not
exceed $30,000,000 in the aggregate per type of asset.

(c) (i) Promptly notify the Administrative Agent of the acquisition (which for
this clause (c) shall include the improvement of any Real Property that was not
Owned Real Property that results in it qualifying as Owned Real Property) of and
will grant and cause each of the Subsidiary Loan Parties to grant to the
Collateral Agent security interests in, and mortgages on, such Owned Real
Property of any Loan Parties that are not Mortgaged Property as of the Closing
Date and/or Pledged Leasehold Interests of any Loan Parties that are not
Mortgaged Property as of the Closing Date, to the extent acquired after the
Closing Date, within 120 days after such acquisition (or such later date as the
Collateral Agent may agree in its reasonable discretion), pursuant to
documentation substantially in the form of Exhibit E-1 (as modified to reflect
the requirement of the jurisdiction in which the Real Property is located) or in
such other form as is reasonably satisfactory to the Collateral Agent (each, an
“Additional Mortgage”) and constituting valid and enforceable (subject to
(i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law)) Liens subject
to no other Liens at the time of recordation thereof, other than Permitted
Liens, and cause each such Subsidiary Loan Party to record or file, the
Additional Mortgage or instruments related thereto in such manner and in such
places as is required by law to establish, perfect, preserve and protect the
Liens in favor of the Collateral Agent required to be granted pursuant to the
Additional Mortgages and pay, and cause each such Subsidiary Loan Party to pay,
in full, all Taxes, fees and other charges required to be paid in connection
therewith, in each case subject to paragraph (g) below. Unless otherwise waived
by the Collateral Agent, with respect to each such Additional Mortgage, the
Borrower shall deliver to the Collateral Agent contemporaneously therewith a
flood hazard determination (along with an executed borrower’s notice and
evidence of insurance as necessary), customary opinions of local counsel, a
title insurance policy insuring Collateral Agent’s first priority (subject to
Permitted Liens) Lien on the Real Property in an amount reasonably acceptable to
the

 

143



--------------------------------------------------------------------------------

Administrative Agent, in each case, up to an aggregate maximum amount equal to
the amount of the Borrower’s owner’s policy for such property and an ALTA survey
of the owned Real Property and otherwise comply with the Collateral Requirements
applicable to Mortgages and Mortgaged Property. Notwithstanding the foregoing in
this paragraph (i), to the extent that the Borrower anticipates in good faith
(1) delivering a Project Notice to the Administrative Agent with respect to any
such Owned Real Property acquired after the Closing Date within forty-five
(45) days following such acquisition and (2) that such Project Notice would
result in the release of a Mortgage securing the Obligations pursuant to
Section 5.11(a) (if there were a Mortgage on such Owned Real Property), then the
applicable Loan Party shall not be required to deliver an Additional Mortgage
with respect to such Owned Real Property pursuant to this paragraph (i) (and
such Owned Real Property will instead be subject to Section 5.11 below). If the
Borrower has not delivered a Project Notice with respect to such Owned Real
Property within such forty-five (45) day period, then the Borrower or Loan Party
shall promptly take the actions required to be taken pursuant to this paragraph
(i).

(ii) Promptly notify the Administrative Agent of the acquisition of and will
grant and cause each of the Subsidiary Loan Parties to grant to the Collateral
Agent and the Security Trustee (as applicable) security interests and first
preferred mortgages in such owned Replacement Vessels or other Documented
Vessels of the Borrower or any such Subsidiary Loan Party, other than Excluded
Property, as are not covered by the original Ship Mortgages, Insurance
Assignments and Earnings Assignments to the extent that they are acquired after
the Closing Date, pursuant to documentation substantially in the form of the
Ship Mortgages (each, an “Additional Ship Mortgage”) and substantially in the
form of the related Insurance Assignments and Earnings Assignments delivered to
the Collateral Agent and the Security Trustee (as applicable) on the Closing
Date or in such other form as is reasonably satisfactory to the Collateral Agent
and the Security Trustee (as applicable) and constituting valid and enforceable
security interests and first preferred mortgages subject to no other Liens
except Permitted Liens at the time of perfection thereof, record or file, and
cause each such Subsidiary Loan Party to record or file, the Additional Ship
Mortgage or instruments related thereto in such manner and in such places as is
required by law to establish, perfect, preserve and protect the Liens in favor
of the Collateral Agent and the Security Trustee (as applicable) required to be
granted pursuant to the Additional Ship Mortgages, the Earnings Assignments and
the Insurance Assignments and pay, and cause each Subsidiary Loan Party to pay,
in full, all Taxes, fees and other charges payable in connection therewith, in
each case subject to paragraph (g) below. In addition, the Borrower or the
relevant Subsidiary Loan Party shall deliver to the Collateral Agent and the
Security Trustee (as applicable) contemporaneously therewith insurance policies
complying with the requirements of the Ship Mortgages and Insurances Assignments
and otherwise comply with the Collateral Requirements applicable to Ship
Mortgages and Mortgaged Vessels.

(d) If any additional direct or indirect Subsidiary of the Borrower is formed or
acquired after the Closing Date (with any Subsidiary Redesignation resulting in
an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a Domestic Subsidiary
(other than an Excluded Subsidiary), within thirty (30) days after the date such
Domestic Subsidiary is formed or acquired (or such longer period as the
Collateral Agent may reasonably agree), notify the Collateral Agent thereof and,
within forty-five (45) days after the date such Domestic Subsidiary is formed or
acquired or such

 

144



--------------------------------------------------------------------------------

longer period as the Collateral Agent shall agree (or, with respect to clauses
(g) and (h) of the definition of “Collateral Requirement,” within 90 days after
such formation or acquisition or such longer period as set forth therein or as
the Collateral Agent may agree in its reasonable discretion, as applicable),
cause the Collateral Requirement to be satisfied with respect to such Domestic
Subsidiary and with respect to any Equity Interest in or Indebtedness of such
Domestic Subsidiary owned by or on behalf of any Loan Party, subject in each
case to paragraph (g) below.

(e) If any additional Foreign Subsidiary or FSHCO of the Borrower is formed or
acquired after the Closing Date (with any Subsidiary Redesignation resulting in
an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary constitutes a “first tier”
Foreign Subsidiary or FSHCO of a Loan Party, within thirty (30) days after the
date such Foreign Subsidiary or FSHCO is formed or acquired (or such longer
period as the Collateral Agent may agree), notify the Collateral Agent thereof
and, within thirty (30) days after the date such Foreign Subsidiary or FSHCO is
formed or acquired or such longer period as the Collateral Agent shall agree,
cause the Collateral Requirement to be satisfied with respect to any Equity
Interest in such Foreign Subsidiary or FSHCO owned by or on behalf of any Loan
Party, subject in each case to paragraph (g) below.

(f) Furnish to the Collateral Agent promptly (and in any event within 15 days
after such change or such later date as agreed to by the Administrative Agent)
written notice of any change (A) in any Loan Party’s corporate or organization
name, (B) in any Loan Party’s identity or organizational structure, (C) in any
Loan Party’s organizational identification number, or (D) in any Loan Party’s
jurisdiction of organization; provided, that no Loan Party shall effect or
permit any such change unless all filings have been made, or will have been made
within any statutory period, under the Uniform Commercial Code or otherwise that
are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral for the benefit of the Secured Parties with the same priority
as prior to such change.

(g) The Collateral Requirement and the other provisions of this Section 5.10 and
the other provisions of the Loan Documents with respect to Collateral need not
be satisfied with respect to any of the following (collectively, the “Excluded
Property”): (i) (A) any Real Property held by a Loan Party as a lessee under a
lease (x) for which the applicable Loan Party pays rent of less than $10,000,000
per year; provided that the aggregate Fair Market Value of such Real Property
that constitutes Excluded Property shall not exceed $30.0 million in the
aggregate per year or (y) if such lease prohibits the grant of a Mortgage on
such Real Property and such Loan Party fails to obtain the consent of the
landlord therefor after use of commercially reasonable efforts to obtain such
consent (collectively, “Excluded Leasehold Interests”), (B) any Vessel held by a
Loan Party as a lessee under a lease and (C) Owned Real Property or owned
Vessels, in each case, with a Fair Market Value of less than $10.0 million
individually; provided that (x) the aggregate Fair Market Value of Owned Real
Property that constitutes Excluded Property shall not exceed $30.0 million in
the aggregate and (y) the aggregate Fair Market Value of owned Vessels that
constitute Excluded Property shall not exceed $30.0 million in the aggregate,
(ii) motor vehicles and other assets subject to certificates of title and letter
of credit rights (in each case, other than to the extent a Lien on such assets
or such rights can be perfected by filing a UCC-1), and commercial tort claims
with a value of less than $10.0 million individually;

 

145



--------------------------------------------------------------------------------

provided that the amount of commercial tort claims that constitute Excluded
Property shall not exceed $30.0 million in the aggregate, (iii) pledges and
security interests prohibited by applicable law, rule, regulation (including any
Gaming Law) or enforceable contractual obligation (x) that existed at the time
of the acquisition thereof and was not created or made binding on the assets in
contemplation or in connection with the acquisition of such assets (except in
the case of assets (A) owned on the Closing Date or (B) acquired after the
Closing Date with Indebtedness of the type permitted pursuant to clauses (i) or
(j) of Section 6.01) (in each case, except to the extent such prohibition is
unenforceable after giving effect to the applicable anti-assignment provisions
of Article 9 of the Uniform Commercial Code of any applicable jurisdiction) or
(y) with regard to which contract such counterparty thereto requires such
prohibition as a condition to entering into such contract and such contract has
been entered into in the ordinary course of business and such restriction is
consistent with industry custom and consent has been requested and not received,
in each case only so long as such pledge and security interest would violate any
such law, rule, regulation or enforceable contractual obligation, (iv) assets to
the extent a security interest in such assets could reasonably be expected to
result in adverse tax consequences (other than a de minimis tax consequence) (as
determined in good faith by the Borrower), (v) those assets as to which the
Collateral Agent and the Borrower reasonably agree that the costs or other
consequence of obtaining or perfecting such a security interest or perfection
thereof are excessive in relation to the value of the security to be afforded
thereby, (vi) any lease, license or other agreement to the extent that a grant
of a security interest therein would, without the consent of the counterparty,
violate or invalidate such lease, license or agreement or create a right of
termination in favor of any other party thereto (other than the Borrower or any
other Loan Party) after giving effect to, except in the case of a lease in
respect of a Capitalized Lease Obligation or property subject to a Lien
permitted pursuant to Section 6.02(h) or (i), the applicable anti-assignment
provisions of Article 9 of the Uniform Commercial Code, (vii) any governmental
licenses (including gaming licenses) or state or local franchises, charters and
authorizations, to the extent security interests in such licenses, franchises,
charters or authorizations are prohibited or restricted thereby after giving
effect to the applicable anti-assignment provisions of Article 9 of the Uniform
Commercial Code, (viii) pending United States “intent-to-use” trademark
applications for which a verified statement of use or an amendment to allege use
has not been filed with and accepted by the United States Patent and Trademark
Office, (ix) other customary exclusions under applicable local law or in
applicable local jurisdictions set forth in the Security Documents, (x) any
Excluded Securities, (xi) Excluded Accounts, and (xii) for the avoidance of
doubt, any assets owned by, or the Equity Interests of, any Qualified
Non-Recourse Subsidiary or any other asset securing any Qualified Non-Recourse
Debt or Project Financing (which shall in no event constitute Collateral
hereunder, nor shall any Qualified Non-Recourse Subsidiary be a Loan Party
hereunder); provided, that the Borrower may in their sole discretion elect to
exclude any property from the definition of Excluded Property. Notwithstanding
anything to the contrary in this Agreement, the Collateral Agreement, or any
other Loan Document, (i) no foreign law governed security documents shall be
required, (ii) Liens required to be granted from time to time pursuant to the
Collateral Requirement and the Security Documents shall be subject to exceptions
and limitations set forth in the Security Documents, and (iii) to the extent any
Mortgaged Property is located in a jurisdiction with mortgage recording or
similar tax, the amount secured by the Security Document with respect to such
Mortgaged Property shall be limited to the Fair Market Value of such Mortgaged
Property (subject to any applicable laws in the relevant jurisdiction or such
lesser amount agreed to by the Collateral Agent).

 

146



--------------------------------------------------------------------------------

(h) The Borrower shall, or shall cause the applicable Loan Parties to, satisfy
the requirements listed on Schedule 5.10 within the timeframes indicated
thereon.

Section 5.11 Real Property Development Matters.

(a) Releases of Mortgaged Property. In the event that the Borrower delivers a
Project Notice to the Administrative Agent with respect to all or any portion of
a Mortgaged Property or Mortgaged Properties constituting Undeveloped Land
identifying the applicable Mortgaged Property or Properties, providing a
reasonable description of the Project that the Borrower anticipates in good
faith to be undertaken with respect to such Mortgaged Property or Properties
constituting Undeveloped Land and identifying the Project Financing to be
entered into in connection with the financing of such Project, then, if (x) the
terms of such Project Financing require the release of the Mortgage securing the
Obligations and (y) in the case of Undeveloped Land acquired after the Closing
Date, the Borrower and its Subsidiaries are in Pro Forma Compliance after giving
effect to such Project Financing, on the later of the date that is ten
(10) Business Days following the date of the delivery of the Project Notice to
the Administrative Agent and the date a mortgage or other security document
securing the Project Financing is executed and delivered for recording pending,
or is executed and delivered substantially concurrently with, the release of the
Mortgage securing the Obligations, the security interest and Mortgage on the
applicable Mortgaged Property or Properties subject to such Project Financing
shall be automatically released, all without delivery of any instrument or
performance of any act by any party (and any Loan Party shall be permitted to
take any action in connection therewith consistent with such release including,
without limitation, the filing of UCC termination statements). In connection
with any such termination or release, the Administrative Agent and Collateral
Agent shall execute and deliver (or cause to be executed or delivered) to any
Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release (including,
without limitation, mortgage releases (including partial mortgage releases in
the case where the Mortgaged Property covered by any Mortgage includes Mortgaged
Property not subject to such release) and UCC termination statements). Any
execution and delivery of documents pursuant to this Section 5.11 shall be
without recourse to or warranty by the Administrative Agent or Collateral Agent.
With respect to any Owned Real Property owned by any Loan Party that is subject
to a Project Financing pursuant to this Section 5.11, no second Lien mortgages
may be placed on such Owned Real Property while such Project Financing is
outstanding.

(b) New Mortgages on Developed Properties.

(i) Promptly (but in no event later than 120 days (or such longer time as the
Administrative Agent shall permit in its reasonable discretion)) following the
final completion of construction (as defined in the applicable engineering,
procurement and construction contract) of any Project for which a Project Notice
was previously delivered to the Administrative Agent, the Borrower shall notify
the Administrative Agent of the completion of such Project and, to the extent
permitted by the terms of the applicable Project Financing (provided that to the
extent the terms of the applicable Project

 

147



--------------------------------------------------------------------------------

Financing restrict the taking of such actions, the Borrower shall take such
actions promptly (but in no event later than 20 Business Days (or such longer
period as the Administrative Agent shall permit in its reasonable discretion))
following the cessation of such restrictions), shall take the actions specified
in clause (iii) below;

(ii) Promptly (but in no event later than 120 days (or such longer time as the
Administrative Agent shall permit in its reasonable discretion)) following the
abandonment or termination by the Borrower of any Project for which a Project
Notice was previously delivered to the Administrative Agent, such Borrower shall
notify the Administrative Agent of the abandonment or termination of such
Project and, unless the Borrower delivers a new Project Notice with respect to
the Real Property subject to such Project within such 20 Business Days (or such
longer time permitted by the Administrative Agent), shall take the actions
specified in clause (iii) below;

(iii) To the extent required by the foregoing clauses (i) and (ii), the Borrower
shall (w) release or cause any applicable Subsidiary Loan Party to release all
security interests or mortgages on the Real Property subject to such Project
securing such Project Financing, (x) grant or cause any applicable Subsidiary
Loan Party to grant to the Collateral Agent Additional Mortgages in any such
Owned Real Property of such Loan Party subject to such Project as are not
covered by the original Mortgages, constituting valid and enforceable Liens
subject to no other Liens except Permitted Liens at the time of recordation
thereof, (y) record or file, and cause such Subsidiary Loan Party to record or
file, the Additional Mortgage or instruments related thereto in such manner and
in such places as is required by law to establish, perfect, preserve and protect
the Liens in favor of the Collateral Agent required to be granted pursuant to
the Additional Mortgages, and (z) pay, and cause such Subsidiary Loan Party to
pay, in full, all Taxes, fees and other charges payable in connection therewith,
in each case subject to Section 5.10(g). Unless otherwise waived by the
Collateral Agent, with respect to each such Additional Mortgage, the applicable
Borrower shall deliver to the Collateral Agent contemporaneously therewith a
title insurance policy insuring the Collateral Agent’s first priority (subject
to Permitted Liens) Lien on the Real Property in an amount reasonably acceptable
to the Administrative Agent, in each case, up to an aggregate maximum amount
equal to the amount of the Borrower’s owner’s policy for such property and an
ALTA survey and otherwise comply with the Collateral Requirements applicable to
Mortgages and Mortgaged Property.

(c) Release of Liens. Promptly (but in no event later than 60 Business Days (or
such longer time as the Administrative Agent shall permit in its reasonable
discretion)) following the final completion of construction (as defined in the
applicable engineering, procurement and construction contract) of any Project
relating to a Mortgaged Property (other than with respect to which a Project
Notice has been delivered), the Borrower shall notify the Administrative Agent
of the completion of such Project and, to the extent permitted by the terms of
any such third party mortgage financing Indebtedness (provided that to the
extent the terms of the applicable mortgage financing Indebtedness restrict the
taking of such actions, the applicable Borrower shall take such actions promptly
(but in no event later than 60 Business Days (or such longer period as the
Administrative Agent shall permit in its reasonable discretion)) following the
cessation of such restrictions), shall and shall cause any applicable Subsidiary
Loan Party to

 

148



--------------------------------------------------------------------------------

release all third party mortgage financing Indebtedness for such Project (if
any) and file and record any and all necessary documents to restore the first
priority security interest and Lien of the original Mortgage relating to the
Mortgaged Property that was the subject of the Project and pay, and cause such
Subsidiary Loan Party to pay, in full, all Taxes, fees and other charges payable
in connection therewith, in each case subject to Section 5.10(g). Unless
otherwise waived by the Collateral Agent, the Borrower shall deliver to the
Collateral Agent contemporaneously therewith a bring down endorsement to title
insurance policy and a survey and otherwise comply with the Collateral
Requirements applicable to Mortgages and Mortgaged Property.

Section 5.12 Rating. Exercise commercially reasonable efforts to maintain
ratings from each of Moody’s and S&P for the Term B Loans.

Section 5.13 Management Agreement. Any amendments, modifications or supplements
to the Management and Lease Support Agreement shall (i) be made on an
arm’s-length basis and on “market” terms (including caps on amounts and consent
rights relating to the modifications of applicable agreements relating thereto)
as determined in good faith by the Borrower (such terms in the Management and
Lease Support Agreement as of the Closing Date are acknowledged by the
Administrative Agent and Lenders to be on an arm’s-length basis and on “market”
terms) and (ii) not otherwise materially and adversely affect the Lenders.

Section 5.14 Fiscal Year. Except with the consent of the Administrative Agent,
maintain the fiscal year of the Borrower as ending December 31.

Section 5.15 No Other “Designated Senior Debt”. Designate (a) the Obligations
under this Agreement and the other Loan Documents, (b) any Permitted Refinancing
Indebtedness thereof, (c) any series of First Lien Notes or Refinancing Notes
constituting Other First Lien Obligations, and (d) any Indebtedness incurred
pursuant to Sections 6.01(r) and (ee), as “Designated Senior Debt” or any other
similar term for the purpose of the definition of the same or the subordination
provisions contained in any indenture or other definitive documentation
governing any senior subordinated notes or subordinated loans permitted to be
incurred hereunder that constitute Material Indebtedness.

Section 5.16 Citizenship and Certificates of Documentation. Each Loan Party
which owns a Mortgaged Vessel (i) shall remain a citizen of the United States
within the meaning of 46 U.S.C. §50501(b), (ii) shall remain duly qualified to
engage in the trade in which each such Mortgaged Vessel operates and
(iii) procure that each such Mortgaged Vessel maintains a valid certificate of
documentation with such endorsements as shall qualify such Mortgaged Vessel for
participation in the trades and services to which it may be dedicated from time
to time.

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees with each Lender that, until the Termination
Date, the Borrower will not, and will not permit any of the Subsidiaries to:

 

149



--------------------------------------------------------------------------------

Section 6.01 Indebtedness. Incur, create, assume or suffer or permit to exist
any Indebtedness, except:

(a) (i) (A) Indebtedness existing on the Closing Date (provided that any
Indebtedness that is in excess of $5,000,000 individually or $25,000,000 in the
aggregate shall only be permitted under this clause (a)(i) to the extent such
Indebtedness is set forth on Schedule 6.01) and (B) any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness (other than intercompany
indebtedness Refinanced with Indebtedness owed to a Person not affiliated with
the Borrower or any Subsidiary) and (ii) intercompany Indebtedness existing on
the Closing Date; provided that (i) all such Indebtedness, if owed to a Loan
Party, shall be evidenced by the Global Intercompany Note or other promissory
note and shall be subject to a perfected Lien in favor of the Collateral Agent
and (ii) any such Indebtedness of a Loan Party to any Subsidiary that is not a
Loan Party shall be subordinated to the Loan Obligations under this Agreement on
subordination terms as described in the Global Intercompany Note;

(b) (i) Indebtedness created hereunder (including pursuant to Section 2.21) or
secured pursuant hereto and under or pursuant to the other Loan Documents and
(ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Obligations;

(c) Indebtedness of the Borrower or any Subsidiary pursuant to (i) Swap
Agreements not entered into for speculative purposes and (ii) Swap Agreements
entered into in connection with the Transactions;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any Person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such Person, in each
case in the ordinary course of business or consistent with past practice or
industry practices;

(e) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided, that (i) all such Indebtedness, if
owed to a Loan Party, shall be evidenced by the Global Intercompany Note and
shall be subject to a perfected Lien in favor of the Administrative Agent and
(ii) other than in the case of intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management, tax and
accounting operations of the Borrower and the Subsidiaries, (x) Indebtedness of
any Subsidiary that is not a Loan Party owing to any Loan Parties shall be
subject to Section 6.04(b) or (gg) and (y) Indebtedness of the Borrower to any
Subsidiary and Indebtedness of any Loan Party to any Subsidiary that is not a
Loan Party (the “Subordinated Intercompany Debt”) shall be subordinated to the
Loan Obligations under this Agreement on subordination terms as described in the
Global Intercompany Note or on other subordination terms reasonably satisfactory
to the Administrative Agent and the Borrower;

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations (other than, in
each case, Permitted Non-Recourse Guarantees); provided that all such
Indebtedness is incurred in the ordinary course of business or consistent with
past practice or industry practices, including those incurred to secure health,
safety and environmental obligations in the ordinary course of business or
consistent with past practice or industry practices;

 

150



--------------------------------------------------------------------------------

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business;

(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or an
entity merged into or consolidated with the Borrower or any Subsidiary after the
Closing Date and Indebtedness otherwise incurred or assumed by the Borrower or
any Subsidiary in connection with the acquisition of assets or Equity Interests
(in each case, including a Permitted Business Acquisition or in connection with
the acquisition of Subsidiaries and assets pursuant to the Transactions), where
such acquisition, merger, consolidation or amalgamation is not prohibited by
this Agreement and (ii) any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness; provided, (A) such Indebtedness is (I) unsecured,
(II) secured by a Lien on the Collateral that is junior in right of security to
the Liens on the Collateral securing the Obligations or (III) secured by
Excluded Property, (B) no Event of Default shall have occurred and be continuing
or would result therefrom, and (C) immediately after giving effect to such
acquisition, merger, consolidation or amalgamation, the assumption and
incurrence of any Indebtedness (x) that is secured by a Lien on the Collateral
that is junior in right of security to the Liens on the Collateral securing the
Obligations, the Total Secured Leverage Ratio on a Pro Forma Basis is (I) less
than or equal to 8.98 to 1.00 or (II) no greater than the Total Secured Leverage
Ratio immediately prior to giving effect to the incurrence of such Indebtedness
and acquisition of such assets or Equity Interests, or (y) that is unsecured
Indebtedness or Indebtedness secured by a Lien on Excluded Property, the Total
Leverage Ratio on a Pro Forma Basis is (I) less than or equal to 8.98 to 1.00 or
(II) no greater than the Total Leverage Ratio immediately prior to giving effect
to the incurrence of such Indebtedness and acquisition of such assets or Equity
Interests;

(i) (i) Capitalized Lease Obligations, mortgage financings and other purchase
money Indebtedness incurred by the Borrower or any Subsidiary prior to or within
270 days after the acquisition, lease, construction, repair, replacement or
improvement of the respective property (real or personal, and whether through
the direct purchase of property or the Equity Interests of any Person owning
such property) permitted under this Agreement in order to finance such
acquisition, lease, construction, repair, replacement or improvement, in an
aggregate outstanding principal amount not to exceed the greater of $50,000,000
and 1.00% of Adjusted Total Assets and (ii) any Permitted Refinancing
Indebtedness in respect thereof;

(j) [reserved];

(k) (i) other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount that at the time of, and immediately after giving effect to,
the incurrence thereof, would not exceed the greater of $100,000,000 and 2.33%
of Adjusted Total Assets, and (ii) any Permitted Refinancing Indebtedness in
respect thereof; provided, however that such Indebtedness incurred pursuant to
this Section 6.01(k) may not be secured by a Lien on the Collateral that ranks
pari passu with the Liens on the Collateral securing the Initial Term B Loans or
the Revolving Loans;

 

151



--------------------------------------------------------------------------------

(l) (i) Indebtedness (x) in respect of the First Priority Senior Secured Notes
in an aggregate principal amount that is not in excess of $311,720,742 and
(y) in respect of the Second Priority Senior Secured Notes in an aggregate
principal amount that is not in excess of $766,891,864 and (ii) any Permitted
Refinancing Indebtedness incurred to Refinance any such Indebtedness;

(m) Guarantees (i) by any Loan Party of Indebtedness of any other Loan Party
permitted to be incurred under this Agreement, (ii) by any Loan Party of
Indebtedness otherwise permitted hereunder of any Subsidiary that is not a Loan
Party to the extent such Guarantees are permitted by Section 6.04 (other than
Section 6.04(w)), (iii) by any Subsidiary that is not a Loan Party of
Indebtedness of another Subsidiary that is not a Loan Party, and (iv) by the
Borrower of Indebtedness of Subsidiaries that are not Loan Parties incurred for
working capital purpose in the ordinary course of business on ordinary business
terms so long as such Indebtedness is permitted to be incurred under
Section 6.01(s) and to the extent such Guarantees are permitted by Section 6.04
(other than Section 6.04(w)); provided, that Guarantees by any Loan Party under
this Section 6.01(m) of any other Indebtedness of a Person that is subordinated
to other Indebtedness of such Person shall be subordinated to the Loan
Obligations to at least the same extent such underlying Indebtedness is so
subordinated;

(n) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations (other than Permitted Non-Recourse Guarantees), in each
case, incurred or assumed in connection with the Transactions and any Permitted
Business Acquisition, other Investments or the disposition of any business,
assets or a Subsidiary not prohibited by this Agreement;

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business or consistent with past
practice or industry practice;

(p) Indebtedness supported by a Letter of Credit so long as the aggregate
principal amount of such Indebtedness at any time outstanding does not exceed
the stated amount of such Letter of Credit at such time;

(q) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(r) (i) other Indebtedness so long as (A) no Event of Default shall have
occurred and be continuing or would result therefrom, and (B) after giving
effect to the issuance, incurrence or assumption of such Indebtedness (x) in the
case of Indebtedness that is secured by a Lien on the Collateral that is pari
passu in right of security with the Liens on the Collateral securing the
Obligations, the Senior Secured Leverage Ratio on a Pro Forma Basis is not
greater than 5.41 to 1.00, (y) in the case of Indebtedness that is secured by a
Lien on the Collateral that is junior in right of security to the Liens on the
Collateral securing the Obligations, the Total Secured Leverage Ratio on a Pro
Forma Basis shall not be greater than 8.98 to 1.00, and (z) in the case of
unsecured Indebtedness, the Total Leverage Ratio on a Pro Forma Basis is less
than or equal to

 

152



--------------------------------------------------------------------------------

8.98 to 1.00 and (ii) Permitted Refinancing Indebtedness in respect thereof;
provided, however, that (I) the aggregate outstanding principal amount of
Indebtedness incurred by Subsidiaries that are not Loan Parties under this
clause (r), together with the aggregate principal amount of Indebtedness
incurred by such Subsidiaries pursuant to clause (s) of this Section 6.01, shall
not exceed the greater of $60,000,000 and 1.25% of Adjusted Total Assets, and
(II) any Indebtedness incurred pursuant to Section 6.01(r)(i)(x) in the form of
term loans that is secured by a Lien on the Collateral that is pari passu in
right of security with the Term B Loans shall be subject to the requirements of
Section 2.21(b)(viii);

(s) (i) Indebtedness of Subsidiaries that are not Loan Parties in an aggregate
outstanding principal amount, together with the aggregate principal amount of
Indebtedness incurred by such Subsidiaries pursuant to clause (r) of this
Section 6.01, not to exceed the greater of $60,000,000 and 1.25% of Adjusted
Total Assets and (ii) any Permitted Refinancing Indebtedness in respect thereof;

(t) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Subsidiary to pay the deferred purchase price
of goods or services or progress payments in connection with such goods and
services; provided, that such obligations are incurred in connection with open
accounts extended by suppliers on customary trade terms in the ordinary course
of business and not in connection with the borrowing of money or any Swap
Agreements;

(u) Indebtedness representing deferred compensation to employees, consultants or
independent contractors of the Borrower (or, to the extent such work is done for
the Borrower or its Subsidiaries, any direct or indirect parent thereof) or any
Subsidiary, in each case, incurred in the ordinary course of business;

(v) (i) any Qualified Non-Recourse Debt and/or any Project Financing in an
aggregate outstanding principal amount not to exceed (a) $450,000,000 plus
(b) $1,450,000,000 in respect of Qualified Non-Recourse Debt incurred solely to
finance the acquisition of the Option Properties (reduced on a dollar for dollar
basis for any Indebtedness incurred to acquire the Option Properties as an
Incremental Amount or under Section 6.01(ee)), and (ii) any Permitted
Refinancing Indebtedness in respect thereof;

(w) Indebtedness of the Borrower and the Subsidiaries incurred under lines of
credit or overdraft facilities (including, but not limited to, intraday, ACH and
purchasing card/T&E services) extended by one or more financial institutions
reasonably acceptable to the Administrative Agent or by one or more of the
Lenders or their Affiliates and (in each case) established for any of the
Borrower and its Subsidiaries’ ordinary course of operations (such Indebtedness,
the “Overdraft Line”), which Indebtedness may be secured under the Security
Documents;

(x) (i) Indebtedness incurred by, incurred on behalf of, or representing
Guarantees of Indebtedness of, joint ventures not in excess, at any one time
outstanding, of $60,000,000, and (ii) any Permitted Refinancing Indebtedness in
respect thereof;

 

153



--------------------------------------------------------------------------------

(y) Indebtedness incurred pursuant to or in connection with the terms of the
Lease Agreements and the Management and Lease Support Agreement, Right of First
Refusal Agreement, PropCo Call Right Agreement, or any tax matters or tax
sharing agreement, employee matters agreement, transition services agreement or
other agreement as contemplated by the Plan of Reorganization;

(z) Series A Preferred Redeeming Subordinated Debt;

(aa) Indebtedness consisting of Indebtedness issued by the Borrower or any
Subsidiary to current or former officers, directors and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of the Borrower permitted by Section 6.06;

(bb) [reserved];

(cc) [reserved];

(dd) (i) Refinancing Notes and (ii) any Permitted Refinancing Indebtedness
incurred in respect thereof;

(ee) (i) Indebtedness of the Loan Parties that is (A) unsecured, (B) secured by
Liens on the Collateral that rank junior to the Liens on the Collateral securing
the Obligations and/or (C) secured by Liens on the Collateral that rank pari
passu with the Liens on the Collateral securing the Obligations, in each case of
clauses (A), (B) and (C), the aggregate outstanding principal amount of which
does not, at the time of occurrence, exceed the Incremental Amount available at
such time and (ii) any Permitted Refinancing Indebtedness incurred to Refinance
such Indebtedness; provided that other than in the case of the First Lien Notes
(which shall be subject to the limitations contained in the definition of First
Lien Notes), (1) the terms of such Indebtedness do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligations prior to the date
that is ninety-one (91) days following the latest Term B Facility Maturity Date
in effect on the date of incurrence (other than the customary offers to
repurchase upon a change of control, asset sale or event of loss or similar
events and customary acceleration rights after an event of default), (2) the
covenant, events of default, guarantees, collateral and other terms of such
Indebtedness (other than interest rate and redemption premiums) taken as a
whole, are on market terms; provided that a certificate of Chief Financial
Officer of the Borrower delivered to Administrative Agent in good faith at least
three Business Days (or such shorter period as the Administrative Agent may
reasonably agree) prior to the incurrence of such indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower have determined in good faith that such terms and conditions satisfy
the foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement, (3) there shall be no obligor in
respect of such Indebtedness that is not a Loan Party, and (4) Indebtedness
incurred pursuant to this clause (ee) that is secured by Liens on the Collateral
that rank pari passu with the Liens securing the Obligations shall be subject to
the terms of Section 2.21(b)(viii);

(ff) [reserved];

 

154



--------------------------------------------------------------------------------

(gg) [reserved];

(hh) obligations in respect of Cash Management Agreements;

(ii) to the extent constituting Indebtedness, agreements to pay service fees to
professionals (including architects, engineers and designers) in furtherance of
and/or in connection with any project, in each case to the extent such
agreements and related payment provisions are reasonably consistent with
commonly accepted industry practices (provided that no such agreements shall
give rise to Indebtedness for borrowed money or Permitted Non-Recourse
Guarantees); and

(jj) all premium (if any, including tender premiums), expenses, defeasance
costs, interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in paragraphs
(a) through (ii) above.

For purposes of determining compliance with this Section 6.01, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date
and, in the case of such Indebtedness incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness) after the Closing Date, on
the date that such Indebtedness was incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness); provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.

For purposes of determining compliance with Section 6.01 and the calculation of
the Incremental Amount, if the use of proceeds from any incurrence, issuance or
assumption of Indebtedness is to fund the Refinancing of any Indebtedness, then
such Refinancing shall be deemed to have occurred substantially simultaneously
with such incurrence, issuance or assumption so long as (1) such Refinancing
occurs on the same Business Day as such incurrence, issuance or assumption,
(2) if such proceeds will be offered (through a tender offer or otherwise) to
the holders of such Indebtedness to be Refinanced, the proceeds thereof are
deposited with a trustee, agent or other representative for such holders pending
the completion of such offer on the same Business Day as such incurrence,
issuance or assumption (and such proceeds are ultimately used in the
consummation of such offer or otherwise used to Refinance Indebtedness), (3) if
such proceeds will be used to fund the redemption, discharge or defeasance of
such Indebtedness to be Refinanced, the proceeds thereof are deposited with a
trustee, agent or other representative for such Indebtedness pending such
redemption, discharge or defeasance on the same Business Day as such incurrence,
issuance or assumption, or (4) the proceeds thereof are otherwise set aside to
fund such Refinancing pursuant to procedures reasonably agreed with the
Administrative Agent.

 

155



--------------------------------------------------------------------------------

Further, for purposes of determining compliance with this Section 6.01,
(A) Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness described in Sections 6.01(a) through (ii) but may be
permitted in part under any combination thereof and (B) in the event that an
item of Indebtedness (or any portion thereof) meets the criteria of one or more
of the categories of permitted Indebtedness described in Sections 6.01(a)
through (ii), the Borrower shall, in its sole discretion, classify or
reclassify, or later divide, classify or reclassify, such item of Indebtedness
(or any portion thereof) in any manner that complies with this Section 6.01 and
will only be required to include the amount and type of such item of
Indebtedness (or any portion thereof) in one of the above clauses and such item
of Indebtedness (or any portion thereof) shall be treated as having been
incurred or existing pursuant to only one of such clauses, provided, that all
Indebtedness under this Agreement outstanding on the Closing Date shall at all
times be deemed to have been incurred pursuant to clause (b) of this
Section 6.01 and may not be reclassified. In addition, with respect to any
Indebtedness that was permitted to be incurred hereunder on the date of such
incurrence, any Increased Amount of such Indebtedness shall also be permitted
hereunder after the date of such incurrence.

Section 6.02 Liens. Create, incur, assume or permit or suffer to exist any Lien
on any property or assets (including stock or other securities of any Person,
including any Subsidiary) at the time owned by it, except the following
(collectively, “Permitted Liens”):

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Closing Date (or created following the Closing Date pursuant to agreements
in existence on the Closing Date requiring the creation of such Liens) and, to
the extent securing Indebtedness in an aggregate principal amount in excess of
$5,000,000 individually or $25,000,000 in the aggregate shall only be permitted
under this paragraph (a) to the extent such Lien is set forth on Schedule
6.02(a)), and any modifications, replacements, renewals or extensions thereof;
provided, that such Liens shall secure only those obligations that they secure
on the Closing Date (and any Permitted Refinancing Indebtedness in respect of
such obligations permitted by Section 6.01(a)) and shall not subsequently apply
to any other property or assets of the Borrower or any Subsidiary other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien, (B) proceeds and products thereof, and (C) property or
equipment being financed or refinanced under Section 6.01(i), and in the case of
multiple financings of equipment provided by any lender, other equipment
financed by such lender;

(b) any Lien created under the Loan Documents (including, without limitation,
Liens created under the Security Documents securing obligations in respect of
Secured Swap Agreements, Secured Cash Management Agreements, any First Lien
Notes (which are intended to be secured by Liens on the Collateral that are pari
passu with Liens on the Collateral securing the Obligations) and the Overdraft
Line secured pursuant to the Security Documents) or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage; provided that in the
case of any First Lien Notes, (A) the holders of such Indebtedness (or a
representative thereof on behalf of such holders) shall have delivered to the
Collateral Agent an Other First Lien Secured Party Consent (as defined in the
Collateral Agreement) and (B) the Borrower shall have complied with the other
requirements of Section 7.23 of the Collateral Agreement with respect to such
First Lien Notes;

 

156



--------------------------------------------------------------------------------

(c) any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided further, that such Lien (i) does not apply to any other property or
assets of the Borrower or any of the Subsidiaries not securing such Indebtedness
at the date of the acquisition of such property or asset and accessions and
additions thereto and proceeds and products thereof (other than after acquired
property required to be subjected to a Lien pursuant to the terms of such
Indebtedness (and refinancings thereof) and other obligations incurred prior to
such date and which Indebtedness and other obligations are permitted hereunder
and require a pledge of after acquired property and in the case of multiple
financings of equipment provided by any lender, other equipment financed by such
lender, it being understood that such requirement to pledge shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition) and (ii) such Lien must rank junior in right
of security to the Liens securing the Obligations or otherwise be secured by
Liens on Excluded Collateral;

(d) Liens for Taxes, assessments or other governmental charges or levies not
required to be paid pursuant to Section 5.03;

(e) Liens imposed by law, including landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, supplier’s, construction or other like
Liens, securing obligations that are not overdue by more than 45 days or that
are being contested in good faith by appropriate proceedings and in respect of
which, if applicable, the Borrower or any Subsidiary shall have set aside on its
books reserves in accordance with GAAP, or other Liens arising out of judgments
or awards against such Person with respect to which such Person shall then be
proceeding with an appeal or other proceedings for review;

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capitalized Lease
Obligations), statutory obligations, surety and appeal bonds, performance and
return of money bonds, bids, leases, government contracts, trade contracts,
agreements with utilities, and other obligations of a like nature (including
letters of credit in lieu of any such bonds or to support the issuance thereof)
incurred in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

 

157



--------------------------------------------------------------------------------

(h) zoning restrictions, survey exceptions and such matters as an accurate
survey would disclose, easements, trackage rights, leases (other than
Capitalized Lease Obligations), licenses, special assessments, rights-of-way,
covenants, conditions, restrictions and declarations on or with respect to the
use of Real Property, servicing agreements, development agreements, site plan
agreements and other similar encumbrances incurred in the ordinary course of
business and title defects or irregularities that are of a minor nature and
that, in the aggregate, do not interfere in any material respect with the
ordinary conduct of the business of the Borrower or any Subsidiary;

(i) Liens securing Indebtedness and Permitted Refinancing Indebtedness permitted
by Sections 6.01(i) and 6.01(v) (in each case limited to the assets financed
with such Indebtedness (or the Indebtedness Refinanced thereby) and any
accessions and additions thereto and the proceeds and products thereof and
customary security deposits and related property; provided that individual
financings provided by one lender may be cross-collateralized to other
financings provided by such lender and incurred under Sections 6.01(i) or (v));

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions and additions thereto or proceeds
and products thereof and related property and in the case of multiple financings
of equipment provided by any lender, other equipment financed by such lender;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j) and notices of lis pendens and associated rights related to
litigation being contested in good faith by appropriate proceedings and for
which adequate reserves have been made;

(l) Liens disclosed by the title insurance policies delivered on or subsequent
to the Closing Date and pursuant to Section 5.10 and any replacement, extension
or renewal of any such Lien; provided, that such replacement, extension or
renewal Lien shall not cover any property other than the property that was
subject to such Lien prior to such replacement, extension or renewal; provided,
further, that the Indebtedness and other obligations secured by such
replacement, extension or renewal Lien are permitted by this Agreement;

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions incurred in the ordinary course of business and not given in
connection with the issuance of Indebtedness, (ii) relating to pooled deposits,
sweep accounts, reserve accounts or similar accounts of the Borrower or any
Subsidiary to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Borrower or any Subsidiary, including
with respect to credit card chargebacks and similar obligations, or
(iii) relating to purchase orders and other agreements entered into with
customers, suppliers or service providers of the Borrower or any Subsidiary in
the ordinary course of business;

(o) Liens (i) arising by virtue of any statutory or common law provision
relating to banker’s Liens, rights of set-off or similar rights, (ii) attaching
to commodity trading accounts or other commodity brokerage accounts incurred in
the ordinary course of business, or (iii) encumbering reasonable customary
initial deposits and margin deposits and similar Liens attaching to brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

 

158



--------------------------------------------------------------------------------

(p) Liens securing obligations in respect of trade-related letters of credit,
bank guarantees or similar obligations permitted under Sections 6.01(f) or
(o) and covering the property (or the documents of title in respect of such
property) financed by such letters of credit, bank guarantees or similar
obligations and the proceeds and products thereof;

(q) leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of the
Borrower and the Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(t) Liens with respect to property or assets of any Subsidiary that is not a
Loan Party securing Indebtedness and obligations of a Subsidiary that is not a
Loan Party permitted under Section 6.01;

(u) Liens on the Collateral securing Indebtedness permitted to be incurred under
Sections 6.01(r)(i)(x) and 6.01(r)(i)(y); provided that (x) any such Liens
securing Indebtedness incurred under Section 6.01(r)(i)(x) shall be subject to a
Permitted Pari Passu Intercreditor Agreement, and (y) any such Liens securing
Indebtedness incurred under Section 6.01(r)(i)(y) shall be subject to a
Permitted Junior Intercreditor Agreement;

(v) Liens on any amounts held by a trustee under any indenture or other debt
agreement issued in escrow pursuant to customary escrow arrangements pending the
release thereof, or under any indenture or other debt agreement pursuant to
customary discharge, redemption or defeasance provisions;

(w) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(x) Liens on the Equity Interests of Unrestricted Subsidiaries;

(y) Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

(z) Liens on Equity Interests in joint ventures (i) securing obligations of such
joint ventures or (ii) pursuant to the relevant joint venture agreement or
arrangement or similar agreement;

 

159



--------------------------------------------------------------------------------

(aa) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(bb) Liens on the Equity Interests issued by any such joint venture or its
assets, in each case, securing Indebtedness or other obligations permitted under
Section 6.01(x);

(cc) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;

(dd) in the case of Real Property that constitutes a leasehold interest, any
Lien to which the fee simple interest (or any superior leasehold interest) is
subject;

(ee) Liens securing Indebtedness or other obligations (i) of the Borrower or a
Subsidiary in favor of the Borrower or any Loan Party and (ii) of any Subsidiary
that is not Loan Party in favor of any Subsidiary that is not a Loan Party;

(ff) Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums and
proceeds thereof;

(gg) Liens securing Swap Agreements that were not entered into for speculative
purposes;

(hh) other Liens with respect to property or assets of the Borrower or any
Subsidiary securing obligations in an aggregate principal amount outstanding at
any time not to exceed the greater of $35,000,000 and 0.75% of Adjusted Total
Assets; provided that, to the extent that such Liens secure debt for borrowed
money, such Liens on the Collateral must rank junior in right of security to the
Liens on such Collateral securing the Obligations and be subject to the
Permitted Junior Intercreditor Agreement or other intercreditor agreement
reasonably acceptable to the Administrative Agent;

(ii) any amounts held by a trustee in the funds and accounts under an indenture
securing any revenue bonds issued for the benefit of the Borrower or any
Subsidiary;

(jj) Liens securing (x) First Lien Notes, provided that if the Liens on the
Collateral securing such First Lien Notes are (or are intended to be) junior in
priority to the Liens on the Collateral securing the Obligations, such Liens
shall be subject to a Permitted Junior Intercreditor Agreement and
(y) Indebtedness permitted by Sections 6.01(dd) and (ee); provided that, (i) if
such Liens are (or are intended to be) secured by Liens on the Collateral that
are pari passu with the Liens securing the Loan Obligations, such Liens shall be
subject to a Permitted Pari Passu Intercreditor Agreement and (ii) if such Liens
are (or are intended to be) secured by Liens on the Collateral that are junior
in priority to the Liens securing the Loan Obligations, such Liens shall be
subject to a Permitted Junior Intercreditor Agreement;

 

160



--------------------------------------------------------------------------------

(kk) Liens securing obligations owing to such Persons under any treasury,
depository, overdraft or other cash management services agreements or
arrangements with the Borrower or any of its Subsidiaries;

(ll) Liens securing (i) Indebtedness permitted by Section 6.01(l)(i)(y) and
(ii) Permitted Refinancing Indebtedness in respect thereof; provided, in each
case of clauses (i) and (ii), such Liens shall be subject to a Permitted Junior
Intercreditor Agreement;

(mm) the Venue Easements and any other easements, covenants, rights of way or
similar instruments which do not materially impact a project in an adverse
manner granted in connection with arrangements contemplated under
Section 6.05(p);

(nn) with respect to any Vessel, Permitted Vessel Liens;

(oo) the filing of a reversion, subdivision or final map(s), record(s) of survey
and/or amendments to any of the foregoing over Real Property held by the Loan
Parties or any of their Subsidiaries designed (A) to merge one or more of the
separate parcels thereof together so long as (i) the entirety of each such
parcel shall be owned by Loan Parties or any of their Subsidiaries, (ii) no
portion of the Mortgaged Property is merged with any Real Property that is not
part of the Mortgaged Property, and (iii) the gross acreage and footprint of the
Mortgaged Property remains unaffected in any material respect or (B) to separate
one or more of the parcels thereof together so long as (i) the entirety of each
resulting parcel shall be owned by Loan Parties or any of their Subsidiaries,
(ii) no portion of the Mortgaged Property ceases to be subject to a Mortgage,
and (iii) the gross acreage and footprint of the Mortgaged Property remains
unaffected in any material respect;

(pp) any encumbrance or restriction in any agreement related to the development
or financing of a Project, Secured Swap Agreement, Secured Cash Management
Agreement, or under Permitted Non-Recourse Guarantees, but only to the extent
that such encumbrance or restriction relates and is limited to the property that
is subject of the agreement (and proceeds thereof) and, in the case of Permitted
Non-Recourse Guarantees, is not a security interest therein;

(qq) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
permitted by the foregoing clauses; provided, however, that (x) such new Lien
shall be limited to all or part of the same type of property that secured the
original Lien (plus improvements on and accessions to such property, proceeds
and products thereof, customary security deposits and any other assets pursuant
to after-acquired property clauses and, in the case of multiple financings of
equipment provided by any lender, other equipment financed by such lender, to
the extent such assets secured (or would have secured) the Indebtedness being
Refinanced), (y) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (A) the outstanding principal
amount (or accreted value, if applicable) of such Indebtedness or, if greater,
committed amount of the applicable Indebtedness at the time the original Lien
became a Lien permitted hereunder and (B) any unpaid accrued interest and
premium (including tender premiums) thereon and an amount necessary to pay
associated underwriting discounts, defeasance costs, fees, commissions and
expenses related to such refinancing, refunding, extension, renewal or
replacement, and (z) Indebtedness secured by Liens ranking junior to the Liens
securing the Obligations may not be refinanced pursuant to this clause (qq) with
Liens ranking pari passu or senior to the Liens securing the Obligations;

 

161



--------------------------------------------------------------------------------

(rr) Liens securing Indebtedness permitted to be incurred pursuant to Sections
6.01(z) so long as such Liens rank junior to the Liens on the Collateral
securing the Obligations pursuant to the terms of the Permitted Junior
Intercreditor Agreement or other intercreditor agreement reasonably acceptable
to the Administrative Agent;

(ss) any Lien arising (i) pursuant to or in connection with the terms of the
Lease Agreements or the Management and Lease Support Agreement, (ii) in
connection with the Transactions, or (iii) pursuant to any tax matters or tax
sharing agreement, employee matters agreement, transition services agreement or
other agreement as contemplated by the Plan of Reorganization; and

(tt) from and after the lease or sublease of any interest pursuant to Sections
6.05(i) or (p) or otherwise entered into in connection with the Transactions,
any reciprocal easement agreement entered into between the Borrower or any of
its Subsidiaries and the holder of such interest, which in each case would not
individually or in the aggregate reasonably be expected to interfere in any
material respect with, or materially impair or detract from, the use or
operation (or intended use or operations) of a project.

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens described in Sections 6.02(a) through (rr) but
may be permitted in part under any combination thereof and (B) in the event that
a Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Liens described in
Sections 6.02(a) through (qq), the Borrower shall, in its sole discretion,
classify or reclassify, or later divide, classify or reclassify, such Lien
securing such item of Indebtedness (or any portion thereof) in any manner that
complies with this covenant and will only be required to include the amount and
type of such Lien or such item of Indebtedness (or any portion thereof) secured
by such Lien in one of the above clauses and such Lien securing such item of
Indebtedness (or any portion thereof) will be treated as being incurred or
existing pursuant to only one of such clauses. In addition, with respect to any
Lien securing Indebtedness that was permitted to secure such Indebtedness at the
time of the incurrence of such Indebtedness, such Lien shall also be permitted
to secure any Increased Amount of such Indebtedness.

Section 6.03 Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, whether now owned or hereafter acquired, and
immediately thereafter rent or lease such property from such Person that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred (a “Sale and Lease-Back Transaction”), except:

(a) any Sale and Lease-Back Transaction is deemed to have occurred solely as a
result of a failed sale under GAAP;

 

162



--------------------------------------------------------------------------------

(b) Sale and Lease-Back Transactions by any Subsidiary that is not a Loan Party,
provided that the Fair Market Value of the assets and property subject to such
Sale and Lease-Back Transactions shall not exceed $50,000,000 in the aggregate
since the Closing Date; and

(c) Sale and Leaseback Transactions of any Excluded Property.

Section 6.04 Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with another
Person) any Equity Interests, evidences of Indebtedness or other securities of,
make or permit to exist any loans or advances to or Guarantees of Indebtedness
of or a Permitted Non-Recourse Guarantee of or in respect of, or make or permit
to exist any investment in (each, an “Investment”), any other Person, except:

(a) the Transactions;

(b) (i) Investments between and among the Loan Parties and (ii) Investments by
any Loan Party in any Subsidiary that is not a Loan Party; provided, that
Investments made after the Closing Date by any Loan Party in Subsidiaries that
are not Loan Parties shall not exceed in the aggregate at any time, together
with all Investments in Subsidiaries that are not Loan Parties outstanding
pursuant to Sections 6.04(k), the greater of $100,000,000 and 2.33% of Adjusted
Total Assets;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05 (other
than Section 6.05(e));

(e) loans and advances to officers, directors, employees or consultants of the
Borrower or any Subsidiary (i) in the ordinary course of business not to exceed
$6,000,000 in the aggregate at any time outstanding (calculated without regard
to write downs or write offs thereof), (ii) in respect of payroll payments and
expenses in the ordinary course of business, and (iii) in connection with such
Person’s purchase of Equity Interests of the Borrower (or its direct or indirect
parent) solely to the extent that the amount of such loans and advances shall be
contributed to the Borrower in cash as common equity;

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Swap Agreements that are not entered into for speculative purposes;

(h) Investments existing on, or contractually committed as of, the Closing Date
or as set forth on Schedule 6.04 and any extensions, renewals or reinvestments
thereof, so long as the aggregate amount of all Investments pursuant to this
clause (h) is not increased at any time above the amount of such Investment
existing or committed on the Closing Date (other than pursuant to an increase as
required by the terms of any such Investment as in existence on the Closing Date
or otherwise permitted);

 

163



--------------------------------------------------------------------------------

(i) Investments resulting from any Permitted Liens;

(j) other Investments by the Borrower or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed the portion, if any, of the
Cumulative Credit on the date of such election that the Borrower elects to apply
to this Section 6.04(j); provided that if any Investment pursuant to this clause
(j) is made in any Person that is not a Subsidiary of the Borrower at the date
of the making of such Investment and such Person becomes a Subsidiary of the
Borrower after such date, such Investment shall, upon the election of the
Borrower, thereafter be deemed to have been made pursuant to clause (b) above
(to the extent permitted to be made thereunder) and shall cease to have been
made pursuant to this clause (j) for so long as such Person continues to be a
Subsidiary of the Borrower;

(k) Investments constituting Permitted Business Acquisitions;

(l) [reserved];

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower as a result of a foreclosure by the
Borrower or any of the Subsidiaries with respect to any secured Investments or
other transfer of title with respect to any secured Investment in default;

(n) Investments of a Subsidiary acquired after the Closing Date or of an entity
merged into the Borrower or merged into or consolidated with a Subsidiary after
the Closing Date, in each case, (i) to the extent such acquisition, merger or
consolidation was or is permitted under this Section 6.04 and Section 6.05
(other than Section 6.05(e)), and (ii) to the extent that such Investments were
not made in contemplation of or in connection with such acquisition, merger,
consolidation or amalgamation and were in existence on the date of such
acquisition, merger, consolidation or amalgamation;

(o) [reserved];

(p) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capitalized Lease Obligations) or of other obligations that do not constitute
Indebtedness (other than Permitted Non-Recourse Guarantees), in each case
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

(q) Investments to the extent that payment for such Investments is made with
Qualified Equity Interests or proceeds of Qualified Equity Interests of the
Borrower (or any Parent Entity);

 

164



--------------------------------------------------------------------------------

(r) additional Investments in an amount not to exceed the greater of
$100,000,000 and 2.33% of Adjusted Total Assets (plus any returns of capital
(including dividends, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) actually received by the
respective investor in respect of investments theretofore made by it pursuant to
this clause (r));

(s) [reserved];

(t) Investments consisting of Restricted Payments permitted by Section 6.06;

(u) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(v) [reserved];

(w) Guarantees (other than Permitted Non-Recourse Guarantees) permitted under
Section 6.01 (except to the extent such Guarantee is expressly subject to
Section 6.04);

(x) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or any
Subsidiary;

(y) Investments by the Borrower and its Subsidiaries, including loans and
advances to any direct or indirect parent of the Borrower, if the Borrower or
any other Subsidiary would otherwise be permitted to make a Restricted Payment
in such amount (provided that the amount of any such Investment shall also be
deemed to be a Restricted Payment under the appropriate paragraph of
Section 6.06 for all purposes of this Agreement);

(z) (i) Investments in tenants and property managers (A) in an aggregate amount
not to exceed the greater of (x) $45,000,000 and (y) 1.00% of Adjusted Total
Assets as of the end of the fiscal quarter immediately prior to the date of such
Investment or (B) constituting advances to fund the alteration, improvement,
exchange, replacement, modification or expansion of leased improvements or
fixtures required to be made pursuant to the Lease Agreements or comparable or
similar lease and (ii) Investments in joint ventures established to develop or
operate properties or facilities within a Project not to exceed at any one time
in the aggregate outstanding under this clause (z) the greater of
(x) $45,000,000 and (y) 1.00% of Adjusted Total Assets as of the end of the
fiscal quarter immediately prior to the date of such Investment;

(aa) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing or other arrangements with other Persons;

(bb) Investments consisting of or to finance purchases and acquisitions of
inventory, supplies, materials, services or equipment or purchases of contract
rights or purchases, sales, licenses or sublicenses (including in respect of
gaming licenses) or leases of intellectual property;

(cc) Permitted Mortgage Investments;

 

165



--------------------------------------------------------------------------------

(dd) Investments consisting of the ownership interest in, or the transfer of
(whether by a contribution or otherwise) some or all of the Undeveloped Land to
a Development Unrestricted Subsidiary or joint venture formed for the purpose of
developing such Undeveloped Land;

(ee) any Investment (i) made pursuant to or in connection with the Lease
Agreements or the Management and Lease Support Agreement, (ii) in connection
with the Transactions or (iii) made pursuant to any tax matters or tax sharing
agreement, employee matters agreement, transition services agreement or other
agreement as contemplated by the Plan of Reorganization;

(ff) Investments in joint ventures and Unrestricted Subsidiaries (and in the
case of Permitted Non-Recourse Guarantees, operators) not in excess of (x) the
greater of $75,000,000 and 1.50% of Adjusted Total Assets plus (y) an aggregate
amount equal to any returns (including dividends, interest, distributions,
returns of principal, profits on sale, repayments, income and similar amounts)
actually received by the respective investor in respect of investments
theretofore made by it pursuant to this clause (ff); provided that if any
Investment pursuant to this clause (ff) is made in any Person that is not a
Subsidiary of the Borrower at the date of the making of such Investment and such
Person becomes a Subsidiary of the Borrower after such date, such Investment
shall, upon the election of the Borrower, thereafter be deemed to have been made
pursuant to paragraph (b) above and shall cease to have been made pursuant to
this clause (ff) for so long as such Person continues to be a Subsidiary of the
Borrower;

(gg) Investments that are made with Excluded Contributions; and

(hh) any Investment (i) deemed to exist as a result of a Subsidiary that is not
a Loan Party distributing a note or other intercompany debt to a parent of such
Subsidiary that is a Loan Party (to the extent there is no cash consideration or
services rendered for such note), (ii) consisting of intercompany current
liabilities in connection with the cash management, tax and accounting
operations of the Borrower and the Subsidiaries, and (iii) consisting of
intercompany loans, advances or Indebtedness having a term not exceeding 364
days (inclusive of any roll-overs or extensions of terms) and made in the
ordinary course of business.

provided, however, that the Borrower shall not, and shall not permit any of its
Subsidiaries to, make Investments in Unrestricted Subsidiaries, other than
(A) pursuant to Section 6.04(a), (q), (dd), (ff) and (gg) and (B) Permitted
Non-Recourse Guarantees that are permitted by Sections 6.04(a) through (hh) (to
the extent not prohibited by such clause).

Any Investment in any Person other than a Loan Party that is otherwise permitted
by this Section 6.04 may be made through intermediate Investments in
Subsidiaries that are not Loan Parties (provided such Investment is promptly
made by such intermediate Subsidiary in or to the relevant Loan Party) and such
intermediate Investments shall be disregarded for purposes of determining the
outstanding amount of Investments pursuant to any clause set forth above. The
amount of any Investment made other than in the form of cash or Permitted
Investments shall be the Fair Market Value thereof (as determined by an Officer
of the Borrower in good faith) valued at the time of the making thereof, and
without giving effect to any subsequent write-downs or write-offs thereof.

 

166



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 6.04, (A) Investments
need not be permitted solely by reference to one category of permitted
Investments described in Sections 6.04(a) through (hh) but may be permitted in
part under any combination thereof, (B) in the event that an Investment (or any
portion thereof) meets the criteria of one or more of the categories of
permitted Investments described in Sections 6.04(a) through (hh), the Borrower
shall, in its sole discretion, classify or reclassify, or later divide, classify
or reclassify, such Investment (or any portion thereof) in any manner that
complies with this Section 6.04 and will only be required to include the amount
and type of such Investment (or any portion thereof) in one of the above clauses
and such Investment (or any portion thereof) shall be treated as having been
incurred or existing pursuant to only one of such clauses and (C) the amount of
any Investment outstanding at any time shall be the original cost of such
Investment reduced by any dividends, distributions, interest, fees, premium,
return of capital, repayment of principal, income, profits (from a disposition
or otherwise) and other amounts received or realized in respect of such
Investment (provided that, with respect to amounts received other than in the
form of cash or Permitted Investments, such amount shall be equal to the Fair
Market Value of such consideration).

Section 6.05 Mergers, Consolidations and Sales of Assets. Merge into, or
consolidate or amalgamate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of related transactions) all or any part
of its assets (whether now owned or hereafter acquired), or issue, sell,
transfer or otherwise dispose of any Equity Interests of any Subsidiary, except
that this Section shall not prohibit:

(a) a disposition of Permitted Investments or dispositions of obsolete, damaged,
uneconomic, surplus or worn out property, equipment or other assets or property,
equipment or other assets that are no longer economically practical or
commercially desirable to maintain;

(b) if, at the time thereof and immediately after giving effect thereto, no
Event of Default shall have occurred and be continuing or would result
therefrom, (i) the merger, consolidation or amalgamation of any Subsidiary into
or with the Borrower in a transaction in which the Borrower is the survivor,
(ii) the merger, consolidation or amalgamation of any Subsidiary into or with
any Loan Party in a transaction in which the surviving or resulting entity is a
Loan Party, (iii) the merger, consolidation or amalgamation of any Subsidiary
that is not a Loan Party into or with any other Subsidiary that is not a Loan
Party, (iv) the liquidation or dissolution or change in form of entity of any
Subsidiary if the Borrower determines in good faith that such liquidation,
dissolution or change in form is in the best interests of the Borrower or the
Subsidiaries and is not materially disadvantageous to the Lenders, or (v) any
Subsidiary may merge, consolidate or amalgamate into or with any other Person in
order to effect an Investment permitted pursuant to Section 6.04 so long as the
continuing or surviving Person shall be a Subsidiary, which shall be a Loan
Party if the merging, consolidating or amalgamating Subsidiary was a Loan Party
and which together with each of its Subsidiaries shall have complied with the
requirements of Section 5.10;

(c) [reserved];

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

 

167



--------------------------------------------------------------------------------

(e) Investments permitted by Section 6.04 (including any merger, consolidation
or amalgamation in order to effect an Investment), Permitted Liens, and
Restricted Payments permitted by Section 6.06;

(f) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(g) sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 6.05; provided, that (i) no Event of Default
exists or would result therefrom, (ii) the Net Proceeds thereof are applied in
accordance with Section 2.11(b), (iii) such sale, transfer or other disposition
of assets shall be for Fair Market Value or, to the extent not for Fair Market
Value, the difference between Fair Market Value and the sale price shall
constitute an Investment subject to Section 6.04, and shall be permitted only to
the extent that such Investment is permitted pursuant to Section 6.04(b)(ii),
6.04(j), 6.04(r), or 6.04(ff) and (iv) no such sale, transfer or other
disposition of assets in excess of $20,000,000 shall be permitted unless such
disposition is for at least 75% cash consideration; provided, that for purposes
of this subclause (g)(iv), each of the following shall be deemed to be cash:
(A) the amount of any liabilities (as shown on the Borrower’s or any
Subsidiary’s most recent balance sheet or in the notes thereto) of the Borrower
or any Subsidiary of the Borrower (other than liabilities that are by their
terms subordinated to the Obligations) that are assumed by the transferee of any
such assets (and as to which the Borrower or such Subsidiary has been released
from liability therefor) or are otherwise cancelled in connection with such
transaction; (B) any notes or other obligations or other securities or assets
received by the Borrower or such Subsidiary of the Borrower from such transferee
that are converted by the Borrower or such Subsidiary of the Borrower into cash
within 180 days of the receipt thereof (to the extent of the cash received);
(C) any Designated Non-Cash Consideration received by the Borrower or any of its
Subsidiaries in such Asset Sale having an aggregate Fair Market Value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this subclause (g)(v)(C) that is at that time outstanding, not to exceed the
greater of 2.33% of Adjusted Total Assets and $100,000,000 (with the Fair Market
Value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value); and
(D) with respect to any lease of assets by the Borrower or a Subsidiary that
constitutes a disposition, receipt of lease payments over time on market terms
(as determined in good faith by the Borrower) where the payment consideration is
at least 75% cash consideration;

(h) sales, transfers, leases or other dispositions contemplated by, pursuant to,
or in connection with the Lease Agreements, the Management and Lease Support
Agreement, or any tax matters or tax sharing agreement, employee matters
agreement, transition services agreement or other agreement as contemplated by
the Plan of Reorganization;

(i) leases, licenses, or subleases or sublicenses of any real or personal
property in the ordinary course of business or leases, licenses, subleases or
sublicenses of any Real Estate Assets;

(j) sales, leases or other dispositions of inventory in the ordinary course of
business or sales, licenses, sublicenses or other dispositions of Intellectual
Property Rights of the Borrower or any of its Subsidiaries, or the lapse,
expiration, or abandonment of Intellectual Property Rights of the Borrower or
any of its Subsidiaries determined by the management of the Borrower or any of
its Subsidiaries to be no longer useful or necessary in the operation of the
business of the Borrower or any of the Subsidiaries;

 

168



--------------------------------------------------------------------------------

(k) acquisitions and purchases made with the proceeds of any Asset Sale pursuant
to the first proviso of paragraph (a) of the definition of “Net Proceeds”;

(l) the sale or exchange of specific items of property, so long as the purpose
of each such sale or exchange is to acquire (and results within 365 days of such
sale or exchange in the acquisition of) replacement items of property that are
the functional equivalent of the item of property so sold or exchanged;

(m) (i) any exchange of assets (including a combination of assets and cash
equivalents), made in the ordinary course of business, for other assets of
comparable or greater market value or usefulness to the business of the Borrower
and its Subsidiaries as a whole, as determined in good faith by a Responsible
Officer of the Borrower and, to the extent allowable under Section 1031 of the
Code, or any comparable or successor provision, any exchange of like property
for use in a similar business;

(n) any disposition, merger, consolidation or amalgamation in connection with
the Transactions;

(o) in each case in the ordinary course of business, any swap of assets, or
lease, assignment or sublease of any real or personal property, in exchange for
services (including in connection with any outsourcing arrangements) or
comparable or greater value or usefulness to the business of the Borrower and
its Subsidiaries as a whole, as determined in good faith by the Borrower;

(p) (i) the lease, sublease or license of any portion of any project to persons
who, either directly or through Affiliates of such persons, intend to operate or
manage nightclubs, bars, restaurants, recreation areas, spas, pools, exercise or
gym facilities, or entertainment or retail venues or similar or related
establishments or facilities within such project and (ii) the grant of
declarations of covenants, conditions and restrictions and/or easements with
respect to common area spaces and similar instruments benefiting such tenants of
such leases, subleases and licenses generally and/or entered into connection
with a project (collectively, the “Venue Easements,” and together with any such
leases, subleases or licenses, collectively the “Venue Documents”); provided
that (A) no Event of Default shall exist and be continuing at the time any such
Venue Document is entered into or would occur as a result of entering into such
Venue Document, (B) the Loan Parties shall be required to maintain control
(which may be through required contractual standards) over the primary
aesthetics and standards of service and quality of the business being operated
or conducted in connection with any such leased, subleased or licensed space,
and (C) no Venue Document or operations conducted pursuant thereto would
reasonably be expected to materially interfere with, or materially impair or
detract from, the operations of the Borrower and its Subsidiaries; provided
further that with respect to a Material Sublease (as defined in the Non-CPLV
Master Lease) which Landlord (as defined in the Non-CPLV Master Lease) is
required to enter into a subordination, non-disturbance and attornment agreement
pursuant to Section 22.3 of the Non-CPLV Master Lease, upon the reasonable
request by the Borrower, the Collateral Agent on behalf of the Secured Parties
shall provide the subtenant under such Material Sublease with a subordination,
non-disturbance and attornment agreement substantially in the form of Exhibit L
hereto or in such other form as is reasonably satisfactory to the Collateral
Agent and the applicable Loan Party;

 

169



--------------------------------------------------------------------------------

(q) the dedication of space or other dispositions of property in connection with
and in furtherance of constructing structures or improvements reasonably related
to the development, construction and operation of any project; provided that in
each case such dedication or other dispositions are in furtherance of, and do
not materially impair or interfere with the operations of the Borrower and its
Subsidiaries;

(r) dedications of, or the granting of easements, rights of way, rights of
access and/or similar rights, to any Governmental Authority, utility providers,
cable or other communication providers and/or other parties providing services
or benefits to any project, any Real Property held by the Borrower or any
Subsidiaries, the Loan Parties or the public at large that would not reasonably
be expected to interfere in any material respect with the operations of the
Borrower and the Subsidiaries;

(s) any disposition of Equity Interests of a Subsidiary pursuant to an agreement
or other obligation with or to a Person (other than the Borrower and the
Subsidiaries) from whom such Subsidiary was acquired or from whom such
Subsidiary acquired its business and assets (having been newly formed in
connection with such acquisition), made as part of such acquisition and in each
case comprising all or a portion of the consideration in respect of such sale or
acquisition;

(t) any dispositions for at least Fair Market Value of non-core assets acquired
in connection with any Permitted Business Acquisition or Investment permitted
hereunder;

(u) [reserved];

(v) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(w) dispositions for at least Fair Market Value of any property the disposition
of which is necessary for any Parent Entity to qualify, or maintain its
qualification, as a REIT, in each case, in Borrower’s good faith determination;

(x) dispositions in connection with foreclosures and other exercises of remedies
in respect of Liens not prohibited by this Agreement;

(y) dispositions of receivables in connection with the compromise, settlement or
collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and exclusive of factoring or similar arrangements;

(z) any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract, tort, or other claims of any kind;

(aa) any disposition of assets of the Borrower or any Subsidiary or issuance or
sale of Equity Interests of any Subsidiary, in each case whether in a single
transaction or a series of related transactions, which assets or Equity
Interests so disposed of or issued have an aggregate Fair Market Value (as
determined in good faith by the Borrower) of less than $15,000,000; and

 

170



--------------------------------------------------------------------------------

(bb) any disposition of property or assets, or the issuance of securities, by a
Subsidiary or the Borrower to another Subsidiary or the Borrower, provided that
any disposition made by a Loan Party to a non-Loan Party shall be permitted only
to the extent permitted as an Investment pursuant to Section 6.04.

To the extent any Collateral is sold or disposed of in a transaction expressly
permitted by this Section 6.05 to any Person other than the Borrower or any
Subsidiary Loan Party, such Collateral shall be sold or disposed of free and
clear of the Liens created by the Loan Documents (provided that, for the
avoidance of doubt, with respect to any disposal consisting of an operating
lease or license, the underlying property retained by the Borrower or such
Subsidiary Loan Party will not be so released), and the Administrative Agent
shall take, and is hereby authorized by each Lender to take, any actions
reasonably requested by the Borrower in order to evidence the foregoing.

Section 6.06 Restricted Payments. Declare or pay any dividend or make any other
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, with respect to any of its Equity Interests
(other than dividends and distributions on Equity Interests payable solely by
the issuance of additional Equity Interests (other than Disqualified Stock) of
the Person paying such dividends or distributions) or directly or indirectly
redeem, purchase, retire or otherwise acquire for value (or permit any
Subsidiary to purchase or acquire) any Equity Interests of the Borrower or any
Parent Entity or set aside any amount for any such purpose (other than through
the issuance of additional Equity Interests (other than Disqualified Stock) of
the Borrower or any Parent Entity), in each case excluding payments pursuant to
the Transactions and payments required by the Plan of Reorganization (the
foregoing, “Restricted Payments”); provided, however, that:

(a) any Subsidiary of the Borrower may make Restricted Payments to the Borrower
or to any Wholly-Owned Subsidiary of the Borrower (or, in the case of
non-Wholly-Owned Subsidiaries, to the Borrower or any Subsidiary of the Borrower
that is a direct or indirect parent of such Subsidiary and to each other owner
of Equity Interests of such Subsidiary on a pro rata basis (or more favorable
basis from the perspective of the Borrower or such Subsidiary) based on their
relative ownership interests);

(b) Restricted Payments may be made in respect of (i) overhead, corporate
operating, legal, accounting and other professional fees and expenses of any
Parent Entity, (ii) fees and expenses related to any public offering or private
placement of debt or equity securities of any Parent Entity whether or not
consummated, (iii) franchise and similar taxes and other fees and expenses,
required to maintain any Parent Entity’s existence, (iv) payments permitted by
Section 6.07(b) (other than clauses (vii), (xxii) and (xxiii) thereof),
(v) customary salary, bonus and other benefits payable to, and indemnities
provided on behalf of, officers, directors and employees of any Parent Entity,
in each case in order to permit any Parent Entity to make such payments, and
(vi) interest and/or principal on Indebtedness of any Parent Entity, the
proceeds of which have been contributed to the Borrower or any Subsidiary
thereof and that has been guaranteed by, or is otherwise considered Indebtedness
of, the Borrower or any Subsidiary thereof in accordance with Section 6.01;
provided, that in the case of clauses (i), (ii) and (iii), the amount of such
Restricted Payments shall not exceed the portion of any amounts referred to in
such clauses (i), (ii) and (iii) that are allocable to the Borrower or its
Subsidiaries;

 

171



--------------------------------------------------------------------------------

(c) Restricted Payments may be made to any Parent Entity the proceeds of which
are used to purchase or redeem the Equity Interests of the Borrower or any
Parent Entity (including related stock appreciation rights or similar
securities) held by then present or former directors, consultants, officers or
employees of any Parent Entity, the Borrower or any of the Subsidiaries or by
any Plan or any shareholders’ agreement then in effect upon such Person’s death,
disability, retirement or termination of employment or under the terms of any
such Plan or any other agreement under which such shares of stock or related
rights were issued; provided, that the aggregate amount of such purchases or
redemptions under this paragraph (c) shall not exceed in any fiscal year
(1) $9,000,000 which shall increase to $18,000,000 per fiscal year after a
Qualified IPO, plus (2) (x) the amount of net proceeds contributed to the
Borrower that were received by any Parent Entity during such calendar year from
sales of Equity Interests (other than Disqualified Stock) of any Parent Entity
(to the extent contributed to the Borrower) to directors, consultants, officers
or employees of any Parent Entity, the Borrower or any Subsidiary in connection
with permitted employee compensation and incentive arrangements and (y) the
amount of net cash proceeds of any key-man life insurance policies received
during such calendar year, which, if not used in any year, may be carried
forward to any subsequent calendar year, subject, with respect to unused amounts
from clause (1) of this proviso that are carried forward, to an overall limit in
any fiscal year of $15,000,000 which shall increase to $30,000,000 per fiscal
year after a Qualified IPO;

(d) noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;

(e) Restricted Payments may be made in an aggregate amount equal to the portion,
if any, of the Cumulative Credit on such date that the Borrower elects to apply
to this Section 6.06(e), such election to be specified in a written notice of a
Responsible Officer of the Borrower calculating in reasonable detail the amount
of Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied;

(f) Restricted Payments may be made to allow any Parent Entity to make payments
in cash, in lieu of the issuance of fractional shares, upon the exercise of
warrants or upon the conversion or exchange of Equity Interests of any such
Person;

(g) any Restricted Payment made under or in connection with the Lease
Agreements, an Operating Management Agreement or the Management and Lease
Support Agreement, or any tax matters or tax sharing agreement, employee matters
agreement, transition services agreement or other agreement as contemplated by
the Plan of Reorganization;

(h) the Borrower and any of its Subsidiaries may make Restricted Payments to any
Parent Entity and other holders of Equity Interests in the Borrower in
accordance with the Limited Liability Company Agreement with respect to any
fiscal year to the extent necessary for such Parent Entity to distribute cash
dividends to its shareholders in an aggregate amount not to exceed one hundred
percent (100.0%) of its “real estate investment trust taxable income” within the
meaning of Section 857(b)(2) of the Code for each taxable year;

 

172



--------------------------------------------------------------------------------

(i) Restricted Payments may be made to any Parent Entity to finance any
Investment that would otherwise be permitted to be made by a Borrower or a
Subsidiary pursuant to Section 6.04; provided that (A) such Restricted Payment
shall be made substantially concurrently with the closing of such Investment and
(B) such Parent Entity shall, immediately following the closing thereof, cause
(1) all property acquired (whether assets or Equity Interests) to be contributed
to the Borrower or a Subsidiary or (2) the merger, consolidation or amalgamation
(to the extent permitted in Section 6.05) of the Person formed or acquired into
the Borrower or such Subsidiary in order to consummate such Permitted Business
Acquisition or Investment, in each case, in accordance with the requirements of
Section 5.10;

(j) any Purging Distribution may be made;

(k) [reserved];

(l) there shall be permitted the exchange of Series A Preferred Units or Series
A Preferred Shares for Series A Preferred Redeeming Subordinated Debt, after the
occurrence of a default thereunder by the issuer of Series A Preferred Units or
Series A Preferred Shares at the election of the holders thereof in accordance
with the respective terms of such Series A Preferred Units or Series A Preferred
Shares;

(m) [reserved];

(n) Restricted Payments to any Parent Entity that files a consolidated tax
return that includes the Borrower and its Subsidiaries (including, without
limitation, by virtue of such Parent Entity being the common parent of a
consolidated or combined tax group of which the Borrower and/or its Subsidiaries
are members) in an amount not to exceed the amount that the Borrower and its
Subsidiaries would have been required to pay in respect of federal, state or
local taxes (as the case may be) if the Borrower and its Subsidiaries paid such
taxes as a stand-alone taxpayer (or stand-alone group);

(o) additional Restricted Payments in an aggregate amount not to exceed the
greater of $30,000,000 and 0.60% of Adjusted Total Assets;

(p) the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration thereof, if
at the date of declaration or the consummation of any irrevocable redemption, as
applicable, such payment would have complied with the provisions of this
Agreement;

(q) (I) the redemption, repurchase, retirement or other acquisition of any
Equity Interests (“Retired Capital Stock”) or subordinated Indebtedness of the
Borrower, any Parent Entity of the Borrower or any Loan Party in exchange for,
or out of the proceeds of, the substantially concurrent sale of, Equity
Interests of the Borrower or any Parent Entity of the Borrower or contributions
to the equity capital of the Borrower (other than any Disqualified Stock or any
Equity Interests sold to a Subsidiary or to the Borrower) (provided that the
amount of such cash proceeds utilized for any such redemption, repurchase,
retirement or other

 

173



--------------------------------------------------------------------------------

acquisition will not increase the Cumulative Credit, and such proceeds may not
be utilized for any such redemption, repurchase, retirement or other acquisition
to the extent that they do increase the Cumulative Credit) (collectively,
including any such contributions, “Refunding Capital Stock”), (II) the
declaration and payment of dividends on the Retired Capital Stock out of the
proceeds of the substantially concurrent sale (other than to a Subsidiary or to
the Borrower) of Refunding Capital Stock, and (III) the declaration and payment
of dividends on the Refunding Capital Stock (other than Refunding Capital Stock
the proceeds of which were used to redeem, repurchase, retire or otherwise
acquire any Equity Interests of any Parent Entity of the Borrower) in an
aggregate amount no greater than the aggregate amount of dividends that were
declarable and payable on such Retired Capital Stock immediately prior to such
retirement;

(r) Restricted Payments in respect of Disqualified Stock issued after the
Closing Date in accordance with Section 6.01;

(s) Restricted Payments that are made with Excluded Contributions; or

(t) the contribution or other distribution of the common equity of Parent to any
CPLV Entity in connection with the conversion or exchange of Indebtedness of any
of the CPLV Entities for or into the common equity of Parent.

Section 6.07 Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction (or series
of related transactions) with, any of its Affiliates in a transaction involving
aggregate consideration in excess of $30,000,000, in each case, unless such
transaction is upon terms no less favorable in any material respect to the
Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a Person that is not an Affiliate, and
if such transaction involves aggregate consideration in excess of $60,000,000,
the Borrower delivers to the Administrative Agent a resolution adopted in good
faith by the majority of the disinterested directors of the Board of Directors,
approving such transaction and the Borrower delivers to the Administrative Agent
a certificate from a Responsible Officer of the Borrower certifying that such
transaction complies with this Section 6.07(a). For purposes of this
Section 6.07, any transaction with any Affiliate shall be deemed to have
satisfied the standard set forth in the immediately preceding sentence if such
transaction (or series of related transactions) is approved by a majority of the
Disinterested Directors of the Borrower.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement:

(i) the entry into and any issuance of securities, or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, equity purchase agreements, stock options and stock
ownership plans approved by the Board of Directors of the Borrower;

(ii) loans (or cancellation of loans) or advances or payments to employees,
directors, officers or consultants of the Borrower or any of the Subsidiaries in
accordance with Section 6.04;

 

174



--------------------------------------------------------------------------------

(iii) transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which the Borrower or Subsidiary is the
surviving entity);

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of any Parent Entity, the
Borrower and the Subsidiaries in the ordinary course of business (limited, in
the case of any Parent Entity, to the portion of such fees and expenses that are
allocable to the Borrower and the Subsidiaries);

(v) the Transactions, any transactions pursuant to the Transaction Documents and
transactions, agreements and arrangements in existence on the Closing Date or
any transaction contemplated thereby and, to the extent involving aggregate
consideration in excess of $10,000,000, set forth on Schedule 6.07 or any
modification, amendment, supplement or replacement thereto or renewal or
replacement thereof or similar arrangement to the extent such modification,
amendment, supplement, replacement, renewal or arrangement is not materially
adverse to the Lenders when taken as a whole (as determined by the Borrower in
good faith) and other transactions, agreements and arrangements described on
Schedule 6.07, and any modification, amendment, supplement or replacement
thereto or renewal or replacement thereof or similar transactions, agreements or
arrangements entered into by the Borrower or any of the Subsidiaries to the
extent such modification, amendment, supplement, replacement, renewal or
arrangement is not adverse to the Company when taken as a whole in any material
respect (as determined in good faith by the Borrower) and, in each case, any
modification, amendment, supplement, replacement or renewal made pursuant to the
terms of such agreements as in effect on the Closing Date or as subsequently
amended or entered into in accordance with this Agreement (such as any
modifications to rent or the term thereof in connection with a renewal thereof
and modifications to rent resulting from the sale or disposition of properties
or acquisition of properties subject to any such agreement)) or any transaction
contemplated thereby as determined in good faith by an Officer of the Borrower;

(vi) (A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto;

(vii) Restricted Payments permitted under Section 6.06, including payments to
any Parent Entity;

(viii) transactions (A) between or among the Borrower and other Loan Parties or
(B) between or among Subsidiaries that are not Loan Parties;

(ix) [reserved];

 

175



--------------------------------------------------------------------------------

(x) transactions in which the Borrower or any Subsidiary, as the case may be,
delivers to the Administrative Agent a letter from an Independent Financial
Advisor stating that such transaction is fair to the Borrower or such Subsidiary
from a financial point of view or meets the requirements of clause (ii) of
Section 6.07(a);

(xi) (i) the Transactions and any transactions made in connection therewith and
(ii) any transactions made pursuant to or in connection with any Management and
Lease Support Agreement or Lease Agreement, or any tax matters or tax sharing
agreement, employee matters agreement, transition services agreement or other
agreement as contemplated by the Plan of Reorganization;

(xii) the issuance, sale or transfer of Equity Interests of the Borrower,
including in connection with capital contributions by a Parent Entity to the
Borrower;

(xiii) the issuance of Equity Interests to the management of any Parent Entity,
the Borrower or any Subsidiary in connection with the Transaction;

(xiv) (i) transactions with customers, clients, suppliers, or purchasers or
sellers of goods or services or transactions otherwise relating to the purchase
or sale of goods and services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement that are fair to
the Borrower or the Subsidiaries or (ii) transactions with joint ventures or
Unrestricted Subsidiaries entered into in the ordinary course of business and
consistent with past practice or industry norm;

(xv) transactions between the Borrower or any of the Subsidiaries and any
Person, a director of which is also a director of the Borrower or any direct or
indirect parent company of the Borrower, provided, however, that (A) such
director abstains from voting as a director of the Borrower or such direct or
indirect parent company, as the case may be, on any matter involving such other
Person and (B) such Person is not an Affiliate of the Borrower for any reason
other than such director’s acting in such capacity;

(xvi) transactions permitted by, and complying with, the provisions of Sections
6.04, 6.05 or 6.06;

(xvii) transactions undertaken in good faith (in the reasonable opinion of the
Borrower) for the purpose of improving the consolidated tax efficiency of the
Borrower and the Subsidiaries (provided that such transactions, taken as a
whole, are not materially adverse to the Borrower and the Subsidiaries);

(xviii) [reserved];

(xix) pledges of Equity Interests of Unrestricted Subsidiaries; or

(xx) the formation and maintenance of any consolidated group or subgroup for
tax, accounting or cash pooling or management purposes in the ordinary course of
business.

 

176



--------------------------------------------------------------------------------

Notwithstanding the foregoing, transactions with CEC, CES, CEOC or any of their
respective Affiliates shall be made in compliance with either Section 6.07(a) or
one or more of the provisions of Section 6.07(b) above (regardless of whether
CEC, CES or CEOC meets the definition of “Affiliate” under this Agreement).

Section 6.08 Business of the Borrower.

The Borrower and its Subsidiaries, taken as a whole, will not fundamentally and
materially and substantively alter the character of their business, taken as a
whole, from the business conducted by the Borrower and its Subsidiaries, taken
as a whole, on the Closing Date and other business activities which are
extensions thereof or otherwise similar, incidental, complementary, synergistic,
reasonably related, or ancillary to any of the foregoing (and non-core
incidental businesses acquired in connection with any permitted Investment) or
constitute any Similar Business, in each case as determined by the Borrower in
good faith.

Section 6.09 Limitation on Modifications of Certain Indebtedness; Modifications
of Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.

(a) Amend or modify in any manner materially adverse to the Lenders taken as a
whole (as determined in good faith by the Borrower), or grant any waiver or
release under or terminate in any manner (if such granting or termination shall
be materially adverse to the Lenders when taken as a whole (as determined in
good faith by the Borrower)), (x) the articles or certificate of incorporation,
by-laws, limited liability company operating agreement, partnership agreement or
other organizational documents of the Borrower or any other Loan Party or
(y) the Lease Agreements, the Management and Lease Support Agreement, the Right
of First Refusal Agreement or the PropCo Call Right Agreement, except in each
case such amendments, modifications, waivers or releases permitted pursuant to
Section 6.07. Borrower shall observe and perform the obligations imposed upon
Borrower under the Lease Agreements, the Right of First Refusal Agreement and
the PropCo Call Right Agreement in a commercially reasonable manner, and
Borrower shall enforce the terms, covenants and conditions contained in the
Lease Agreements, the Right of First Refusal Agreement and the PropCo Call Right
Agreement on the part of the counterparties thereunder to be observed or
performed in a commercially reasonable manner except in each case to the extent
failure to perform or enforce would not reasonably be expected to result in a
Material Adverse Effect.

(b) (i) Make, directly or indirectly, any voluntary payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on the loans under any Indebtedness of the Borrower or
any Subsidiary that is expressly subordinated in right of payment to the payment
of the Obligations (other than intercompany Indebtedness) or that is secured by
Liens on the Collateral ranking junior in right of security to the Liens on the
Collateral securing the Obligations (in each case, “Junior Financing”), or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination in respect of
any Junior Financing except for (A) Refinancings with Indebtedness permitted by
Section 6.01, (B) payments of regularly scheduled interest and fees due
thereunder, other non-accelerated and non-principal payments thereunder, any
mandatory prepayments of principal, interest and fees thereunder, scheduled
payments thereon necessary to avoid the Junior

 

177



--------------------------------------------------------------------------------

Financing to constitute “applicable high yield discount obligations” within the
meaning of Section 163(i)(1) of the Code, and payment of principal on the
scheduled maturity date of any Junior Financing (or within one year thereof),
(C) payments or distributions in respect of all or any portion of the Junior
Financing with the proceeds contributed to the Borrower by any Parent Entity
from the issuance, sale or exchange by any Parent Entity of Qualified Equity
Interests made within eighteen months prior thereto, (D) the conversion of any
Junior Financing to Equity Interests of the Borrower or any Parent Entity, or
(E) so long as no Event of Default has occurred and is continuing or would
result therefrom, payments or distributions in respect of Junior Financings
prior to their scheduled maturity made, in an aggregate amount, not to exceed
the portion, if any, of the Cumulative Credit on the date of such election that
the Borrower elects to apply to this Section 6.09(b)(i)(E), such election to be
specified in a written notice of a Responsible Officer of the Borrower
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be applied; or

(ii) Amend or modify, or permit the amendment or modification of, any provision
of any such Junior Financing that constitutes Material Indebtedness or any
agreement, document or instrument evidencing or relating thereto, other than
amendments or modifications that (A) are not materially adverse to Lenders when
taken as a whole (as determined in good faith by the Borrower), (B) that do not
affect the subordination or payment provisions thereof (if any) in a manner
materially adverse to the Lenders when taken as a whole (as determined in good
faith by the Borrower), (C) are otherwise in accordance with the terms of the
applicable intercreditor agreement or (D) otherwise comply with the definition
of “Permitted Refinancing Indebtedness.”

(c) Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (1) the payment of dividends or distributions or the
making of cash advances to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (2) the granting of Liens by the Borrower
or such Material Subsidiary pursuant to the Security Documents, in each case
other than those arising under any Loan Document, except, in each case,
restrictions existing by reason of:

(A) restrictions imposed by applicable law or regulation or in connection with
any legal proceeding or regulatory review by a governmental authority having
regulatory authority;

(B) contractual encumbrances or restrictions (x) in effect on the Closing Date
under Indebtedness existing on the Closing Date and set forth on Schedule 6.01,
the First Priority Senior Secured Notes, the Second Priority Senior Secured
Notes or (y) in any Refinancing Notes, any First Lien Notes or any agreements
related to any Permitted Refinancing Indebtedness in respect of any such
Indebtedness that, in each case, do not materially expand the scope of any such
encumbrance or restriction (as determined in good faith by the Borrower) or
would not materially adversely affect the Loan Parties’ obligation or ability to
make payments required hereunder (as determined in good faith by the Borrower);

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary;

 

178



--------------------------------------------------------------------------------

(D) customary provisions in joint venture agreements and other similar
agreements entered into in the ordinary course of business;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the specific property or assets securing such Indebtedness and not all or
substantially all assets;

(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Sections 6.01 or Permitted Refinancing Indebtedness in respect
thereof, to the extent such restrictions are not materially more restrictive,
taken as a whole, than the restrictions contained in this Agreement (as
determined in good faith by the Borrower);

(G) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(L) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries of the Borrower, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations;

(M) any agreement in effect at the time such Subsidiary becomes a Subsidiary
(including in connection with the Transactions), so long as such agreement was
not entered into in contemplation of such Person becoming a Subsidiary;

(N) restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the Borrower that is not a Loan Party;

(O) customary restrictions on leases, subleases, licenses or Equity Interests or
asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;

 

179



--------------------------------------------------------------------------------

(P) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(Q) restrictions contained in any agreements related to a Project Financing or
Qualified Non-Recourse Debt;

(R) restrictions imposed by any agreement governing Indebtedness entered into on
or after the Closing Date and otherwise permitted hereunder that are, taken as a
whole, in the good faith judgment of the Borrower, no more restrictive with
respect to the Borrower or any Subsidiary than customary market terms for
Indebtedness of such type, so long as the Borrower shall have determined in good
faith that such restrictions will not affect its obligation or ability to make
payments required hereunder; or

(S) any encumbrances or restrictions of the type referred to in Sections
6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of or similar arrangements or the contracts, instruments or
obligations referred to in clauses (A) through (R) above; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings or similar arrangements are, in the
good faith judgment of the Borrower, no more restrictive with respect to such
dividend, other payment and Lien restrictions than those contained in the
dividend, other payment and Lien restrictions prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing or similar arrangements or are otherwise in accordance with the
terms of the applicable intercreditor agreement.

(d) Without the consent of the Administrative Agent, amend, restate, supplement,
waive or otherwise modify any document, agreement or instrument related to the
First Priority Senior Secured Notes if the effect of such amendment,
restatement, supplement, waiver or other modification would (i) shorten the
scheduled maturity date of the First Priority Senior Secured Notes, unless the
Term B Facility Maturity Date then in effect is shortened to a date that is not
longer than the shortened scheduled maturity date of the First Priority Senior
Secured Notes or (ii) increase the First Priority Senior Secured Notes All-in
Yield by more than 3.50% per annum above the All-in Yield on the Term B Loans at
such time, unless the All-In Yield on the Term B Loans is increased to be not
less than the increased First Priority Senior Secured Notes All-In Yield, it
being understood that if (x) the consent of the Administrative Agent is
obtained, (y) the Term B Facility Maturity Date is shortened as provided above
or (z) the All-In Yield on the Term B Loans is increased as provided above, then
the limitations and conditions of this Section 6.09(d) shall apply to each
subsequent amendment, restatement, supplement, waiver or other modification of
any document, agreement or instrument related to the First Priority Senior
Secured Notes.

Section 6.10 [Reserved].

 

180



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

Section 7.01 Events of Default. In case of the happening of any of the following
events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or any certificate or document delivered pursuant
hereto or thereto shall prove to have been false or misleading in any material
respect when so made or deemed made;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or the
reimbursement with respect to any L/C Obligation or in the payment of any Fee or
any other amount (other than an amount referred to in clause (b) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of five Business Days;

(d) default shall be made in the due observance or performance by any Loan Party
of any covenant, condition or agreement contained in (i) Section 5.01(a) (with
respect to the Borrower), (ii) Section 5.05(a) (provided that the delivery of a
notice of Default or Event of Default at any time will cure an Event of Default
under Section 5.05(a) arising from the failure of the Borrower to timely deliver
such notice of Default or Event of Default), (iii) Section 5.08,
(iv) Section 5.14 or (v) Article VI; provided that an Event of Default under
Section 6.10 is subject to the Cure Right set forth in Section 7.02; provided
further that an Event of Default under Section 6.10 shall not constitute an
Event of Default for purposes of any Term Loan unless and until the
Administrative Agent (with the consent, or at the request, of the Required
Revolving Lenders) has actually terminated the Revolving Facility Commitments
and declared all outstanding Revolving Facility Loans to be immediately due and
payable in accordance with this Agreement and such declaration has not been
rescinded on or before such date;

(e) default shall be made in the due observance or performance by the Borrower
or any Loan Party of any covenant, condition or agreement contained in any Loan
Document (other than those specified in paragraphs (b), (c) and (d) above) and
such default shall continue unremedied for a period of 30 days after written
notice thereof from the Administrative Agent to the Borrower or a Responsible
Officer knows of the default thereof;

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
or (ii) the Borrower or any of the Material Subsidiaries shall fail to pay the
principal of any Material Indebtedness at the stated final maturity thereof;
provided that this clause (f) shall not apply to

 

181



--------------------------------------------------------------------------------

(A) secured Indebtedness that becomes due as a result of the sale, disposition
or transfer (including as a result of a casualty or condemnation event) of the
property or assets securing such Indebtedness if such sale, disposition or
transfer is permitted hereunder and under the documents providing for such
Indebtedness, (B) Indebtedness which is convertible into Equity Interest, and
converts into Equity Interests in accordance with its terms or (C) any breach or
default that (x) is remedied by the Borrower or the applicable Subsidiary or
(y) is waived (including in the form of amendment) by the requisite holders of
the applicable Material Indebtedness, in either case, prior to the acceleration
of all the Loans pursuant to this Section 7.01(f);

(g) there shall have occurred a Change of Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Material Subsidiary, or of a substantial part of
the property or assets of the Borrower or any Material Subsidiary, under Title
11 of the United States Code, as now constituted or hereafter amended, or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law, (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of the property or assets the Borrower or any Material
Subsidiary, or (iii) the winding-up or liquidation of the Borrower or any
Material Subsidiary (other than as permitted hereunder); and such proceeding or
petition shall continue undismissed for 60 consecutive days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent in writing to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Material Subsidiary or for a substantial part of the
property or assets of the Borrower or any Material Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) become unable or admit in writing its general inability or fail generally
to pay its debts as they become due;

(j) the failure by the Borrower or any Material Subsidiary to pay one or more
final judgments aggregating in excess of $60,000,000 (to the extent not covered
by insurance or third party indemnities, in each case, that has not been
denied), which judgments are not discharged or effectively waived or stayed for
a period of 45 consecutive days, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of the Borrower or any
Material Subsidiary to enforce any such judgment;

(k) Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect: (i) a trustee shall be
appointed by a United States district court to administer any Plan, (ii) an
ERISA Event occurs with respect to any Plan or Multiemployer Plan, (iii) the
PBGC shall institute proceedings (including giving notice of intent thereof) to
terminate any Plan, (iv) the Borrower or any Subsidiary, or to the knowledge of

 

182



--------------------------------------------------------------------------------

Borrower, any ERISA Affiliate shall have been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization or is being
terminated, within the meaning of Title IV of ERISA, or (v) the Borrower or any
Subsidiary shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan that would
subject the Borrower or any Subsidiary to tax;

(l) (i) any material provision of any Loan Document shall for any reason be
asserted in writing by the Borrower or any Loan Party not to be a legal, valid
and binding obligation of any party thereto, (ii) any security interest
purported to be created by any Security Document and to extend to assets that
constitute a material portion of the Collateral shall cease to be, or shall be
asserted in writing by any Loan Party not to be, a valid and perfected security
interest (perfected as or having the priority required by this Agreement or the
relevant Security Document and subject to such limitations and restrictions as
are set forth herein and therein), except to the extent that any such loss of
perfection or priority results from the limitations of foreign laws, rules and
regulations as they apply to pledges of Equity Interests in or pledged
Indebtedness of Foreign Subsidiaries or the application thereof, or except from
the action or inaction of the Collateral Agent, and except to the extent that
such loss is covered by a lender’s title insurance policy and the Collateral
Agent shall be reasonably satisfied with the credit of such insurer, or (iii) a
material portion of the Guarantees by the Loan Parties guaranteeing the
Obligations shall cease to be in full force and effect (other than in accordance
with the terms thereof), or shall be asserted in writing by the Borrower or any
Subsidiary Loan Party not to be in effect or not to be legal, valid and binding
obligations (other than in accordance with the terms thereof); or

(m) the occurrence of a License Revocation with respect to a license issued to
any Borrower or any Subsidiary by any Gaming Authority with respect to gaming
operations at any gaming facility of any Borrower or any Subsidiary that
continues for 30 calendar days to the extent that such License Revocation,
together with all prior License Revocations that are still in effect, would
reasonably be expected to have a Material Adverse Effect,

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by written notice to the Borrower, take any or all of
the following actions, at the same or different times: (i) terminate forthwith
the Commitments, (ii) declare the Loan Obligations then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower (to the extent
permitted by applicable law), anything contained herein or in any other Loan
Document to the contrary notwithstanding, and (iii) if the Loans have been
declared due and payable pursuant to clause (ii) above, demand Cash Collateral
pursuant to Section 2.05(g); and in any event with respect to the Borrower
described in paragraph (h) or (i) above, the Commitments shall automatically
terminate, the Loan Obligations then outstanding (which for the avoidance of
doubt, shall include the applicable Prepayment Premium), together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable and the Administrative Agent shall be
deemed to have

 

183



--------------------------------------------------------------------------------

made a demand for Cash Collateral to the full extent permitted under
Section 2.05(g), without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrower (to the extent
permitted by applicable law), anything contained herein or in any other Loan
Document to the contrary notwithstanding.

Section 7.02 Right to Cure. Notwithstanding anything to the contrary contained
in Section 7.01, in the event that the Borrowers fails (or, but for the
operation of this Section 7.02, would fail) to comply with the requirements of
the Financial Performance Covenant, if any, until the expiration of the 20th day
subsequent to the date the certificate calculating such Financial Performance
Covenant is required to be delivered pursuant to Section 5.04(c) (the “Cure
Deadline”), the Borrower shall have the right to issue Permitted Cure Securities
for cash or otherwise receive cash contributions to the capital of the Borrower
(collectively, the “Cure Right”), and upon the receipt by the Borrower of such
cash (the “Cure Amount”) pursuant to the exercise by the Borrower of such Cure
Right such Financial Performance Covenant shall be recalculated giving effect to
a pro forma adjustment by which EBITDA shall be increased with respect to such
applicable quarter and any four quarter period that contains such quarter,
solely for the purpose of measuring the Financial Performance Covenant and not
for any other purpose under this Agreement (including for purposes of
calculating any basket or threshold under any covenant), by an amount equal to
the Cure Amount; provided, that, (i) in each four fiscal quarter period there
shall be at least one fiscal quarter in which the Cure Right is not exercised,
(ii) the Cure Right shall not be exercised more than five (5) times prior to the
Termination Date and (iii) for purposes of this Section 7.02, the Cure Amount
shall be no greater than the amount required for purposes of complying with the
Financial Performance Covenant. If, after giving effect to the exercise of the
Cure Right and receipt by the Borrower of the Cure Amount, the Borrower is in
compliance with the requirements of the Financial Performance Covenant, the
Borrower shall be deemed to have satisfied the requirements of the Financial
Performance Covenant as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of the Financial Performance Covenant that had
occurred shall be deemed cured for the purposes of this Agreement. Upon delivery
to the Administrative Agent by the Borrower of written notice that it intends to
exercise the Cure Right under this Section 7.02, any Event of Default under
Section 7.01(d) in respect of a failure to observe or perform the Financial
Performance Covenant shall retroactively be deemed not to have occurred;
provided that the Borrower shall not be permitted to borrow Revolving Loans or
make any application for an L/C Credit Extension unless and until (x) the Cure
Amount shall have been received by the Borrower prior to the Cure Deadline or
(y) such Event of Default shall have been waived in accordance with the terms of
this Agreement; provided, further, that, upon the earlier to occur of the Cure
Deadline if the Borrower has not received the necessary Cure Amount at such time
and the date on which the Administrative Agent is notified that the necessary
Cure Amount will not be received by the Borrower (in each case, a “Cure
Failure”), unless such Event of Default shall have been waived in accordance
with the terms of this Agreement, such Event of Default shall be deemed
reinstated retroactive to the date on which the Event of Default first existed.
So long as the Borrower is entitled to exercise the Cure Right pursuant to the
foregoing terms and provisions of this Section 7.02, and unless and until a Cure
Failure occurs, neither the Administrative Agent nor any Lender shall impose
default interest, accelerate the Obligations, terminate the Revolving Loan
Commitment or exercise any enforcement remedy against any Loan Party or any of
its Subsidiaries or any of their respective properties solely on the basis of
such financial covenant Event of Default. Upon

 

184



--------------------------------------------------------------------------------

delivery to the Administrative Agent by the Borrower of written notice that it
intends to exercise its rights under this Section 7.02, any Default or Event of
Default, as the cased may be, under Section 7.01(d) solely in respect of a
failure to observe or perform the covenant contained in Section 6.10 shall
retroactively be deemed not to have occurred.

ARTICLE VIII

The Agents

Section 8.01 Appointment.

(a) Each Lender (in its capacities as a Lender and the Swingline Lender (if
applicable) and on behalf of itself and its Affiliates as potential
counterparties to Secured Cash Management Agreements and Secured Swap
Agreements) and each L/C Issuer (in such capacities and on behalf of itself and
its Affiliates as potential counterparties to Secured Cash Management Agreements
and Secured Swap Agreements) hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents and irrevocably authorizes the Administrative Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

(b) The Administrative Agent, each Lender (in its capacities as a Lender and the
Swingline Lender (if applicable) and on behalf of itself and its Affiliates as
potential counterparties to Secured Cash Management Agreements and Secured Swap
Agreements) and each L/C Issuer (in such capacities and on behalf of itself and
its Affiliates as potential counterparties to Secured Cash Management Agreements
and Secured Swap Agreements) hereby irrevocably designate and appoint the
Collateral Agent as the agent with respect to the Collateral, and each of the
Administrative Agent, each Lender, the Swingline Lender and each L/C Issuer
irrevocably authorizes the Collateral Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Collateral Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Collateral Agent shall not have any duties or responsibilities
except those expressly set forth herein, or any fiduciary relationship with any
of the Administrative Agent, the Lenders, the Swingline Lender or any L/C
Issuers, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Collateral Agent.

 

185



--------------------------------------------------------------------------------

(c) Each Lender (in its capacities as a Lender and the Swingline Lender (if
applicable) and on behalf of itself and its Affiliates as potential
counterparties to Secured Cash Management Agreements and Secured Swap
Agreements), each L/C Issuer (in such capacities and on behalf of itself and its
Affiliates as potential counterparties to Secured Cash Management Agreements and
Secured Swap Agreements), the Administrative Agent and the Collateral Agent
irrevocably appoints, designates and authorizes Wilmington Trust, National
Association to act as security trustee (the “Security Trustee”) on its behalf
with regard to (i) the security, powers, rights, titles, benefits and interests
(both present and future) to be constituted by and conferred on the Security
Trustee under or pursuant to the Ship Mortgages and the Insurance Assignments to
be granted by certain Subsidiary Loan Parties in favor of the Security Trustee
covering the whole of the Mortgaged Vessels and the insurances related thereto
(including, without limitation, the benefit of all covenants, undertakings,
representations, warranties and obligations given, made or undertaken by the
relevant Subsidiary Loan Parties in the Ship Mortgages and the Insurance
Assignments), (ii) all monies, property and other assets paid or transferred
thereto or vested therein or in any agent thereof or received or recovered
thereby or by any agent thereof pursuant to, or in connection with, the Ship
Mortgages and the Insurance Assignments covering the Mortgaged Vessels, whether
from the relevant Subsidiary Loan Parties or any other Person, and (iii) all
monies, investments, property or other assets at any time representing or
deriving from any of the foregoing, including all interest, income and other
sums at any time received or receivable thereby or by any agent thereof in
respect of the same (or any part thereof). The Security Trustee does hereby
declare that it will hold the Ship Mortgages and the Insurance Assignments
covering the Mortgaged Vessels and the insurances related thereto as trustee in
trust for the benefit of the Secured Parties, from and after the execution
thereof, and the Security Trustee hereby accepts such appointment and agrees to
hold, receive, administer and enforce the Ship Mortgages and the Insurance
Assignments covering the Mortgaged Vessels and the insurances related thereto,
which Ship Mortgages and Insurance Assignments shall constitute the corpus of
the trust, for the benefit of the Secured Parties in accordance with the terms
hereof and thereof, but the Security Trustee shall have no obligations hereunder
or under the Ship Mortgages and Insurance Assignments covering the Mortgaged
Vessels and the insurances related thereto except those obligations of the
Security Trustee expressly set forth herein and therein. The Security Trustee
shall benefit from and be subject to all provisions in this Agreement that are
otherwise applicable to the Collateral Agent, mutatis mutandis, including,
without limitation, all such provisions with respect to the liability or
responsibility to and indemnification by the Secured Parties. The substitution
of the Collateral Agent pursuant to the provisions of this Section 8 also
constitute the substitution of the Security Trustee.

Section 8.02 Delegation of Duties. The Administrative Agent and the Collateral
Agent may each execute any of its duties under this Agreement and the other Loan
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. Neither the
Administrative Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

Section 8.03 Exculpatory Provisions. Neither the Administrative Agent nor the
Collateral Agent nor the Security Trustee, nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except for its or such Person’s own gross negligence, bad faith, or willful
misconduct) or (b) responsible in any manner to any of the Lenders for any
recitals, statements,

 

186



--------------------------------------------------------------------------------

representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by such Agent under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of any Loan Party to perform its obligations hereunder or thereunder. Neither
the Administrative Agent nor the Collateral Agent shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party.

Section 8.04 Reliance by Agents. The Administrative Agent and the Collateral
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy, telex or teletype message, statement, order or other document or
instruction believed by it in good faith to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent, the
Collateral Agent or the Security Trustee. The Administrative Agent may deem and
treat the Lender specified in the Register with respect to any amount owing
hereunder as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent and the Collateral Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent and the Collateral Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a request of the
Required Lenders (or, with respect to a matter relating solely to one Facility,
the request of the Majority Lenders under such Facility) (including as a result
of exercising Permitted Business Judgment in the manner described in the proviso
to such definition), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

Section 8.05 Notice of Default and Lender Direction. Neither the Administrative
Agent nor the Collateral Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless the
Administrative Agent or Collateral Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” In the
event that the Administrative Agent receives such a notice, it shall give
written notice thereof to the Lenders and the Collateral Agent. The
Administrative Agent and the Collateral Agent shall take such action with
respect to a Default or Event of Default or any other matter (whether or not
related to a Default or Event of Default, but not otherwise in contravention of
this Article VIII), in each case, as shall be directed in writing by the
Required Lenders; provided that, with respect to any Default or Event of
Default, unless and until the Administrative Agent shall have received such
written directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to

 

187



--------------------------------------------------------------------------------

such Default or Event of Default as it shall deem advisable, except to the
extent that this Agreement requires that such action be taken only with the
approval of the Required Lenders or each of the Lenders, as applicable. The Loan
Parties hereby acknowledge the right of Required Lenders to direct the
Administrative Agent and the Collateral Agent as set forth in this Section 8.05.

Section 8.06 Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders. Each Lender expressly acknowledges that neither the Administrative
Agent nor the Collateral Agent nor the Security Trustee, nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent or the Collateral Agent hereinafter taken, including
any review of the affairs of any Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent or the Collateral Agent
to any Lender, the Swingline Lender or any L/C Issuer. Each Lender, the
Swingline Lender and each L/C Issuer represents to the Administrative Agent and
the Collateral Agent that it has, independently and without reliance upon the
Administrative Agent, Collateral Agent or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Loan Parties and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent, Collateral Agent, or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, neither
the Administrative Agent nor the Collateral Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, assets, operations, properties, financial condition,
prospects or creditworthiness of any Loan Party that may come into the
possession of the Administrative Agent or Collateral Agent any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

Section 8.07 Indemnification. The Lenders agree to indemnify the Administrative
Agent and the Collateral Agent and, for the avoidance of doubt, the Security
Trustee, each in its capacity as such (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective portions of the total Term Loans and Revolving
Facility Commitments (or, if the Revolving Facility Commitments shall have
terminated, in accordance the Revolving Facility Commitments in effect
immediately prior to such termination) held on the date on which indemnification
is sought, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (including at any time following the
payment of the Loans) be imposed on, incurred by or asserted against the
Administrative Agent or the Collateral Agent or the Security Trustee in any way
relating to or arising out of the Commitments, this Agreement, any of the other
Loan Documents, or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative

 

188



--------------------------------------------------------------------------------

Agent or the Collateral Agent or the Security Trustee under or in connection
with any of the foregoing, provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s or the Collateral Agent’s or the Security
Trustee’s gross negligence or willful misconduct as determined by a final
judgment of a court of competent jurisdiction. The agreements in this
Section 8.07 shall survive the payment of the Loans and all other amounts
payable hereunder.

Section 8.08 Agents in their Individual Capacity. The Administrative Agent, the
Collateral Agent and the Security Trustee and their Affiliates may make loans
to, accept deposits from and generally engage in any kind of business with any
Loan Party as though such Persons were not the Administrative Agent and
Collateral Agent and the Security Trustee hereunder and under the other Loan
Documents. With respect to the Loans made by it, the Administrative Agent and
the Collateral Agent and the Security Trustee shall each have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not the Administrative Agent or the
Collateral Agent or the Security Trustee, and the terms “Lender” and “Lenders”
shall include the Administrative Agent and the Collateral Agent and the Security
Trustee in their individual capacities.

Section 8.09 Successor Agents. Each of the Administrative Agent and Collateral
Agent and the Security Trustee may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to the
reasonable consent of the Borrower so long as no Event of Default under
Section 7.01(h) or (i) is continuing, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Agent meeting the qualifications set forth above with the consent of
the Borrower; provided that if the retiring Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except in the case of the
Collateral Agent or the Security Trustee holding collateral security on behalf
of any Secured Parties, the retiring Collateral Agent or Security Trustee, as
applicable, shall continue to hold such collateral security as nominee until
such time as a successor Collateral Agent or Security Trustee is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through such Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Agent as provided for above in this Section. In addition, (x) the Required
Lenders, with the consent of the Borrower unless an Event of Default under
Section 7.01(b), (c), (h) or (i) has occurred and is continuing, may remove the
then-current Administrative Agent and/or the Collateral Agent and/or the
Security Trustee at any time so long as the Required Lenders appoint, with the
consent of the Borrower unless an Event of Default under Section 7.01(b), (c),
(h) or (i) has occurred and is continuing, a successor Administrative Agent or
successor Collateral Agent or successor Security Trustee, as applicable,
substantially concurrently with such removal (y) if a Revolving Facility is
added pursuant to any Incremental Revolving Facility Commitment in accordance
with Section 2.21, the Borrower may

 

189



--------------------------------------------------------------------------------

remove the then-current Administrative Agent and/or Collateral Agent and/or the
Security Trustee, and the agent under the new Revolving Facility shall become
the successor Administrative Agent or successor Collateral Agent or successor
Security Trustee, as applicable, substantially concurrently with such removal.
Upon the acceptance of a successor’s appointment as the Administrative Agent or
Collateral Agent or the Security Trustee, as the case may be, hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Agent, and the retiring Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower (following the effectiveness
of such appointment) to such Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article VIII and Section 9.05 shall continue
in effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as an Agent.

Section 8.10 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

Section 8.11 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Article II or Section 9.05) allowed in such judicial proceeding; and

 

190



--------------------------------------------------------------------------------

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and the L/C Issuer
to make such payments to the Administrative Agent and, if the Administrative
Agent shall consent to the making of such payments directly to the Lenders and
the L/C Issuer, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Article II and Section 9.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

Section 8.12 Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Collateral Agent, at its option and in its discretion,
to release any Lien on any property granted to or held by the Collateral Agent
under any Loan Document if approved, authorized or ratified in writing in
accordance with Section 9.08, or pursuant to Section 9.18. Upon request by the
Collateral Agent at any time, the Required Lenders will confirm in writing the
Collateral Agent’s authority to release its interest in particular types or
items of property in accordance with this Section.

Section 8.13 [Reserved].

Section 8.14 First Lien Intercreditor Agreement and Collateral Matters. The
Lenders hereby agree to the terms of the First Lien Intercreditor Agreement and
acknowledge that Wilmington Trust, National Association (and any successor
Collateral Agent under the Security Documents and the First Lien Intercreditor
Agreement) will be serving as Collateral Agent for both the Secured Parties and
the other First Lien Secured Parties under the Security Documents and the First
Lien Intercreditor Agreement. Each Lender hereby consents to Wilmington Trust,
National Association and any successor serving in such capacity and agrees not
to assert any claim (including as a result of any conflict of interest) against
Wilmington Trust, National Association, or any such successor, arising from the
role of the Collateral Agent under the Security Documents or the First Lien
Intercreditor Agreement so long as the Collateral Agent is either acting in
accordance with the express terms of such documents or otherwise has not engaged
in gross negligence, bad faith or willful misconduct. The Borrower and each
Lender hereby agrees that the resignation provisions set forth in the First Lien
Intercreditor Agreement with respect to the Collateral Agent shall supersede any
provision of this Agreement to the contrary. In addition, the Administrative
Agent and Collateral Agent shall be authorized from time to time, without the
consent of any Lender, to execute or to enter into amendments of, and amendments
and restatements of, the First Lien Intercreditor Agreement, the Junior Lien

 

191



--------------------------------------------------------------------------------

Intercreditor Agreement and/or any additional and replacement intercreditor
agreements, in each case in order to effect the pari passu treatment or the
subordination of and to provide for certain additional rights, obligations and
limitations in respect of, any Liens required or permitted by the terms of this
Agreement to be Liens pari passu with or junior to the Obligations, that are, in
each case, incurred in accordance with Article VI of this Agreement, and to
establish certain relative rights as between the holders of the Obligations and
the holders of the Indebtedness secured by such Liens.

Section 8.15 Withholding Tax. To the extent required by any applicable laws, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 2.17, each Lender shall make payable in respect thereof
within 15 days after demand therefor, any and all Taxes asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender. A certificate as to the amount of
such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 8.15. The agreements in
this Section 8.15 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations. For the avoidance of doubt, the term
“Lender” shall, for purposes of this Section 8.15, include any L/C Issuer. The
Administrative Agent shall indemnify and hold harmless Lenders for any amounts
treated as Excluded Taxes due to the failure of the Administrative Agent to
comply with Section 2.17(l), except to the extent that such failure was due to a
failure of the Lender to comply with its obligations under Section 2.17.

ARTICLE IX

Miscellaneous

Section 9.01 Notices; Communications.

(a) Except in the case of notices and other Communications expressly permitted
to be given by telephone (and except as provided in Section 9.01(b)), all
notices and other Communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or electronic email as follows, and all
notices and other Communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent, the L/C Issuer or the
Swingline Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 9.01; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

192



--------------------------------------------------------------------------------

(b) Notices and other Communications to the Lenders and the L/C Issuer hereunder
may be delivered or furnished by electronic communication (including any
Platform selected by the Agent) pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
Any of the Administrative Agent or the Borrower may, in its discretion, agree to
accept notices and other Communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or Communications.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by electronic means shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices or Communications (i) sent to an e-mail address shall be
deemed received when delivered and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or Communication is available and identifying the
website address therefore.

(d) Any party hereto may change its address or facsimile number for notices and
other Communications hereunder by notice to the other parties hereto. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other Communications may be sent and (ii) accurate
wire instructions for such Lender.

(e) Documents required to be delivered pursuant to Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 9.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website(s) on the Internet at the website(s) address listed on Schedule 9.01 or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender.
Except for certificates required by Section 5.04(c), the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

(f) Notices to Lenders via Platform. Each Loan Party agrees that the
Administrative Agent may, but shall not be obligated to, make Communications to
the Lenders by posting the Communications on the Platform.

 

193



--------------------------------------------------------------------------------

Section 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and each L/C Issuer and shall
survive the making by the Lenders of the Loans, the execution and delivery of
the Loan Documents and the issuance of the Letters of Credit, regardless of any
investigation made by such Persons or on their behalf, and shall continue in
full force and effect until the Termination Date. Without prejudice to the
survival of any other agreements contained herein, indemnification and
reimbursement obligations contained herein (including pursuant to Sections 2.15,
2.17, 8.07 and 9.05) shall survive the Termination Date.

Section 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed and delivered by the Borrower and the Administrative Agent
and when the Administrative Agent shall have received copies hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
L/C Issuer, the Administrative Agent, the Collateral Agent and each Lender and
their respective permitted successors and assigns.

Section 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the L/C Issuer that issues any
Letter of Credit), except that (i) Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the L/C Issuer that issues any Letter of Credit), Participants (to the extent
provided in clause (c) of this Section 9.04), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the L/C Issuer
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement or the other Loan Documents.

(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may assign to one or more assignees other than any Disqualified Institution
(each, an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

(A) the Borrower (in its sole discretion) to the extent such assignment is to an
Affiliate of the Borrower, CEC, CES, CEOC and their respective Affiliates;

(B) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

194



--------------------------------------------------------------------------------

(C) the L/C Issuer and the Swingline Lender; provided, that no consent of the
L/C Issuer and the Swingline Lender shall be required for an assignment of all
or any portion of a Term Loan,

provided, that any assignments to any Disqualified Institution in contravention
of this provision shall be void ab initio.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
(x) $250,000 in the case of Term Loans (and shall be in an amount of an integral
multiple thereof) and (y) $250,000 in the case of Revolving Facility Loans or
Revolving Facility Commitments, unless each of the Borrower and the
Administrative Agent otherwise consent; provided, that (1) no such consent of
the Borrower shall be required if an Event of Default under Sections 7.01(b),
(c), (h) or (i) has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds (with
simultaneous assignments to or by two or more Related Funds shall be treated as
one assignment), if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if required by the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent);

(C) the Assignee shall deliver to the Administrative Agent an Administrative
Questionnaire, if it shall not be a Lender, and any tax forms required to be
delivered pursuant to Section 2.17;

(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not apply to the Swingline Lender’s rights and obligations in respect
of Swingline Loans;

(E) [reserved]; and

(F) Affiliate Lenders shall not hold more than 25% of outstanding Term Loans at
any time and any assignment in contravention of this provision shall be void ab
initio.

 

195



--------------------------------------------------------------------------------

For the purposes of this Section 9.04, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender, or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.05. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 9.04.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the L/C Issuer and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the L/C Issuer and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), all
applicable tax forms, the processing and recordation fee referred to in clause
(b) of this Section and any written consent to such assignment required by
clause (b) of this Section, the Administrative Agent promptly shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment, whether or not evidenced by a promissory note, shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this clause (b)(v).

(c) (1) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
other than a Disqualified Institution (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it); provided, that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such

 

196



--------------------------------------------------------------------------------

Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (C) the Borrower, the Administrative Agent,
the L/C Issuer and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided, that (x) such agreement may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly and
adversely affected thereby pursuant to clause (i), (ii), (iii) or (vi) of the
first proviso to Section 9.08(b) and (2) directly affects such Participant and
(y) no other agreement with respect to amendment, modification or waiver may
exist between such Lender and such Participant. Subject to Section 9.04(c)(ii),
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the limitations and requirements of
those Sections) and to the extent such Participant complies with Section 2.17(e)
and (f) as though it were a Lender (to the extent such Lender from whom the
participation was sold to the Participant was so entitled) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 9.04. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.06 as though it
were a Lender (to the extent such Lender from whom the participation was sold to
the Participant was so entitled), provided such Participant agrees to be subject
to Section 2.18(c) as though it were a Lender.

(i) Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal and interest amount
of each Participant’s interest in the Loans held by it (the “Participant
Register”). The entries in the Participant Register shall be conclusive, and
such Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of the participation in question for all purposes of this
Agreement, notwithstanding notice to the contrary; provided that no Lender shall
have any obligation to disclose all or any portion of a Participant Register to
any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any Commitments, Loans or other
Obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan or other Obligation is in
registered form for U.S. federal income tax purposes or such disclosure is
otherwise required by applicable law.

(ii) A Participant shall not be entitled to receive any greater payment under
Sections 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (not to be unreasonably withheld), which consent shall
state that it is being given pursuant to this Section 9.04(c)(iii); provided
that each potential Participant shall provide such information as is reasonably
requested by the Borrower in order for the Borrower to determine whether to
provide their consent.

 

197



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank and in the case of any Lender that is an Approved Fund, any pledge
or assignment to any holders of obligations owed, or securities issued, by such
Lender, including to any trustee for, or any other representative of, such
holders, and this Section 9.04 shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. The Borrower, each Lender
and the Administrative Agent hereby confirms that it will not institute against
a Conduit Lender or join any other Person in instituting against a Conduit
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto and each Loan Party for any loss, cost, damage or expense arising out of
its inability to institute such a proceeding against such Conduit Lender during
such period of forbearance.

(g) If the Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, and subject
to at least three Business Days’ advance notice to the Lenders under such
Facility, instead of prepaying the Loans or reducing or terminating the
Commitments to be replaced, to (i) require the Lenders under such Facility to
assign such Loans or Commitments to the Administrative Agent or its designees
and (ii) amend the terms thereof in accordance with Section 9.08 (with such
replacement, if applicable, being deemed to have been made pursuant to
Section 9.08(d)). Pursuant to any such assignment, all Loans and Commitments to
be replaced shall be purchased at par (allocated among the Lenders under such
Facility in the same manner as would be required if such Loans were being
optionally prepaid or such Commitments were being optionally reduced or
terminated by the Borrower), accompanied by payment of any accrued interest and
fees thereon and any amounts owing pursuant to Section 9.05(b). By receiving
such purchase price, the Lenders under such Facility shall automatically be
deemed to have assigned the Loans or Commitments under such Facility pursuant to
the terms of the form of Assignment and Acceptance attached hereto as Exhibit A,
and accordingly no other action by such Lenders shall be required in connection
therewith. The provisions of this paragraph (g) are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

 

198



--------------------------------------------------------------------------------

(h) Notwithstanding anything to the contrary herein, no assignment or
participation may be made or participations sold to (w) any Disqualified
Institution, (x) any Defaulting Lender or any of its Subsidiaries, or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (h) or (y) a natural person. Notwithstanding
anything to the contrary herein, the rights of the Lenders to make assignments
and grant participations shall be subject to the approval of any Gaming
Authority, to the extent required by applicable Gaming Laws.

(i) Notwithstanding anything to the contrary in Sections 2.08, 2.11(a) or
2.18(c) (which provisions shall not be applicable to clauses (i) or (j) of this
Section 9.04), the Borrower and its Subsidiaries may purchase by way of
assignment and become an Assignee with respect to Term Loans and/or Revolving
Facility Loans (other than any such Loans held by an Affiliate Lender) at any
time and from time to time from Lenders in accordance with Section 9.04(b)
hereof or reduce the aggregate amount of any Revolving Facility Commitment of a
Lender that has agreed to such reduction (“Permitted Loan Purchases”); provided
that (A) no Event of Default has occurred and is continuing or would result from
the Permitted Loan Purchase, (B) upon consummation of any such Permitted Loan
Purchase, the Loans and/or Revolving Facility Commitments purchased or
terminated pursuant thereto shall be deemed to be automatically and immediately
cancelled and extinguished in accordance with Section 9.04(j), (C) to the extent
the Borrower or Subsidiary is making a Permitted Loan Purchase of Revolving
Facility Loans or Revolving Facility Commitments, upon giving effect to such
Permitted Loan Purchase, there shall be sufficient aggregate Revolving Facility
Commitments among the Revolving Facility Lenders to apply to the Outstanding
Amount of the L/C Obligations and Swingline Loans thereunder as of such date,
unless the Borrower shall concurrently with the payment of the purchase price by
the Borrower or Subsidiary for such Revolving Facility Loans or the termination
of such Revolving Facility Commitments, deposit cash collateral in an account
with the Administrative Agent pursuant to Section 2.05(g) in the amount of any
such excess Outstanding Amount of the L/C Obligations and Swingline Loans
thereunder, (D) Term Loans may not be repurchased with direct proceeds of
Revolving Facility Loans, (E) all parties to the relevant assignment shall
render customary “big-boy” disclaimer letters, and (F) in connection with any
such Permitted Loan Purchase (other than a termination of Revolving Facility
Commitments), the Borrower or Subsidiary and such Lender that is the Assignor
shall execute and deliver to the Administrative Agent a Permitted Loan Purchase
Assignment and Acceptance (and for the avoidance of doubt, shall not be required
to execute and deliver an Assignment and Acceptance pursuant to
Section 9.04(b)(ii)(B)) and shall otherwise comply with the conditions to
Assignments under this Section 9.04.

(j) Each Permitted Loan Purchase shall, for purposes of this Agreement
(including, without limitation, Section 2.08(b)) be deemed to be an automatic
and immediate cancellation and extinguishment of such Term Loans and/or
Revolving Facility Loans (with a corresponding permanent reduction in Revolving
Facility Commitments) and, in the case of Revolving Facility Loans or Revolving
Facility Commitments, termination of the Revolving Facility Commitments, if
applicable, and the Borrower shall, upon consummation of any Permitted Loan
Purchase, notify the Administrative Agent that the Register be updated to record
such event as if it were a prepayment of such Loans (and in the case of
Revolving Facility Loans or Revolving Facility Commitment, a permanent reduction
in Revolving Facility Commitments).

 

199



--------------------------------------------------------------------------------

Section 9.05 Expenses; Indemnity.

(a) The Loan Parties agree to pay (i) all reasonable documented out-of-pocket
expenses (including Other Taxes) incurred by the Administrative Agent and the
Collateral Agent in connection with the preparation of this Agreement and the
other Loan Documents, or in connection with the administration of this Agreement
and any amendments, modifications or waivers of the provisions hereof or
thereof, including the reasonable fees, charges and disbursements of Stroock &
Stroock & Lavan LLP, counsel for the Administrative Agent and the Collateral
Agent, and, if necessary, the reasonable fees, charges and disbursements of one
local counsel per jurisdiction and (ii) all out-of-pocket expenses (including
Other Taxes) incurred by the Agents or any Lender in connection with the
enforcement or protection of their rights in connection with this Agreement and
the other Loan Documents, in connection with the Loans made or the Letters of
Credit issued hereunder, including the reasonable fees, charges and
disbursements of counsel for the Agents and the Lenders (including the
reasonable fees, charges and disbursements of Stroock & Stroock & Lavan LLP,
counsel for the Agents, and, if necessary, the reasonable fees, charges and
disbursements of one local counsel per jurisdiction and, in the event of any
conflict of interest, such additional counsel for each of the Lenders retained
with the consent of the Borrower to the extent of such conflict of interests).

(b) The Borrower agrees to indemnify the Administrative Agent, the Agents , each
L/C Issuer, each Lender, each of their respective Affiliates and each of their
respective directors, partners, officers, employees, agents, trustees and
advisors (each such Person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable counsel fees, charges and
disbursements (limited to not more than one counsel, plus, if necessary, one
local counsel per material jurisdiction) (except the allocated costs of in-house
counsel), incurred by or asserted against any Indemnitee arising out of, in any
way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto and
thereto of their respective obligations thereunder or the consummation of or
otherwise relating to the Transactions and the other transactions contemplated
hereby, (ii) the use of the proceeds of the Loans or the use of any Letter of
Credit, or (iii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto and
regardless of whether such matter is initiated by a third party or by the
Borrower or any of its Subsidiaries or Affiliates; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from (1) the gross negligence, bad faith, or willful misconduct of such
Indemnitee (for purposes this proviso only, each of the Administrative Agent,
any L/C Issuer or any Lender shall be treated as several and separate
Indemnitees, but each of them together with its respective Related Parties,
shall be treated as a single Indemnitee), (2) any material breach of any Loan
Document by such Indemnitee or any of its Related Parties (other than by
Wilmington Trust, National Association, in its capacity as Administrative Agent,
Collateral Agent and/or Security Trustee), or (3) any claim, actions, suits,
inquiries, litigation, investigation or proceeding that does not involve an act
or omission of the Borrower or any of its Affiliates and is brought by an
Indemnitee against another Indemnitee (other than any claim, actions, suits,
inquiries, litigation, investigation or proceeding against any Agent in its
capacity as such). Subject to and without limiting the generality of the
foregoing sentence, the Borrower agrees to indemnify each Indemnitee against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and

 

200



--------------------------------------------------------------------------------

related expenses, including reasonable counsel or consultant fees, charges and
disbursements (limited to not more than one counsel, plus, if necessary, one
local counsel per jurisdiction) (except the allocated costs of in-house
counsel), incurred by or asserted against any Indemnitee arising out of, in any
way connected with, or as a result of (A) any claim or liability related in any
way to Environmental Laws of the Borrower or any of the Subsidiaries or (B) any
actual or alleged presence, Release or threatened Release of Hazardous Materials
at, under, on, from or to any Real Property; provided, that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (1) the
bad faith, gross negligence or willful misconduct of such Indemnitee or any of
its Related Parties, (2) any material breach of any Loan Document by such
Indemnitee (other than by Wilmington Trust, National Association, in its
capacity as Administrative Agent, Collateral Agent and/or Security Trustee), or
(3) any claim, actions, suits, inquiries, litigation, investigation or
proceeding that does not involve an act or omission of the Borrower or any of
its Affiliates and is brought by an Indemnitee against another Indemnitee (other
than any claim, actions, suits, inquiries, litigation, investigation or
proceeding against any Agent in its capacity as such). None of the Indemnitees
(or any of their respective Affiliates) shall be responsible or liable to the
Borrower or any of their respective subsidiaries, Affiliates or stockholders or
any other Person or entity for any special, indirect, consequential or punitive
damages, which may be alleged as a result of the Facilities or the Transactions.
The provisions of this Section 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent, any L/C Issuer or any Lender. All amounts
due under this Section 9.05 shall be payable within fifteen (15) days of written
demand therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.

(c) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative of any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to Taxes, except Taxes that represent damages
or losses resulting from a non-Tax claim.

(d) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, any L/C Issuer, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations and the termination of this Agreement.

 

201



--------------------------------------------------------------------------------

Section 9.06 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender and each L/C Issuer is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
(other than any Excluded Accounts) at any time held and other indebtedness at
any time owing by such Lender or such L/C Issuer to or for the credit or the
account of the Borrower or any Subsidiary against any of and all the obligations
of the Borrower now or hereafter existing under this Agreement or any other Loan
Document held by such Lender or such L/C Issuer, irrespective of whether or not
such Lender or such L/C Issuer shall have made any demand under this Agreement
or such other Loan Document and although the obligations may be unmatured;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.22 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender and each L/C Issuer
under this Section 9.06 are in addition to other rights and remedies (including
other rights of set-off) that such Lender or such L/C Issuer may have.

Section 9.07 Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 9.08 Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, any L/C Issuer or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, each L/C Issuer and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by clause (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Loan Party in any case shall entitle such Person to any
other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in
Section 2.21, (y) in the case of this Agreement, pursuant to one or more
agreements in writing entered into by the

 

202



--------------------------------------------------------------------------------

Borrower and the Administrative Agent (and consented to in writing by the
Required Lenders), and (z) in the case of any other Loan Document, pursuant to
one or more agreements in writing entered into by each party thereto and
consented to in writing by the Required Lenders; provided, however, that no such
agreement shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Obligation, or
extend the stated expiration of any Letter of Credit beyond the applicable
Revolving Facility Maturity Date (except as provided in Section 2.05(b)),
without the prior written consent of each Lender directly and adversely affected
thereby (which, notwithstanding the foregoing, such consent of each such Lender
directly and adversely affected thereby shall be the only consent required
hereunder to make such modification); provided, that any amendment to the
financial covenant definitions in this Agreement shall not constitute a
reduction in the rate of interest for purposes of this clause (i); provided,
further, that waivers or modifications of conditions precedent, covenants,
Defaults or Events of Default shall not constitute a decrease, forgiveness or
extension of the Commitments of any Lender),

(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees or L/C Participation Fees or other fees of any Lender without the prior
written consent of such Lender (which, notwithstanding the foregoing, such
consent of each such Lender shall be the only consent required hereunder to make
such modification); provided, that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default shall not constitute an
increase of the Commitments of any Lender),

(iii) extend or waive any Term Loan Installment Date or reduce the amount due on
any Term Loan Installment Date or extend any scheduled date on which payment of
interest on any Loan or any L/C Obligation or any Fees is due, without the prior
written consent of each Lender directly and adversely affected thereby (which,
notwithstanding the foregoing, such consent of each such Lender directly
adversely affected thereby shall be the only consent required hereunder to make
such modification),

(iv) amend the provisions of Section 5.02 of the Collateral Agreement, or any
analogous provision of any other Security Document or any other Loan Document
(including this Agreement, in a manner that would by its terms alter the pro
rata sharing of payments required thereby, without the prior written consent of
each Lender directly and adversely affected thereby (which, notwithstanding the
foregoing, such consent of each such Lender directly adversely affected thereby
shall be the only consent required hereunder to make such modification),

(v) amend or modify the provisions of this Section 9.08 or the definition of the
terms “Required Lenders,” “Majority Lenders” or any other provision hereof
reducing the percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
prior written consent of each Lender adversely affected thereby (it being
understood that, with the consent of the Required Lenders, additional extensions
of credit pursuant to this Agreement may be included in the determination of the
Required Lenders on substantially the same basis as the Loans and Commitments
are included on the Closing Date),

 

203



--------------------------------------------------------------------------------

(vi) release all or substantially all the Collateral or release all or
substantially all of the Subsidiary Loan Parties from their respective
Guarantees under the Subsidiary Guarantee Agreement except as provided herein or
in the other Loan Documents, without the prior written consent of each Lender;
and

(vii) amend, waive or otherwise modify any term or provision of Sections 6.12,
7.01 (solely as it relates to Section 6.12) or the definition of “Senior Secured
Leverage Ratio” (or any of its component definitions (as used in such
Section 6.12 but not as used in other Sections (or for any other purposes) of
this Agreement)) without the written consent of the Required Revolving Lenders;

provided, further, that no such amendment shall amend, modify or otherwise
adversely affect the rights or duties of the Administrative Agent, Swingline
Lender or an L/C Issuer hereunder without the prior written consent of the
Administrative Agent, Swingline Lender or such L/C Issuer acting as such at the
effective date of such amendment, as applicable. Each Lender shall be bound by
any waiver, amendment or modification authorized by this Section 9.08 and any
consent by any Lender pursuant to this Section 9.08 shall bind any successor or
assignee of such Lender.

(c) Without the consent of any Lender or L/C Issuer, the Loan Parties and the
Administrative Agent or Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or this Agreement or in each case
to otherwise enhance the rights or benefits of any Lender under any Loan
Document.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Facility Loans and the accrued interest
and fees in respect thereof, in each case to the extent such additional credit
facility and Indebtedness is permitted hereunder, and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.

(e) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent (but without the consent of any Lender) to the extent
necessary (A) to integrate any Incremental Term Loan Commitments or Incremental
Revolving Facility Commitments in a manner

 

204



--------------------------------------------------------------------------------

consistent with Section 2.21, including, with respect to Revolving Loans or
Other Term Loans, as may be necessary to establish such Incremental Term Loan
Commitments or Revolving Facility Loans, as a separate Class or tranche from the
existing Term Loan Commitments or Incremental Revolving Facility Commitments, as
applicable or (B) to cure any ambiguity, omission, error, defect or
inconsistency.

(f) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be necessary to ensure that all Term Loans
established pursuant to Section 2.21 after the Closing Date that will be
included in an existing Class of Term Loans outstanding on such date (an
“Applicable Date”), when originally made, are included in each Borrowing of
outstanding Term Loans of such Class (the “Existing Class Loans”), on a pro rata
basis, and/or to ensure that, immediately after giving effect to such new Term
Loans (the “New Class Loans” and, together with the Existing Class Loans, the
“Class Loans”), each Lender holding Class Loans will be deemed to hold its Pro
Rata Share of each Class Loan on the Applicable Date (but without changing the
amount of any such Lender’s Term Loans), and each such Lender shall be deemed to
have effectuated such assignments as shall be required to ensure the foregoing.
The “Pro Rata Share” of any Lender on the Applicable Date is the ratio of
(1) the sum of such Lender’s Existing Class Loans immediately prior to the
Applicable Date plus the amount of New Class Loans made by such Lender on the
Applicable Date over (2) the aggregate principal amount of all Class Loans on
the Applicable Date.

(g) With respect to the incurrence of any secured or unsecured Indebtedness
(including any intercreditor agreement relating thereto), the Borrower may elect
(in its discretion, but shall not be obligated) to deliver to the Administrative
Agent a certificate of a Responsible Officer at least three Business Days prior
to the incurrence thereof (or such shorter time as the Administrative Agent may
agree), together with either drafts of the material documentation relating to
such Indebtedness or a description of such Indebtedness (including a description
of the Liens intended to secure the same or the subordination provisions
thereof, as applicable) in reasonably sufficient detail to be able to make the
determinations referred to in this paragraph, which certificate shall either, at
the Borrower’s election, (x) state that the Borrower has determined in good
faith that such Indebtedness satisfies the requirements of the applicable
provisions of Sections 6.01 and 6.02 (taking into account any other applicable
provisions of this Section 9.08), in which case such certificate shall be
conclusive evidence thereof or (y) request the Administrative Agent to confirm,
based on the information set forth in such certificate and any other information
reasonably requested by the Administrative Agent, that such Indebtedness
satisfies such requirements, in which case the Administrative Agent may
determine whether, in its reasonable judgment, such requirements have been
satisfied (in which case it shall deliver to the Borrower a written confirmation
of the same), with any such determination of the Administrative Agent to be
conclusive evidence thereof, and the Lenders hereby authorize the Administrative
Agent to make such determinations.

Section 9.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any L/C Issuer, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by

 

205



--------------------------------------------------------------------------------

such Lender in accordance with applicable law, the rate of interest payable
hereunder, together with all Charges payable to such Lender or such L/C Issuer,
shall be limited to the Maximum Rate; provided, that such excess amount shall be
paid to such Lender or such L/C Issuer on subsequent payment dates to the extent
not exceeding the legal limitation.

Section 9.10 Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any party other than the
parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

Section 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

Section 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 9.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.

Section 9.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

206



--------------------------------------------------------------------------------

Section 9.15 Jurisdiction; Consent to Service of Process.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof (collectively, “New York Courts”), in
any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any of the
other Loan Documents in the courts of any jurisdiction, except that each of the
Loan Parties agrees that (a) it will not bring any such action or proceeding in
any court other than New York Courts (it being acknowledged and agreed by the
parties hereto that any other forum would be inconvenient and inappropriate in
view of the fact that more of the Lenders who would be affected by any such
action or proceeding have contacts with the State of New York than any other
jurisdiction) and (b) in any such action or proceeding brought against any Loan
Party in any other court, it will not assert any cross-claim, counterclaim or
setoff, or seek any other affirmative relief, except to the extent that the
failure to assert the same will preclude such Loan Party from asserting or
seeking the same in the New York Courts.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 9.01. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.

Section 9.16 Confidentiality. Each of the Lenders, each L/C Issuer and each of
the Agents agrees that it shall maintain in confidence any information relating
to the Borrower and any Subsidiary furnished to it by or on behalf of the
Borrower or any Subsidiary (other than information that (a) has become available
to the public other than as a result of a disclosure by such party in breach of
this Section 9.16 or other confidentiality obligations owed to the Borrower or
any Subsidiary, (b) has been independently developed by such Lender, such L/C
Issuer or such Agent without violating this Section 9.16 or other
confidentiality obligations owed to the Borrower or any Subsidiary, or (c) was
or becomes available to such Lender, such L/C Issuer or such Agent from a third
party which, to such Person’s knowledge, had not breached an obligation of
confidentiality to the Borrower or any Loan Party) and shall not reveal the same
other than to its Affiliates, directors, trustees, officers, employees and
advisors with a need to know or to any Person that approves or administers the
Loans on behalf of such Lender (so long as each such Person shall have been
instructed to keep the same confidential and such Lender shall be responsible
for the compliance of such Person with this Section 9.16), except: (A) to the

 

207



--------------------------------------------------------------------------------

extent necessary to comply with law or any legal process or the requirements of
any Governmental Authority, the National Association of Insurance Commissioners
or of any securities exchange on which securities of the disclosing party or any
Affiliate of the disclosing party are listed or traded, (B) as part of normal
reporting or review procedures to, or examinations by, Governmental Authorities
or self-regulatory authorities, including the National Association of Insurance
Commissioners or the National Association of Securities Dealers, Inc., (C) in
order to enforce its rights under any Loan Document in a legal proceeding,
(D) to any pledgee under Section 9.04(d) or any other prospective assignee of,
or prospective Participant in, any of its rights under this Agreement (and so
long as such Person shall have been instructed to keep the same confidential in
accordance with this Section 9.16 or terms substantially similar to this
Section), and (E) to any direct or indirect contractual counterparty in Swap
Agreements. or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 9.16 or terms
substantially similar to this Section).

Section 9.17 Platform; Borrower Materials. The Borrower hereby acknowledges that
(a) the Administrative Agent will make available to the Lenders and the L/C
Issuer materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on the Platform and (b) certain of the Lenders may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Borrower or its securities) (each, a “Public Lender”). The
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (i) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (ii) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the L/C Issuer and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that such Borrower Materials shall be treated as set forth
in Section 9.16, to the extent such Borrower Materials constitute information
subject to the terms thereof), (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor” and (iv) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”;
provided, that, notwithstanding the foregoing, each Loan Document shall,
automatically and without requiring any action by the Borrower or any other
Person, be deemed to be “PUBLIC” and may be provided to Public Lenders in the
same manner as documents marked “PUBLIC”, whether or not such Loan Document is
marked or bears the word “PUBLIC” as described in this Section 9.17.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS, ANY COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS OR ANY
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR

 

208



--------------------------------------------------------------------------------

A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS, ANY COMMUNICATIONS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials or
any Communications through the Internet and/or the Platform, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

Section 9.18 Release of Liens, Guarantees and Pledges.

(a) The Lenders, the L/C Issuer and other Secured Parties hereby irrevocably
agree that the Liens granted to the Collateral Agent and the Security Trustee by
the Loan Parties on any Collateral shall be automatically released: (i) in full
upon the occurrence of the Termination Date as set forth in Section 9.18(d)
below; (ii) upon the disposition of such Collateral by any Loan Party to a
Person that is not (and is not required to become) a Loan Party in a transaction
not prohibited by this Agreement (and the Collateral Agent may rely conclusively
on a certificate to that effect provided to it by any Loan Party upon its
reasonable request without further inquiry), (iii) to the extent that such
Collateral comprises property leased to a Loan Party by a Person that is not a
Loan Party, upon termination or expiration of such lease (and the Collateral
Agent may rely conclusively on a certificate to that effect provided to it by
any Loan Party upon its reasonable request without further inquiry), (iv) if the
release of such Lien is approved, authorized or ratified in writing by the
Required Lenders (or such other percentage of the Lenders whose consent may be
required in accordance with Section 9.08), (v) to the extent that the property
constituting such Collateral is owned by any Guarantor, upon the release of such
Guarantor from its obligations under the Guarantee in accordance with the
Subsidiary Guarantee Agreement or clause (b) below (and the Collateral Agent may
rely conclusively on a certificate to that effect provided to it by any Loan
Party upon its reasonable request without further inquiry), and (vi) as required
by the Collateral Agent to effect any Disposition of Collateral in connection
with any exercise of remedies of the Collateral Agent pursuant to the Security
Documents. Any such release shall not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Loan Parties in respect of)
all interests retained by the Loan Parties, including the proceeds of any
Disposition, all of which shall continue to constitute part of the Collateral
except to the extent otherwise released in accordance with the provisions of the
Loan Documents.

 

209



--------------------------------------------------------------------------------

(b) In addition, the Lenders, the L/C Issuer and other Secured Parties hereby
irrevocably agree that the Subsidiary Loan Parties shall be automatically
released from the Guarantees upon consummation of any transaction not prohibited
hereunder resulting in such Subsidiary ceasing to constitute a Subsidiary Loan
Party or otherwise becoming an Excluded Subsidiary (and the Collateral Agent may
rely conclusively on a certificate to that effect provided to it by any Loan
Party upon its reasonable request without further inquiry).

(c) The Lenders, the L/C Issuer and other Secured Parties hereby authorize the
Administrative Agent and the Collateral Agent, as applicable, to execute and
deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm the release of any Subsidiary Loan Party or Collateral
pursuant to the foregoing provisions of this Section 9.18, all without the
further consent or joinder of any Lender. Upon release pursuant to this
Section 9.18, any representation, warranty or covenant contained in any Loan
Document relating to any such Collateral or Guarantor shall no longer be deemed
to be made. In connection with any release hereunder, the Administrative Agent
and the Collateral Agent shall promptly (and the Secured Parties hereby
authorize the Administrative Agent and the Collateral Agent to) take such action
and execute any such documents as may be reasonably requested by the Borrower
and at the Borrower’s expense in connection with the release of any Liens
created by any Loan Document in respect of such Subsidiary, property or asset;
provided, that the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower containing such certifications as the
Administrative Agent shall reasonably request.

(d) Notwithstanding anything to the contrary contained herein or any other Loan
Document, on the Termination Date, upon request of the Borrower, the
Administrative Agent and/or the Collateral Agent, as applicable, shall (without
notice to, or vote or consent of, any Secured Party) take such actions as shall
be required to release its security interest in all Collateral, and to release
all obligations under any Loan Document, whether or not on the date of such
release there may be any (i) obligations in respect of any Secured Swap
Agreements or any Secured Cash Management Agreements and (ii) any contingent
indemnification obligations or expense reimburse claims not then due. Any such
release of obligations shall be deemed subject to the provision that such
obligations shall be reinstated if after such release any portion of any payment
in respect of the obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made. The Borrower agrees to pay all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent or the Collateral Agent (and their
respective representatives) in connection with taking such actions to release
security interest in all Collateral and all obligations under the Loan Documents
as contemplated by this Section 9.18(d).

(e) Obligations of the Borrower or any of its Subsidiaries under any Secured
Cash Management Agreement or Secured Swap Agreement (after giving effect to all
netting arrangements relating to such Secured Swap Agreements) shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed. No Person
shall have any voting rights under any Loan Document solely as a result of the
existence of obligations owed to it under any such Secured Swap Agreement or
Secured Cash Management Agreement. For the avoidance of doubt, no release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall require the consent of any holder of obligations under Secured Swap
Agreements or any Secured Cash Management Agreements.

 

210



--------------------------------------------------------------------------------

Section 9.19 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable law).

Section 9.20 USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

Section 9.21 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties
and their respective Affiliates, on the one hand, and the Agents and the
Lenders, on the other hand, and the Loan Parties are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each Agent and each Lender is and
has been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for any Loan Party or any of their respective Affiliates,
stockholders, creditors or employees or any other Person, (iii) none of the
Agents or any Lender has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of any Loan Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with

 

211



--------------------------------------------------------------------------------

respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any Agent or any Lender has advised or is
currently advising the any Loan Party or their respective Affiliates on other
matters) and none of the Agents or any Lender has any obligation to any of the
Loan Parties or their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents, (iv) the Agents the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and none of the Agents or any Lender has any obligation to disclose
any of such interests by virtue of any advisory, agency or fiduciary
relationship, and (v) the Agents and the Lenders have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby(including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they deemed appropriate. The Borrower hereby waives and releases, to the fullest
extent permitted by law, any claims that it may have against the Agents and the
Lenders with respect to any breach or alleged breach of agency or fiduciary
duty.

Section 9.22 Application of Gaming Laws.

(a) This Agreement and the other Loan Documents are subject to Gaming Laws and
Liquor Laws. Without limiting the foregoing and notwithstanding anything herein
or in any other Loan Document to the contrary, the Lenders, Agents and Secured
Parties acknowledge that (i) they are subject to the jurisdiction of the Gaming
Authorities and Liquor Authorities, in their discretion, for licensing,
qualification or findings of suitability or to file or provide other information
and (ii) (x) the consummation of the Transactions and (y) all rights, remedies
and powers in or under this Agreement and the other Loan Documents, including
with respect to the Collateral (including the pledge and delivery of the Pledged
Collateral), the Mortgaged Properties and the ownership and operation of
facilities are, in each case, subject to the jurisdiction of the Gaming
Authorities and Liquor Authorities, and may be exercised only to the extent that
the exercise thereof does not violate any applicable provisions of the Gaming
Laws and Liquor Laws and only to the extent that required approvals (including
prior approvals) are obtained from the relevant Gaming Authorities and Liquor
Authorities.

(b) Lenders, Agents and Secured Parties agree to cooperate with all Gaming
Authorities and Liquor Authorities in connection with the provision in a timely
manner of such documents or other information as may be requested by such Gaming
Authorities and Liquor Authorities relating to the Loan or Loan Documents.

(c) Lenders acknowledge and agree that if any Loan Party receives a notice from
any applicable Gaming Authority that any Lender is a disqualified holder (and
such Lender is notified by the Borrower in writing of such disqualification),
the Borrower shall, following any available appeal of such determination by such
Gaming Authority (unless the rules of the applicable Gaming Authority do not
permit such Lender to retain its Loans or Commitments pending appeal of such
determination), have the right to (i) cause such disqualified holder to transfer
and assign, without recourse all of its interests, rights and obligations in its
Loans and Commitments or (ii) in the event that (A) the Borrower is unable to
assign such Loan after using its best efforts to cause such an assignment and
(B) no Default or Event of Default has occurred

 

212



--------------------------------------------------------------------------------

and is continuing, prepay such disqualified holder’s Loan. Notice to such
disqualified holder shall be given ten days prior to the required date of
assignment or prepayment, as the case may be, and shall be accompanied by
evidence demonstrating that such transfer or prepayment is required pursuant to
Gaming Laws. If reasonably requested by any disqualified holder, the Borrower
will use commercially reasonable efforts to cooperate with any such holder that
is seeking to appeal such determination and to afford such holder an opportunity
to participate in any proceedings relating thereto. Notwithstanding anything
herein to the contrary, any prepayment of a Loan shall be at a price that,
unless otherwise directed by a Gaming Authority, shall be equal to the sum of
the principal amount of such Loan and interest to the date such Lender or holder
became a disqualified holder (plus any fees and other amounts accrued for the
account of such disqualified holder to the date such Lender or holder became a
disqualified holder).

(d) If during the existence of an Event of Default hereunder or any of the other
Loan Documents it shall become necessary or, in the opinion of the
Administrative Agent, advisable for an agent, supervisor, receiver or other
representative of the Lenders to become licensed or found qualified under any
Gaming Law as a condition to receiving the benefit of any Collateral encumbered
by the Loan Documents or to otherwise enforce the rights of the Agents, Secured
Parties and the Lenders under the Loan Documents, the Borrower hereby agrees to
consent to the application for such license or qualification and to execute such
further documents as may be required in connection with the evidencing of such
consent.

Section 9.23 Vessels and Admiralty Related Matters.

Notwithstanding anything set forth in this Agreement, the Collateral Agreement,
the Mortgages, the Ship Mortgages or any other Loan Document, the Agents, the
Lenders and the other Secured Parties acknowledge the uncertain nature in which
a security interest may be taken in any Vessel or any improvements to Real
Property or related assets which are used in connection with any dockside,
riverboat, or water-based venue that are intended to be Collateral hereunder
(collectively, “Vessel Related Collateral”) and in the enforceability of any
security interest in Vessel Related Collateral under the Ship Mortgage Act, the
real property laws of any applicable jurisdiction, the Uniform Commercial Code,
any and all applicable case law and any other applicable laws (the “Vessel
Applicable Laws”). In order to grant the Collateral Agent a Lien for the benefit
of the Secured Parties in all Vessel Related Collateral to the fullest extent
permitted by applicable law, the Borrower and the Subsidiary Loan Parties have
agreed to grant Liens and security interests in the Vessel Related Collateral to
the Collateral Agent for the benefit of the Secured Parties under various types
of Security Documents, including the Mortgages, the Collateral Agreement and the
Ship Mortgages, notwithstanding such uncertainty. Accordingly, the Agents, the
Lenders and the other Secured Parties acknowledge and agree that,
notwithstanding any representations, warranties, covenants, further assurances,
events of default or any other provisions of this Agreement, the Collateral
Agreement, the Mortgages, the Ship Mortgages or any other Loan Document, any
Loan Document that is unenforceable with respect to any Vessel Related
Collateral, any element of the Collateral Requirement relating to the creation
or perfection of a Lien or security interest that is not satisfied with respect
to Vessel Related Collateral, or any failure of any Vessel Related Collateral to
be secured by a Lien or security interest under any Loan Document, in each case
solely as a result of Vessel Applicable Laws relating to the nature or
circumstances in which a security interest may be taken in any

 

213



--------------------------------------------------------------------------------

Vessel Related Collateral and the enforceability thereof (or the failure of the
Borrower or any Loan Party to take any action that is not possible under such
Vessel Applicable Laws) shall not result in a breach of any such
representations, warranties, covenants or further assurances or result in any
Event of Default.

Section 9.24 Affiliate Lenders.

(a) Each Lender who is an Affiliate of the Borrower (an “Affiliate Lender”), in
connection with any (i) consent (or decision not to consent) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document, (ii) other action on any matter related to any Loan
Document, or (iii) direction to the Administrative Agent, Collateral Agent or
any Lender to undertake any action (or refrain from taking any action) with
respect to or under any Loan Document, agrees that, except with respect to any
amendment, modification, waiver, consent or other action (1) described in
clauses (i), (ii), or (iii) of the first proviso of Section 9.08(b) or (2) that
adversely affects such Affiliate Lender (in its capacity as a Lender) in a
disproportionately adverse manner as compared to other Lenders, such Affiliate
Lender shall be deemed to have voted its interest as a Lender without discretion
in such proportion as the allocation of voting with respect to such matter by
Lenders who are not Affiliate Lenders. Each Affiliate Lender hereby irrevocably
appoints the Administrative Agent (such appointment being coupled with an
interest) as such Affiliate Lender’s attorney-in-fact, with full authority in
the place and stead of such Affiliate Lender and in the name of such Affiliate
Lender, from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this clause (a).

(b) Notwithstanding anything to the contrary in this Agreement, no Affiliate
Lender shall have any right to (i) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
to which representatives of the Borrower are not then present, (ii) receive any
information or material prepared by Administrative Agent or any Lender or any
communication by or among Administrative Agent and/or one or more Lenders,
except to the extent such information or materials have been made available to
the Borrower or its representatives, or (iii) make or bring (or participate in,
other than as a passive participant in or recipient of its pro rata benefits of)
any claim, in its capacity as a Lender, against Administrative Agent, the
Collateral Agent or any other Lender with respect to any duties or obligations
or alleged duties or obligations of such Agent or any other such Lender under
the Loan Documents.

Section 9.25 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

214



--------------------------------------------------------------------------------

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of Page Intentionally Left Blank]

 

215



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

VICI PROPERTIES 1 LLC, as the Borrower

 

By:  

/s/ Mary E. Higgins

Name:   Mary E. Higgins Title:   Vice President

[Signature Page to the First Lien Credit Agreement]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative Agent

By:   /s/ Jeffery Rose Name:   Jeffery Rose Title:   Vice President

[Signature Page to the First Lien Credit Agreement]



--------------------------------------------------------------------------------

Exhibit A

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement
identified below (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Letters of Credit and Swingline Loans included
in such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.

 

1. Assignor:    __________________________ 2. Assignee:1   
__________________________    [and is an Affiliate/Approved Fund of [identify
Lender] 2]

 

 

1  Assignee cannot be a Disqualified Institution, any Defaulting Lender or any
of its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing persons or a natural person.

2  Select as applicable.

 

A-1



--------------------------------------------------------------------------------

3. Borrower:    VICI Properties 1 LLC, a Delaware limited liability company
4. Administrative Agent:    [ ], as administrative agent under the Credit
Agreement. 5. Credit Agreement:    First Lien Credit Agreement dated as of
October 6, 2017, among VICI Properties 1 LLC, a Delaware limited liability
company (the “Borrower”), the Lenders and other parties from time to time party
thereto and Wilmington Trust, National Association, as Administrative Agent (in
such capacity, the “Administrative Agent”). 6. Assigned Interest:   

 

Facility

   Aggregate
Amount of
Commitment/
Loans      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans3  

Term B Loans

   $      $        %  

Revolving Facility Loans/ Commitments

   $      $        %  

Effective Date: [☐], 20[ ] [TO BE INSERTED BY THE ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR].

[Remainder of page intentionally left blank]

 

 

3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

A-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:    

 

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE] By:    

 

  Name:   Title:

[Signature Page to Assignment and Acceptance]



--------------------------------------------------------------------------------

[Consented to and Accepted:]4

 

[                ], as Administrative Agent   By:      

 

    Name:     Title: [Consented to:]5 VICI Properties 1 LLC   By:      

 

    Name:     Title:

[Signature Page to Assignment and Acceptance]

 

 

4  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

5  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.



--------------------------------------------------------------------------------

[Consented to:]6 [L/C ISSUER], as L/C Issuer   By:      

 

    Name:     Title: [SWINGLINE LENDER], as Swingline Lender   By:      

 

    Name:     Title:

[Signature Page to Assignment and Acceptance]

 

 

6  To be added only if the consents of the L/C Issuer and Swingline Lender are
required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties Assignor. The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any Lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby, and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

2 Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender
including that is does not constitute a Disqualified Institution, (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.04 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (vi) if it is a
Foreign Lender, attached to this Assignment and Acceptance is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender and, based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

3. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

A-6



--------------------------------------------------------------------------------

4. General Provisions

This Assignment and Acceptance shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Acceptance by facsimile or other
electronic delivery shall be effective as delivery of a manually executed
counterpart of this Assignment and Acceptance. This Assignment and Acceptance
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

 

A-7



--------------------------------------------------------------------------------

Exhibit B

[FORM OF]

BORROWING REQUEST

[                ],

as Administrative Agent for

the Lenders referred to below

[                ]

[                ]

Attention: Agency Department

[Date]

Ladies and Gentlemen:

Reference is made to that certain First Lien Credit Agreement, dated as of
October 6, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among VICI Properties 1
LLC, a Delaware limited liability company (the “Borrower”), the Lenders and
other parties from time to time party thereto and Wilmington Trust, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

The undersigned Borrower hereby gives you notice pursuant to Section 2.03 of the
Credit Agreement that it requests a Borrowing under the Credit Agreement, and in
that connection sets forth below the terms on which such Borrowing is requested
to be made:

 

(A)    Date of Borrowing    _________________________________    (which is a
Business Day)    (B)    Principal Amount of Borrowing   
_________________________________ (C)    Class7   
_________________________________ (D)    Type of Borrowing8   
_________________________________ (E)    Interest Period and the last day
thereof9    _________________________________    (in the case of a Eurocurrency
Borrowing)    (F)    Account Number and Location   
_________________________________

[Remainder of page intentionally left blank]

 

 

7  Specify whether such Borrowing is to be a Revolving Facility Borrowing (and
if so, specifying the Class of Commitments under which such Borrowing is being
made), Term B Loans, Other Term Loans, Refinancing Term Loans, Other Revolving
Loans or Replacement Revolving Loans, as applicable.

8  Specify a Eurocurrency Borrowing or an ABR Borrowing.

9  The initial Interest Period applicable to a Eurocurrency Borrowing, which
shall be subject to the definition of “Interest Period” in the Credit Agreement.

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Borrowing Request as of
the date first above written.

 

VICI PROPERTIES 1 LLC By:    

 

  Name:   Title:

[Signature Page to Borrowing Request]

 



--------------------------------------------------------------------------------

Exhibit C

[FORM OF]

SWINGLINE BORROWING REQUEST

[                ],

as Administrative Agent for

the Lenders referred to below

[                ]

[                ]

Attention: Agency Department

[Date]

Ladies and Gentlemen:

Reference is made to that certain First Lien Credit Agreement, dated as of
October 6, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among VICI Properties 1
LLC, a Delaware limited liability company (the “Borrower”), the Lenders and
other parties from time to time party thereto and Wilmington Trust, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

This notice constitutes a Swingline Borrowing Request pursuant to Section 2.04
of the Credit Agreement and the undersigned Borrower hereby requests Swingline
Borrowings under the Credit Agreement, and in that connection the undersigned
Borrower specifies the following information with respect to such Borrowings
requested hereby:

 

(A)   Aggregate


Amount of

Borrowing10:

  

 

 

(B)

  Date of Borrowing


(which shall be a

Business Day):

  

 

 

(C)

  Location and number of such


Borrower’s account to which

proceeds of Borrowing are to be

disbursed:

  

 

 

 

 

 

10  Not less than $[☐]

 

C-1



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Swingline Borrowing
Request as of the date first above written.

 

VICI Properties 1 LLC By:  

 

  Name:   Title:

[Signature Page to Swingline Borrowing Request]

 



--------------------------------------------------------------------------------

Exhibit D

[FORM OF]

INTEREST ELECTION REQUEST

[                ],

as Administrative Agent

for the Lenders referred to below

[                ]

[                ]

Attention: Agency Department

[Date]

Ladies and Gentlemen:

Reference is made to that certain First Lien Credit Agreement, dated as of
October 6, 20117 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among VICI Properties 1
LLC, a Delaware limited liability company (the “Borrower”), the Lenders and
other parties from time to time party thereto and Wilmington Trust, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

This notice constitutes a notice of conversion or notice of continuation, as
applicable (an “Election”), under Section 2.07 of the Credit Agreement, and the
undersigned Borrower hereby irrevocably notifies the Administrative Agent of the
following information with respect to the conversion or continuation requested
hereby:

 

(i)

  

Borrowing to which Interest Election applies:

        

Principal Amount:

  

 

     

Type (ABR/Eurocurrency):

  

 

     

Interest Period (if Eurocurrency):

  

 

      Currency (if Eurocurrency Revolving Facility Borrowing):   

 

  

(ii)

   Effective Date of Election (which shall be a Business Day):   

 

  

(iii)

  

Resulting Borrowing(s)

        

Resulting Borrowing (1)

        

Principal Amount (or % of

        

Borrowing in (i)):

  

 

     

Type (ABR/Eurocurrency):

  

 

  

 

D-1



--------------------------------------------------------------------------------

  

Interest Period (if Eurocurrency)11:

  

 

     

Resulting Borrowing (2)12

        

Principal Amount (or % of

        

Borrowing in (i)):

  

 

     

Type (ABR/Eurocurrency):

  

 

     

Interest Period (if Eurocurrency)13:

  

 

  

[Remainder of page intentionally left blank]

 

 

11  The Interest Period applicable to a Eurocurrency Borrowing, which shall be
subject to the definition of “Interest Period” in the Credit Agreement.

12  Add as many resulting Borrowings as applicable.

13  The Interest Period applicable to a Eurocurrency Borrowing, which shall be
subject to the definition of “Interest Period” in the Credit Agreement.

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Interest Election Request
as of the date first above written.

 

VICI Properties 1 LLC By:  

 

  Name:   Title:

[Signature Page to Interest Election Request]



--------------------------------------------------------------------------------

Exhibit E-1

[FORM OF]

FIRST LIEN MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS

AND LEASES AND FIXTURE FILING

by and from

[☐]

“Mortgagor”

to

[                ], in its capacity as Collateral Agent, “Mortgagee”

Dated as of [☐], 201[☐]

 

              Location:            [☐]                  Municipality:   
        [☐]                  County:            [☐]                  State:   
        [☐]   

RECORDING REQUESTED BY,

AND WHEN RECORDED MAIL TO:

[☐]

[☐]

[☐]

Attention: [☐]

Prepared by [☐]

[☐]

[☐]

Attention: [☐]

FIRST LIEN MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS

AND LEASES AND FIXTURE FILING

This FIRST LIEN MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING (this “Mortgage”) effective as of [☐], 201[☐] (the “Effective
Date”), is made and entered into on [☐], 201[☐], by and from [☐], a [☐], as
mortgagor, assignor and debtor (in such capacities and together with any
successors in such capacities, “Mortgagor”), whose address is [☐], to Wilmington
Trust, National Association, as collateral agent (in such capacity, “Collateral
Agent”) for the Secured Parties (as defined in the Collateral Agreement (defined
below)), having an address at [☐], as mortgagee, assignee, and secured party (in
such capacities and, together with its successors and assigns in such
capacities, “Mortgagee”).

 

E-1



--------------------------------------------------------------------------------

[WHEREAS, reference is made to (i) that certain First Lien Credit Agreement,
dated as of October 6, 2017 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among VICI
Properties 1 LLC, a Delaware limited liability company (the “Borrower”), the
Lenders and other parties from time to time party thereto and Wilmington Trust,
National Association, as administrative agent (in such capacity, the
“Administrative Agent”), whereby the Lenders extended credit (the “Loans”) to
the Borrower subject to the terms and conditions set forth in such Credit
Agreement, (ii) the Indenture, dated as of October 6, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the
“Indenture”), among the Borrower and VICI FC, Inc., a Delaware corporation, as
issuers (the “Issuers”), UMB Bank, National Association, as trustee (together
with its successors and assigns in such capacity, the “Notes Trustee”), and the
subsidiary guarantors party thereto whereby the Issuers issued $[☐] in aggregate
principal amount of [☐] Notes due 20[☐], and (iii) the First Lien Intercreditor
Agreement, dated as of October 6, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “First Lien Intercreditor Agreement”),
by and among Wilmington Trust, National Association, as Collateral Agent (as
defined therein), Administrative Agent (as defined therein), UMB Bank, National
Association, as Initial Other Authorized Representative (as defined therein),
and the other parties party thereto; and]

WHEREAS, (i) the Lenders and the L/C Issuer (as defined in the Credit Agreement)
have agreed to extend credit to the Borrower subject to the terms and conditions
set forth in the Credit Agreement, and the Issuers have agreed to issue the
Notes subject to the terms and conditions set forth in the Indenture; (ii) the
obligations of the Lenders and the L/C Issuer to extend such credit and the
obligations of the holders of the Notes to purchase the Notes are conditioned
upon, among other things, the execution and delivery of this Mortgage; and
(iii) Mortgagor, as [a subsidiary of] one of the Borrower, will derive
substantial benefit from the extension of credit to the Borrower pursuant to the
Credit Agreement and the purchase of the Notes under the Indenture by the
holders of the Notes;

NOW, THEREFORE, Mortgagor is willing to execute and deliver this Mortgage in
order to induce the Lenders and the L/C Issuer to extend such credit under the
Credit Agreement, to induce the holders of the Notes to purchase the Notes and
to induce the holders of any other Other First Lien Obligations to make
extensions of credit under the applicable Other First Lien Agreements, as
applicable, and accordingly Mortgagor covenants and agrees, in favor of
Mortgagee, as follows:

 

E-2



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. The rules of construction specified in Section 1.02 of
the Credit Agreement also apply to this Mortgage. As used herein, the following
terms shall have the following meanings:

(a) “Authorized Representative” has the meaning set forth in the Collateral
Agreement.

(b) “Charges” means any and all present and future real estate, property and
other taxes, assessments and special assessments, levies, fees, all water and
sewer rents and charges and all other governmental charges imposed upon or
assessed against, and all claims (including, without limitation, claims for
landlords’, carriers’, mechanics’, workmen’s, repairmen’s, laborer’s,
materialmen’s, suppliers’ and warehousemen’s liens and other claims arising by
operation of law), judgments or demands against, all or any portion of the
Mortgaged Property or other amounts of any nature which, if unpaid, might result
in or permit the creation of, a Lien on the Mortgaged Property or which might
result in foreclosure of all or any portion of the Mortgaged Property.

(c) “Collateral” has the meaning set forth in the Collateral Agreement.

(d) “Collateral Agreement” means the “Security Agreement” as defined in the
First Lien Intercreditor Agreement.

(e) “Default” has the meaning set forth in the Credit Agreement.

(f) “Event of Default” has the meaning set forth in the Collateral Agreement.

(g) “Gaming Laws” has the meaning set forth in the Collateral Agreement.

(h) “holder” has the meaning set forth in the Indenture.

(i) “Indebtedness” has the meaning set forth in the Credit Agreement.

(j) “Intercreditor Agreements” has the meaning set forth in the Collateral
Agreement.

(k) “Lien” has the meaning set forth in the First Lien Intercreditor Agreement.

(l) “Loan Documents” means (1) the Credit Agreement, (2) all Other First Lien
Agreements, (3) the Security Documents and (4) for purposes of Section 5.07 and
Section 8.19 only, the First Lien Intercreditor Agreement.

(m) “Loan Party” has the meaning set forth in the Collateral Agreement.

(n) “Mortgaged Property” means the fee interest in the real property described
in Exhibit A attached hereto and incorporated herein by this reference, together
with any greater estate therein as hereafter may be acquired by Mortgagor and
all of Mortgagor’s right, title and interest in, to and under all rights,
privileges, tenements, hereditaments, rights-of-way, easements, appendages and
appurtenances appertaining to the foregoing in each case whether now owned or
hereinafter acquired, including without limitation all riparian, littoral, and
water rights, mineral, oil and gas rights, easements and rights of way
(collectively, the “Land”), and all buildings, structures and other improvements
now owned or hereafter acquired by Mortgagor, now or at any time situated,
placed or constructed upon, or affixed to, the Land, and, in each case, all
appurtenances thereof (the “Improvements”; the Land and Improvements are
collectively referred to as the “Premises”) and all of Mortgagor’s right, title
and interest now or hereafter acquired in, to and under (1) all easements,
rights-of-way, strips and gores of land, streets, ways, alleys, passages, sewer
rights, water, water courses, water rights and powers, air rights and
development rights, rights to oil, gas, minerals, coal and other substances of
any kind

 

E-3



--------------------------------------------------------------------------------

or character, and all estates, rights, titles, interests, privileges, liberties,
tenements, hereditaments and appurtenances of any nature whatsoever, in any way
belonging, relating or pertaining to the Premises and the Improvements; and the
reversion and reversions, remainder and remainders, and all land lying in the
bed of any street, road, highway, alley or avenue, opened, vacated or proposed,
in front of or adjoining the Premises, to the center line thereof; and all the
estates, rights, titles, interests, dower and rights of dower, curtesy and
rights of curtesy, property, possession, claim and demand whatsoever, both at
law and in equity, of Mortgagor of, in and to the Premises and the Improvements
and every part and parcel thereof, with the appurtenances thereto, (2) all
machinery, furniture, furnishings, materials, supplies, equipment, apparatus and
other items of personal property now owned or hereafter acquired by Mortgagor
and now or hereafter attached to, installed in or used in connection with any of
the Improvements or the Land, and water, gas, electrical, telephone, storm and
sanitary sewer facilities and all other utilities whether or not situated in
easements, and all equipment, inventory and other goods in which Mortgagor now
has or hereafter acquires any rights or any power to transfer rights and that
are or are to become fixtures (as defined in the UCC, defined below) related to
the Land (the “Fixtures”), (3) all goods, accounts, inventory, general
intangibles, instruments, documents, contract rights, chattel paper and all
other personal property of any kind or character, including all such items as
defined in the UCC, now owned or hereafter acquired by Mortgagor and now or
hereafter affixed to, placed upon, used in connection with, arising from or
otherwise related to the Premises or which may be used in or relating to the
planning, development or operation of the Mortgaged Property, in each case,
solely to the extent assignable under applicable law (including, without
limitation, furniture, furnishings, machinery, television sets, freezers, food
and beverage preparation and serving equipment, incinerating and power
equipment, switchboards, cleaning, fire prevention, fire extinguishing,
refrigerating, ventilating and communications apparatus, beds, bureaus,
chiffoniers, chests, chairs, desks, lamps, mirrors, bookcases, tables, rugs,
carpeting, drapes, draperies, curtains, shades, awnings, venetian blinds,
screens, storm doors and windows, paintings, hangings, pictures, divans,
couches, luggage carts, luggage racks, stools, sofas, chinaware, linens,
pillows, blankets, glassware, foodcarts, cookware, dry cleaning facilities,
dining room wagons, keys or other entry systems, bars, bar fixtures, liquor and
other drink dispensers, icemakers, radios, television sets, intercom and paging
equipment, electric and electronic equipment, dictating equipment, private
telephone systems, facsimile machines, medical equipment, potted plants,
heating, lighting and plumbing fixtures, fire prevention and extinguishing
apparatus, cooling and air-conditioning systems, elevators, escalators,
fittings, plants, apparatus, stoves, ranges, refrigerators, laundry machines,
tools, machinery, engines, dynamos, motors, boilers, incinerators, switchboards,
conduits, compressors, vacuum cleaning systems, floor cleaning, waxing and
polishing equipment, call systems, brackets, electrical signs, bulbs, bells, ash
and fuel, conveyors, cabinets, counters, lockers, shelving, spotlighting
equipment, dishwashers, garbage and rubbish disposals, washers and dryers,
bathtubs, sinks, basins, carpets, floor and wall coverings, swimming pool
equipment, money, insurance licenses, rights of intangibles, inventory, all
refundable, returnable or reimbursable fees, deposits or other funds or evidence
of credit or indebtedness deposited by or on behalf of Mortgagor with any
governmental authorities, boards, corporations, providers of utility services,
public or private, including

 

E-4



--------------------------------------------------------------------------------

specifically, but without limitation, all refundable, returnable or reimbursable
tap fees, utility deposits, commitment fees and development costs and any and
all other customary hotel equipment) (the “Personalty”), (4) all reserves,
escrows or impounds required under the Collateral Agreement or any of the other
applicable Loan Documents and all of Mortgagor’s right, title and interest in
all reserves, deferred payments, deposits, refunds and claims of any nature
relating to the Mortgaged Property (the “Deposit Accounts”), (5) all bookings
and reservations (individual, group or otherwise, including all advance and
other future bookings and reservations), all leases, subleases, licenses,
concessions, occupancy agreements or other agreements (written or oral, now or
at any time in effect) which grant to any Person a possessory interest in, or
the right to use, all or any part of the Premises, together with all related
security and other deposits (the “Leases”), (6) all of the rents, revenues,
royalties, income, proceeds, profits, accounts receivable, security and other
types of deposits, and other benefits paid or payable by parties to the Leases
for using, leasing, licensing, possessing, operating from, residing in, selling
or otherwise enjoying the Premises and all rents, rent equivalents, revenues
from rental of rooms, guest suites, bars, conference and banquet rooms, food and
beverage facilities, telephone services, laundry, vending, television and
parking, moneys payable as damages (including, without limitation, payments by
reason of the rejection of a Lease in a Bankruptcy Proceeding or in lieu of rent
or rent equivalents, royalties (including all oil and gas or other mineral
royalties and bonuses), and all other income, fees, receivables, receipts,
revenues, deposits (including security, utility and other deposits), accounts,
cash, issues, profits, charges for services rendered, all revenues and credit
card receipts collected from guest rooms, restaurants, bars, meeting rooms,
banquet rooms and recreational facilities, parking charges, and other payment
and consideration of whatever form or nature received by or paid to or for the
account of or benefit of Mortgagor or its agents or employees, or rendering of
services by Mortgagor or any operator or manager of the hotel or the commercial
space located in the Improvements or acquired from others (including, without
limitation, from the rental of any office space, retail space, guest rooms or
other space, halls, stores, and offices, and deposits securing reservations of
such space), license, lease, sublease and concession fees and rentals, health
club membership fees, food and beverage wholesale and retail sales, service
charges, vending machine sales from any and all sources arising from or
attributable to the Land and/or the Improvements, including all receivables,
customer obligations, installment payment obligations and other obligations now
existing or hereafter arising or created out of the sale, lease, sublease,
license, concession or other grant of the right of the use and occupancy of the
Land or the Improvements, or rendering of services by Mortgagor or any of its
agents or employees, and proceeds, if any, from business interruption or other
loss of income insurance (the “Rents”), (7) all other agreements, such as
construction contracts, architects’ agreements, engineers’ contracts, utility
contracts, maintenance agreements, management agreements, service contracts,
listing agreements, franchise agreements, guaranties, indemnities, warranties,
permits, licenses, certificates and entitlements in any way relating to the
construction, use, occupancy, operation, maintenance, enjoyment or ownership of
the Premises (the “Property Agreements”), (8) all property tax refunds and
abatements payable with respect to the Premises (the “Tax Refunds”), (9) all
accessions, replacements and substitutions for, and all proceeds of, any of the
foregoing and all proceeds thereof (the “Proceeds”), (10) all insurance
policies,

 

E-5



--------------------------------------------------------------------------------

unearned premiums therefor and proceeds from such policies covering any of the
above property now or hereafter acquired by Mortgagor, including, without
limitation, the right to receive and apply the proceeds of any insurance,
judgments, or settlements made in lieu thereof, for damage to the Mortgaged
Property (the “Insurance”), (11) all awards, damages, remunerations,
reimbursements, settlements or compensation (including interest thereon)
heretofore made or hereafter to be made by any governmental authority pertaining
to any condemnation or other taking (or any purchase in lieu thereof) of all or
any portion of the Land, Improvements, Fixtures or Personalty (the “Condemnation
Awards”), (12) all mineral, water, oil and gas rights now or hereafter acquired
relating to all or any part of the Mortgaged Property, (13) the right, in the
name and on behalf of Mortgagor, to appear in and defend any action or
proceeding brought with respect to the Mortgaged Property and to commence any
action or proceeding to protect the interest of Mortgagee in the Mortgaged
Property and (14) any and all right, title and interest of Mortgagor in and to
any and all drawings, plans, specifications, file materials, operating and
maintenance records, catalogues, tenant lists, correspondence, advertising
materials, operating manuals, warranties, guarantees, appraisals, studies and
data relating to the Premises, Fixtures or Personalty or the construction of any
alteration relating to the Premises or the maintenance of any Property Agreement
(the “Records”) and (15) all proceeds, both cash and non-cash, and products of
the foregoing. As used in this Mortgage, the term “Mortgaged Property” shall
mean all or, where the context permits or requires, any portion of the above or
any interest therein.

(o) “Notes” has the meaning set forth in the Indenture.

(p) “Notes Obligations” has the meaning set forth in the Collateral Agreement.

(q) “Obligations” means the “Secured Obligations” as defined in the Collateral
Agreement.

(r) “Other First Lien Agreement” has the meaning set forth in the Collateral
Agreement.

(s) “Other First Lien Obligations” has the meaning set forth in the Collateral
Agreement.

(t) “Other First Lien Secured Party Consent” has the meaning set forth in the
Collateral Agreement.

(u) “Permitted Liens” has the meaning set forth in the Collateral Agreement.

(v) “Person” has the meaning set forth in the Credit Agreement.

(w) “Responsible Officer” has the meaning set forth in the Credit Agreement.

(x) “Secured Parties” has the meaning set forth in the Collateral Agreement.

(y) “Security Documents” has the meaning set forth in the Collateral Agreement.

(z) “State” means the State of [☐].

(aa) “Subsidiary” has the meaning set forth in the Credit Agreement.

(bb) “UCC” means the Uniform Commercial Code of the State or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than the State, then, as to the matter in question,
the Uniform Commercial Code in effect in that state.

 

E-6



--------------------------------------------------------------------------------

ARTICLE II

GRANT

Section 2.01 Grant. To secure the full and timely payment and performance of the
Obligations, including the payment of interest and other amounts which would
accrue and become due but for the filing of a petition in bankruptcy (whether or
not a claim is allowed against Mortgagor for such interest or other amounts in
any such bankruptcy proceeding) or the operation of the automatic stay under
Section 362(a) of Title 11 of the United States Code, Mortgagor MORTGAGES,
GRANTS, BARGAINS, ASSIGNS, SELLS, CONVEYS, PLEDGES, and CONFIRMS, to Mortgagee
for the benefit of the Secured Parties, and hereby grants to Mortgagee for the
benefit of the Secured Parties a security interest in and upon, WITH POWER OF
SALE, all of Mortgagor’s estate, right, title and interest in and to the
Mortgaged Property, subject, however, only to the matters that are set forth on
Exhibit B attached hereto (the “Permitted Encumbrances”) and to Permitted Liens,
TO HAVE AND TO HOLD the Mortgaged Property to Mortgagee, and its successors and
assigns, forever, and Mortgagor does hereby bind itself, its successors and
assigns to WARRANT AND FOREVER DEFEND the title to the Mortgaged Property unto
Mortgagee.

Section 2.02 Obligations. This Mortgage secures, and the Mortgaged Property is
collateral security for, the payment and performance in full when due of the
Obligations.

Section 2.03 Future Advances. This Mortgage shall secure all Obligations
including, without limitation, future advances whenever hereafter made with
respect to or under the Credit Agreement, the other Loan Documents, the
Indenture or any Other First Lien Agreements and shall secure not only
Obligations with respect to presently existing indebtedness under the Credit
Agreement, the other Loan Documents, the Indenture or the Other First Lien
Agreements, but also any and all other indebtedness which may hereafter be owing
to the Secured Parties under the Credit Agreement, the other Loan Documents, the
Indenture or the Other First Lien Agreements, however incurred, whether
interest, discount or otherwise, and whether the same shall be deferred, accrued
or capitalized, including future advances and re-advances, pursuant to the
Credit Agreement, the other Loan Documents, the Indenture or the Other First
Lien Agreements, whether such advances are obligatory or to be made at the
option of the Secured Parties, or otherwise, and any extensions, refinancings,
modifications or renewals of all such Obligations whether or not Mortgagor
executes any extension agreement or renewal instrument and, in each case, to the
same extent as if such future advances were made on the date of the execution of
this Mortgage.

Section 2.04 [Maximum Amount of Indebtedness. The maximum aggregate amount of
all indebtedness that is, or under any contingency may be secured at the date
hereof or at any time hereafter by this Mortgage is $[☐] (the “Secured Amount”),
plus, to the extent permitted by applicable law, collection costs, sums advanced
for the payment of taxes, assessments, maintenance and repair charges, insurance
premiums and any other costs incurred to protect the security encumbered hereby
or the Lien hereof, and expenses incurred by Mortgagee by reason of any default
by Mortgagor under the terms hereof, together with interest thereon, all of
which amount shall be secured hereby.

 

E-7



--------------------------------------------------------------------------------

Section 2.05 Last Dollar Secured. So long as the aggregate amount of the
Obligations exceeds the Secured Amount, any payments and repayments of the
Obligations shall not be deemed to be applied against or to reduce the Secured
Amount.]14

Section 2.06 No Release. Nothing set forth in this Mortgage shall relieve
Mortgagor from the performance of any term, covenant, condition or agreement on
Mortgagor’s part to be performed or observed under or in respect of any of the
Mortgaged Property or from any liability to any Person under or in respect of
any of the Mortgaged Property or shall impose any obligation on Mortgagee or any
other Secured Party to perform or observe any such term, covenant, condition or
agreement on Mortgagor’s part to be so performed or observed or shall impose any
liability on Mortgagee or any other Secured Party for any act or omission on the
part of Mortgagor relating thereto or for any breach of any representation or
warranty on the part of Mortgagor contained in this Mortgage or any other
applicable Loan Documents, or under or in respect of the Mortgaged Property or
made in connection herewith or therewith. The obligations of Mortgagor contained
in this Section 2.06 shall survive the termination hereof and the discharge of
Mortgagor’s other obligations under this Mortgage and the other applicable Loan
Documents.

ARTICLE III

WARRANTIES, REPRESENTATIONS AND COVENANTS

Mortgagor warrants, represents and covenants to Mortgagee as follows:

Section 3.01 Title to Mortgaged Property and Lien of this Instrument. Mortgagor
has good and marketable fee simple title to the Mortgaged Property free and
clear of any Liens, except the Permitted Encumbrances and the Permitted Liens.
This Mortgage creates valid, enforceable first priority Liens and security
interests in favor of Mortgagee against the Mortgaged Property for the benefit
of the Secured Parties securing the payment and performance of the Obligations
subject only to Permitted Encumbrances and Permitted Liens. Upon recordation in
the official real estate records in the county (or other applicable
jurisdiction) in which the Premises are located, this Mortgage will constitute a
valid, perfected and enforceable first priority Lien on the Mortgaged Property
in favor of Mortgagee for the benefit of the Secured Parties subject only to
Permitted Encumbrances and Permitted Liens.

Section 3.02 First Lien Status. Mortgagor shall preserve and protect the first
Lien and security interest status of this Mortgage. If any Lien or security
interest other than a Permitted Encumbrance or a Permitted Lien is asserted
against the Mortgaged Property, Mortgagor shall promptly, and at its expense,
(a) give Mortgagee a detailed written notice of such Lien or security interest
(including origin, amount and other terms), and (b) pay the underlying claim in
full or take such other commercially reasonable action so as to cause it to be
released or contest the same in compliance with the requirements of the Credit
Agreement, the Indenture and any other applicable Loan Documents (including, if
applicable, the requirement of providing a bond or other security reasonably
satisfactory to Mortgagee).

 

14  Include if required by local law.

 

E-8



--------------------------------------------------------------------------------

Section 3.03 Replacement of Fixtures and Personalty. Mortgagor shall not,
without the prior written consent of Mortgagee, permit any of the Fixtures or
Personalty owned or leased by Mortgagor to be removed at any time from the Land
or Improvements, unless the removed item is removed temporarily for its
protection, maintenance or repair or is not prohibited from being removed by the
Credit Agreement, the Indenture, the Collateral Agreement or any other
applicable Loan Document.

Section 3.04 Inspection. Mortgagor shall permit Mortgagee and its respective
agents, representatives and employees or, upon the occurrence and during the
continuance of an Event of Default, the Secured Parties, upon reasonable prior
notice to Mortgagor, to inspect the Mortgaged Property and all books and records
of Mortgagor located thereon, and to conduct such environmental and engineering
studies as Mortgagee or, upon the occurrence and during the continuance of an
Event of Default, the Secured Parties may reasonably require, provided that such
inspections and studies shall not materially or unreasonably interfere with the
use and operation of the Mortgaged Property (subject to the rights of Mortgagee
and other Secured Parties under the Collateral Agreement).

Section 3.05 Insurance; Condemnation Awards and Insurance Proceeds.

(a) Insurance. Prior to the date hereof, Mortgagor has delivered to Mortgagee
Federal Emergency Management Agency Standard Flood Hazard Determination Forms
for each portion of the Land on which Improvements are located. If any portion
of the Land is located in an area identified by the Federal Emergency Management
Agency as an area having special flood hazards and in which flood insurance has
been made available under the National Flood Insurance Act of 1968 (or any
amendment or successor act thereto), then Mortgagor shall obtain and maintain,
or cause to be maintained, flood insurance in an amount sufficient to comply
with all applicable rules and regulations promulgated pursuant to such Act and
to the extent required to comply with the National Flood Insurance Program as
set forth in the Flood Disaster Protection Act of 1973, as it may be amended
from time to time. In addition, Mortgagor shall maintain or cause to be
maintained all other insurance as required by the applicable Loan Documents.

(b) Condemnation Awards. Mortgagor shall cause all Condemnation Awards that
constitute “Net Proceeds” (or any equivalent term) in accordance with the Credit
Agreement, the Indenture or any other applicable Other First Lien Agreement to
be applied in accordance with Section 2.11(b) of the Credit Agreement,
Section 11.10 of the Indenture or the equivalent provision of any other
applicable Other First Lien Agreement.

(c) Insurance Proceeds. Mortgagor shall cause all proceeds of any insurance
policies insuring against loss or damage to the Mortgaged Property that
constitute “Net Proceeds” (or any equivalent term) in accordance with the Credit
Agreement, the Indenture or any other applicable Other First Lien Agreement to
be applied in accordance with Section 2.11(b) of the Credit Agreement,
Section 11.10 of the Indenture or the equivalent provision of any other
applicable Other First Lien Agreement.

(d) Payment of Charges. Mortgagor shall pay and discharge, or cause to be paid
and discharged, from time to time prior to same becoming delinquent, all Charges
except to the extent such Charges are Permitted Liens or Permitted Encumbrances.
Mortgagor shall, upon Mortgagee’s reasonable written request, deliver to
Mortgagee receipts evidencing the payment of all such Charges requiring payment
under the provisions of this Section 3.05(d).

 

E-9



--------------------------------------------------------------------------------

ARTICLE IV

[INTENTIONALLY OMITTED]

ARTICLE V

DEFAULT AND FORECLOSURE

Section 5.01 Remedies. Subject to the First Lien Intercreditor Agreement, upon
the occurrence and during the continuance of an Event of Default, Mortgagee may,
at Mortgagee’s election, exercise any or all of the following rights, remedies
and recourses:

(a) Acceleration. Subject to any provisions of the applicable Loan Documents
providing for the automatic acceleration of the Obligations upon the occurrence
and during the continuance of certain Events of Defaults, declare the
Obligations to be immediately due and payable, without further notice,
presentment, protest, notice of intent to accelerate, notice of acceleration,
demand or action of any nature whatsoever (each of which hereby is expressly
waived by Mortgagor), whereupon the same shall become immediately due and
payable.

(b) Entry on Mortgaged Property. Enter the Premises and take exclusive
possession thereof and of all Mortgaged Property and of all books, records and
accounts relating thereto or located thereon. If Mortgagor remains in possession
of the Premises following the occurrence and during the continuance of an Event
of Default and without Mortgagee’s prior written consent, Mortgagee may invoke
any legal remedies to dispossess Mortgagor.

(c) Operation of Mortgaged Property. Hold, lease, develop, manage, operate,
carry on the business thereof or otherwise use the Mortgaged Property upon such
terms and conditions as Mortgagee may deem reasonable under the circumstances
(making such repairs, alterations, additions and improvements and taking other
actions, from time to time, as Mortgagee deems necessary or desirable), and
apply all Rents and other amounts collected by Mortgagee in connection therewith
in accordance with the provisions of Section 5.07.

(d) Foreclosure and Sale. Institute proceedings for the complete foreclosure of
this Mortgage by judicial action or by power of sale, in which case the
Mortgaged Property may be sold for cash or credit in one or more parcels. With
respect to any notices required or permitted under the UCC, Mortgagor agrees
that ten (10) days’ prior written notice shall be deemed commercially
reasonable. At any such sale by virtue of any judicial proceedings, power of
sale, or any other legal right, remedy or recourse, the title to and right of
possession of any such property shall pass to the purchaser thereof, and to the
fullest extent permitted by law, Mortgagor shall be completely and irrevocably
divested of all of its right, title, interest, claim, equity, equity of
redemption, and demand whatsoever, either at law or in equity, in and to the
property sold and such sale shall be a

 

E-10



--------------------------------------------------------------------------------

perpetual bar both at law and in equity against Mortgagor, and against all other
Persons claiming or to claim the property sold or any part thereof, by, through
or under Mortgagor. Mortgagee or any of the other Secured Parties may be a
purchaser at such sale. If Mortgagee or such other Secured Party is the highest
bidder, Mortgagee or such other Secured Party may credit the portion of the
purchase price that would be distributed to Mortgagee or such other Secured
Party against the Obligations in lieu of paying cash. In the event this Mortgage
is foreclosed by judicial action, appraisement of the Mortgaged Property is
waived. Mortgagee may adjourn from time to time any sale by it to be made under
or by virtue hereof by announcement at the time and place appointed for such
sale or for such adjourned sale or sales, and Mortgagee, without further notice
or publication, may make such sale at the time and place to which the same shall
be so adjourned.

(e) Receiver. Make an application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to
Mortgagor or regard to the adequacy of the Mortgaged Property for the repayment
of the Obligations, the appointment of a receiver of the Mortgaged Property, and
Mortgagor irrevocably consents to such appointment. Any such receiver shall have
all the usual powers and duties of receivers in similar cases, including the
full power to rent, maintain and otherwise operate the Mortgaged Property upon
such terms as may be approved by the court, and shall apply such Rents in
accordance with the provisions of Section 5.07; provided, however,
notwithstanding the appointment of any receiver, Mortgagee shall be entitled as
pledgee to the possession and control of any cash, deposits or instruments at
the time held by or payable or deliverable under the terms of the applicable
Loan Documents to Mortgagee.

(f) Other. Exercise all other rights, remedies and recourses granted under the
applicable Loan Documents or otherwise available at law or in equity.

Section 5.02 Separate Sales. The Mortgaged Property may be sold in one or more
parcels and in such manner and order as Mortgagee in its sole discretion may
elect. The right of sale arising out of any Event of Default shall not be
exhausted by any one or more sales.

Section 5.03 Remedies Cumulative, Concurrent and Nonexclusive. Mortgagee and the
other Secured Parties shall have all rights, remedies and recourses granted in
any applicable Loan Documents and available at law or equity (including the
UCC), which rights (a) shall be cumulative and concurrent, (b) may be pursued
separately, successively or concurrently against Mortgagor or others obligated
under any applicable Loan Documents, or against the Mortgaged Property, or
against any one or more of them, at the sole discretion of Mortgagee or such
other Secured Party, as the case may be, (c) may be exercised as often as
occasion therefor shall arise, and the exercise or failure to exercise any of
them shall not be construed as a waiver or release thereof or of any other
right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive. No action by Mortgagee or any other Secured Party in the
enforcement of any rights, remedies or recourses under any applicable Loan
Documents or otherwise at law or equity shall be deemed to cure any Event of
Default.

 

E-11



--------------------------------------------------------------------------------

Section 5.04 Release of and Resort to Collateral. Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate Lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the Lien or security interest
created in or evidenced by any applicable Loan Documents or their status as a
first priority Lien and security interest in and to the Mortgaged Property. For
payment of the Obligations, Mortgagee may resort to any other security in such
order and manner as Mortgagee may elect.

Section 5.05 Appearance, Waivers, Notice and Marshalling of Assets. After the
occurrence and during the continuance of any Event of Default and immediately
upon the commencement of any action, suit or legal proceedings to obtain
judgment for the payment or performance of the Obligations or any part thereof,
or of any proceedings to foreclose the Lien and security interest created and
evidenced hereby or otherwise enforce the provisions hereof or of any other
proceedings in aid of the enforcement hereof, Mortgagor shall enter its
voluntary appearance in such action, suit or proceeding. To the fullest extent
permitted by law, Mortgagor hereby irrevocably and unconditionally waives and
releases (a) all benefit that might accrue to Mortgagor by virtue of any present
or future statute of limitations or law or judicial decision exempting the
Mortgaged Property from attachment, levy or sale on execution or providing for
any stay of execution, exemption from civil process, redemption or extension of
time for payment, (b) all notices of any Event of Default or of Mortgagee’s
election to exercise or the actual exercise of any right, remedy or recourse
provided for under any applicable Loan Documents, and (c) any right to a
marshalling of assets or a sale in inverse order of alienation. Mortgagor shall
not claim, take or insist on any benefit or advantage of any law now or
hereafter in force providing for the valuation or appraisal of the Mortgaged
Property, or any part thereof, prior to any sale or sales of the Mortgaged
Property which may be made pursuant to this Mortgage, or pursuant to any decree,
judgment or order of any court of competent jurisdiction. Mortgagor covenants
not to hinder, delay or impede the execution of any power granted or delegated
to Mortgagee by this Mortgage but to suffer and permit the execution of every
such power as though no such law or laws had been made or enacted.

Section 5.06 Discontinuance of Proceedings. If Mortgagee or any other Secured
Party shall have proceeded to invoke any right, remedy or recourse permitted
under any applicable Loan Documents and shall thereafter elect to discontinue or
abandon it for any reason, Mortgagee or such other Secured Party, as the case
may be, shall have the unqualified right to do so and, in such an event,
Mortgagor, Mortgagee and the other Secured Parties shall be restored to their
former positions with respect to the Obligations, the other applicable Loan
Documents, the Mortgaged Property and otherwise, and the rights, remedies,
recourses and powers of Mortgagee and the other Secured Parties shall continue
as if the right, remedy or recourse had never been invoked, but no such
discontinuance or abandonment shall waive any Event of Default which may then
exist or the right of Mortgagee or any other Secured Party thereafter to
exercise any right, remedy or recourse under any applicable Loan Documents for
such Event of Default.

Section 5.07 Application of Proceeds. Mortgagee shall, subject to the
Intercreditor Agreements, promptly apply the proceeds, moneys or balances of any
collection or sale of Mortgaged Property realized through the exercise by
Mortgagee of its remedies hereunder, as well as any Mortgaged Property
consisting of cash at any time when remedies are being exercised hereunder, as
follows, unless otherwise required by applicable law:

 

E-12



--------------------------------------------------------------------------------

(a) FIRST, to the payment of all reasonable costs and expenses incurred by
Mortgagee in connection with such collection or sale or otherwise in connection
with this Mortgage, any Loan Document or any of the Obligations, including all
court costs and the reasonable fees and expenses of its agents and legal
counsel, the repayment of all advances made by Mortgagee hereunder or under any
other Loan Document on behalf of Mortgagor, and any other reasonable costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Loan Document;

(b) SECOND, to the payment in full of the Obligations secured by the Mortgaged
Property (the amounts so applied to be distributed among the Secured Parties pro
rata based on the respective amounts of such Obligations owed to them on the
date of any such distribution (or in accordance with such other method of
distribution as may be set forth in the First Lien Intercreditor Agreement));
and

(c) THIRD, to Mortgagor, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

Mortgagee shall have absolute discretion as to the time of application of any
such proceeds, moneys or balances in accordance with this Mortgage. Upon any
sale of Mortgaged Property by Mortgagee (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the purchase
money by Mortgagee or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Mortgaged Property so sold and
such purchaser or purchasers shall not be obligated to see to the application of
any part of the purchase money paid over to Mortgagee or such officer or be
answerable in any way for the misapplication thereof.

Section 5.08 Occupancy After Foreclosure. Any sale of the Mortgaged Property or
any part thereof in accordance with Section 5.01(d) will divest all right, title
and interest of Mortgagor in and to the property sold. Subject to applicable
law, any purchaser at a foreclosure sale will receive immediate possession of
the property purchased. If Mortgagor retains possession of such property or any
part thereof subsequent to such sale, Mortgagor will be considered a tenant at
sufferance of the purchaser, and will, if Mortgagor remains in possession after
demand to remove, be subject to eviction and removal, forcible or otherwise,
with or without process of law.

Section 5.09 Additional Advances and Disbursements; Costs of Enforcement.

(a) Upon the occurrence and during the continuance of any Event of Default,
Mortgagee and each of the other Secured Parties shall have the right, but not
the obligation, to cure such Event of Default in the name and on behalf of
Mortgagor. All reasonable sums advanced and expenses incurred at any time by
Mortgagee or any other Secured Party under this Section 5.09, or otherwise under
this Mortgage or applicable law, shall bear interest from the date that such sum
is advanced or expense incurred, to and including the date of reimbursement,
computed at the highest rate at which interest is then computed on any portion
of the Obligations and all such sums, together with interest thereon, shall be
secured by this Mortgage.

 

E-13



--------------------------------------------------------------------------------

(b) To the extent contemplated by Section 9.05 of the Credit Agreement,
Section 7.07 of the Indenture or any equivalent provision of any Other First
Lien Agreement, Mortgagor shall pay all reasonable and documented out-of-pocket
expenses (including reasonable attorneys’ fees and expenses) of or incidental to
the perfection and enforcement of this Mortgage or the enforcement, compromise
or settlement of the Obligations or any claim under this Mortgage, and for the
curing thereof, or for defending or asserting the rights and claims of Mortgagee
in respect thereof, by litigation or otherwise.

Section 5.10 No Mortgagee in Possession. Neither the enforcement of any of the
remedies under this Article V, the assignment of the Rents and Leases under
Article VI, the security interests under Article VII, nor any other remedies
afforded to Mortgagee under any applicable Loan Document, at law or in equity
shall cause Mortgagee or any other Secured Party to be deemed or construed to be
a mortgagee in possession of the Mortgaged Property, to obligate Mortgagee or
any other Secured Party to lease the Mortgaged Property or attempt to do so, or
to take any action, incur any expense, or perform or discharge any obligation,
duty or liability whatsoever under any of the Leases or otherwise.

ARTICLE VI

ASSIGNMENT OF RENTS AND LEASES

Section 6.01 Assignment. In furtherance of and in addition to the assignment
made by Mortgagor in Section 2.01, Mortgagor hereby absolutely and
unconditionally assigns, sells, transfers and conveys to Mortgagee all of its
right, title and interest in and to all Leases (but only to the extent permitted
under the existing Leases), whether now existing or hereafter entered into, and
all of its right, title and interest in and to all Rents. This assignment is an
absolute assignment and not an assignment for additional security only. So long
as no Event of Default shall have occurred and be continuing, Mortgagor shall
have a revocable license from Mortgagee to exercise all rights extended to the
landlord under the Leases, including the right to receive and collect all Rents
and to hold the Rents in trust for use in the payment and performance of the
Obligations and to otherwise use the same in accordance with the Credit
Agreement and the other Loan Documents. The foregoing license is granted subject
to the conditional limitation that no Event of Default shall have occurred and
be continuing. Upon the occurrence and during the continuance of an Event of
Default, whether or not legal proceedings have commenced, and without regard to
waste, adequacy of security for the Obligations or solvency of Mortgagor, the
license herein granted shall, at the election of Mortgagee, expire and
terminate, upon written notice to Mortgagor by Mortgagee.

Section 6.02 Perfection Upon Recordation. Mortgagor acknowledges that upon
recordation of this Mortgage Mortgagee shall have, to the extent permitted under
applicable law, a valid and fully perfected, first priority, present assignment
of the Rents arising out of the Leases and all security for such Leases.
Mortgagor acknowledges and agrees that upon recordation of this Mortgage
Mortgagee’s interest in the Rents shall be deemed to be fully perfected,
“choate” and enforced as to Mortgagor and to the extent permitted under
applicable law, all third parties, including, without limitation, any
subsequently appointed trustee in any case under Title 11 of the United States
Code (the “Bankruptcy Code”), without the necessity of commencing a foreclosure
action with respect to this Mortgage, making formal demand for the Rents,
obtaining the appointment of a receiver or taking any other affirmative action.

 

E-14



--------------------------------------------------------------------------------

Section 6.03 Bankruptcy Provisions. Without limitation of the absolute nature of
the assignment of the Rents hereunder, Mortgagor and Mortgagee agree that
(a) this Mortgage shall constitute a “security agreement” for purposes of
Section 552(b) of the Bankruptcy Code, (b) the security interest created by this
Mortgage extends to property of Mortgagor acquired before the commencement of a
case in bankruptcy and to all amounts paid as Rents and (c) such security
interest shall extend to all Rents acquired by the estate after the commencement
of any case in bankruptcy.

ARTICLE VII

SECURITY AGREEMENT

Section 7.01 Security Interest. This Mortgage constitutes a “security agreement”
on personal property within the meaning of the UCC and other applicable law and
with respect to the Personalty, Fixtures, Leases, Rents, Deposit Accounts,
Property Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards and
Records. To this end, Mortgagor grants to Mortgagee a first priority security
interest in the Personalty, Fixtures, Leases, Rents, Deposit Accounts, Property
Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards, Records and
all other Mortgaged Property which is personal property to secure the payment
and performance of the Obligations, and agrees that Mortgagee shall have all the
rights and remedies of a secured party under the UCC with respect to such
property. Any notice of sale, disposition or other intended action by Mortgagee
with respect to the Personalty, Fixtures, Leases, Rents, Deposit Accounts,
Property Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards
and/or Records sent to Mortgagor at least ten (10) days prior to any action
under the UCC shall constitute reasonable notice to Mortgagor. In the event of
any conflict or inconsistency whatsoever between the terms of this Mortgage and
the terms of the Collateral Agreement with respect to the collateral covered
both therein and herein, including, but not limited to, with respect to whether
any such Mortgaged Property is to be subject to a security interest or the use,
maintenance or transfer of any such Mortgaged Property, the Collateral Agreement
shall control, govern, and prevail, to the extent of any such conflict or
inconsistency. For the avoidance of doubt, no personal property of Mortgagor
that does not constitute “Article 9 Collateral” under and as defined in the
Collateral Agreement shall be subject to any security interest of Mortgagee or
any Secured Party or constitute collateral hereunder.

Section 7.02 Financing Statements. Mortgagor shall prepare and deliver to
Mortgagee such financing statements, and shall execute and deliver to Mortgagee
such other documents, instruments and further assurances, in each case in form
and substance reasonably satisfactory to Mortgagee, as Mortgagee may, from time
to time, reasonably consider necessary to create, perfect and preserve
Mortgagee’s security interest hereunder. Mortgagor hereby irrevocably authorizes
Mortgagee to cause financing statements (and amendments thereto and
continuations thereof) and any such documents, instruments and assurances to be
recorded and filed, at such times and places as may be required or permitted by
law to so create, perfect and preserve such security interest.

 

E-15



--------------------------------------------------------------------------------

Section 7.03 Fixture Filing. This Mortgage shall also constitute a “fixture
filing” for the purposes of the UCC against all of the Mortgaged Property which
is or is to become fixtures. The information provided in this Section 7.03 is
provided so that this Mortgage shall comply with the requirements of the UCC for
a mortgage instrument to be filed as a financing statement. Mortgagor is the
“Debtor” and its name and mailing address are set forth in the preamble of this
Mortgage preceding Article I. Mortgagee is the “Secured Party” for purposes of
the UCC and its name and mailing address from which information concerning the
security interest granted herein may be obtained are also set forth in the
preamble of this Mortgage preceding Article I. A statement describing the
portion of the Mortgaged Property comprising the fixtures hereby secured is set
forth in the definition of “Mortgaged Property” in Section 1.01. Mortgagor
represents and warrants to Mortgagee that Mortgagor is the record owner of the
Mortgaged Property and the employer identification number of Mortgagor is [☐].
Mortgagor represents and warrants to Mortgagee that Mortgagor’s jurisdiction of
organization is the State of [☐].

ARTICLE VIII

MISCELLANEOUS

Section 8.01 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement (whether or not then in effect) and all
notices to any holder of obligations under any Other First Lien Agreements, at
its address set forth in the Other First Lien Secured Party Consent or in the
First Lien Intercreditor Agreement, as such address may be changed by written
notice to Mortgagor.

Section 8.02 Covenants Running with the Land. All grants, covenants, terms,
provisions and conditions contained in this Mortgage are intended by Mortgagor
and Mortgagee to be, and shall be construed as, covenants running with the Land.
As used herein, “Mortgagor” shall refer to the party named in the first
paragraph of this Mortgage and to any subsequent owner of all or any portion of
the Mortgaged Property. All Persons who may have or acquire an interest in the
Mortgaged Property shall be deemed to have notice of, and be bound by, the terms
of the Collateral Agreement and the other applicable Loan Documents; provided,
however, that no such party shall be entitled to any rights thereunder without
the prior written consent of Mortgagee.

Section 8.03 Attorney-in-Fact. Mortgagor hereby appoints Mortgagee as its
attorney-in-fact of Mortgagor for the purpose of carrying out the provisions of
Article V of this Mortgage and taking any action and executing any instrument
that Mortgagee may deem necessary or advisable to accomplish the purposes
thereof, which appointment is irrevocable and coupled with an interest. Without
limiting the generality of the foregoing, subject to applicable Gaming Laws and
the Intercreditor Agreements, Mortgagee shall have the right, upon the
occurrence and during the continuance of an Event of Default, with full power of
substitution either in Mortgagee’s name or in the name of Mortgagor (a) to
execute and/or record any notices of completion, cessation of labor or any other
notices that Mortgagee reasonably deems appropriate to protect Mortgagee’s
interest, if Mortgagor shall fail to do so within ten (10) days after written
request by Mortgagee, (b) upon the issuance of a deed pursuant to the
foreclosure of this Mortgage or the delivery of a deed in lieu of foreclosure,
to execute all instruments of assignment, conveyance or further assurance with
respect to the Leases, Rents, Deposit

 

E-16



--------------------------------------------------------------------------------

Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance, Condemnation
Awards and Records in favor of the grantee of any such deed and as may be
necessary or desirable for such purpose, (c) to prepare and file or record
financing statements and continuation statements, and to prepare, execute and
file or record applications for registration and like papers necessary to
create, perfect or preserve Mortgagee’s security interests and rights in or to
any of the Mortgaged Property, and (d) to perform any obligation of Mortgagor
hereunder; provided, nothing herein contained shall be construed as requiring or
obligating Mortgagee to make any commitment or to make any inquiry as to the
nature or sufficiency of any payment received by Mortgagee, or to present or
file any claim or notice, or to take any action with respect to the Mortgaged
Property or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. Mortgagee and the other Secured Parties
shall be accountable only for amounts actually received as a result of the
exercise of the powers granted to them herein, and neither they nor their
officers, directors, employees or agents shall be responsible to Mortgagor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.

Section 8.04 Successors and Assigns. Whenever in this Mortgage Mortgagor or
Mortgagee are referred to, such reference shall be deemed to include the
permitted successors and assigns of each of them, and all covenants, promises
and agreements by or on behalf of Mortgagor that are contained in this Mortgage
shall bind its respective permitted successors and assigns and inure to the
benefit of Mortgagee and its successors and assigns. Mortgagee hereunder shall
at all times be the same Person that is the “Collateral Agent” under the First
Lien Intercreditor Agreement. Written notice of resignation by the “Collateral
Agent” pursuant to the First Lien Intercreditor Agreement shall also constitute
notice of resignation as Mortgagee under this Mortgage. Upon the acceptance of
any appointment as the “Collateral Agent” under the First Lien Intercreditor
Agreement by a successor “Collateral Agent,” and the assignment and assumption
of this Mortgage to that successor “Collateral Agent”, that successor
“Collateral Agent” shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Mortgagee pursuant hereto.

Section 8.05 Waivers; Amendments.

(a) No failure or delay by Mortgagee, any L/C Issuer, any Lender or any other
Secured Party in exercising any right, power or remedy hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights, powers and remedies of Mortgagee, any L/C Issuer, the
Lenders or any other Secured Party hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights, powers or remedies that they
would otherwise have. No waiver of any provision of this Mortgage or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by Section 8.05(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan,
the increase of any Other First Lien Obligations or the issuance of a Letter of
Credit (as defined in the Credit Agreement) shall not be construed as a waiver
of any Default or Event of Default, regardless of whether Mortgagee, any Lender,
any L/C Issuer or any other Secured Party may have had notice or knowledge of
such Default or Event of Default at the time. No notice or demand on any Loan
Party in any case shall entitle any Loan Party to any other or further notice or
demand in similar or other circumstances.

 

E-17



--------------------------------------------------------------------------------

(b) Neither this Mortgage nor any provision hereof or of any other Security
Document may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by Mortgagee and the Loan Party or Loan
Parties with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 9.08 of the
Credit Agreement, Section 9.02(a) of the Indenture and any equivalent provision
in each applicable Other First Lien Agreement and, by each other Authorized
Representative to the extent required by (and in accordance with) such
applicable Other First Lien Agreement, or, in each case, as otherwise provided
in Section 2.04 of the First Lien Intercreditor Agreement. Mortgagee may
conclusively rely on a certificate of an officer of the Borrower as to whether
any amendment contemplated by this Section 8.05(b) is permitted.

(c) Notwithstanding anything to the contrary contained herein, Mortgagee may
grant extensions of time or waivers of the requirement for the creation or
perfection of security interests in or the obtaining of insurance (including
title insurance) or surveys with respect to the Mortgaged Property where it
reasonably determines, in consultation with the Borrower, that perfection or
obtaining of such items cannot be accomplished without undue effort or expense
by the time or times at which it would otherwise be required by this Mortgage or
any other Loan Documents.

Section 8.06 WAIVER OF JURY TRIAL. MORTGAGOR HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS MORTGAGE OR ANY OTHER APPLICABLE LOAN DOCUMENTS.
MORTGAGOR HERETO CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
MORTGAGEE OR ANY OTHER SECURED PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT MORTGAGEE OR SUCH OTHER SECURED PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.

Section 8.07 Termination or Release.

(a) This Mortgage and all liens and security interests granted by Mortgagor
hereby shall be released, as documented in accordance with Section 8.07(g)
below, upon the occurrence of both (i) the Termination Date (as defined in the
Credit Agreement), and (ii) the date when all Notes Obligations and any Other
First Lien Obligations (in each case other than contingent or unliquidated
obligations or liabilities not then due and any other obligations that, by the
terms of the Indenture or any Other First Lien Agreements, are not required to
be paid in full prior to termination and release of the Mortgaged Property) have
been paid in full and the Secured Parties have no further commitment to extend
credit under the Indenture or any Other First Lien Agreement.

 

E-18



--------------------------------------------------------------------------------

(b) Mortgagor shall be released from its obligations hereunder and the lien and
security interests in the Mortgaged Property of Mortgagor shall be released, as
documented in accordance with Section 8.07(g) below, upon the consummation of
any transaction not prohibited by the Credit Agreement or any Other First Lien
Agreement as a result of which Mortgagor ceases to be a Borrower or a Subsidiary
or otherwise ceases to be a Loan Party, all without delivery of any instrument
or performance of any act by any party, and all rights to the Mortgaged Property
shall revert to Mortgagor.

(c) (i) Upon any sale or other transfer by Mortgagor of the Mortgaged Property
that is not prohibited by the Credit Agreement or any Other First Lien Agreement
to any Person that is not a Loan Party, (ii) upon the effectiveness of any
written consent to the release of the security interest granted hereby in
Mortgaged Property pursuant to Section 9.08(b) of the Credit Agreement, Article
IX of the Indenture and any equivalent provision of each applicable Other First
Lien Agreement (in each case, to the extent required thereby), or (iii) as
otherwise may be provided in the Intercreditor Agreements, the lien and security
interest in such Mortgaged Property shall be released, as documented in
accordance with Section 8.07(g) below.

(d) Mortgagor shall be released from its Credit Agreement Secured Obligations
(as defined in the Collateral Agreement) hereunder and/or the lien and security
interests in the Mortgaged Property securing Credit Agreement Secured
Obligations shall be released, as documented in accordance with Section 8.07(g)
below, upon the occurrence of any of the circumstances set forth in Section 9.18
of the Credit Agreement, and all rights to the Mortgaged Property shall revert
to Mortgagor.

(e) Solely with respect to any Other First Lien Obligations, Mortgagor shall be
automatically released from its obligations hereunder and/or the security
interests in the Mortgaged Property shall in each case be released as documented
in accordance with Section 8.07(g) below, in each case (i) solely with respect
to Notes Obligations, upon the occurrence of any of the circumstances set forth
in Section 11.04(a) of the Indenture or (ii) with respect to any Other First
Lien Obligations, other than the Notes Obligations, upon the occurrence of any
of the circumstances set forth in any equivalent provision of any applicable
Other First Lien Agreement governing such Other First Lien Obligations, and all
rights to the Mortgaged Property shall revert to Mortgagor.

(f) If the Mortgaged Property shall become subject to the release provisions set
forth in Section 2.04 of the First Lien Intercreditor Agreement, the lien
created hereunder on such Mortgaged Property shall be released to the extent
(and only to the extent) provided therein.

(g) In connection with any termination or release pursuant to this Section 8.07,
Mortgagee shall execute and deliver to Mortgagor, at Mortgagor’s expense, all
documents that Mortgagor shall reasonably request to evidence such termination
or release (including, without limitation, mortgage partial or full releases or
UCC amendment or termination statements, as applicable), and will duly assign
and transfer to Mortgagor, such of the Mortgaged Property that may be in the
possession of Mortgagee and has not theretofore been sold or otherwise applied
or released pursuant to this Mortgage. Any execution and delivery of documents
pursuant to this Section 8.07 shall be without recourse to or warranty by
Mortgagee. In connection with any release pursuant to this

 

E-19



--------------------------------------------------------------------------------

Section 8.07, Mortgagor shall be permitted to take any action in connection
therewith consistent with such release including, without limitation, the filing
of UCC termination statements. Upon the receipt of any necessary or proper
instruments of termination, satisfaction or release (forms of which shall be
reasonably acceptable to Mortgagee) prepared by the Borrower, Mortgagee shall
execute, deliver or acknowledge such instruments or releases to evidence the
release of the Mortgaged Property permitted to be released pursuant to this
Mortgage. Mortgagor agrees to pay all reasonable and documented out-of-pocket
expenses incurred by Mortgagee (and its representatives and counsel) in
connection with the execution and delivery of such release documents or
instruments.

Section 8.08 Waiver of Stay, Moratorium and Similar Rights. Mortgagor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement of the provisions of this Mortgage or
the Obligations secured hereby, or any agreement between Mortgagor and Mortgagee
or any rights or remedies of Mortgagee or any other Secured Party.

Section 8.09 Applicable Law. The provisions of this Mortgage shall be governed
by and construed under the laws of the state in which the Premises are located.

Section 8.10 Headings. The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.

Section 8.11 Severability. In the event any one or more of the provisions
contained in this Mortgage should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. Mortgagor and Mortgagee shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

Section 8.12 Entire Agreement. This Mortgage and the other applicable Loan
Documents embody the entire agreement and understanding between Mortgagor and
Mortgagee relating to the subject matter hereof and thereof and supersede all
prior agreements and understandings between such parties relating to the subject
matter hereof and thereof. Accordingly, the applicable Loan Documents may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.

Section 8.13 [Intentionally Omitted]

Section 8.14 Recording Documentation To Assure Security. Mortgagor shall,
forthwith after the execution and delivery hereof and thereafter, from time to
time, cause this Mortgage and any financing statement, continuation statement or
similar instrument relating to any of the Mortgaged Property or to any property
intended to be subject to the Lien hereof or the security

 

E-20



--------------------------------------------------------------------------------

interests created hereby to be filed, registered and recorded in such manner and
in such places as may be required by any present or future law and shall take
such actions as Mortgagee shall reasonably deem necessary in order to publish
notice of and fully to protect the validity and priority of the Liens,
assignment, and security interests purported to be created upon the Mortgaged
Property and the interest and rights of Mortgagee therein. Mortgagor shall pay
or cause to be paid all taxes and fees incident to such filing, registration and
recording, and all expenses incident to the preparation, execution and
acknowledgment thereof, and of any instrument of further assurance, and all
Federal or state stamp taxes or other taxes, duties and charges arising out of
or in connection with the execution and delivery of such instruments. In the
event Mortgagee advances any sums to pay the amounts set forth in the preceding
sentence, such advances shall be secured by this Mortgage.

Section 8.15 Further Acts. Mortgagor shall, at the sole cost and expense of
Mortgagor, do, execute, acknowledge and deliver all and every such further acts,
deeds, conveyances, mortgages, assignments, notices of assignment, transfers,
financing statements, continuation statements, instruments and assurances as
Mortgagee shall from time to time reasonably request, which may be necessary in
the reasonable judgment of Mortgagee from time to time to assure, perfect,
convey, assign, mortgage, transfer and confirm unto Mortgagee, the property and
rights hereby conveyed or assigned or which Mortgagor may be or may hereafter
become bound to convey or assign to Mortgagee or for carrying out the intention
or facilitating the performance of the terms hereof or the filing, registering
or recording hereof. In the event Mortgagor shall fail after written demand to
execute any instrument or take any action required to be executed or taken by
Mortgagor under this Section 8.15, Mortgagee may execute or take the same as the
attorney-in-fact for Mortgagor, such power of attorney being coupled with an
interest and is irrevocable. Mortgagor shall pay or cause to be paid all taxes
and fees incident to such filing, registration and recording, and all expenses
incident to the preparation, execution and acknowledgment thereof, and of any
instrument of further assurance, and all Federal or state stamp taxes or other
taxes, duties and charges arising out of or in connection with the execution and
delivery of such instruments. In the event Mortgagee advances any sums to pay
the amounts set forth in the preceding sentence, such advances shall be secured
by this Mortgage.

Section 8.16 Additions to Mortgaged Property. All right, title and interest of
Mortgagor in and to all extensions, amendments, relocations, restakings,
improvements, betterments, renewals, substitutes and replacements of, and all
additions and appurtenances to, the Mortgaged Property hereafter acquired by or
released to Mortgagor or constructed, assembled or placed by Mortgagor upon the
Land, and all conversions of the security constituted thereby, immediately upon
such acquisition, release, construction, assembling, placement or conversion, as
the case may be, and in each such case without any further mortgage, conveyance,
assignment or other act by Mortgagor, shall become subject to the Lien and
security interest of this Mortgage as fully and completely and with the same
effect as though now owned by Mortgagor and specifically described in the grant
of the Mortgaged Property above, but at any and all times Mortgagor will execute
and deliver to Mortgagee any and all such further assurances, mortgages,
conveyances or assignments thereof as Mortgagee may reasonably require for the
purpose of expressly and specifically subjecting the same to the Lien and
security interest of this Mortgage.

 

E-21



--------------------------------------------------------------------------------

Section 8.17 Relationship. The relationship of Mortgagee to Mortgagor hereunder
is strictly and solely that of creditor and debtor and mortgagor and mortgagee
and nothing contained in any other applicable Loan Documents, including without
limitation the Credit Agreement, the Indenture, the Collateral Agreement, any
Other First Lien Agreement, this Mortgage or any other document or instrument
now existing and delivered in connection therewith or otherwise in connection
with the Obligations is intended to create, or shall in any event or under any
circumstance be construed as creating a partnership, joint venture,
tenancy-in-common, joint tenancy or other relationship of any nature whatsoever
between Mortgagee and Mortgagor other than as creditor and debtor and mortgagor
and mortgagee.

Section 8.18 No Claims Against Mortgagee. Nothing contained in this Mortgage
shall constitute any consent or request by Mortgagee, express or implied, for
the performance of any labor or services or the furnishing of any materials or
other property in respect of the Mortgaged Property or any part thereof, nor as
giving Mortgagor any right, power or authority to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would permit the making of any claim against
Mortgagee in respect thereof or any claim that any Lien based on the performance
of such labor or services or the furnishing of any such materials or other
property is prior to the Lien hereof.

Section 8.19 Mortgagee’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that Mortgagee shall be entitled to reimbursement
of its expenses incurred hereunder by Mortgagor and Mortgagee and the other
Indemnitees (as defined in Section 9.05 of the Credit Agreement) shall be
indemnified by Mortgagor, in each case of this Section 8.19(a), mutatis
mutandis, as provided in Section 9.05 of the Credit Agreement and the equivalent
provision of each Other First Lien Agreement.

(b) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 8.19 shall remain operative and in full force and effect
regardless of the termination of this Mortgage or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Mortgage or any other Loan Document, or any investigation made by or on
behalf of Mortgagee or any other Secured Party. All amounts due under this
Section 8.19 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.

Section 8.20 Jurisdiction; Consent to Service of Process. (a) Mortgagor hereby
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York County, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Mortgage, or for recognition or enforcement of any judgment, and Mortgagor
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Mortgagor agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Mortgage shall affect any right that Mortgagee
or any other Secured Party may otherwise have to bring any action or proceeding
relating to this Mortgage against Mortgagor or the Mortgaged Property in the
courts where the Premises are located.

 

E-22



--------------------------------------------------------------------------------

(b) Mortgagor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Mortgage or any other Loan Document in any New York
State or federal court of the United States of America sitting in New York
County, and any appellate court from any thereof. Mortgagor hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(c) Mortgagor irrevocably consents to service of process in the manner provided
for notices in Section 8.01. Nothing in this Mortgage or any Loan Document will
affect the right of Mortgagee or any other Secured Party to serve process in any
other manner permitted by law.

Section 8.21 Subject to First Lien Intercreditor Agreement. Notwithstanding
anything herein to the contrary, (i) the liens and security interests granted
herein to Mortgagee pursuant to this Mortgage are expressly subject to the First
Lien Intercreditor Agreement and (ii) the exercise of any right or remedy by
Mortgagee hereunder is subject to the limitations and provisions of the First
Lien Intercreditor Agreement. In the event of any conflict between the terms of
the First Lien Intercreditor Agreement and the terms of this Mortgage, the terms
of the First Lien Intercreditor Agreement shall govern.

Section 8.22 Other First Lien Obligations. Upon the execution and delivery by
the Borrower to Mortgagee and each Authorized Representative of a fully executed
Other First Lien Secured Party Consent in accordance with Section 5.20 of the
Collateral Agreement, the holders of the Other First Lien Obligations as set
forth in such Other First Lien Secured Party Consent shall be secured by the
Mortgaged Property hereunder.

Section 8.23 Application of Gaming Laws. Notwithstanding anything herein to the
contrary, this Mortgage and any other Loan Document are subject to Gaming Laws
and Liquor Laws (as defined in the Collateral Agreement). Without limiting the
foregoing, Mortgagee’s acceptance of this Mortgage shall be conclusively deemed
an acknowledgment by Mortgagee that (i) the Secured Parties are subject to the
jurisdiction of the Gaming Authorities and Liquor Authorities (as such terms are
defined in the Collateral Agreement), in their discretion, for licensing,
qualification or findings of suitability or to file or provide other
information, and (ii) all rights, remedies and powers in or under this Mortgage
and the other Loan Documents, including with respect to the Mortgaged Property
and the ownership and operation of facilities may be subject to the jurisdiction
of the Gaming Authorities and Liquor Authorities, and may be exercised only to
the extent that the exercise thereof does not violate any applicable provisions
of the Gaming Laws and Liquor Laws and only to the extent that required
approvals (including prior approvals), if any, are obtained from the relevant
Gaming Authorities and Liquor Authorities.

 

E-23



--------------------------------------------------------------------------------

ARTICLE IX

LOCAL LAW PROVISIONS

Section 9.01 Local Law Provisions. Notwithstanding anything to the contrary
contained in this Mortgage, in the event of any conflict or inconsistency
between the provisions of this Article IX and the other provisions of this
Mortgage, the provisions of this Article IX will govern.

[The remainder of this page has been intentionally left blank]

 

E-24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

 

MORTGAGOR:

  [ ],   a [ ]   By:  

 

    Name:     Title:

[Signature Page to First Lien Mortgage, Security Agreement, Assignment of Rents
and Leases And Fixture Filing]



--------------------------------------------------------------------------------

STATE OF [ ]    )       )    ss: COUNTY OF [ ]    )   

I, the undersigned, a notary public in and for said County and State aforesaid,
DO HEREBY CERTIFY, that [ ], personally known to me to be the [ ], of [ ], a [
], personally known to me to be the person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that as such [ ], he signed and delivered the said instrument of said [ ],
pursuant to the authority given by the [ ] of said [ ] as a free and voluntary
act, and as the free and voluntary act and deed of said [ ], for the uses and
purposes therein set forth.

Given under my hand and official seal, this day of , 20 .

Signature of Notary

Commission expires , 20 .

[local counsel to advise on how to

conform to state law]

 

E-26



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

 

E-27



--------------------------------------------------------------------------------

EXHIBIT B

PERMITTED ENCUMBRANCES

Each of the Liens and other encumbrances excepted as being prior to the Lien
hereof as set forth in Schedule B to the marked [Pro Forma Policy] issued by
[Title Insurance Company], dated as of the date hereof and delivered to
Mortgagee on the date hereof, bearing [Title Insurance Company] reference number
[Title Number] relating to the real property described in Exhibit A attached
hereto.

 

E-28



--------------------------------------------------------------------------------

Exhibit F

[FORM OF]

PERMITTED LOAN PURCHASE ASSIGNMENT AND ACCEPTANCE

Reference is made to that certain First Lien Credit Agreement, dated as of
October 6, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among VICI Properties 1
LLC, a Delaware limited liability company (the “Borrower”), the Lenders and
other parties from time to time party thereto and Wilmington Trust, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

The Assignor identified on Schedule l hereto (the “Assignor”) and the
undersigned Borrower (the “Permitted Loan Assignee”) agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Permitted Loan
Assignee without recourse to the Assignor, and the Permitted Loan Assignee
hereby irrevocably purchases and assumes from the Assignor without recourse to
the Assignor, as of the Effective Date (as defined below) and pursuant to the
terms and conditions set forth in the Credit Agreement for Permitted Loan
Purchases (including, without limitation, Sections 9.04(i) and 9.04(j) thereof),
the interest described in Schedule 1 hereto (the “Assigned Interest”) in and to
the Assignor’s rights and obligations under the Credit Agreement with respect to
those credit facilities contained in the Credit Agreement as are set forth on
Schedule 1 hereto (individually, an “Assigned Facility”; collectively, the
“Assigned Facilities”), in a principal amount for each Assigned Facility as set
forth on Schedule 1 hereto.

2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Permitted Loan Purchase Assignment and Acceptance and to consummate the
transactions contemplated hereby; (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or with
respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other Loan Document or any
other instrument or document furnished pursuant thereto, other than that the
Assignor has not created any adverse claim upon the interest being assigned by
it hereunder and that such interest is free and clear of any such adverse claim;
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower, any of their Subsidiaries or
any other obligor or the performance or observance by the Borrower, any of their
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto; and (d) attaches any Notes held
by it evidencing the Assigned Facilities. To the extent the Assignor has
retained any interest in the Assigned Facility and holds a Note evidencing such
interest, the Assignor hereby requests that the Administrative Agent exchange
the attached Notes for a new Note or Notes payable to the Assignor, in each case
in amounts which reflect the assignment being made hereby (and after giving
effect to any other assignments which have become effective on the Effective
Date).

 

F-1



--------------------------------------------------------------------------------

3. The Permitted Loan Assignee (a) represents and warrants that it is legally
authorized to enter into this Permitted Loan Purchase Assignment and Acceptance
and has taken all action necessary to execute and deliver this Permitted Loan
Purchase Assignment and Acceptance and to consummate the transaction
contemplated hereby; and (b) represents and warrants that it satisfied the
requirements specified in the Credit Agreement that are required to be satisfied
in order to make a Permitted Loan Purchase of the Assigned Interest.

4. The effective date of this Permitted Loan Purchase Assignment and Acceptance
shall be the Effective Date of the assignment described in Schedule 1 hereto
(the “Effective Date”). Following the execution of this Permitted Loan Purchase
Assignment and Acceptance, the Assigned Interest shall be deemed to be
automatically and immediately cancelled and extinguished (with a corresponding
permanent reduction in Revolving Facility Commitments to the extent the Assigned
Interest consists of Revolving Facility Loans). The Administrative Agent shall
update the Register, effective as of the Effective Date, to record such event as
if it were a prepayment of such Assigned Interest (with a corresponding
permanent reduction in Revolving Facility Commitments to the extent the Assigned
Interest consists of Revolving Facility Loans) pursuant to Section 9.04(j) of
the Credit Agreement.

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued prior to the Effective Date. No payments
in respect of the Assigned Interest (which shall be deemed to have been
cancelled and extinguished as of the Effective Date) shall be due to the
Assignor or the Permitted Loan Assignee from and after the Effective Date.

6. As of the Effective Date, the Assignor shall, to the extent provided in this
Permitted Loan Purchase Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

7. This Permitted Loan Purchase Assignment and Acceptance shall be binding upon,
and inure to the benefit of the parties hereto and their respective successors
and assigns. This Permitted Loan Purchase Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Permitted Loan Purchase Assignment and Acceptance by facsimile or other
electronic delivery shall be effective as delivery of a manually executed
counterpart of this Permitted Loan Purchase Assignment and Acceptance.

8. This Permitted Loan Purchase Assignment and Acceptance shall be governed by,
and construed in accordance with, the laws of the State of New York.

[Remainder of page intentionally left blank]

 

F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Permitted Loan Purchase
Assignment and Acceptance to be executed as of the date first above written.

 

ASSIGNOR         [NAME OF ASSIGNOR]               By:  

 

  Name:   Title:

PERMITTED LOAN ASSIGNEE

        VICI Properties 1 LLC               By:  

 

  Name:   Title:

 

Accepted and Consented To: [☐], as Administrative Agent         By:  

 

        Name:           Title:  

[Signature Page to Permitted Loan Purchase Assignment and Acceptance]



--------------------------------------------------------------------------------

Schedule 1

Schedule 1

to Permitted Loan Purchase Assignment and Acceptance

Name of Assignor:

Effective Date of Assignment:

 

Principal

Amount Assigned of the

Revolving Facility Loans/Revolving

Facility Commitments

   Percentage of
Revolving
Facility
Loans/
Revolving
Facility
Commitments
Assigned15   $      . % 

Principal

Amount Assigned of the

Term B Loans

      

$

  

 

15  Calculate the percentage of Revolving Facility Loans or Revolving Facility
Commitments that is assigned to at least 9 decimal places and show as a
percentage of the aggregate Revolving Facility Commitments of all Revolving
Facility Lenders.

 

F-4



--------------------------------------------------------------------------------

Exhibit G

[FORM OF]

DISCOUNTED PREPAYMENT OPTION NOTICE

[Date]

To: Wilmington Trust, National Association, as Administrative Agent

Ladies and Gentlemen:

This Discounted Prepayment Option Notice is delivered to you pursuant to
Section 2.11(g)(ii) of that certain First Lien Credit Agreement, dated as of
October 6, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among VICI Properties 1
LLC, a Delaware limited liability company (the “Borrower”), the Lenders and
other parties from time to time party thereto and Wilmington Trust, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

The undersigned Borrower hereby notifies you that, effective as of [ ], 20[ ],
pursuant to Section 2.11(g)(i) of the Credit Agreement, and such Borrower hereby
notifies each Lender that it is seeking:

 

  1. to prepay Loans of the following Class(es): [ ] at a discount in an
aggregate principal amount of [$ ]16 (the “Proposed Discounted Prepayment
Amount”), with corresponding permanent reductions in Revolving Facility
Commitments in the case of prepayments of Revolving Facility Loans;

 

  2. a percentage discount to the par value of the principal amount of Loans of
such Class(es) greater than or equal to [ ]% of par value but less than or equal
to [ ]% of par value (the “Discount Range”); and

 

  3. a Lender Participation Notice on or before [ , 20 ]17, as determined
pursuant to Section 2.11(g)(iii) of the Credit Agreement (the “Acceptance
Date”).

Borrower expressly agrees that this Discounted Prepayment Option Notice is
subject to the provisions of Section 2.11(g) of the Credit Agreement.

Borrower respectfully requests that Administrative Agent promptly notify each of
the Lenders party to the Agreement of this Discounted Prepayment Option Notice.

 

16  Insert amount that is minimum of $10 million.

17  Insert date (a Business Day) that is at least five Business Days after date
of the Discounted Prepayment Option Notice.

 

G-1



--------------------------------------------------------------------------------

[Reminder of page intentionally left blank]

 

G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discounted Prepayment
Option Notice as of the date first above written.

 

VICI PROPERTIES 1 LLC     By:       Name:   Title:

[Signature Page to Discounted Prepayment Option Notice]



--------------------------------------------------------------------------------

Exhibit H

[FORM OF]

LENDER PARTICIPATION NOTICE

[Date]

 

To:    [☐],    [☐]    [☐]    Attention: [☐]    [☐]    [☐]

Ladies and Gentlemen:

Reference is made to (1) that certain First Lien Credit Agreement, dated as of
October 6, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among VICI Properties 1
LLC, a Delaware limited liability company (the “Borrower”), the Lenders and
other parties from time to time party thereto and Wilmington Trust, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”), and (2) that certain Discounted Prepayment Option Notice, dated [ ],
20[ ], from Borrower(s) party thereto (the “Discounted Prepayment Option
Notice”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement, or if not
defined herein or in the Credit Agreement, shall have the meaning assigned to
such terms in the Discounted Prepayment Option Notice.

The undersigned Lender hereby gives you notice, pursuant to Section 2.11(g)(ii)
of the Agreement, that it is willing to accept a Discounted Voluntary Prepayment
on Loans held by such Lender:

 

  1. in a maximum aggregate principal amount of

       [$ of Term B Loans

       $ of Revolving Facility Loans (collectively, the “Offered Loans”)]18, and

 

  2. at a percentage discount to par value of the principal amount of Offered
Loans equal to [ ]% of par value (the “Acceptable Discount”).

The undersigned Lender expressly agrees that this offer is subject to the
provisions of Section 2.11(g) of the Agreement. Furthermore, conditioned upon
the Applicable Discount determined pursuant to Section 2.11(g)(ii) of the
Agreement being a percentage of par value less than or equal to the Acceptable
Discount, the undersigned Lender hereby expressly consents and agrees to a
prepayment of its Loans pursuant to Section 2.11(g) of the Agreement in an
aggregate principal amount equal to the Offered Loans, as such principal amount
may be reduced if the aggregate proceeds required to prepay Qualifying Loans
(disregarding any interest payable in

 

18 

Insert applicable Class(es) of Loans.

 

H-1



--------------------------------------------------------------------------------

connection with such Qualifying Loans) would exceed the Proposed Discounted
Prepayment Amount for the relevant Discounted Voluntary Prepayment, and
acknowledges and agrees that such prepayment of its Loans will be allocated at
par value, but the actual payment made to such Revolving Loan Lender will be
reduced in accordance with the Applicable Discount. In addition, in the case
that the Offered Loans include Revolving Facility Loans, the undersigned hereby
expressly consents and agrees to a permanent reduction in its Revolving Facility
Commitments equal to the aggregate principal amount of Revolving Facility Loans
so prepaid.

By executing this agreement, the undersigned Lender waives all warranties,
expressed or implied, arising by law, equity, or otherwise, solely with respect
to such Lender’s inability to review any confidential information in connection
with the Proposed Discounted Prepayment Option and expressly releases the
Borrower from any and all liabilities arising from such Lender’s inability to
review said confidential information, either before or after the date hereof,
and agrees to make no claim against the Borrower solely with respect to Lender’s
inability to review said confidential information in connection with the
Proposed Discounted Prepayment Option.

[Remainder of page intentionally left blank]

 

H-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Lender Participation
Notice as of the date first above written.

 

[NAME OF LENDER] By:     Name:   Title:  

[Signature Page to Lender Participation Notice]



--------------------------------------------------------------------------------

Exhibit I

[FORM OF]

DISCOUNTED VOLUNTARY PREPAYMENT NOTICE

[Date]

To: [☐], as Administrative Agent

Ladies and Gentlemen:

This Discounted Voluntary Prepayment Notice is delivered to you pursuant to
Section 2.11(g)(v) of that certain First Lien Credit Agreement, dated as of
October 6, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among VICI Properties 1
LLC, a Delaware limited liability company (the “Borrower”), the Lenders and
other parties from time to time party thereto and Wilmington Trust, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

The undersigned Borrower hereby irrevocably notifies you that, pursuant to
Section 2.11(g)(iv) of the Credit Agreement, such Borrower will make a
Discounted Voluntary Prepayment to each Lender with Qualifying Loans, which
shall be made:

 

  1. on or before [ ], 20[ ], as determined pursuant to Section 2.11(g)(v) of
the Agreement,

 

  2. in the aggregate principal amount of

       [$ of Term B Loans

       $ of Revolving Facility Loans]19, and

 

  3. at a percentage discount to the par value of the principal amount of the
Loans equal to [ ]% of par value (the “Applicable Discount”).

The undersigned Borrower expressly agrees that this Discounted Voluntary
Prepayment Notice is irrevocable and is subject to the provisions of
Section 2.11(g) of the Agreement.

The undersigned Borrower agrees that if prior to the date of the Discounted
Voluntary Prepayment, any representation or warranty made herein by it will not
be true and correct as of the date of the Discounted Voluntary Prepayment as if
then made, it will promptly notify the Administrative Agent in writing of such
fact, who will promptly notify each participating Lender. After such
notification, any participating Lender may revoke its Lender Participation
Notice within two Business Days of receiving such notification.

 

 

19  Insert applicable Class(es) of Loans.

 

I-1



--------------------------------------------------------------------------------

The undersigned Borrower acknowledges that the Administrative Agent and the
Lenders are relying on the truth and accuracy of the foregoing in connection
with extending Offered Loans and the acceptance of any Discounted Voluntary
Prepayment made as a result of this Discounted Voluntary Prepayment Notice.

The undersigned Borrower respectfully requests that Administrative Agent
promptly notify each of the Lenders party to the Agreement of this Discounted
Voluntary Prepayment Notice.

[Remainder of page intentionally left blank]

 

I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discounted Voluntary
Prepayment Notice as of the date first above written.

 

VICI PROPERTIES 1 LLC     By:       Name:   Title:

[Signature Page to Discounted Voluntary Prepayment Notice]



--------------------------------------------------------------------------------

Exhibit J

[FORM OF]

SOLVENCY CERTIFICATE

[ ], 201[ ]

This Solvency Certificate is delivered pursuant to Section 4.02(e) of that
certain First Lien Credit Agreement, dated as of October 6, 2017 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among VICI Properties 1 LLC, a Delaware limited liability
company (the “Borrower”), the Lenders from time to time party thereto and
Wilmington Trust, National Association, as administrative agent for the Lenders
(in such capacity, together with its successors and permitted assigns in such
capacity, the “Administrative Agent”) and as collateral agent for the Lenders.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

The undersigned hereby certifies, solely in her capacity as a Financial Officer
of the Borrower, as follows:

1. I am the Treasurer of the Borrower. I am familiar with the Transactions, and
have reviewed such documents and made such investigation as I have deemed
relevant for the purposes of this Solvency Certificate.

2. On and as of the date hereof, being the Closing Date, immediately after
giving effect to the consummation of the Transactions on the Closing Date
(i) the fair value of the assets of the Borrower and its Subsidiaries, on a
combined or consolidated basis, will exceed the debts and liabilities (whether
direct, subordinated, contingent or otherwise) of the Borrower and its
Subsidiaries, on a combined or consolidated basis; (ii) the present fair
saleable value of the property (on a going concern basis) of the Borrower and
its Subsidiaries, on a combined or consolidated basis, will be greater than the
amount that will be required to pay the probable liability of the Borrower and
its Subsidiaries, on a combined or consolidated basis, on their debts and other
liabilities (whether direct, subordinated, contingent or otherwise) as such
debts and other liabilities become absolute and matured in the ordinary course
of business; (iii) the Borrower and its Subsidiaries, on a combined or
consolidated basis, will be able to pay their debts and liabilities (whether
direct, subordinated, contingent or otherwise) as such debts and liabilities
become absolute and matured; and (iv) the Borrower and its Subsidiaries, on a
combined or consolidated basis, will not have unreasonably small capital with
which to conduct the businesses in which they are engaged as such businesses are
now conducted and are proposed to be conducted following the Closing Date.

3. As of the date hereof, immediately after giving effect to the consummation of
the Transactions on the Closing Date, the Borrower does not intend to, and does
not believe that it or any of its Subsidiaries will, incur debts beyond the
Borrower’s or such Subsidiary’s ability to pay such debts as they mature in the
ordinary course of business, taking into account the timing and amounts of cash
to be received by the Borrower or any such Subsidiary, and the timing and
amounts of cash to be payable on or in respect of the Borrower’s or such
Subsidiary’s debts.

 

J-1



--------------------------------------------------------------------------------

This Solvency Certificate is being delivered by the undersigned Financial
Officer only in her capacity as Treasurer of the Borrower and not individually
and the undersigned shall have no personal liability to the Administrative Agent
or the Lenders with respect thereto.

[Remainder of page intentionally left blank]

 

J-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

VICI PROPERTIES 1 LLC       By:       Name:   Title: Treasurer

[Signature Page to Solvency Certificate]



--------------------------------------------------------------------------------

Exhibit K

[FORM OF]

GLOBAL INTERCOMPANY NOTE

[     ], 201[     ]

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature pages hereto (each, in
such capacity, an “Issuer”), hereby promises to pay on demand to the order of
such other entity listed below (each, in such capacity as lender to the
applicable Issuer, a “Holder” and, together with each Issuer, a “Note Party”),
in immediately available funds in lawful money of the United States of America,
at such location as the applicable Holder shall from time to time designate, the
unpaid principal amount of all loans and advances or other credit extensions
made by such Holder to such Issuer and any other indebtedness now or hereafter
owing by such Issuer to such Holder, in each case, as shown either on Schedule A
attached hereto (and any continuation thereof) or in the books and records of
such Holder. Each Issuer promises also to pay interest on the unpaid principal
amount of all such loans and advances or other credit extensions in like money
at said location from the date of such loans and advances until paid at such
rate per annum as shall be agreed upon from time to time by such Issuer and such
Holder.

With respect to any Issuer and any Holder between whom loans, advances or other
credit extensions exist as of the date of this note (the “Note”) (such loans,
advances or other credit extensions, “Existing Obligations”), (a) if any
Existing Obligation is evidenced by a promissory note or other instrument or
agreement in existence as of the date hereof (an “Existing Note”), it is agreed
between such Issuer and such Holder that the obligations under such Existing
Note are hereafter to be evidenced by this Note and (b) it is agreed between
such Issuer and such Holder that the agreements in existence as of the date
hereof with respect to any Existing Obligation (including agreements contained
in any Existing Note) as to principal, amortization, currency, payment location
and interest rate (if any) will continue to have effect under this Note until
modified by agreement between such Issuer and such Holder.

Reference is hereby made to that certain First Lien Credit Agreement, dated as
of October 6, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among VICI Properties 1
LLC, a Delaware limited liability company (the “Borrower”), the Lenders from
time to time party thereto and Wilmington Trust, National Association, as
administrative agent (in such capacity, together with its successors and
permitted assigns in such capacity, the “Administrative Agent”). Capitalized
terms used herein and not otherwise defined shall have the respective meanings
assigned thereto in the Credit Agreement.

This Note has been pledged as Collateral by each Holder to the Collateral Agent,
for the benefit of the Secured Parties, as security for the Obligations. Each
Issuer and each Holder agrees that it shall, from time to time, promptly execute
and deliver all further instruments and documents, and take all further action,
that may be necessary (including as required by law), or that the Collateral
Agent may reasonably request in accordance with the Loan Documents, in order to
perfect and maintain the validity, effectiveness and priority of any security
interest granted hereby or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to the Collateral
constituted by this Note.

 

K-1



--------------------------------------------------------------------------------

Each Issuer and each Holder acknowledges and agrees that, upon the occurrence
and during the continuation of an Event of Default, the Collateral Agent may
from time to time exercise all the rights and remedies of the Holders under this
Note in accordance with the, and such exercise of rights and remedies will not
be subject to any abatement, reduction, recoupment, defense (other than
indefeasible payment in full in cash), setoff or counterclaim available to such
Issuer.

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Issuer that is the Borrower or a Subsidiary
Loan Party to any Holder that is not a Loan Party shall be subordinate and
junior in right of payment, to the extent and in the manner hereinafter set
forth, to (i) all Obligations of the Borrower or such Issuer under the Credit
Agreement and the First Priority Senior Secured Notes Indenture and (ii) all
other Indebtedness of such Issuer or any guaranty thereof (including, without
limitation, the Second Priority Senior Secured Notes Indenture), other than
Indebtedness that by its terms expressly provides that it shall not be Senior
Indebtedness hereunder (such Obligations and such Indebtedness and other
indebtedness and obligations in connection with any renewal, refunding,
restructuring or refinancing thereof, including interest thereon accruing after
the commencement of any proceedings referred to in clause (i) below, whether or
not such interest is an allowed claim in such proceeding, being hereinafter
collectively referred to as “Senior Indebtedness”):

(i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Issuer or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Issuer, whether or not involving
insolvency or bankruptcy, then, if an Event of Default has occurred and is
continuing, subject to the First Lien Intercreditor Agreement and the other
applicable Loan Documents, (x) the holders of Senior Indebtedness shall be paid
in full in cash (other than in respect of contingent indemnification and expense
reimbursement claims not then due) in respect of all amounts constituting Senior
Indebtedness before any Holder is entitled to receive (whether directly or
indirectly), or make any demands for, any payment on account of this Note and
(y) until the holders of Senior Indebtedness are so paid in full in cash in
respect of all amounts constituting Senior Indebtedness, any payment or
distribution to which such Holder would otherwise be entitled (other than debt
securities of such Issuer that are subordinated, to at least the same extent as
this Note (taken as a whole), to the payment of all Senior Indebtedness then
outstanding (such securities being hereinafter referred to as “Restructured Debt
Securities”)) shall be made to the holders of Senior Indebtedness;

(ii) if any Event of Default has occurred and is continuing with respect to any
Senior Indebtedness (including any Default under the Credit Agreement), then no
payment or distribution of any kind or character shall be made by or on behalf
of the Issuers or any other Person on its behalf with respect to this Note; and

(iii) if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Holder in violation of clause (i) or (ii) before all

 

K-2



--------------------------------------------------------------------------------

Senior Indebtedness shall have been paid in full in cash (other than in respect
of contingent indemnification and expense reimbursement claims not then due),
such payment or distribution shall be held for the benefit of, and shall,
subject to the First Lien Intercreditor Agreement and the other Loan Documents,
be promptly paid over or delivered to the Collateral Agent, to the extent
necessary to pay all Senior Indebtedness in full in cash.

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Issuer or by any act
or failure to act on the part of such holder or any trustee or agent for such
holder. Each Holder and each Issuer hereby agree that the subordination of this
Note is for the benefit of the Secured Parties, and each of the Secured Parties
are obligees under this Note to the same extent as if their names were written
herein as such and the Collateral Agent may, on behalf of itself and the Secured
Parties, proceed to enforce the subordination provisions herein.

The indebtedness evidenced by this Note owed by any Issuer that is not the
Borrower or a Subsidiary Loan Party shall not be subordinated to, and shall rank
pari passu in right of payment with, any other obligation of such Issuer.

Notwithstanding the foregoing, nothing contained in the subordination provisions
set forth above is intended to or will impair, as between each Issuer and each
Holder, the obligations of such Issuer, which are absolute and unconditional, to
pay to such Holder the principal of and interest on this Note as and when due
and payable in accordance with its terms, or is intended to or will affect the
relative rights of such Holder and other creditors of such Issuer, other than to
the extent required to give effect to the subordinator provisions in favor of
the holders of Senior Indebtedness as provided herein.

Each Holder is hereby authorized to record all loans and advances or other
credit extensions made by it to any Issuer (all of which shall be evidenced by
this Note), and all repayments or prepayments thereof, in lieu of on Schedule A
hereto, in its books and records, such books and records constituting prima
facie evidence of the accuracy of the information contained therein. For the
avoidance of doubt, this Note as between each Issuer and each Holder contains
additional terms to any intercompany loan agreement between them and this Note
does not in any way replace such intercompany loans between them nor does this
Note in any way change the principal amount of any intercompany loans between
them.

Upon execution and delivery after the date hereof by the Borrower or any
Subsidiary of the Borrower of a counterpart signature page hereto, the Borrower
or such Subsidiary, as applicable, shall become a Note Party hereunder with the
same force and effect as if originally named as a Note Party hereunder. The
rights and obligations of each Note Party hereunder shall remain in full force
and effect notwithstanding the addition of any new Note Party as a party to this
Note.

Each Issuer hereby waives (to the extent permitted by applicable law)
presentment, demand, protest or notice of any kind in connection with this Note.
All payments under this Note shall be made without offset, counterclaim or
deduction of any kind.

 

K-3



--------------------------------------------------------------------------------

This Note shall be binding upon each Issuer and its successors and assigns, and
the terms and provisions of this Note shall inure to the benefit of each Holder
and their respective successors and assigns, including subsequent holders
hereof.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

Sections 9.11, 9.12, 9.13 and 9.15 of the Credit Agreement are incorporated by
reference herein, mutatis mutandis.

This Note, the Indebtedness and Liens created or evidenced hereby, and the
exercise of any right or remedy by any Collateral Agent hereunder, are subject
to the terms of the First Lien Intercreditor Agreement. In the event of a
conflict between (x) this Note and (y) the First Lien Intercreditor Agreement,
the terms and provisions of the First Lien Intercreditor Agreement shall
control.

[Remainder of page intentionally left blank]

 

K-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Global Intercompany Note
as of the date first above.

 

[NAME OF ENTITY],

as Issuer

 

By:

 

 

   

Name:

   

Title:

[NAME OF ENTITY],

as Holder

 

By:

 

 

   

Name:

   

Title:

[Signature Page to Global Intercompany Note]



--------------------------------------------------------------------------------

Schedule A to Global Intercompany Note

 

Date

  

Name of Issuer

  

Name of Holder

  

Principal amount
of Indebtedness

  

Amount of
principal paid to
date

  

Outstanding
principal amount
due from Issuer
to Holder

on this date

  

Notation made
by



--------------------------------------------------------------------------------

EXHIBIT M

[FORM OF]

COLLATERAL AGREEMENT (FIRST LIEN)

(See Attached)

 

M-1



--------------------------------------------------------------------------------

EXHIBIT N

[FORM OF]

ASSIGNMENT OF EARNINGS, CHARTERPARTIES AND REQUISITION

COMPENSATION

(See Attached)

 

N-1



--------------------------------------------------------------------------------

EXHIBIT O

[FORM OF]

ASSIGNMENT OF INSURANCES

(See Attached)

 

O-1



--------------------------------------------------------------------------------

EXHIBIT P

[FORM OF]

SUBSIDIARY GUARANTEE AGREEMENT (FIRST LIEN)

This SUBSIDIARY GUARANTEE AGREEMENT (FIRST LIEN) (as amended, amended and
restated, supplemented or otherwise modified from time to time, this
“Guaranty”), dated as of October 6, 2017, by and among each Subsidiary Loan
Party from time to time party hereto (each individually a “Guarantor” and
collectively, “Guarantors”), and Wilmington Trust, National Association, as
Collateral Agent (in such capacity, together with its successors and assigns,
the “Collateral Agent”) for the benefit of the Secured Parties.

W I T N E S S E T H :

WHEREAS, VICI Properties 1 LLC, a Delaware limited liability company
(the “Borrower”), the Lenders party thereto from time to time, Wilmington Trust,
National Association, as administrative agent for the Lenders, and the other
parties thereto, have entered into a First Lien Credit Agreement, dated as of
October 6, 2017 (as amended, restated, modified and/or supplemented from time to
time, the “Credit Agreement”), providing for the making of Loans to and the
issuance of and participation in Letters of Credit for the account of the
Borrower;

WHEREAS, it is a condition to the making of Loans to and the issuance of and
participation in Letters of Credit for the account of the Borrower under the
Credit Agreement that each Guarantor shall have executed and delivered this
Guaranty; and

WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by and
the issuance of and participation in Letters of Credit for the account of the
Borrower, and accordingly desires to execute this Guaranty in order to satisfy
the condition described in the preceding paragraph and to induce the Lenders to
make Loans to and to participate in Letters of Credit and for each L/C Issuer to
issue Letters of Credit for the account of the Borrower.

 

1. DEFINITIONS; RULES OF CONSTRUCTION.

(a) Capitalized terms used herein shall have the meanings assigned to them in
the Credit Agreement, unless otherwise defined herein. As used in this Guaranty,
the following terms have the meanings specified below:

“Borrower” has the meaning assigned to such term in the introductory paragraph.

“Claiming Guarantor” has the meaning assigned to such term in Section 6(b).

“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph.

“Contributing Guarantor” has the meaning assigned to such term in Section 6(b).

“Credit Agreement” has the meaning assigned to such term in the recitals.

 

P-1



--------------------------------------------------------------------------------

“Fraudulent Transfer Laws” has the meaning assigned to such term in
Section 2(g).

“Guaranty” has the meaning assigned to such term in the introductory paragraph.

“Guaranteed Obligations” has the meaning assigned to such term in Section 2(a).

“Guarantor” has the meaning assigned to such term in the introductory paragraph.

(b) The rules of construction specified in Sections 1.02, 1.03, 1.04, 1.05,
1.06, 1.07, 1.08 and 1.09 of the Credit Agreement also apply to this Guaranty.

2. THE GUARANTY.

(a) Guarantee of Guaranteed Obligations. Each Guarantor unconditionally
guarantees to the Collateral Agent, jointly with the other Guarantors and
severally, as a primary obligor and not merely as a surety, the due and punctual
payment and performance of the Obligations (as defined in the Credit Agreement)
(the “Guaranteed Obligations”) for the ratable benefit of the Secured Parties.
Each Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee notwithstanding any extension or
renewal of any Guaranteed Obligation. Each Guarantor waives (to the extent
permitted by applicable law) presentment to, demand of payment from and protest
to the Borrower or any other Loan Party of any of the Guaranteed Obligations,
and also waives notice of acceptance of its guarantee and notice of protest for
nonpayment.

(b) Guarantee of Payment. Each Guarantor further agrees that its guarantee
hereunder constitutes a guarantee of payment when due and not of collection, and
waives (to the extent permitted by applicable law) any right to require that any
resort be had by the Collateral Agent or any other Secured Party to any security
held for the payment of the Guaranteed Obligations or to any balance of any
deposit account or credit on the books of the Collateral Agent or any other
Secured Party in favor of the Borrower or any other Person.

(c) No Limitations. Except for termination of a Guarantor’s obligations
hereunder as expressly provided for in Section 5(i), the obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Guaranteed Obligations
or otherwise (other than defense of payment or performance). Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by: (i) the failure of
the Collateral Agent or any other Secured Party to assert any claim or demand or
to exercise or enforce any right or remedy under the provisions of any Loan
Document or otherwise; (ii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, any Loan Document or
any other agreement, including with respect to any other Guarantor under this
Guaranty (other than payment or performance); (iii) the release of, or the
failure to perfect any security interest in, or the exchange, substitution,
release or any impairment of, any security held by the Collateral Agent or any
other Secured

 

P-2



--------------------------------------------------------------------------------

Party for the Guaranteed Obligations; (iv) any default, failure or delay,
willful or otherwise, in the performance of the Guaranteed Obligations; (v) any
other act or omission that may or might in any manner or to any extent vary the
risk of any Guarantor or otherwise operate as a discharge of any Guarantor as a
matter of law or equity (other than payment or performance); (vi) any
illegality, lack of validity or unenforceability of any Guaranteed Obligation;
(vii) any change in the corporate existence, structure or ownership of the
Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or its assets or any resulting release or
discharge of any Guaranteed Obligation (other than payment or performance);
(viii) the existence of any claim, set-off or other rights that the Guarantor
may have at any time against the Borrower, the Collateral Agent, any other
Secured Party or any other corporation or Person, whether in connection herewith
or any unrelated transactions, provided that nothing herein will prevent the
assertion of any such claim by separate suit or compulsory counterclaim; and
(ix) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Collateral Agent or any other Secured Party that might otherwise constitute a
defense to, or a legal or equitable discharge of, the Borrower or any Guarantor
or any other guarantor or surety (other than payment or performance). To the
fullest extent permitted by applicable law, (i) each Guarantor expressly
authorizes the Secured Parties to take and hold security for the payment and
performance of the Guaranteed Obligations, to exchange, waive or release any or
all such security (with or without consideration), to enforce or apply such
security and direct the order and manner of any sale thereof in their sole
discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Guaranteed Obligations, all without affecting
the obligations of any Guarantor hereunder, (ii) each Guarantor waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Loan Party,
other than payment or performance, (iii) the Collateral Agent and the other
Secured Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or nonjudicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Guaranteed Obligations, make any other accommodation with the Borrower or
any other Loan Party or exercise any other right or remedy available to them
against the Borrower or any other Loan Party, without affecting or impairing in
any way the liability of any Guarantor hereunder except to the extent the
Guaranteed Obligations have been paid in full in cash or immediately available
funds, and (iv) each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against any other Loan Party, as the case may be, or
any security.

(d) Reinstatement. Each Guarantor agrees that its guarantee hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Guaranteed Obligation is rescinded or must
otherwise be restored by the Collateral Agent or any other Secured Party upon
the bankruptcy or reorganization of the Borrower, any other Loan Party or
otherwise.

(e) Agreement To Pay; Subrogation. In furtherance of the foregoing and not in
limitation of any other right that the Collateral Agent or any other Secured
Party has at law or in equity against any Guarantor by virtue hereof, upon the
failure of the Borrower or any other Loan Party to pay any Guaranteed Obligation
when and as the same shall become due, whether at maturity,

 

P-3



--------------------------------------------------------------------------------

by acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Collateral Agent
for distribution to the applicable Secured Party in cash the amount of such
unpaid Guaranteed Obligation. Upon payment by any Guarantor of any sums to the
Collateral Agent as provided above, all rights of such Guarantor against the
Borrower or any other Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be fully subordinated to the Guaranteed Obligations; provided that if
any amount shall be paid to such Guarantor on account of such right of
subrogation, contribution, reimbursement, indemnity or otherwise prior to the
Termination Date and an Event of Default shall be continuing, such amount shall
be held in trust for the benefit of the Secured Parties and shall forthwith be
paid to the Collateral Agent to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with Section 5.02 of
the Collateral Agreement.

(f) Information. Each Guarantor assumes all responsibility for being and keeping
itself informed of the Borrower’s and each other Loan Party’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Collateral Agent nor any other Secured Party will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

(g) Maximum Liability. Each Guarantor, and by its acceptance of this Guaranty,
the Collateral Agent for itself and on behalf of each Lender hereby confirms
that it is the intention of all such Persons that this Guaranty and the
obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of the U.S. Bankruptcy Code, any Debtor Relief Law or
any other federal, state or foreign bankruptcy, insolvency, receivership or
similar law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law (collectively,
“Fraudulent Transfer Laws”) to the extent applicable to this Guaranty and the
obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Collateral Agent, for itself and on behalf of each Lender, and the
Guarantors hereby irrevocably agree that the obligations of each Guarantor under
this Guaranty at any time shall be limited to the maximum amount as will, after
giving effect to any rights to contribution and/or subrogation pursuant to any
agreement or arising under applicable law providing for an equitable
contribution and/or subrogation among such Guarantor and the other Guarantors,
result in the obligations of such Guarantor not constituting a fraudulent
transfer or conveyance.

(h) Representations and Warranties. Each Guarantor acknowledges and agrees that
it is familiar with the Credit Agreement and the representations and warranties
applicable to it thereunder. Each Guarantor also agrees that the representations
and warranties contained in Article III of the Credit Agreement, insofar as the
representations and warranties contained therein are applicable to any Guarantor
and its properties, are true and correct in all material respects on each date
on which such representations and warranties are repeated in accordance with the
Loan Documents (except to the extent they relate to any earlier date in which
case they shall be true and correct in all material respects as of such earlier
date), each representation and warranty set forth in Article III of the Credit
Agreement (insofar as applicable as aforesaid) and all other terms of the Credit
Agreement to which reference is made therein, together with all related
definitions and ancillary provisions, being hereby incorporated into this
Guaranty by this reference as though specifically set forth in this
Section 2(h).

 

P-4



--------------------------------------------------------------------------------

(i) Covenants. Each Guarantor acknowledges and agrees that it is familiar with
the Credit Agreement and the covenants applicable to it thereunder. Each
Guarantor covenants and agrees that, at all times prior to the termination of
this Guaranty in accordance with Section 5(i), it will be bound by all of the
agreements, covenants and obligations contained in Articles V and VI of the
Credit Agreement, to the extent applicable to such Guarantor, each such
agreement, covenant and obligation contained in Articles V and VI of the Credit
Agreement, together with all related definitions and ancillary provisions, being
hereby incorporated into this Guaranty by this reference as though specifically
set forth in this Section 2(i).

3. FURTHER ASSURANCES.

Each Guarantor agrees, promptly following the reasonable written request of the
Collateral Agent at the direction of the Administrative Agent, to execute and
deliver to the Collateral Agent, from time to time, any additional instruments
or documents reasonably considered necessary by the Administrative Agent to
cause this Guaranty to be, become or remain valid and effective in accordance
with its terms.

4. PAYMENTS FREE AND CLEAR OF TAXES.

Each Guarantor agrees that such Guarantor will perform or observe all of the
terms, covenants and agreements that Section 2.17 of the Credit Agreement
requires such Guarantor to perform or observe, subject to the qualifications set
forth therein.

5. OTHER TERMS.

(a) Entire Agreement. This Guaranty, together with the other Loan Documents,
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements relating to a guaranty of the
loans and advances under the Loan Documents.

(b) Headings. The headings in this Guaranty are for convenience of reference
only and are not part of the substance of this Guaranty.

(c) Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document shall survive the
execution and delivery of this Guaranty and the other Loan Documents and any
increase in Commitments under the Credit Agreement.

(d) Severability. Whenever possible, each provision of this Guaranty shall be
interpreted in such a manner to be effective and valid under applicable law, but
if any provision of this Guaranty shall be prohibited by or invalid under
applicable law in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

P-5



--------------------------------------------------------------------------------

(e) Notices. All communications and notices hereunder shall (except as otherwise
expressly permitted herein) be given as provided in Section 9.01 of the Credit
Agreement.

(f) Successors and Assigns. Whenever in this Guaranty any Guarantor is referred
to, such reference shall be deemed to include the permitted successors and
assigns of such party (in accordance with the terms of the Credit Agreement);
and all covenants, promises and agreements by any Guarantor that are contained
in this Guaranty shall bind and inure to the benefit of its respective permitted
successors and assigns.

(g) No Waiver; Cumulative Remedies; Amendments. No failure or delay by the
Collateral Agent in exercising any right, power or remedy hereunder shall
operate as a waiver hereof, nor shall any single or partial exercise of any such
right, power or remedy, or any abandonment or discontinuance of steps to enforce
such a right, power or remedy, preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. The rights, powers and
remedies of the Collateral Agent hereunder are cumulative and are not exclusive
of any rights, powers or remedies that it would otherwise have. No waiver of any
provision of this Guaranty or consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
this Section 5(g), and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Collateral Agent may have had notice or knowledge of
such Default or Event of Default at the time. No notice or demand on any
Guarantor in any case shall entitle any Guarantor to any other or further notice
or demand in similar or other circumstances. Neither this Guaranty nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Collateral Agent and the
Guarantor or Guarantors with respect to which such waiver, amendment or
modification is to apply, subject to any consent required in accordance with
Section 9.08 of the Credit Agreement.

(h) Collateral Agent’s Fees and Expenses, Indemnification. The Guarantors
jointly and severally agree to pay, or cause to be paid, promptly following
written demand, and to save the Secured Parties harmless against liability for,
any and all costs and expenses incurred or expended by any Secured Party in
connection with this Guaranty, all in accordance with and subject to the terms
of Section 9.05 of the Credit Agreement.

(i) Termination and Release.

(1) This Guaranty shall terminate on the Termination Date.

(2) A Guarantor shall automatically be released from its obligations hereunder
in accordance with Section 9.18 of the Credit Agreement.

(3) In connection with any release pursuant to this Section 5(i), the Collateral
Agent shall execute and deliver to the Borrower, at the Borrower’s expense, all
documents that the Borrower shall reasonably request to evidence such release.
Any execution and delivery of documents pursuant to this Section 5(i) shall be
without recourse to or warranty by the Collateral Agent.

 

P-6



--------------------------------------------------------------------------------

(j) Counterparts and Effectiveness. This Guaranty may be executed in any number
of counterparts, each of which shall collectively and separately constitute one
and the same agreement. Delivery of an executed signature page to this Guaranty
by facsimile or electronic transmission shall be as effective as delivery of a
manually signed counterpart of this Guaranty. This Guaranty shall become
effective when the Collateral Agent shall have received a counterpart of this
Guaranty that bears the signature of the Guarantors.

6. INDEMNITY, SUBROGATION AND SUBORDINATION.

(a) Indemnity and Subrogation. In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable law (but subject to
Section 6(c)), the Borrower agrees that (i) in the event a payment shall be made
by any Guarantor under this Guaranty in respect of any Guaranteed Obligation,
such Borrower shall indemnify such Guarantor for the full amount of such payment
and such Guarantor shall be subrogated to the rights of the Person to whom such
payment shall have been made to the extent of such payment and (ii) in the event
any assets of any Guarantor shall be sold pursuant to this Guaranty or any other
Security Document to satisfy in whole or in part a Guaranteed Obligation, such
Borrower shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.

(b) Contribution and Subrogation. Each Guarantor (a “Contributing Guarantor”)
agrees (subject to Section 6(c)) that, in the event a payment shall be made by
any other Guarantor hereunder in respect of any Guaranteed Obligation or assets
of any other Guarantor shall be sold pursuant to any Security Document to
satisfy any Guaranteed Obligation owed to any Secured Party and such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
the applicable Borrower as provided in Section 6(a), the Contributing Guarantor
shall indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as applicable, in each case multiplied by a fraction of which the
numerator shall be the net worth of such Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 5.10(d) of the Credit Agreement, the date of the
supplement hereto executed and delivered by such Guarantor). Any Contributing
Guarantor making any payment to a Claiming Guarantor pursuant to this
Section 6(b) shall be subrogated to the rights of such Claiming Guarantor under
Section 6(a) to the extent of such payment.

(c) Subordination. Notwithstanding any provision of this Guaranty to the
contrary, all rights of the Guarantors under Sections 6(a) and 6(b) and all
other rights of indemnity, contribution or subrogation of any Guarantor under
applicable law or otherwise shall be fully subordinated to the payment in full
of the Guaranteed Obligations (other than contingent or unliquidated obligations
or liabilities to the extent no claim therefor has been made). No failure on the
part of the Borrower or any Guarantor to make the payments required by Sections
6(a) and 6(b) (or any other payments required under applicable law or otherwise)
shall in any respect limit the obligations and liabilities of any Guarantor with
respect to its obligations hereunder, and each Guarantor shall remain liable for
the full amount of the obligations of such Guarantor hereunder.

 

P-7



--------------------------------------------------------------------------------

7. SECURITY.

To secure payment of each Guarantor’s obligations under this Guaranty,
concurrently with the execution of this Guaranty, each Guarantor has entered
into the Collateral Agreement and has entered into or may enter into certain
other Security Documents pursuant to which each Guarantor has granted to the
Collateral Agent for the benefit of the Lenders and the other Secured Parties, a
security interest and Lien in the Collateral described therein.

8. APPLICABLE LAW.

THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

9. CONSENT TO JURISDICTION.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE
COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY,
AND ANY APPELLATE COURT FROM ANY THEREOF (collectively, “New York Courts”), IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY SHALL AFFECT ANY
RIGHT THAT ANY PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS GUARANTY IN THE COURTS OF ANY JURISDICTION, EXCEPT THAT EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT (A) IT
WILL NOT BRING ANY SUCH ACTION OR PROCEEDING IN ANY COURT OTHER THAN NEW YORK
COURTS (IT BEING ACKNOWLEDGED AND AGREED BY THE PARTIES HERETO THAT ANY OTHER
FORUM WOULD BE INCONVENIENT AND INAPPROPRIATE IN VIEW OF THE FACT THAT MORE OF
THE LENDERS WHO WOULD BE AFFECTED BY ANY SUCH ACTION OR PROCEEDING HAVE CONTACTS
WITH THE STATE OF NEW YORK THAN ANY OTHER JURISDICTION) AND (B) IN ANY SUCH
ACTION OR PROCEEDING BROUGHT AGAINST ANY LOAN PARTY IN ANY OTHER COURT, IT WILL
NOT ASSERT ANY CROSS-CLAIM, COUNTERCLAIM OR SETOFF, OR SEEK ANY OTHER
AFFIRMATIVE RELIEF, EXCEPT TO THE EXTENT THAT THE FAILURE TO ASSERT THE SAME
WILL PRECLUDE SUCH LOAN PARTY FROM ASSERTING OR SEEKING THE SAME IN THE NEW YORK
COURTS. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY IN

 

P-8



--------------------------------------------------------------------------------

ANY NEW YORK STATE OR FEDERAL COURT. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT. EACH PARTY TO THIS GUARANTY IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 5(e). NOTHING IN THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS GUARANTY TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

10. WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY
OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.

11. RIGHT OF SET OFF.

If an Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender to or for the credit or the account of any
Guarantor against any of and all the obligations of such Guarantor now or
hereafter existing under this Guaranty owed to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Guaranty and
although such obligations may be unmatured. The rights of each Lender under this
Section 11 are in addition to other rights and remedies (including other rights
of set-off) that such Lender may have.

12. ADDITIONAL SUBSIDIARIES.

Upon execution and delivery by the Collateral Agent and any Subsidiary Loan
Party that is required or elects to become a party hereto by Section 5.10 of the
Credit Agreement (or otherwise elects to become a party hereto) of an instrument
substantially in the form of Exhibit I hereto, such Subsidiary Loan Party shall
become a Guarantor hereunder with the same force and effect as if originally
named as a Guarantor herein. The execution and delivery of any such instrument
shall not require the consent of any other party to this Guaranty. The rights
and obligations of each party to this Guaranty shall remain in full force and
effect notwithstanding the addition of any new party to this Guaranty.

 

P-9



--------------------------------------------------------------------------------

13. APPLICABLE GAMING LAWS AND LIQUOR LAWS.

The parties hereby incorporate by reference all of the terms and conditions of
Section 9.22 of the Credit Agreement.

[Remainder of this page intentionally left blank]

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

[                ]

By:    

Name:

 

[         ]

Title:

 

[         ]

 

P-10



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

    [                 ],

    as Collateral Agent

    By:    

    Name:

 

    Title:

 

 

P-11



--------------------------------------------------------------------------------

Exhibit I

to Guaranty

SUPPLEMENT NO. dated as of [        ] (this “Supplement”), to the Subsidiary
Guarantee Agreement (First Lien) dated as of October 6, 2017 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Guaranty”), by and among each Subsidiary Loan Party from time to time party
thereto (each individually a “Guarantor” and collectively, “Guarantors”), and
Wilmington Trust, National Association, as Collateral Agent (in such capacity,
together with its successors and permitted assigns, the “Collateral Agent”) for
the benefit of the Secured Parties.

A. Reference is made to that certain First Lien Credit Agreement, dated as of
October 6, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among VICI Properties 1
LLC, a Delaware limited liability company (the “Borrower”), the Lenders and
other parties from time to time party thereto and Wilmington Trust, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”).

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guaranty. The
rules of construction specified in Sections 1.02, 1.03, 1.04, 1.05, 1.06, 1.07,
1.08 and 1.09 of the Credit Agreement also apply to this Supplement. Sections 9
and 10 of the Guaranty apply to this Supplement and are hereby incorporated by
reference herein, mutatis mutandis.

C. The Guarantors have entered into the Guaranty in order to induce the Lenders
to make Loans and to participate in Letters of Credit and each L/C Issuer to
issue Letters of Credit. Section 12 of the Guaranty provides that additional
Subsidiary Loan Parties may become Guarantors under the Guaranty by execution
and delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary (the “New Subsidiary”) is executing this Supplement to become a
Guarantor under the Guaranty in order to induce the Lenders to make additional
Loans and to participate in additional Letters of Credit and any L/C Issuer to
issue additional Letters of Credit and as consideration for Loans previously
made and any Letters of Credit previously issued.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

1. In accordance with Section 12 of the Guaranty, the New Subsidiary by its
signature below becomes a Guarantor under the Guaranty with the same force and
effect as if originally named therein as a Guarantor and the New Subsidiary
hereby agrees to all the terms and provisions of the Guaranty applicable to it
as a Guarantor thereunder. In furtherance of the foregoing, the New Subsidiary
does hereby guarantee to the Collateral Agent and the other Secured Parties the
due and punctual payment of the Guaranteed Obligations as set forth in the
Guaranty. Each reference to a “Guarantor” in the Guaranty shall be deemed to
include the New Subsidiary. The Guaranty is hereby incorporated herein by
reference.

 

P-12



--------------------------------------------------------------------------------

2. The New Subsidiary represents and warrants to the Collateral Agent and the
other Secured Parties that this Supplement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to (i) the effects
of bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing

3. This Supplement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute but one contract

4. This Supplement shall become effective when the Collateral Agent shall have
received a counterpart of this Supplement that bears the signature of the New
Subsidiary. Delivery of an executed signature page to this Supplement by
facsimile or electronic transmission shall be as effective as delivery of a
manually signed counterpart of this Supplement.

5. Except as expressly supplemented hereby, the Guaranty shall remain in full
force and effect.

6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

7. In the event any one or more of the provisions contained in this Supplement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and in
the Guaranty shall not in any way be affected or impaired thereby.

8. The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

9. All communications and notices hereunder shall be in writing and given as
provided in Section 5(e) of the Guaranty.

10. The recitals contained herein shall be taken as the statements of each of
the Guarantors, and the Collateral Agent assumes no responsibility for the
correctness of the same.

11. The Collateral Agent makes no representations as to the validity or
sufficiency of this Supplement.

 

P-13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement as of the day and year first above written.

 

[Name of New Subsidiary]   by         Name:     Title: Legal Name: Jurisdiction
of Formation: Location of Chief Executive Office: Accepted and Agreed to:  

[                    ],

as Collateral Agent

  By:         Name:     Title:

[Signature Page to Supplement]



--------------------------------------------------------------------------------

EXHIBIT Q

[FORM OF]

FIRST LIEN INTERCREDITOR AGREEMENT

(See Attached)

 

Q-1



--------------------------------------------------------------------------------

EXHIBIT R

[FORM OF]

JUNIOR LIEN INTERCREDITOR AGREEMENT

(See Attached)

 

R-1



--------------------------------------------------------------------------------

FIRST PREFERRED SHIP MORTGAGE

on the United States flag vessel

[KING OF THE RED][GLORY OF ROME][WEEKS 299][HORSESHOE CASINO &

HOTEL][•], Official No. [1061968][1059435][296967][1028100][•]

by

[HORESHOE BOSSIER CITY PROP LLC][HORSESHOE SOUTHERN INDIANA

LLC][NEW TUNICA ROADHOUSE LLC][HORSESHOE TUNICA LLC][•]

to

WILMINGTON TRUST, NATIONAL ASSOCIATION, AS SECURITY TRUSTEE

dated

[                    ] [        ], 2017



--------------------------------------------------------------------------------

SYNOPSIS OF MORTGAGE

 

Name and Official    Number of Vessel:    [KING OF THE RED][GLORY OF ROME][WEEKS
299][HORSESHOE CASINO & HOTEL][•], Official No.
[1061968][1059435][296967][1028100][•] Type of Instrument:    First Preferred
Ship Mortgage Date of Instrument:    [                        ] [        ], 2017
Name of Shipowner:    [HORESHOE BOSSIER CITY PROP LLC][HORSESHOE SOUTHERN
INDIANA LLC][NEW TUNICA ROADHOUSE LLC][HORSESHOE TUNICA LLC][•] Percentage of
Vessel owned:    100% Address of Shipowner:    8329 W. Sunset Road, Suite 210   
Las Vegas, Nevada 89113    Attention: Mary E. Higgins & Ken Kuick    Fax No.:
(702) 545 6270    Email: Mhiggins@viciproperties.com & Kkuick@viciproperties.com
Name of Mortgagee:    Wilmington Trust, National Association, as Security
Trustee Address of Mortgagee:    50 South Sixth Street, Suite 1290   
Minneapolis, MN 55402    Attention: Jeffery Rose    Fax: 612-217-5651    Email:
jrose@wilmingtontrust.com Total Amount of Mortgage:    $[                ]
(exclusive of interest, expenses and fees)

 



--------------------------------------------------------------------------------

FIRST PREFERRED SHIP MORTGAGE

This FIRST PREFERRED SHIP MORTGAGE (this “Mortgage”) is made [                ]
[        ], 2017 by [HORESHOE BOSSIER CITY PROP LLC][HORSESHOE SOUTHERN INDIANA
LLC][NEW TUNICA ROADHOUSE LLC][HORSESHOE TUNICA LLC][•], a
[                    ] (hereinafter called the “Shipowner”), with offices at
8329 W. Sunset Road, Suite 210 Las Vegas, Nevada 89113, to WILMINGTON TRUST,
NATIONAL ASSOCIATION, a national banking association, acting herein as Security
Trustee for the Secured Parties pursuant to the terms of the First Lien Credit
Agreement hereinafter defined (Wilmington Trust, National Association acting in
such capacity, hereinafter called the “Mortgagee”), with offices at 50 South
Sixth Street, Suite 1290, Minneapolis, MN 55402.

RECITALS

WHEREAS, the Shipowner is the sole owner of the whole of the vessel [KING OF THE
RED][GLORY OF ROME][WEEKS 299][HORSESHOE CASINO & HOTEL][•], Official No.
[1061968][1059435][296967][1028100][•], a vessel documented in the name of the
Shipowner under the laws and flag of the United States of America (the
“Vessel”);

WHEREAS, pursuant to that certain First Lien Credit Agreement dated as of
[                ] [        ], 2017 (as amended, restated, supplemented, waived
or otherwise modified from time to time, the “Credit Agreement”; the form of
which is attached hereto as Exhibit A), among VICI Properties 1, LLC, a Delaware
limited liability company (“Borrower”), the Lenders and Wilmington Trust,
National Association as administrative agent and collateral agent for the
Lenders, the Lenders have agreed to extend credit to the Borrower (defined terms
used herein but not defined herein shall have the meaning assigned to them in
the Credit Agreement);

WHEREAS, the Shipowner has guaranteed, pursuant to that certain Subsidiary
Guarantee Agreement dated October 6, 2017 (the “Guarantee”; the form of which is
attached hereto as Exhibit B), by the Shipowner and each of the other Subsidiary
Loan Parties, in favor of the Collateral Agent, the obligations of, among
others, the Borrower under the Credit Agreement;

WHEREAS, the obligations of the Lenders to extend such credit are conditioned
upon, among other things, the execution and delivery of this Mortgage;

WHEREAS, the Shipowner, a subsidiary of the Borrower, will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement and is willing to execute and deliver this Mortgage in order to induce
the Lenders to extend such credit;

WHEREAS, pursuant to Section 8.01(c) of the Credit Agreement, each of the
Lenders, the L/C Issuers, the Administrative Agent and the Collateral Agent have
appointed the Mortgagee as security trustee on its behalf with regard to, inter
alia, the security conferred on the Lenders as provided in the Credit Agreement;

WHEREAS, the Shipowner, in order to secure the repayment of the amounts due
under the Credit Agreement, the Guarantee and the other Loan Documents and the
performance and observance of and compliance with the covenants, terms and
conditions contained in the Credit Agreement, this Mortgage, the Guarantee and
the other Loan Documents and the other Obligations as such term is defined
herein, has duly authorized the execution and delivery of this Mortgage under
and pursuant to the United States Ship Mortgage Act of 1920, as amended,
recodified at 46 U.S.C. § 31301 et seq. (the “Ship Mortgage Act”).



--------------------------------------------------------------------------------

NOW THEREFORE, THIS MORTGAGE WITNESSETH:

That in consideration of the premises and of the sums loaned and to be loaned as
above recited and of other good and valuable consideration, the receipt and
sufficiency whereof are hereby acknowledged, and in order to secure the payment
of amounts owed by the Loan Parties under the Credit Agreement and the other
Loan Documents in accordance with the terms thereof including, without
limitation, the Secured Obligations (as defined in the Collateral Agreement)
(the “Obligations”), and the payment of all such other sums as may hereafter
become secured by this Mortgage in accordance with the terms hereof, and to
secure the performance and observance by each Loan Party of, and the compliance
by each Loan Party with, all of the covenants, terms and conditions contained
herein and in the Credit Agreement, the Guarantee and the other Loan Documents
governing or creating the Obligations, the Shipowner does by these presents
grant, convey, mortgage, pledge, assign, transfer, set over and confirm the
whole of the Vessel unto the Mortgagee, its successors and assigns, together
with all of its boilers, engines, machinery, masts, spars, boats, cables,
motors, tools, anchors, chains, booms, cranes, rigs, pumps, pipe, tanks, tackle,
apparel, furniture, fixtures, rigging, supplies, outfit, spare gear, freights
relating to the carriage of goods for hire, fuel, consumable or other stores and
fittings, whatsoever now or hereafter owned by Shipowner and located in or on,
or attached to, or used or intended to be used or which are now or may hereafter
be appropriated for use on or in connection with the operation of the Vessel,
and all other appurtenances to the Vessel appertaining or belonging, whether now
owned or hereafter acquired, whether on board or not, and all additions,
improvements and replacements hereafter made in or to the Vessel, or any part
thereof, or in or to the equipment and appurtenances aforesaid, all of which
shall be deemed to be included in the term “Vessel” as used in this Mortgage.

TO HAVE AND TO HOLD the same unto the Mortgagee, its successors and assigns,
forever, upon the terms herein set forth for the enforcement of the payment of
amounts owed by the Loan Parties under the Credit Agreement, the Guarantee and
the other Loan Documents and to secure the performance and observance by each
Loan Party of, and compliance by each Loan Party with, the covenants, terms and
conditions in this Mortgage and in the Credit Agreement, the Guarantee and the
other Loan Documents contained;

PROVIDED, ONLY, and the conditions of these presents are such, that if the
Shipowner or any other Loan Party shall pay or cause to be paid to the
Mortgagee, its successors and assigns, the Obligations as and when the same
shall become due and payable in accordance with the terms of this Mortgage, the
Credit Agreement, the Guarantee and the other Loan Documents and all other such
sums as may hereafter become secured by this Mortgage in accordance with the
terms hereof, and the Shipowner and each other Loan Party shall perform, observe
and comply with all the covenants, terms and conditions in the Credit Agreement,
this Mortgage and the other Loan Documents, expressed or implied, to be
performed, then these presents and the rights hereunder shall cease, determine
and be void, otherwise to be and remain in full force and effect.

 

2



--------------------------------------------------------------------------------

IT IS HEREBY COVENANTED, DECLARED AND AGREED that the property above described
is to be held subject to the further covenants, conditions, provisions, terms
and uses hereinafter set forth.

ARTICLE I

COVENANTS OF THE SHIPOWNER

The Shipowner covenants and agrees with the Mortgagee, to the extent not
inconsistent with any agreements to the contrary in the Credit Agreement and the
Guarantee, as follows:

Section 1. The Shipowner lawfully holds title to and is lawfully possessed of
the Vessel free from any Lien whatsoever, other than the Lien of this Mortgage
and any Permitted Liens. The Shipowner shall warrant and defend the title to,
and the lawful possession of, the Vessel, and every part thereof, for the
benefit of the Mortgagee against the claims and demands of all Persons
whomsoever (except for holders of Permitted Liens).

Section 2. The Shipowner, at its expense, shall comply with and satisfy all the
provisions and requirements of the Ship Mortgage Act, and any and all successor
statutes thereto, and any and all regulations thereunder, in order to establish
and maintain this Mortgage as a first preferred ship mortgage thereunder upon
the Vessel and upon all renewals, improvements and replacements made in or to
the same. Without limiting the foregoing obligations, the Shipowner agrees that
at all times while this Mortgage remains in effect it shall maintain the Vessel
as a documented vessel of the United States with the Coast Guard’s National
Vessel Documentation Center. The Shipowner shall comply with and satisfy all the
requisites and formalities established in respect of its legal existence and
goodstanding and to maintain its status as a citizen of the United States, with
the meaning of 46 U.S.C. §50501(b) and the regulations promulgated thereunder.

Section 3. The Shipowner further covenants that it shall not cause or permit the
Vessel to be operated in any manner contrary to law and shall not engage in any
unlawful trade or violate any law that will expose the Vessel to penalty,
forfeiture or capture in a manner reasonably expected to cause a Material
Adverse Effect, and shall not do, or suffer or permit to be done, anything that
can or may injuriously affect the documentation of the Vessel under the laws and
regulations of the United States and shall at all times keep the Vessel duly
documented thereunder.

Section 4. The Shipowner shall pay and discharge when due and payable, from time
to time, all taxes, assessments, governmental charges, fines, debts, damages,
claims, liabilities and penalties lawfully imposed on the Vessel or any income
therefrom if the non-payment of same could reasonably be expected to result in
the imposition of an encumbrance which is not a Permitted Lien or could
otherwise reasonably be expected to cause a Material Adverse Effect.

Section 5. Neither the Shipowner nor any other Person, has or shall have any
right, power or authority to create, incur or permit to be placed or imposed or
continued upon the Vessel, any Lien whatsoever other than the Lien of this
Mortgage and other Permitted Liens.

 

3



--------------------------------------------------------------------------------

Section 6. The Shipowner shall place or cause to be placed, and at all times and
places shall retain or cause to be retained, a properly certified copy of this
Mortgage on board each of the Vessel with her papers and shall cause such
certified copy and such papers to be exhibited to any and all Persons having
business therewith that might give rise to any Lien thereon other than Liens for
crew’s wages and salvage, or other Permitted Liens, and to any representative of
the Mortgagee; and shall place or cause to be placed and keep prominently
displayed or cause to be prominently displayed in the chart room, in the
Master’s cabin, or principal operations office of each Vessel a framed printed
notice in plain type reading as follows:

NOTICE OF MORTGAGE

This Vessel is documented in the name of [HORESHOE BOSSIER CITY PROP
LLC][HORSESHOE SOUTHERN INDIANA LLC][NEW TUNICA ROADHOUSE LLC][HORSESHOE TUNICA
LLC][•] and is covered by a FIRST PREFERRED SHIP MORTGAGE to WILMINGTON TRUST,
NATIONAL ASSOCIATION, AS SECURITY TRUSTEE, under authority of the United States
Ship Mortgage Act of 1920, as amended, recodified at 46 U.S.C. § 31301 et seq.,
as amended. Under the terms of said Mortgage, neither the Shipowner, nor any
other person has any right, power or authority to create, incur or permit to be
imposed upon this Vessel any lien whatsoever other than for crew’s wages and
salvage and other Permitted Liens.”

Section 7. Except for Permitted Liens, the Shipowner shall not create or suffer
to be continued any Lien on the Vessel or any income therefrom and in due course
shall pay or cause to be paid or discharged or make adequate provision for the
payment or discharge of all claims or demands that, if not paid or discharged,
might result in the creation of such a Lien and shall cause the Vessel to be
released or discharged from each such Lien therefor.

Section 8. The Shipowner shall at all times and without cost or expense to the
Mortgagee maintain and preserve, or cause to be maintained and preserved, the
Vessel in good running order and repair, so that the Vessel shall be, in so far
as due diligence can make her so, tight, staunch, strong and well and
sufficiently tackled, apparelled, furnished, equipped and in every respect
seaworthy and in good operating condition for its intended use. The Vessel
shall, and the Shipowner covenants that it shall, at all times comply with all
applicable laws, treaties and conventions of the United States, and the rules
and regulations issued thereunder, in each case to the extent non-compliance is
reasonably expected to cause a Material Adverse Effect and shall have on board
as and when required thereby valid certificates showing compliance therewith.
The Shipowner shall not make, or permit to be made, any substantial change in
the structure, type or speed of the Vessel to the extent such changes would
result in a need to redocument the Vessel with the National Vessel Documentation
Center, without the prior written consent of Mortgagee, which consent shall not
unreasonably be refused or denied so long as this Mortgage is preserved as a
first preferred mortgage.

 

4



--------------------------------------------------------------------------------

Section 9. Subject to any applicable restrictions in the Credit Agreement, the
Shipowner shall at all times afford the Mortgagee or its authorized
representatives, at the risk and expense of the Shipowner, full and complete
access to the Vessel at any time (and in the absence of a continuing Event of
Default, upon reasonable prior notice) and from time to time during normal
business hours for the purpose of inspecting the same.

Section 10. So long as this Mortgage shall remain outstanding, the Shipowner
shall not transfer or change the flag of the Vessel without the written consent
of the Mortgagee first had and obtained, and any such written consent to any one
transfer or change of flag shall not be construed to be a waiver of this
provision with respect to any subsequent proposed transfer or change of flag.

Section 11. (a) The Shipowner shall, at its expense, when and so long as this
Mortgage shall be outstanding, insure the Vessel and keep the Vessel insured, in
lawful money of the United States, under a watercraft “all risk” property
insurance policy covering the Vessel and the other Mortgaged Vessels for an
amount not less than $2,000,000,000 per occurrence including $300,000,000 per
occurrence loss limit for Named Storm covering loss or damage to the Mortgaged
Vessels and resulting loss of revenue and extra expenses incurred to maintain
normal operations after a covered loss, and shall be maintained in the broadest
forms available in the American or British insurance markets or such other
markets as may be satisfactory to the Mortgagee. Furthermore, if the Vessel
shall at any time be moved from its present location the Shipowner shall, prior
to initiating any such movement, obtain marine policies covering marine perils,
all risks hull and machinery, Mortgagee’s interest including mortgagee’s
interest additional perils (pollution) risks, and shall be maintained in the
broadest forms available in the American or British insurance markets or such
other markets as may be satisfactory to the Mortgagee. The Vessel shall not
operate in or carry any cargoes or proceed into any area then excluded by
trading warranties under its marine policies (including protection and
indemnity) without obtaining any necessary additional coverage, satisfactory in
form and substance, and evidence of which shall be furnished, to the Mortgagee.

(b) The policy or policies of insurance shall be issued by responsible
underwriters of recognized standing, shall contain customary conditions, terms,
stipulations and shall be kept in full force and effect by the Shipowner so long
as this Mortgage shall be outstanding. All such policies, binders, cover notes
and other interim insurance contracts shall be executed and issued in the name
of Caesars Entertainment Corporation, its subsidiaries, affiliated
organizations, et al., which includes the Shipowner, and shall provide that loss
be payable to the Mortgagee for distribution by it to itself and the Shipowner
as their interests may appear, such loss payable clause to be in form and
substance reasonably acceptable to the Mortgagee, and shall provide for prompt
notice to be given the Mortgagee by the broker and/or underwriters in the event
of cancellation. The Mortgagee (and such other Persons as the Mortgagee may
designate from time to time) shall be named as co-assureds on all such policies,
cover notes and insurance contracts but without liability of the Mortgagee or
any such other Person for premiums or calls. All such cover notes, and if
requested by the Mortgagee at any time and from time to time all such policies,
binders and other interim insurance contracts, shall be deposited with the
Mortgagee. To the extent provided pursuant to the watercraft “all risk” property
insurance policy or under the global insurance policy, the Shipowner shall
furnish a detailed report as to the nature of the insurances put in place. To
the extent not provided under the watercraft “all risks”

 

5



--------------------------------------------------------------------------------

property insurance policy, the Shipowner shall maintain or cause to be
maintained protection and indemnity insurance and coverage that is carried and
maintained for properties of a similar character employed under similar
conditions of operation by prudent companies engaged in a similar business and
in the maximum available amount on commercially reasonable terms against
pollution liability, through underwriters or associations of recognized standing
on commercially reasonable terms with respect to coverage other than pollution
liability that is carried and maintained for properties of a similar character
employed under similar conditions of operation by prudent companies engaged in a
similar business. All such insurance policies shall provide for prompt notice to
be given to the Mortgagee by the underwriters or association or insurance broker
in the event of cancellation and at least ten days prior notice to be given to
the Mortgagee by the underwriters or association or insurance broker in the
event of the failure of the Shipowner to pay any premium or call that would
suspend coverage under the policy or the payment of a claim thereunder. Upon
request, the Shipowner shall furnish a copy of each insurance policy with
respect to any Vessel to the Mortgagee; provided, however, that in the event
that the Vessel shall be insured under any form of fleet cover, undertakings
that the brokers, underwriters, association or club (as the case may be) will
not set off claims relating to the Vessel against premiums, calls or
contributions in respect of any other vessel or other insurance and that the
insurance cover of the Vessel will not be cancelled by reason of non-payment of
premiums, calls or contributions relating to any other vessel or other
insurance.

Any loss under any insurance on the Vessel with respect to protection and
indemnity risks shall be paid, unless the insurers are otherwise instructed by
the Mortgagee, to the Person to whom any liability covered by such insurance has
been incurred. Any loss under any insurance with respect to the Vessel involving
any damage to the Vessel (other than a loss under any insurance on the Vessel
with respect to protection and indemnity risks), shall be paid directly to the
repairer or, if the Shipowner repaired the damage to the Vessel and the cost
thereof, then to the Shipowner in reimbursement thereof.

(c) The Shipowner shall comply with and satisfy all of the provisions of any
applicable law, regulation, proclamation or order concerning financial
responsibility for liabilities imposed on the Shipowner or the Vessel with
respect to pollution including, without limitation, the U.S. Water Pollution
Control Act, as amended by the Water Pollution Control Act Amendment of 1972 and
as it may be further amended, the Oil Pollution Act of 1990 as amended from time
to time, and the Hazardous Materials Transportation Act as amended from time to
time, and shall maintain all certificates or other evidence of financial
responsibility as may be required by any such law, regulation, proclamation or
order with respect to the trade in which the Vessel from time to time is engaged
and the cargoes carried by it, except in each case to the extent the failure to
comply would not reasonably be expected to have a Material Adverse Effect.

Section 12. In the event of an arrest of the Vessel pursuant to legal process or
in event of her detention in exercise or purported exercise of any such lien as
aforesaid, to procure the release of the Vessel from such arrest or detention
within Fifteen (15) days of receiving notice thereof by providing bail, surety
or otherwise as the circumstances may require.

 

6



--------------------------------------------------------------------------------

Section 13. Notification of Significant Events. to promptly after a Responsible
Officer of the Shipowner acquires actual knowledge of the same to notify or
cause to be notified the Mortgagee forthwith in writing of:

(a) any occurrence in consequence whereof the Vessel has become or is likely to
become a Total Loss. For the purposes of this Section, “Total Loss” means
(i) actual, constructive or compromised or arranged total loss of the Vessel,
(ii) requisition for title or other compulsory acquisition of the Vessel
(otherwise than by requisition for hire) which shall continue for thirty
(30) days; or (iii) capture, seizure, arrest, detention or confiscation of the
Vessel by any government or by Persons acting or purporting to act on behalf of
any government unless the Vessel be released and restored to the Shipowner from
such capture, seizure, arrest, detention or confiscation within thirty (30) days
after the occurrence thereof;

(c) any material requirement or recommendation made by any competent authority
charged with inspecting or regulating the Vessels which is not complied with in
accordance with reasonable commercial practices; and

(d) any arrest of the Vessel or the exercise or purported exercise of any lien
on the Vessel or her Earnings. For the purposes of this Section, Section 14 and
Section 15, “Earnings” means includes all freight relating to the carriage of
goods for hire, hire and passage moneys relating to the carriage of passengers,
compensation payable in event of requisition of the Vessel for hire,
remuneration for salvage and towage services, demurrage and detention moneys and
any other earnings whatsoever payable and belonging to the Shipowner due or to
become due in respect of the Vessel relating to the carriage of goods for hire
or passengers.

Section 14. Vessel’s Accounts. if the Vessel is being operated and used in the
carriage of goods for hire and/or passengers for hire, to keep or to cause to be
kept proper books of account of the Shipowner in respect of the Vessel and her
Earnings and, if requested by the Mortgagee, to make or to cause to be made such
books available for inspection on behalf of the Mortgagee in accordance with the
Credit Agreement and furnish or cause to be furnished in accordance with the
Credit Agreement evidence that the wages and allotments and the insurance and
pension contributions of the Master and crew are being regularly paid and that
all deductions from crew’s wages in respect of any tax liability are being
properly accounted for and that the Master has no claim for disbursements other
than those incurred by him in the ordinary course of trading on the voyage then
in progress.

Section 15. Requisition Compensation. to assign and provide that Requisition
Compensation is applied in accordance with Section 28 hereof as if received in
respect of the sale of the Vessel.

 

7



--------------------------------------------------------------------------------

ARTICLE II

EVENTS OF DEFAULT AND REMEDIES

Section 16. If an Event of Default shall occur and be continuing, then and in
each and every such case, subject to Gaming Laws, the Mortgagee shall have the
right to:

(1) Exercise all the rights and remedies in foreclosure and otherwise given to
the Mortgagee by the provisions of applicable law, including, but not limited
to, the provisions of the Ship Mortgage Act;

(2) Bring suit at law, in equity or in admiralty, as the Mortgagee may be
advised, to recover judgment for any and all amounts due under Credit Agreement,
any Loan Document or otherwise hereunder, and collect the same out of any and
all property of the owner whether covered by this Mortgage or otherwise;

(3) to require that all policies, contracts and other records relating to the
insurances (including details of and correspondence concerning outstanding
claims) be forthwith delivered to such adjusters, brokers or other insurers as
the Mortgagee may nominate;

(4) To the extent permitted by, and subject to, applicable law, take the Vessel,
wherever the same may be, without legal process and without being responsible
for loss or damage; and the Shipowner or other Person in possession forthwith
upon demand of the Mortgagee shall surrender to the Mortgagee possession of the
Vessel, as demanded by the Mortgagee, and the Mortgagee may, without being
responsible for loss or damage, hold, lay up, lease, charter, operate or
otherwise use the Vessel for such time and upon such terms as it may deem to be
for its best advantage, accounting only for the net profits, if any, arising
from such use and charging all receipts from such use or from the sale of the
Vessel, by court proceedings or pursuant to Subsection (9) next following, and
all costs, expenses, charges, damages or losses by reason of such; and if at any
time the Mortgagee shall avail itself of the right herein given it to take the
Vessel and shall take any the Vessel, the Mortgagee shall have the right to dock
the Vessel for a reasonable time at any dock, pier or other premises of the
Shipowner without charge, or to dock it or them at any other place at the cost
and expense of the Shipowner; and

(5) To the extent permitted by, and subject to, applicable law, and without
being responsible for loss or damage, where it has acted reasonably and in good
faith, sell the Vessel at any place and at such time as the Mortgagee may
specify and in such manner as the Mortgagee may deem advisable free from any
claim by the Shipowner in admiralty, in equity, at law or by statute, after
first giving notice (in the case of a public sale) of the time and place of sale
with a general description of the property in the following manner:

By publishing such notice on at least three different days, the first of which
shall be published at least ten (10) days and the last at least three (3) days
prior to the date for such sale in any newspaper authorized to publish legal
notices of that kind in the port of registry and the place of the sale of the
Vessel and by sending a similar notice by telex or telecopier confirmed by
registered mail to the Shipowner at its address hereinafter set forth on or
before the day of first publication.

 

8



--------------------------------------------------------------------------------

Section 17. To the extent permitted by, and subject to, applicable law,
including Gaming Laws, any sale of any Vessel made pursuant to this Mortgage,
whether under the power of sale hereby granted or any judicial proceedings,
shall operate to divest all right, title and interest of any nature whatsoever
of the Shipowner therein and thereto, and shall bar the Shipowner, its
successors and assigns, and all Persons claiming by, through or under them. No
purchaser shall be bound to inquire whether notice has been given, or whether
any default has occurred, or as to the propriety of the sale, or as to the
application of the proceeds thereof. In case of such sale, any Secured Party
shall be entitled, for the purpose of making settlement or payment for the
property purchased to use and apply the unpaid balance of any amount owed to
such Secured Party pursuant to the Credit Agreement or any other Loan Document
in order that there may be credited against the amount remaining due and unpaid
thereon the sums payable out of the net proceeds of such sale to such Secured
Party after allowing for the costs and expense of sale and other charges; and
thereupon such purchaser shall be credited, on account of such purchase price,
with the net purchase price that shall have been so credited. At such sale, any
Secured Party may bid for and purchase such property, and upon compliance with
the terms of sale and to the extent permitted by, and subject to, applicable
law, may hold, retain and dispose of such property without further
accountability therefor.

Section 18. Subject to Gaming Laws, the Mortgagee is hereby appointed
attorney-in-fact of the Shipowner, to execute and deliver to any purchaser
aforesaid, and is hereby vested with full power and authority to make, in the
name and in behalf of the Shipowner, good conveyance of the title to any Vessel
so sold. In the event of a sale of the Vessel, the Shipowner shall, if and when
required by the Mortgagee, execute such form of conveyance of the Vessel as the
Mortgagee may direct or approve.

Section 19. The Mortgagee is hereby appointed attorney-in-fact of the Shipowner
to demand, collect, receive, compromise and sue for, in the name of the
Shipowner, so long as any Event of Default shall have occurred and be continuing
and so far as may be permitted by law, all freights, hire, earnings, issues,
revenues, income and profits of the Vessel, and all amounts due from
underwriters under any insurance thereon as payment of losses or as return
premiums or otherwise, salvage awards and recoveries, recoveries in general
average or otherwise, and all other sums due or to become due at the time of the
happening of the Event of Default in respect of the Vessel or in respect of any
insurance thereon from any Person whomsoever, and to make, give and execute in
the name of the Shipowner acquittances, receipts, releases or other discharges
for the same, whether under seal or otherwise, and to endorse and accept in the
name of the Shipowner all checks, notes, drafts, warrants, agreements and all
other instruments in writing with respect to the foregoing.

Section 20. To the extent permitted by, and subject to, applicable law,
including Gaming Laws, whenever any right to enter and take possession of the
Vessel accrues to the Mortgagee, the Mortgagee may require the Shipowner to
deliver, and the Shipowner shall on such demand, at its own cost and expense,
deliver the Vessel as demanded. If any legal proceedings shall be taken to
enforce any right under this Mortgage, the Mortgagee shall be entitled as a
matter of right to the appointment of a receiver of the Vessel and the freights,
hire, earnings, issues, revenues, income and profits due or to become due
arising from the operation thereof.

 

9



--------------------------------------------------------------------------------

Section 21. The Shipowner hereby authorizes and empowers the Mortgagee or its
appointees or any of them, so long as any Event of Default shall have occurred
and be continuing, to appear in the name of the Shipowner, its successors and
assigns, in any court of any country or nation of the world where a suit is
pending against the Vessel because of or on account of any alleged Lien against
the Vessel from which the Vessel has not been released and to take such
proceedings as to the Mortgagee or its appointees or any of them may seem proper
towards the defense of such suit and the purchase or discharge of such Lien, and
all expenditures made or incurred by them or any of them for the purpose of such
defense, purchase or discharge shall be a debt due from the Shipowner, its
successors and assigns, to the Mortgagee, and shall be secured by the Lien of
this Mortgage in like manner and extent as if the amount and description thereof
were written herein.

Section 22. Each and every power and remedy herein given to the Mortgagee shall
be cumulative and shall be in addition to every other power and remedy herein
given or now or hereafter existing at law, in equity, in admiralty or by
statute, and each and every power and remedy whether herein given or otherwise
existing may be exercised from time to time and as often and in such order as
may be deemed expedient by the Mortgagee, and the exercise or the beginning of
the exercise of any power or remedy shall not be construed to be a waiver of the
right to exercise at the same time or thereafter any other power or remedy. No
delay or omission by the Mortgagee or by any other Secured Party in the exercise
of any right or power or in the pursuance of any remedy accruing upon any
Default or Event of Default shall impair any such right, power or remedy or be
construed to be a waiver of any such Default or Event of Default or to be an
acquiescence thereof; nor shall the acceptance by the Mortgagee of any security
or of any payment of or on account of any amount payable pursuant to the Credit
Agreement or any other Loan Document maturing after any Default or Event of
Default or of any payment on account of any past Default, be construed to be a
waiver of any right to take advantage of any future Default or Event of Default
or of any past Default or Event of Default not completely cured thereby.

Section 23. To the extent permitted by, and subject to, applicable law, if at
any time after an Event of Default and prior to the actual sale of the Vessel by
the Mortgagee or prior to any foreclosure proceedings, the Shipowner offers to
cure completely all Events of Default and to pay all out-of-pocket expenses,
advances and damages to the Mortgagee arising from such Events of Default, with
interest payable pursuant to the Credit Agreement and the other Loan Documents,
then the Mortgagee may, but shall have no obligation to, accept such offer and
restore the Shipowner to its former position, but such action shall not affect
any subsequent Event of Default or impair any rights consequent thereon.

Section 24. To the extent permitted by, and subject to, applicable law, in case
the Mortgagee shall have proceeded to enforce any right, power or remedy under
this Mortgage by foreclosure, entry or otherwise, and such proceeding shall have
been discontinued or abandoned for any reason or shall have been determined
adversely to the Mortgagee, then and in every such case the Shipowner and the
Mortgagee shall be restored to their respective former positions and rights
hereunder with respect to the property subject or intended to be subject to this
Mortgage, and all rights, remedies and powers of the Mortgagee shall continue as
if no such proceedings had been taken, and this Mortgage shall remain in full
force and effect.

 

10



--------------------------------------------------------------------------------

Section 25. The proceeds of any sale of the Vessel and the net earnings of any
charter, operation or other use of the Vessel by Mortgagee under any of the
powers herein specified and any and all other monies received by Mortgagee
pursuant to or under the terms of this Mortgage, or in any proceedings
hereunder, the application of which has not elsewhere herein been specifically
provided (including, without limitation, insurance proceeds from a loss to the
Vessel, which shall be applied in accordance with Section 11(b) hereof), shall
be applied as follows:

(a) FIRST, to the payment of the costs and expenses (together with interest
thereon) of taking possession of the Vessel and of holding, using, leasing,
repairing, improving and selling the same, or otherwise in connection with this
Mortgage, any other Loan Document or any of the Obligations, including, without
limitation (1) receiver’s fees and expenses, including the repayment of the
amounts evidenced by any receiver’s certificates, (2) all court costs (3) the
reasonable fees and expenses of its agents and legal counsel, (3) the repayment
of all advances made by Mortgagee hereunder or under any other Loan Document on
behalf of any Loan Party, (4) any other reasonable costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any other
Loan Document, and (5) costs of advertisement; and at the option of the
Mortgagee to the payment of all taxes, assessments or liens having priority as
determined by a court of competent jurisdiction over the lien of this Mortgage;

(b) SECOND, to the payment and performance in full of the Obligations in the
manner provided in the Credit Agreement; and

(c) THIRD, the balance, if any, to the persons legally entitled thereto.

Mortgagee shall have absolute discretion as to the time of application of any
such proceeds, moneys or balances in accordance with this Mortgage. Upon any
sale of the Vessel by Mortgagee (including pursuant to a power of sale granted
by statute or under a judicial proceeding), the receipt of the purchase money by
Mortgagee or of the officer making the sale shall be a sufficient discharge to
the purchaser or purchasers of the Vessel so sold and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to Mortgagee or such officer or be answerable in any
way for the misapplication thereof.

Section 26. By its acceptance hereof, the Mortgagee acknowledges that the
provisions of this Mortgage are subject to the Gaming Laws and the requirements
of the applicable Gaming Authority and that the Shipowner’s right to grant the
Lien of this Mortgage, and the Mortgagee’s right to enforce the Lien of this
Mortgage and foreclose on, sell, possess and/or exercise any other rights or
remedies pursuant to the terms hereof may be limited, proscribed or prohibited
under the Gaming Laws and the requirements of the applicable Gaming Authority.

 

11



--------------------------------------------------------------------------------

ARTICLE III

SUNDRY PROVISIONS

Section 27. The total amount of the direct or contingent obligations secured by
this Mortgage is                                          and No/100 Dollars
(US$                        ) in principal amount (exclusive of interest,
expenses and fees) and interest, expenses, fees and performance of mortgage
covenants. The discharge amount is the same as the total amount. It is not
intended that this Mortgage shall include property other than the Vessel, and it
shall not include property other than the Vessel as the term “vessel” is used in
the Ship Mortgage Act. Notwithstanding the foregoing, for property other than
the Vessel, if any should be determined to be covered by this Mortgage, the
discharge amount is zero point zero one percent (0.01%) of the total amount.

Section 28. The obligations of Shipowner with respect to the indemnification of
the Mortgagee shall be governed by Section 9.05 of the Credit Agreement.

Section 29. Wherever and whenever herein any right, power or authority is
granted or given to the Mortgagee, such right, power and authority may be
exercised in all cases by the Mortgagee or such agent or agents as it may
appoint, and the act or acts of such agent or agents when taken shall constitute
the act of the Mortgagee hereunder.

Section 30. In the event any one or more of the provisions contained in this
Mortgage should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 31. All notices and other communications provided for hereunder shall be
in writing and shall be mailed, emailed, telecopied or delivered, if to any
party, at the following address:

if to the Mortgagee, to it at the following address:

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attention: Jeffery Rose

Email: jrose@wilmingtontrust.com

Telecopier: 612-217-5651

If to the Shipowner, to it at the following address:

c/o VICI Properties, Inc.

8329 W. Sunset Road, Suite 210

Las Vegas, Nevada 89113

Attention: Mary E. Higgins & Ken Kuick

 

12



--------------------------------------------------------------------------------

Email: Mhiggins@viciproperties.com &

Kkuick@viciproperties.com

Telephone: (702) 820-3803

Fax No.: (702) 545 6270

With a copy to:

KIRKLAND & ELLIS LLP

300 North LaSalle Street

Chicago, Illinois 60654

Attn: Michelle Kilkenney, P.C.

Email: mkilkenney@kirkland.com

Fax No.: (312) 862-2200

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section 34. All such notices and other communications shall be
effective, (a) if mailed, when received or three Business Days after deposited
in the mails, whichever occurs first, (b) if telecopied or emailed, when
transmitted and confirmation received, or (c) if delivered, upon delivery.

Section 32. Successors and Assigns. The provisions of this Mortgage shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby.

Section 33. Waiver; Amendment. Subject to Section 9.08 of the Credit Agreement,
none of the terms and conditions of this Mortgage may be changed, waived,
modified or varied in any manner whatsoever unless in writing duly signed by the
Mortgagee and the Mortgagee.

Section 34. No Waiver of Preferred Status. Anything herein to the contrary
notwithstanding, it is intended that nothing herein shall waive the preferred
status of this Mortgage under the Ship Mortgage Act or under the corresponding
provisions of any other jurisdiction in which it is sought to be enforced and
that, if any provision or portion thereof herein shall be construed to waive the
preferred status of this Mortgage, then such provision to such extent shall be
void and of no effect.

[Signature page follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Shipowner has executed this Mortgage on the day and year
first above written.

[HORESHOE BOSSIER CITY PROP LLC][HORSESHOE SOUTHERN INDIANA LLC][NEW TUNICA
ROADHOUSE LLC][HORSESHOE TUNICA LLC][•]

 

By:

  

[                                                                  ]

Name:

  

[                                                                  ]

Title:

  

[                                                                  ]

ACKNOWLEDGMENT

STATE OF                         

COUNTY OF                     

On this [        ] day of [                    ] [        ], 2017, before me
personally appeared [                                        ], to me known, who
being by me duly sworn did depose and say that s/he resides at
[                                                             ]; that s/he is
the [        ] of [                                ], the
[                        ] described in and that executed the foregoing First
Preferred Ship Mortgage; and that s/he signed his/her name thereto pursuant to
authority granted to him/her by the [                    ] of said
[                    ].

 

Notary Public



--------------------------------------------------------------------------------

Exhibit A

Credit Agreement



--------------------------------------------------------------------------------

Exhibit B

Guarantee



--------------------------------------------------------------------------------

Exhibit L

[FORM OF]

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

[Subleases]

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

This SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made and entered into as of the day of , 20[•] by and between [SUBTENANT]
(“Subtenant”), and WILMINGTON TRUST, NATIONAL ASSOCIATION (“Wilmington Trust”),
as Collateral Agent (as defined below) pursuant to that certain First Lien
Credit Agreement dated as of October 6, 2017 (the “Credit Agreement”) among VICI
PROPERTIES 1 LLC, as the “Borrower”, the lenders party thereto from time to time
(the “Lenders”) and Wilmington Trust, as administrative agent and collateral
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Collateral Agent”).

R E C I T A L S:

A. Subtenant is the tenant under that certain sublease dated, 20[•] between
[Sublandlord] (“Sublandlord”), as sublandlord, and Subtenant, as subtenant (as
amended through the date hereof, the “Sublease”), pursuant to which Subtenant
subleased the subleased property (the “Subleased Premises”), as more
particularly described in Schedule A attached hereto.

B. Sublandlord is the tenant under that certain lease dated , 20[•] between
[APPLICABLE LOAN PARTY] (“Landlord”), as landlord, and Sublandlord, as tenant
(as amended through the date hereof, the “Lease”) with respect to the property
known as [ ], located at [ ], as more particularly described in Schedule B
attached hereto (the “Property”), which Property contains the Subleased
Premises.

C. Landlord has granted a mortgage lien on and security interest in the Property
to Collateral Agent (for its benefit and for the benefit of the Secured Parties
(as defined in the Collateral Agreement (as defined in the Credit Agreement)))
pursuant to one or more mortgages, deeds of trust, deeds to secure debt or
similar security instruments (collectively, the “Security Instruments”).

D. Subtenant has agreed to subordinate the Sublease to the Security Instruments
and to the lien thereof and Collateral Agent has agreed not to disturb
Subtenant’s possessory rights in the Subleased Premises under the Sublease on
the terms and conditions hereinafter set forth.



--------------------------------------------------------------------------------

A G R E E M E N T:

NOW, THEREFORE, the parties hereto mutually agree as follows:

1. Subordination. Notwithstanding anything to the contrary set forth in the
Sublease, the Sublease and the sub-leasehold estate created thereby and all of
Subtenant’s rights thereunder are and shall at all times be subject and
subordinate in all respects to the Security Instruments and the lien thereof,
and to all rights of Collateral Agent thereunder, and to any and all advances to
be made thereunder, and to all renewals, modifications, consolidations,
replacements and extensions thereof.

2. Nondisturbance. So long as Subtenant or any subtenants of Subtenant permitted
under the terms of the Sublease is not in a default (subject to giving effect to
applicable notice and cure periods) of any of its obligations and covenants
pursuant to the Sublease, Collateral Agent agrees for itself and its successors
in interest and for any other person acquiring title to the Property through a
Termination Event (as defined below) (each an “Acquiring Party”), that such
Subtenant shall not be named as a party in any action or proceeding commenced in
connection with a Termination Event, Subtenant’s possession or use, including
possession or use by any permitted subtenants of Subtenant, of the Subleased
Premises as described in the Sublease will not be disturbed during the term of
the Sublease by reason of a Termination Event, and in the event the Lease or the
Sublease is terminated or rejected as a result of a Termination Event, such
Acquiring Party and Subtenant shall execute a new lease upon the same terms and
conditions as then contained in the Sublease (a “New Lease”), expiring on the
same date as the Sublease (and including the same extension options) so long as
Subtenant or any subtenants of Subtenant permitted under the terms of the
Sublease is not in a default (subject to giving effect to applicable notice and
cure periods) of any of its obligations and covenants pursuant to the Sublease
and, notwithstanding anything to the contrary contained in the Sublease, the
rent payable under the New Lease shall be equal to [the greater of (i) the
allocable (i.e., on a rentable square foot basis) payment of fixed rent and
additional rent payable under the Lease with respect to the Sublease Premises
and (ii)]1 the rent payable under the Sublease.

“Termination Event” means:

(i) Any termination or rejection of the Lease or Sublease by any trustee in
bankruptcy under the provisions of the United States Bankruptcy Code [(and in
the case of the Lease, a New Lease (as defined in the Lease) is not entered into
with a Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee (as such terms are each defined in the Lease) pursuant to the terms of
the Lease)]2; or

(ii) The sale, assignment or transfer of Landlord’s interest under the Lease or
Sublandlord’s interest under the Sublease pursuant to the exercise of any remedy
of Collateral Agent under the Security Instruments, by foreclosure, trustee’s
sale, deed or assignment in lieu of foreclosure, or otherwise.

 

1  Delete bracketed language if the Sublease is a Material Sublease (as defined
in the Lease (Non-CPLV)) that (i) is entered into directly between the master
tenant and a third party subtenant and (ii) Landlord is required to deliver an
SNDA in accordance with the provisions of Section 22.3 of the Lease (Non-CPLV).

2  Bracketed language to be inserted with respect to Subleases that are
derivative of the leasehold interest under the Non-CPLV Lease.



--------------------------------------------------------------------------------

Provided that Subtenant has received notice from Collateral Agent of a
Termination Event which will result in the termination or rejection of the
Sublease and/or the Lease, Subtenant shall deliver to Acquiring Party a New
Lease for the Premises, as described above, executed by Subtenant, within thirty
days after receipt of such notice. From the date of any such Termination Event
until the earlier of the termination of the Sublease or a New Lease has been
entered into, the Sublease shall be and remain in effect, and Subtenant hereby
agrees to keep, observe and perform all of the agreements, conditions, covenants
and terms of the Sublease on the part of Subtenant to be kept, observed and
performed, and Acquiring Party hereby agrees to keep, observe and perform all of
the agreements, conditions, covenants and terms of the Sublease on the part of
Sublandlord to be kept, observed and performed so long as Subtenant or any
subtenants of Subtenant permitted under the terms of the Sublease is not in a
default (subject to giving effect to applicable notice and cure periods) and,
notwithstanding anything to the contrary contained in the Sublease, the rent
payable under the Sublease Lease shall be equal to [the greater of (i) the
allocable (i.e., on a rentable square foot basis) payment of fixed rent and
additional rent payable under the Lease with respect to the Sublease Premises
and (ii)]3 the rent payable under the Sublease. The provision in the preceding
sentence shall be self-operative and shall not require the execution of any
further instrument or agreement by Acquiring Party or Subtenant as a condition
to its effectiveness.

3. Attornment. In the event of the occurrence of a Termination Event that does
not result in the termination or rejection of the Sublease and upon the transfer
of the Property by reason of such Termination Event to Acquiring Party,
Subtenant agrees to attorn to, accept and recognize any Acquiring Party as the
landlord under the Lease or as sublandlord under the Sublease, as described in
Section 2 above for the remainder of the term of the Sublease (including all
extension periods which have been or are hereafter exercised), and to pay and
perform all obligations of Subtenant in accordance with the terms and conditions
set forth in the Sublease. Subtenant agrees, however, to execute and deliver, at
any time and from time to time, promptly upon the request of the Collateral
Agent or any Acquiring Party any instrument which may be necessary or
appropriate (as determined by the Collateral Agent or such Acquiring Party, as
applicable, in its reasonable discretion) to evidence such attornment; provided,
that such instrument shall not materially increase Subtenant’s obligations or
materially decrease Subtenant’s rights under the Sublease. Notwithstanding
anything in the Sublease to the contrary, from and after the date that Subtenant
shall be required to attorn to any Acquiring Party hereunder, the rent payable
under the Sublease shall be equal to [the greater of (i) the allocable (i.e., on
a rentable square foot basis) payment of fixed rent and additional rent payable
under the Lease with respect to the Sublease Premises and (ii)]4 the rent
payable under the Sublease.

 

 

 

3  Delete bracketed language if the Sublease is a Material Sublease (as defined
in the Lease (Non-CPLV)) that (i) is entered into directly between the master
tenant and a third party subtenant and (ii) Landlord is required to deliver an
SNDA in accordance with the provisions of Section 22.3 of the Lease (Non-CPLV).

4  Delete bracketed language if the Sublease is a Material Sublease (as defined
in the Lease (Non-CPLV)) that (i) is entered into directly between the master
tenant and a third party subtenant and (ii) Landlord is required to deliver an
SNDA in accordance with the provisions of Section 22.3 of the Lease (Non-CPLV).



--------------------------------------------------------------------------------

4. No Liability. Notwithstanding anything to the contrary contained herein or in
the Sublease, it is specifically understood and agreed that neither the
Collateral Agent, any receiver nor any Acquiring Party shall be:

(a) liable for any act, omission, negligence or default of any prior sublandlord
(including Sublandlord); or

(b) liable for any failure of any prior sublandlord (including Sublandlord) to
construct any improvements or bound by any covenant to construct any improvement
at the commencement of the term of the Sublease; or

(c) subject to any offsets, credits, claims or defenses which Subtenant might
have against any prior sublandlord (including Sublandlord); or

(d) bound by any (i) rent or additional rent which is payable on a monthly basis
and which Subtenant has or might have paid for more than one (1) month in
advance to any prior sublandlord (including Sublandlord) or (ii) security
deposit or other prepaid charge which Subtenant has or might have paid in
advance to any prior sublandlord (including Sublandlord), except, to the extent
such security deposit or other prepaid charge has actually been received and
accepted by the Collateral Agent, receiver or the Acquiring Party, as the case
may be; or

(e) liable to Subtenant hereunder or under the terms of the Sublease beyond the
Collateral Agent’s, the receiver’s or the Acquiring Party’s interest in the
Subleased Premises; or

(f) bound by any assignment, subletting, renewal, extension or any other
agreement or modification of the Sublease made without the written consent of
Collateral Agent except to the extent such things are expressly permitted under
the terms of the Sublease; or

(g) bound by any consensual or negotiated surrender, cancellation or termination
of the Sublease, in whole or in part, agreed upon between Sublandlord and
Subtenant unless effected unilaterally by Subtenant pursuant to the express
terms of the Sublease or made with the prior written consent of Collateral
Agent; or

(h) liable to any broker or other third party for future commission or other
fees and expenses.

Notwithstanding the foregoing, Subtenant reserves its right to any and all
claims or causes of action against such prior sublandlord (including
Sublandlord) for any claims, losses or damages occurring prior to the transfer
of the Property to Acquiring Party.

5. Certain Acknowledgments by Subtenant. This Agreement satisfies any and all
conditions or requirements in the Sublease relating to the granting of a
non-disturbance agreement.

6. Collateral Agent To Receive Default Notices. Without limiting the general
nature of Section 5 above, Subtenant shall notify Collateral Agent of any
default by Sublandlord under the Sublease that would entitle Subtenant to cancel
the Sublease, and agrees that, notwithstanding any provisions of the Sublease to
the contrary, no notice of cancellation thereof shall be effective unless
Collateral Agent shall have received notice of default giving rise to such
cancellation and shall have failed within thirty (30) days after receipt of such
notice to cure such default or, if such default cannot be cured within thirty
(30) days, shall have failed within thirty (30) days after receipt of such
notice to commence and thereafter diligently pursue any action necessary to cure
such default.



--------------------------------------------------------------------------------

7. Estoppel. Subtenant hereby certifies and represents to Collateral Agent that
as of the date of this Agreement:

(a) the Sublease is in full force and effect;

(b) except as noted on Schedule C, all requirements for the commencement and
validity of the Sublease have been satisfied and there are no unfulfilled
conditions to Subtenant’s obligations under the Sublease;

(c) to Subtenant’s knowledge, Subtenant is not in default under the Sublease and
has not received any uncured notice of any default by Subtenant under the
Sublease; to Subtenant’s knowledge, Sublandlord is not in default under the
Sublease; to Subtenant’s knowledge, no act, event or condition has occurred
which with notice or the lapse of time, or both, would constitute a default by
Subtenant or Sublandlord under the Sublease; and to Subtenant’s knowledge, no
claim by Subtenant of any nature exists against Sublandlord under the Sublease
and all obligations of Sublandlord to date have been fully performed in all
material respects;

(d) there are no defenses, counterclaims or setoffs against rents or charges due
or which may become due under the Sublease;

(e) none of the rent which Subtenant is required to pay under the Sublease has
been prepaid more than one (1) month in advance;

(f) Subtenant has no right or option contained in the Sublease or in any other
document to purchase all or any portion of the Subleased Premises;

(g) the Sublease has not been modified or amended and constitutes the entire
agreement between Sublandlord and Subtenant relating to the Subleased Premises;

(h) Subtenant has not assigned, mortgaged, sublet, conveyed or otherwise
transferred any or all of its interest under the Sublease; and

(i) Subtenant has full authority to enter into this Agreement, which has been
duly authorized by all necessary action.

8. Notices. All notices or other written communications hereunder shall be
deemed to have been properly given (i) upon delivery, if delivered in person
with receipt acknowledged by the recipient thereof, (ii) three (3) Business Days
(hereinafter defined) after having been deposited for overnight delivery with
any reputable overnight courier service, or (iii) five (5) Business Days after
having been deposited in any post office or mail depository regularly maintained
by the United States Postal Service and sent by registered or certified mail,
postage prepaid, return receipt requested, addressed to the receiving party at
its address set forth above or addressed as such party may from time to time
designate by written notice to the other parties. For purposes of this
Section 8, the term “Business Day” shall mean any day other than Saturday,
Sunday or any other day on which banks are required or authorized to close in
New York, New York or Las Vegas, Nevada. Either party by notice to the other may
designate additional or different addresses for subsequent notices or
communications.

9. Successors. The obligations and rights of the parties pursuant to this
Agreement shall bind and inure to the benefit of the successors, assigns, heirs
and legal representatives of the respective parties; provided, however, that in
the event of the assignment or transfer of the interest of Collateral Agent, all
obligations and liabilities of Collateral Agent under this



--------------------------------------------------------------------------------

Agreement shall terminate, and thereupon all such obligations and liabilities
shall be the responsibility of the party to whom Collateral Agent’s interest is
assigned or transferred. In addition, Subtenant acknowledges that all references
herein to Sublandlord and Landlord shall mean the owner of the landlord and
sublandlord’s interest in the Lease and Sublease, respectively, even if said
owner shall be different from the Landlord or Sublandlord, as applicable, named
in the Recitals.

10. Duplicate Original; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement.

11. Limitation of Collateral Agent’s Liability.

(a) Collateral Agent, in its capacity as such, shall have no obligations nor
incur any liability with respect to any warranties of any nature whatsoever,
whether pursuant to the Sublease or otherwise, including, without limitation,
any warranties respecting use, compliance with zoning, Sublandlord’s title,
Sublandlord’s authority, habitability, fitness for purpose or possession.

(b) In the event that Collateral Agent shall acquire title to the Subleased
Premises or the Property, Collateral Agent shall have no obligation, nor incur
any liability, beyond Collateral Agent’s then interest, if any, in the Subleased
Premises or the Property, and Subtenant shall look exclusively to such interest
of Collateral Agent, if any, in the Subleased Premises or the Property for the
payment and discharge of any obligations imposed upon Collateral Agent hereunder
or under the Sublease, and Collateral Agent is hereby released and relieved of
any other obligations hereunder and under the Sublease.

12. Modification in Writing. This Agreement may not be modified except by an
agreement in writing signed by the parties hereto or their respective successors
in interest.

13. Lien of Security Instruments. Nothing contained in this Agreement shall in
any way impair or affect the lien created by the Security Instruments or the
provisions thereof.

14. Compliance with Sublease. Subtenant agrees that in the event there is any
inconsistency between the terms and provisions hereof and the terms and
provisions of the Sublease, the terms and provisions hereof shall be
controlling.

15. Governing Law; Severability. This Agreement shall be governed by the laws of
the State of New York. If any term of this Agreement or the application thereof
to any person or circumstances shall to any extent be invalid or unenforceable,
the remainder of this Agreement or the application of such terms to any person
or circumstances other than those as to which it is invalid or unenforceable
shall not be affected thereby, and each term of this Agreement shall be valid
and enforceable to the fullest extent permitted by law.

16. Further Actions. Subtenant agrees to execute and deliver, at any time and
from time to time promptly upon the reasonable request of Collateral Agent or
any Acquiring Party, such documents and instruments as may be necessary or
appropriate (as determined by the Collateral Agent or such Acquiring Party, as
applicable, in its reasonable discretion; provided, that such documents and
instruments shall not materially increase Subtenant’s obligations or materially
decrease Subtenant’s rights under the Sublease) to fully implement or to further
evidence the understandings and agreements contained in this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Collateral Agent has duly executed this Agreement as of the
date first above written.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent

By:  

 

  Name:   Title:

State of

County of

This instrument was acknowledged before me on , 20[•] by as of Wilmington Trust,
National Association

 

 

(Signature of notarial officer)

(seal, if any)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Subtenant has duly executed this Agreement as of the date
first above written.

 

[ ], a [ ] [ ]

    as Subtenant

By:  

 

  Name:   Title:

State of

County of

This instrument was acknowledged before me on by as of .

 

 

(Signature of notarial officer)

(seal, if any)



--------------------------------------------------------------------------------

SCHEDULE A

Subleased Premises



--------------------------------------------------------------------------------

SCHEDULE B

Legal Description of Property



--------------------------------------------------------------------------------

SCHEDULE C

Requirements for Commencement of Sublease



--------------------------------------------------------------------------------

 

 

ASSIGNMENT OF EARNINGS, CHARTERPARTIES

AND REQUISITION COMPENSATION

in respect of

[KING OF THE RED][GLORY OF ROME][WEEKS 299][HORSESHOE CASINO & HOTEL][•]

by

[HORESHOE BOSSIER CITY PROP LLC][HORSESHOE SOUTHERN INDIANA LLC][NEW TUNICA
ROADHOUSE LLC][HORSESHOE TUNICA LLC][•],

as Owner

in favor of

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Security Trustee

[                    ] [        ], 2017

 

 

 



--------------------------------------------------------------------------------

ASSIGNMENT OF EARNINGS, CHARTERPARTIES AND REQUISITION COMPENSATION

[KING OF THE RED][GLORY OF ROME][WEEKS 299][HORSESHOE CASINO & HOTEL][•]

THIS ASSIGNMENT is made the [    ] day of [            ], 2017 by [HORESHOE
BOSSIER CITY PROP LLC][HORSESHOE SOUTHERN INDIANA LLC][NEW TUNICA ROADHOUSE
LLC][HORSESHOE TUNICA LLC][•], a [                ] organized and existing under
the laws of [                ] (the “Assignor”), in favor of WILMINGTON TRUST,
NATIONAL ASSOCIATION, a national banking association, in its capacity as
Security Trustee for the Secured Parties pursuant to the terms of the Credit
Agreement hereinafter defined (together with its successors and permitted
assigns, in such capacity, the “Assignee”).

WITNESSETH THAT:

WHEREAS:

(A) The Assignor is the sole owner of the whole of the United States flag vessel
[KING OF THE RED][GLORY OF ROME][WEEKS 299][HORSESHOE CASINO & HOTEL][•],
Official Number [1061968][1059435][296967][1028100][•] (the “Vessel”);

(B) Pursuant to the terms of that certain First Lien Credit Agreement dated as
of October 6, 2017 (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among VICI Properties 1,
LLC, a Delaware limited liability company (“Borrower”), the Lenders and
Wilmington Trust, National Association as administrative agent and collateral
agent for the Lenders, the Lenders have agreed to extend credit to the Borrower
(the “Facility”);

(C) The Assignor has guaranteed, pursuant to that certain Subsidiary Guarantee
Agreement, dated October 6, 2017 (the “Guarantee”), by the Assignor and each of
the other Subsidiary Loan Parties, in favor of the Collateral Agent, the
obligations of, among others, the Borrower under the Credit Agreement;

(D) Pursuant to Section 8.01(c) of the Credit Agreement, each of the Lenders,
the L/C Issuers, the Administrative Agent and the Collateral Agent have
appointed the Mortgagee as security trustee on its behalf with regard to, inter
alia, the security conferred on the Lenders as provided in the Credit Agreement;

(E) It is a requirement of the Facility under the Credit Agreement that the
Assignor execute and deliver to the Assignee, as security for the obligations of
the Assignor to the Secured Parties under or in connection with the Credit
Agreement and the Guarantee an assignment of all of the Assignor’s right, title
and interest in and to the earnings of, requisition compensation of, and
charters covering, the Vessel; and



--------------------------------------------------------------------------------

(F) The Assignor, in order to secure the repayment of the amounts due under the
Credit Agreement, the Guarantee and the other Loan Documents and the performance
and observance of and compliance with the covenants, terms and conditions
contained in the Credit Agreement, this Assignment and the other Loan Documents
and the other Obligations, has duly authorized the execution and delivery of
this Assignment.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the Assignor:

1. Defined Terms. Unless otherwise defined herein, terms defined in the Credit
Agreement shall have the same meanings when used herein.

2. Grant of Security. As security for the complete payment and performance of
the indebtedness, liabilities and obligations of the Loan Parties from time to
time under and in connection with the Credit Agreement, the Guarantee and the
other Loan Documents, the Assignor, as legal and beneficial owner, does hereby
assign, transfer and set over unto the Assignee, for the benefit of the Assignee
and its successors and assigns, and does hereby grant the Assignee a security
interest in, all of the Assignor’s right, title and interest in and to (i) any
charter or other contract to which it is a party now or hereafter entered into
by the Assignor in respect of the Vessel (ii) all moneys and claims for moneys
due and to become due thereto, whether as charter hire, freights relating to the
carriage of goods for hire, passage monies relating to the carriage of persons,
loans, indemnities, payments or otherwise, under, and all claims for damages
arising out of any breach of, any bareboat, time or voyage charter, contract of
affreightment or other contract for the use or employment of the Vessel relating
to the carriage of goods for hire or passengers for hire, (iii) all remuneration
for salvage and towage services, demurrage and detention moneys and any other
earnings whatsoever due or to become due to the Assignor arising from the use or
employment of the Vessel, (iv) all moneys or other compensation payable by
reason of requisition for title or for hire or other compulsory acquisition of
the Vessel and (v) all proceeds of all of the foregoing, except in each case for
any Excluded Property.

3. Notice of Assignment. Assignor hereby further covenants and agrees that
(a) after the occurrence and during the continuance of an Event of Default, it
will have all the freights relating to the carriage of goods for hire, passage
monies relating to the carriage of persons, hire and other moneys hereby
assigned paid over to Assignee directly, (b) it will procure that notice of this
Assignment, in substantially the form of Exhibit A attached hereto, and a letter
of instructions shall be duly given to each person who becomes party to any
charter or contract entered into with Assignor in respect of the Vessel or to
any person who may receive any earnings and moneys hereby assigned, (c) it will
instruct each such person to provide consent where the consent of any such
person is required pursuant to any charter or contract of affreightment assigned
hereby, and (d) it will instruct such person to acknowledge directly to Assignee
receipt of Assignor’s notification and instructions.

4. Payment. Upon the occurrence of an Event of Default the Assignor shall cause
all sums payable to the Assignor and assigned hereby, whether as charter hire,
freight relating to the carriage of goods for hire, passage monies relating to
the carriage of persons, indemnities or otherwise, to be paid directly to an
account designated by the Assignee (the “Assignee’s Account”).

 

2



--------------------------------------------------------------------------------

5. Performance under Charters; No Duty of Inquiry. The Assignor hereby
undertakes that, notwithstanding the assignment herein contained, it shall not
enter into any charter agreements or other contracts pertaining to the Vessel
unless and to the extent permitted by the Credit Agreement. It is hereby
expressly agreed that, anything contained herein to the contrary
notwithstanding, the Assignor shall remain liable under all charters and
contracts pertaining to the Vessel to which it is a party to perform the
obligations assumed by it thereunder, and the Assignee shall have no obligation
or liability under any such charter or contract by reason of or arising out of
the assignment contained herein, nor shall the Assignee be required to assume or
be obligated in any manner to perform or fulfill any obligation of the Assignor
under or pursuant to any such charter or contract or to make any payment or make
any inquiry as to the nature or sufficiency of any payment received by the
Assignee, or, unless and until indemnified to its satisfaction, to present or
file any claim or to take any other action to collect or enforce the payment of
any amounts which may have been assigned to it or to which it may be entitled
hereunder or pursuant hereto at any time or times.

6. Requisition. The Assignor shall promptly notify the Assignee in writing of
the commencement and termination of any period during which the Vessel may be
requisitioned.

7. Employment of Vessel. The Assignor hereby further covenants and undertakes
promptly to furnish the Assignee with all such information as it may from time
to time reasonably request regarding the employment, position and engagements of
the Vessel.

8. Negative Pledge. The Assignor does, except in each case to the extent
permitted by the Credit Agreement, hereby warrant and represent that it has not
assigned or pledged, and hereby covenants that it will not assign or pledge so
long as this Assignment shall remain in effect, any of its right, title or
interest in the whole or any part of the moneys and claims hereby assigned to
anyone other than the Assignee, and it will not take or omit to take any action,
the taking or omission of which might result in an alteration or impairment of
the rights hereby assigned or any of the rights created in this Assignment; and
to the extent allowed by the applicable law of the jurisdiction where the Vessel
is located, the Assignor does hereby irrevocably appoint and constitute the
Assignee as the Assignor’s true and lawful attorney-in-fact with full power (in
the name of the Assignor or otherwise) should an Event of Default have occurred
and be continuing to ask, require, demand, receive, compound and give
acquittance for any and all moneys and claims for moneys assigned hereby, to
endorse any checks or other instruments or orders in connection therewith, to
file any claims or take any action or institute any proceedings which the
Assignee may deem to be necessary or advisable in the premises and to file any
and all Uniform Commercial Code financing statements or renewals thereof in
connection with this Assignment without the signature of the Assignor which the
Assignee may deem to be necessary or advisable in order to perfect or maintain
the security interest granted hereby.

9. Application of Proceeds. All moneys collected or received from time to time
by the Assignee pursuant to this Assignment shall be dealt with as provided in
Section 4.02 of the Collateral Agreement as defined in the Credit Agreement.

 

3



--------------------------------------------------------------------------------

10. Further Assurances. The Assignor agrees that at any time and from time to
time, upon the written request of the Assignee, the Assignor will promptly and
duly execute and deliver any and all such further instruments and documents as
the Assignee may reasonably request in obtaining the full benefits of this
Assignment and of the rights and powers herein granted.

11. Remedies Cumulative and Not Exclusive; No Waiver. Each and every right,
power and remedy herein given to the Assignee shall be cumulative and shall be
in addition to every other right, power and remedy of the Assignee now or
hereafter existing at law, in equity or by statute, and each and every right,
power and remedy, whether herein given or otherwise existing, may be exercised
from time to time, in whole or in part, and as often and in such order as may be
deemed expedient by the Assignee, and the exercise or the beginning of the
exercise of any right, power or remedy shall not be construed to be a waiver of
the right to exercise at the same time or thereafter any other right, power or
remedy. No delay or omission by the Assignee or any of the Lenders in the
exercise of any right or power or in the pursuance of any remedy accruing upon
any breach or default by any Person shall impair any such right, power or remedy
or be construed to be a waiver of any such right, power or remedy or to be an
acquiescence therein; nor shall the acceptance by the Assignee or any of the
Lenders of any security or of any payment of or on account of any of the amounts
due from any Person under or in connection with the Credit Agreement or any
document delivered in connection therewith and maturing after any breach or
default or of any payment on account of any past breach or default be construed
to be a waiver of any right to take advantage of any future breach or default or
of any past breach or default not completely cured thereby.

12. Invalidity. If any provision of this Assignment shall at any time for any
reason be declared invalid, void or otherwise inoperative by a court of
competent jurisdiction, such declaration or decision shall not affect the
validity of any other provision or provisions of this Assignment, or the
validity of this Assignment as a whole. In the event that it should transpire
that by reason of any law or regulation, or by reason of a ruling of any court,
or by any other reason whatsoever, the assignment herein contained is either
wholly or partly defective, the Assignor hereby undertakes to furnish the
Assignee with an alternative assignment or alternative security and/or to do all
such other acts as, in the sole opinion of the Assignee, shall be required in
order to ensure and give effect to the full intent of this Assignment.

13. Continuing Security. It is declared and agreed that the security created by
this Assignment shall be held by the Assignee as a continuing security for the
payment of all moneys which may at any time and from time to time be or become
payable by the Assignor under the Credit Agreement and all other present and
future Obligations owed by any Loan Party to any one or more of the Secured
Parties and that the security so created shall not be satisfied by any
intermediate payment or satisfaction of any part of the amount hereby secured
and that the security so created shall be in addition to and shall not in any
way be prejudiced or affected by any other collateral or security now or
hereafter held by the Assignee for all or any part of the moneys hereby secured.

 

4



--------------------------------------------------------------------------------

14. Waiver; Amendment. None of the terms and conditions of this Assignment may
be changed, waived, modified or varied in any manner whatsoever unless in
writing duly signed by the Assignee and the Assignor.

15. Termination. If the Assignor shall pay and discharge all of its obligations
under or in connection with the Credit Agreement and the other Loan Documents or
is released therefrom in accordance with the terms thereof, all of the right,
title and interest herein assigned shall revert to the Assignor and this
Assignment shall terminate.

16. WAIVER OF JURY TRIAL. EACH OF THE ASSIGNOR, AND, BY ITS ACCEPTANCE HEREOF,
THE ASSIGNEE, HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY ANY PARTY HERETO OR ANY BENEFICIARY HEREOF ON ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS ASSIGNMENT.

17. Notices. Notices and other communications hereunder shall be in writing and
may be sent by facsimile or email as follows:

If to the Assignor: [HORESHOE BOSSIER CITY PROP LLC][HORSESHOE SOUTHERN INDIANA
LLC][NEW TUNICA ROADHOUSE LLC][HORSESHOE TUNICA LLC][•]

c/o VICI Properties, Inc.

8329 W. Sunset Road, Suite 210

Las Vegas, Nevada 89113

Attention: Mary E. Higgins & Ken Kuick

Email: Mhiggins@viciproperties.com &

Kkuick@viciproperties.com

Telephone: (702) 820-3803

Fax No.: (702) 545 6270

With a copy to:

KIRKLAND & ELLIS LLP

300 North LaSalle Street

Chicago, Illinois 60654

Attn:    Michelle Kilkenney, P.C.

Email: mkilkenney@kirkland.com

Fax No.: (312) 862-2200

If to the Assignee: WILMINGTON TRUST, NATIONAL ASSOCIATION, as Security Trustee

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attention: Jeffery Rose

Email: jrose@wilmingtontrust.com

Facsimile: 612-217-5651

 

5



--------------------------------------------------------------------------------

or to such other address as either party shall from time to time specify in
writing to the other. Any notice sent by facsimile or email shall be confirmed
by letter dispatched as soon as practicable thereafter.

Every notice or other communication shall, except so far as otherwise expressly
provided by this Assignment, be deemed to have been received (provided that it
is received prior to 10 a.m. New York time; otherwise it shall be deemed to have
been received on the next following Business Day) in the case of a facsimile or
email on the date of dispatch thereof (provided further that if the date of
dispatch is not a Business Day in the locality of the party to whom such notice
or demand is sent, it shall be deemed to have been received on the next
following Business Day in such locality), and in the case of a letter, at the
time of receipt thereof.

18. Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to
conflicts principles.

19. Headings. In this Assignment, Section headings are inserted for convenience
of reference only and shall be ignored in the interpretation hereof.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor has caused this Assignment to be executed on
the day and year first above written.

 

[HORESHOE BOSSIER CITY PROP LLC][HORSESHOE SOUTHERN INDIANA LLC][NEW TUNICA
ROADHOUSE LLC][HORSESHOE TUNICA LLC][•] By  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT A

EARNINGS ASSIGNMENT NOTICE

TO:

TAKE NOTICE:

 

(a) that by an Assignment of Earnings and Charterparties dated the          day
of             , 2017, made by us to WILMINGTON TRUST, NATIONAL ASSOCIATION (the
“Assignee”), [HORESHOE BOSSIER CITY PROP LLC][HORSESHOE SOUTHERN INDIANA
LLC][NEW TUNICA ROADHOUSE LLC][HORSESHOE TUNICA LLC][•] (the “Assignor”), the
owner of the U.S. flag vessel named [KING OF THE RED][GLORY OF ROME][WEEKS
299][HORSESHOE CASINO & HOTEL][•], Official No.
[1061968][1059435][296967][1028100][•] (the “Vessel”), has assigned to Assignee
as from the date thereof all our right, title and interest in and to:

 

  (i) any moneys whatsoever payable to us under all charters, contracts of
affreightment or other contracts for the use or employment of the Vessel, all
freight relating to the carriage of goods for hire, hires, passage moneys
relating to the carriage of persons and all other rights and benefits whatsoever
accruing to us thereunder, including (but without prejudice to the generality of
the foregoing) all claims for damages in respect of any breach by any charterer
or other party thereto of any such charter, contract of affreightment or other
contract for the use or employment of the Vessel relating to the carriage of
goods for hire or persons; and

 

  (ii) all freights relating to the carriage of goods for hire, passage moneys
relating to the carriage of persons, hire moneys or other compensation payable
to us in the event of the requisition of the Vessel for title or hire,
remuneration for salvage and towage services, demurrage and detention moneys and
any other earnings whatsoever due or to become due to us arising from the use or
employment of the Vessel relating to the carriage of goods for hire or persons;

as security for the Borrower’s obligations under that certain First Lien Credit
Agreement dated as of October 6, 2017 (as at any time amended or modified).

 

(b) that you are hereby irrevocably authorized and instructed to pay from the
date hereof all of such aforesaid moneys to Assignee at
                                         (or at such other place as Assignee may
direct).

DATED THIS         day of             , 2017.

[HORESHOE BOSSIER CITY PROP LLC][HORSESHOE SOUTHERN INDIANA LLC][NEW TUNICA
ROADHOUSE LLC][HORSESHOE TUNICA LLC][•]

 

By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

We hereby acknowledge receipt of the

foregoing Notice of Assignment and agree

to act in accordance with the terms thereof:

 

[CHARTERER] By:  

 

Name:   Title:  

 

3



--------------------------------------------------------------------------------

 

 

ASSIGNMENT OF INSURANCES

in respect of

[KING OF THE RED][GLORY OF ROME][WEEKS 299][HORSESHOE CASINO & HOTEL][•]

by

[HORESHOE BOSSIER CITY PROP LLC][HORSESHOE SOUTHERN INDIANA LLC][NEW

TUNICA ROADHOUSE LLC][HORSESHOE TUNICA LLC][•],

as Owner

in favor of

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Security Trustee

[                    ] [        ], 2017

 

 

 

 



--------------------------------------------------------------------------------

ASSIGNMENT OF INSURANCES

[KING OF THE RED][GLORY OF ROME][WEEKS 299][HORSESHOE CASINO &

HOTEL][•]

THIS ASSIGNMENT is made the [        ] day of [                        ], 2017
by [HORESHOE BOSSIER CITY PROP LLC][HORSESHOE SOUTHERN INDIANA LLC] [NEW TUNICA
ROADHOUSE LLC][HORSESHOE TUNICA LLC][•]], a
[                                    ] organized and existing under the laws of
[                    ] (the “Assignor”), in favor of WILMINGTON TRUST, NATIONAL
ASSOCIATION, a national banking association, in its capacity as Security Trustee
for the Secured Parties pursuant to the terms of the Credit Agreement
hereinafter defined (together with its successors and permitted assigns, in such
capacity, the “Assignee”).

WITNESSETH THAT:

WHEREAS:

(A) The Assignor is the sole owner of the whole of the United States flag vessel
[KING OF THE RED][GLORY OF ROME][WEEKS 299][HORSESHOE CASINO & HOTEL][•],
Official Number [1061968][1059435][296967][1028100][•] (the “Vessel”);

(B) Pursuant to the terms of that certain First Lien Credit Agreement dated as
of October 6, 2017 (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among VICI Properties 1,
LLC, a Delaware limited liability company (“Borrower”), the Lenders and
Wilmington Trust, National Association as administrative agent and collateral
agent for the Lenders, the Lenders have agreed to extend certain credit to the
Borrower (the “Facility”);

(C) The Assignor has guaranteed, pursuant to that certain Subsidiary Guarantee
Agreement dated October 6, 2017 (the “Guarantee”), by the Assignor and each of
the other Subsidiary Loan Parties, in favor of the Collateral Agent, the
obligations of, among others, the Borrower under the Credit Agreement;

(D) Pursuant to Section 8.01(c) of the Credit Agreement, each of the Lenders,
the L/C Issuers, the Administrative Agent and the Collateral Agent have
appointed the Mortgagee as security trustee on its behalf with regard to, inter
alia, the security conferred on the Lenders as provided in the Credit Agreement;

(E) It is a requirement of the Facility under the Credit Agreement that the
Assignor execute and deliver to the Assignee, as security for the obligations of
the Assignor to the Secured Parties under or in connection with the Credit
Agreement and the Guarantee an assignment of any and all insurances taken out in
respect of the Vessel and its earnings; and



--------------------------------------------------------------------------------

(F) The Assignor, in order to secure the repayment of the amounts due under the
Credit Agreement, the Guarantee and the other Loan Documents and the performance
and observance of and compliance with the covenants, terms and conditions
contained in the Credit Agreement, this Assignment, the Guarantee and the other
Loan Documents and the other Obligations, has duly authorized the execution and
delivery of this Assignment;

NOW, THEREFORE, in consideration of the premises and of other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the Assignor:

1. Defined Terms. Unless otherwise defined herein, terms defined in the Credit
Agreement shall have the same meanings when used herein.

2. Grant of Security. As security for the complete payment and performance of
the indebtedness, liabilities and obligations of the Loan Parties from time to
time under and in connection with the Credit Agreement, the Guarantee and the
other Loan Documents, the Assignor, as legal and beneficial owner, does hereby
assign, transfer and set over unto the Assignee, for the benefit of the Assignee
and its successors and assigns, and does hereby grant the Assignee a security
interest in, all of the Assignor’s right, title and interest in, to and under
all policies and contracts of insurance, including the Assignor’s rights under
all entries in any Protection and Indemnity or War Risk Association or Club,
which are from time to time taken out by or for the Assignor in respect of the
Vessel, including, but not limited to, hull and machinery insurance, protection
and indemnity insurance and watercraft “all risks” property insurance, and all
the benefits thereof, including, without limitation, all claims of whatsoever
nature, as well as return premiums (all of which are herein collectively called
the “Insurances”), and in and to all moneys and claims for moneys in connection
therewith and all proceeds of all of the foregoing.

3. Notices; Loss Payable Clauses. (A) All Insurances, except Protection and
Indemnity Associations or Clubs or insurances effected in lieu of such entries,
relating to the Vessel shall contain a loss payable and notice of cancellation
clause in the form of Exhibit 1 hereto or in such other form as the Assignee may
reasonably agree.

(B) All entries in Protection and Indemnity Associations or Clubs or insurances
effected in lieu of such entries relating to the Vessel shall contain a loss
payable clause in the form of Exhibit 2 hereto or in such other form as the
Assignee may agree.

4. Covenants and Undertakings; Notices. The Assignor hereby covenants with the
Assignee that:

(A) Except to the extent not allowed under the terms of the Credit Agreement, it
will do or permit to be done each and every act or thing which the Assignee may
from time to time reasonably require to be done for the purpose of enforcing the
Assignee’s rights under this Assignment and will allow its name to be used as
and when required by the Assignee for that purpose; and

(B) It will forthwith give notice in the form set out in Exhibit 3 hereto, or
cause its insurance brokers to give notice, of this Assignment to all insurers,
underwriters, clubs and associations providing insurance in connection with the
Vessel and procure that such notice is endorsed on all the policies and entries
of insurances in respect of the Vessel.

 

2



--------------------------------------------------------------------------------

5. No Duty of Inquiry. The Assignee shall not be obliged to make any inquiry as
to the nature or sufficiency of any payment received by it hereunder or to make
any claim or take any other action to collect any moneys or to enforce any
rights and benefits hereby assigned to the Assignee or to which the Assignee may
at any time be entitled hereunder except such reasonable action as may be
requested by any underwriter, association or club. The Assignor shall remain
liable to perform all the obligations assumed by it in relation to the property
hereby assigned and the Assignee shall be under no obligation of any kind
whatsoever in respect thereof or be under any liability whatsoever (including,
without limitation, any obligation or liability with respect to the payment of
premiums, calls, assessments or any other sums at any time due and owing in
respect of the Insurances) in the event of any failure by the Assignor to
perform such obligations.

6. Negative Pledge. The Assignor does, except in each case to the extent
permitted by the Credit Agreement, hereby warrant and represent that it has not
assigned or pledged, or otherwise disposed of, and hereby covenants that it will
not assign or pledge so long as this Assignment shall remain in effect, any of
its right, title or interest in the whole or any part of the moneys and claims
hereby assigned, to anyone other than the Assignee, and it will not take or omit
to take any action, the taking or omission of which might result in an
alteration or impairment of the rights hereby assigned or any of the rights
created in this Assignment; and, to the extent allowed by the applicable law of
the jurisdiction where the Vessel is located, the Assignor hereby irrevocably
appoints and constitutes the Assignee as the Assignor’s true and lawful
attorney-in-fact with full power (in the name of the Assignor or otherwise)
should an Event of Default have occurred and be continuing to ask, require,
demand, receive, compound and give acquittance for any and all moneys and claims
for moneys assigned hereby, to endorse any checks or other instruments or orders
in connection therewith and to file any claims or take any action or institute
any proceedings which the Assignee may deem to be necessary or advisable and
otherwise to do any and all things which the Assignor itself could do in
relation to the property hereby assigned, including, but not limited to, filing
any and all Uniform Commercial Code financing statements or renewals thereof in
connection with this Assignment, without the signature of the Assignor, which
the Assignee may deem to be necessary or advisable in order to perfect or
maintain the security interest granted hereby.

7. Application of Proceeds. All moneys collected or received from time to time
by the Assignee pursuant to this Assignment shall be dealt with as provided in
Section 4.02 of the Collateral Agreement as defined in the Credit Agreement.

8. Further Assurances. The Assignor agrees that any time and from time to time
upon the written request of the Assignee it will promptly and duly execute and
deliver to the Assignee any and all such further instruments and documents as
the Assignee may reasonably deem advisable in obtaining the full benefits of
this Assignment and of the rights and powers herein granted.

9. Remedies Cumulative and Not Exclusive; No Waiver. Each and every right, power
and remedy herein given to the Assignee shall be cumulative and shall be in
addition to every other right, power and remedy of the Assignee now or hereafter
existing at law, in equity or by statute, and each and every right, power and
remedy, whether herein given or otherwise existing, may be exercised from time
to time, in whole or in part, and as often and

 

3



--------------------------------------------------------------------------------

in such order as may be deemed expedient by the Assignee, and the exercise or
the beginning of the exercise of any right, power or remedy shall not be
construed to be a waiver of the right to exercise at the same time or thereafter
any other right, power or remedy. No delay or omission by the Assignee in the
exercise of any right or power in the pursuance of any remedy accruing upon any
breach or default by any Person shall impair any such right, power or remedy or
be construed to be a waiver of any such right, power or remedy or to be an
acquiescence therein; nor shall the acceptance by the Assignee of any security
or of any payment of or on account of any of the amounts due from any Person
under or in connection with the Credit Agreement or any document delivered in
connection therewith and maturing after any breach or default or of any payment
on account of any past breach or default be construed to be a waiver of any
right to take advantage of any future breach or default or of any past breach or
default not completely cured thereby.

10. Invalidity. If any provision of this Assignment shall at any time for any
reason be declared invalid, void or otherwise inoperative by a court of
competent jurisdiction, such declaration or decision shall not affect the
validity of any other provision or provisions of this Assignment, or the
validity of this Assignment as a whole. In the event that it should transpire
that by reason of any law or regulation, or by reason of a ruling of any court,
or by any other reason whatsoever, the assignment herein contained is either
wholly or partly defective, the Assignor hereby undertakes to furnish the
Assignee with an alternative assignment or alternative security and/or to do all
such other acts as, in the sole opinion of the Assignee, shall be required in
order to ensure and give effect to the full intent of this Assignment.

11. Continuing Security. It is declared and agreed that the security created by
this Assignment shall be held by the Assignee as a continuing security for the
payment of all moneys which may at any time and from time to time be or become
payable by the Assignor under the Credit Agreement and all other present and
future Obligations owed by any Loan Party to any one or more of the Secured
Parties and that the security so created shall not be satisfied by any
intermediate payment or satisfaction of any part of the amount hereby secured
and that the security so created shall be in addition to and shall not in any
way be prejudiced or affected by any other collateral or security now or
hereafter held by the Assignee for all or any part of the moneys hereby secured.

12. Waiver; Amendment. None of the terms and conditions of this Assignment may
be changed, waived, modified or varied in any manner whatsoever unless in
writing duly signed by the Assignee and the Assignor.

13. Termination. If the Assignor shall pay and discharge all of its obligations
under or in connection with the Credit Agreement and the other Loan Documents or
is released therefrom in accordance with the terms thereof, all the right, title
and interest herein assigned shall revert to the Assignor, and this Assignment
shall terminate.

 

4



--------------------------------------------------------------------------------

14. WAIVER OF JURY TRIAL. EACH OF THE ASSIGNOR, AND, BY ITS ACCEPTANCE HEREOF,
THE ASSIGNEE, HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY ANY PARTY HERETO OR ANY BENEFICIARY HEREOF ON ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS ASSIGNMENT.

15. Notices. Notices and other communications hereunder shall be in writing and
may be given or made by facsimile or email as follows:

If to the Assignor: [HORESHOE BOSSIER CITY PROP LLC][HORSESHOE SOUTHERN INDIANA
LLC][NEW TUNICA ROADHOUSE LLC][HORSESHOE TUNICA LLC][•]]

c/o VICI Properties, Inc.

8329 W. Sunset Road, Suite 210

Las Vegas, Nevada 89113

Attention: Mary E. Higgins & Ken Kuick

Email: Mhiggins@viciproperties.com &

Kkuick@viciproperties.com

Telephone: (702) 820-3803

Fax No.: (702) 545 6270

With a copy to:

KIRKLAND & ELLIS LLP

300 North LaSalle Street

Chicago, Illinois 60654

Attn: Michelle Kilkenney, P.C.

Email: mkilkenney@kirkland.com

Fax No.: (312) 862-2200

If to the Assignee: WILMINGTON TRUST, NATIONAL ASSOCIATION, as Security Trustee

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attention: Jeffery Rose

Email: jrose@wilmingtontrust.com

Facsimile: 612-217-5651

or to such other address as either party shall from time to time specify in
writing to the other. Any notice or communication sent by facsimile or email
shall be confirmed by letter dispatched as soon as practicable thereafter.

Every notice or other communication shall, except so far as otherwise expressly
provided by this Assignment, be deemed to have been received (provided that it
is received prior to 10 a.m. New York time; otherwise it shall be deemed to have
been received on the next following Business Day) in the case of a facsimile or
email at the time of dispatch thereof (provided further that if the date of
dispatch is not a Business Day in the locality of any party to whom such notice
or communication is sent it shall be deemed to have been received on the next
following Business Day in such locality), and in the case of a letter, at the
time of receipt thereof.

 

5



--------------------------------------------------------------------------------

16. Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to
conflicts principles.

17. Headings. In this Assignment, Section headings are inserted for convenience
of reference only and shall be ignored in the interpretation hereof.

[Signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor has caused this Assignment to be executed and
delivered on the day and year first above written.

[HORESHOE BOSSIER CITY PROP LLC][HORSESHOE SOUTHERN INDIANA LLC][NEW TUNICA
ROADHOUSE LLC][HORSESHOE TUNICA LLC][•]

 

By

  

[                                                 ]

Name:

  

[                                                 ]

Title:

  

[                                                 ]



--------------------------------------------------------------------------------

EXHIBIT 1

LOSS PAYABLE CLAUSE

Hull and Machinery (Marine & War Risks)

Loss, if any, payable to WILMINGTON TRUST, NATIONAL ASSOCIATION, as Security
Trustee, as mortgagee (the “Mortgagee”), for distribution by it to itself and to
[HORESHOE BOSSIER CITY PROP LLC][HORSESHOE SOUTHERN INDIANA LLC][NEW TUNICA
ROADHOUSE LLC][HORSESHOE TUNICA LLC][•], as owner (the “Owner”), as their
respective interests may appear, shall be paid to the Mortgagee, or its order
except that, unless underwriters have been otherwise instructed by notice in
writing from the Mortgagee, in the case of any loss involving any damage to the
Vessel or liability of the Vessel, the underwriters shall pay directly for the
repair, salvage, liability or other charges involved or, if the Owner shall have
first fully repaired the damage and paid the cost thereof, or discharged the
liability or paid all of the salvage or other charges, then the underwriters
shall pay the Owner as reimbursement therefore.

In the event of the actual total loss or agreed, compromised or constructive
total loss of the Vessel, payment shall be made to the Mortgagee and Owner for
distribution by them as their respective interests may appear.

The Mortgagee shall be advised:

(1) at least thirty days before cancellation of this insurance may take effect;

(2) of any failure to renew any such insurance at least fourteen days prior to
the date of renewal thereof;

(3) of any act or omission or of any event of which the insurer has knowledge
and which might invalidate or render unenforceable in whole or in part any such
insurance; and

(4) of any default in the payment of any premium with respect to, or the
material alteration of, any such insurances



--------------------------------------------------------------------------------

EXHIBIT 2

LOSS PAYABLE CLAUSE

Protection and Indemnity

Loss, if any, payable to WILMINGTON TRUST, NATIONAL ASSOCIATION, as Security
Trustee (the “Mortgagee”), for distribution by the Mortgagee to itself as
Security Trustee and [HORESHOE BOSSIER CITY PROP LLC][HORSESHOE SOUTHERN INDIANA
LLC][NEW TUNICA ROADHOUSE LLC][HORSESHOE TUNICA LLC][•] , Owner, as their
respective interests may appear, or order, except that, unless and until the
Underwriters have been otherwise instructed by notice in writing from the
Mortgagee, any loss may be paid directly to the person to whom the liability
covered by this insurance has been incurred, or to the Owner to reimburse it for
any loss, damage or expenses incurred by it and covered by this insurance,
provided the Underwriters shall have first received evidence that the liability
insured against has been discharged.



--------------------------------------------------------------------------------

EXHIBIT 3

NOTICE OF ASSIGNMENT OF INSURANCES

TO:

TAKE NOTICE:

(a) that by an Assignment of Insurances dated the [        ] of [            ],
2017 made by us to WILMINGTON TRUST, NATIONAL ASSOCIATION, as Security Trustee
(the “Assignee”), a copy of which is attached hereto, we have assigned to the
Assignee as from the date hereof, inter alia, all our right, title and interest
in, to and under all policies and contracts of insurance, including our rights
under all entries in any Protection and Indemnity Association or Club, which are
from time to time taken out by us in respect of the United States flag vessel
[KING OF THE RED][GLORY OF ROME][WEEKS 299][HORSESHOE CASINO & HOTEL][•],
Official No. [1061968][1059435][296967][1028100][•] (the “Vessel”), and all the
benefits thereof, including all claims of whatsoever nature (all of which
together are hereinafter called the “Insurances”).

(b) that you are hereby irrevocably authorized and instructed to make all
payments under

 

  (i) all Insurances, except entries in Protection and Indemnity Associations or
Clubs or insurances effected in lieu of such entries, relating to the Vessel in
accordance with the loss payable clause in Exhibit 1 of the Assignment of
Insurances; and

 

  (ii) all entries in Protection and Indemnity Associations or Clubs or
insurances affected in lieu of such entries relating to the Vessel in accordance
with the loss payable clause in Exhibit 2 of the Assignment of Insurances.

(c) that you are hereby instructed to endorse the assignment, notice of which is
given to you herein, on all policies or entries relating to the Vessel.

DATED AS OF THE [        ] day of [                ], 2017.

 

[HORESHOE BOSSIER CITY PROP LLC][HORSESHOE SOUTHERN INDIANA LLC][NEW TUNICA
ROADHOUSE LLC][HORSESHOE TUNICA LLC][•] By  
[                                             ] Name:  
[                                             ] Title:  
[                                             ]



--------------------------------------------------------------------------------

We hereby acknowledge receipt of the foregoing Notice of

Assignment and agree to act in accordance with the terms thereof:

 

By

  

[                                                 ]

Name:

  

[                                                 ]

Title:

  

[                                                 ]



--------------------------------------------------------------------------------

SCHEDULE 1.01(A)

Mortgaged Properties and Mortgaged Vessels

Mortgaged Properties

 

No

  

Property

  

Location

1.    Horseshoe Council Bluffs    Council Bluffs, IA 2.    Harrah’s Council
Bluffs    Council Bluffs, IA 3.    Harrah’s Metropolis    Metropolis, IL 4.   
Horseshoe Southern Indiana    Elizabeth, IN 5.    Horseshoe Hammond    Hammond,
IN 6.    Horseshoe Bossier City    Bossier City, LA 7.    Harrah’s Bossier City
(Louisiana Downs)    Bossier City, LA 8.    Harrah’s North Kansas City    North
Kansas City, MO 9.    Grand Biloxi Casino Hotel    Biloxi, MS 10.    Horseshoe
Tunica    Robinsonville, MS 11.    Tunica Roadhouse    Robinsonville, MS 12.   
Caesar’s Atlantic City    Atlantic City, NJ 13.    Bally’s Atlantic City   
Atlantic City, NJ 14.    Harrah’s Lake Tahoe and Carson City    Stateline, NV
Carson City, NV 15.    Harvey’s Lake Tahoe    Stateline, NV 16.    Harrah’s Reno
   Reno, NV 17.    Las Vegas Land Assemblage    Las Vegas, NV



--------------------------------------------------------------------------------

Mortgaged Vessels

1. Name of Vessel: Glory of Rome

a. Official No.: 1059435

b. Owner of Record: Horseshoe Southern Indiana LLC

c. Hailing Port: Bridgeport, IN

d. Location: 11999 Avenue of the Emperors, Elizabeth IN 47117

2. Name of Vessel: King of the Red

a. Official No.: 1061968

b. Owner of Record: Horseshoe Bossier City Prop LLC

c. Hailing Port: Bossier City, LA

d. Location: 711 Horseshow Blvd., Bossier City, LA 71111

3. Name of Vessel: Weeks 299

a. Official No.: 296967

b. Owner of Record: New Tunica Roadhouse LLC

c. Hailing Port: New Orleans, LA

d. Location: 1107 Casino Center Drive, Robinsonville, MS 38664

4. Name of Vessel: Horseshoe Casino & Hotel

a. Official No.: 1028100

b. Owner of Record: Horseshoe Tunica LLC

c. Hailing Port: Robinsonville, MS

d. Location: 1021 Casino Center Drive, Robinsonville, MS 38664



--------------------------------------------------------------------------------

SCHEDULE 1.01(B)

Subsidiary Loan Parties

1. Bally’s Atlantic City LLC

2. Biloxi Hammond, LLC

3. Bluegrass Downs Property Owner LLC (f/k/a Bluegrass Downs LLC)

4. Caesars Atlantic City LLC

5. Grand Biloxi LLC

6. Harrah’s Bossier City LLC

7. Harrah’s Council Bluffs LLC

8. Harrah’s Lake Tahoe LLC

9. Harrah’s Metropolis LLC

10. Harrah’s Reno LLC

11. Harvey’s Lake Tahoe LLC

12. Horseshoe Bossier City Prop LLC

13. Horseshoe Council Bluffs LLC

14. Horseshoe Southern Indiana LLC

15. Horseshoe Tunica LLC

16. Miscellaneous Land LLC

17. New Harrah’s North Kansas City LLC

18. New Horseshoe Hammond LLC

19. New Tunica Roadhouse LLC

20. Propco Gulfport LLC (f/k/a Gulfport LLC)

21. Propco TRS LLC

22. Vegas Development LLC

23. Vegas Operating Property LLC

24. VICI FC Inc. (f/k/a Rubicon FC Inc.)



--------------------------------------------------------------------------------

SCHEDULE 1.01(C)

Undeveloped Land

1. Vacant Land at Turfway Park (Houston Road, Florence, Kentucky).

2. Vacant Land in Maryland Heights, Missouri (13971 Riverport Drive).

3. Harrah’s Airplane Hanger (5240 Haven St, Las Vegas, Nevada 89119).

4. Vacant Land in Splendora, Texas (White Oak Plantation).

5. Land Leftover from Harrah’s Gulfport (1800 N. Beach Boulevard, Bay St. Louis,
MS).



--------------------------------------------------------------------------------

SCHEDULE 1.01(D)

Closing Date Unrestricted Subsidiaries

1. CPLV Mezz 1 LLC

2. CPLV Mezz 2 LLC

3. CPLV Mezz 3 LLC

4. CPLV Property Owner LLC (f/k/a CPLV LLC)



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments

On file with the Company.



--------------------------------------------------------------------------------

SCHEDULE 3.01

Organization; Powers

None.



--------------------------------------------------------------------------------

SCHEDULE 3.04

Governmental Approvals

None.



--------------------------------------------------------------------------------

SCHEDULE 3.07(b)

Proceedings Against Mortgaged Properties

None.



--------------------------------------------------------------------------------

SCHEDULE 3.08(a)

Subsidiaries

 

Holder

  

Issuer

   Jurisdiction of
Organization of
Issuer    % of Equity
Interests
Outstanding  

VICI Properties 1 LLC

   VICI FC Inc.    Delaware      100 % 

VICI Properties 1 LLC

   Propco TRS LLC    Delaware      100 % 

VICI Properties 1 LLC

   Harrah’s Joliet Landco LLC    Delaware      80 % 

VICI Properties 1 LLC

   Horseshoe Southern Indiana LLC    Delaware      100 % 

VICI Properties 1 LLC

   Bally’s Atlantic City LLC    Delaware      100 % 

Grand Biloxi LLC

   Biloxi Hammond, LLC    Delaware      100 % 

VICI Properties 1 LLC

   Bluegrass Downs Property Owner LLC    Delaware      100 % 

VICI Properties 1 LLC

   Caesars Atlantic City LLC    Delaware      100 % 

VICI Properties 1 LLC

   Grand Biloxi LLC    Delaware      100 % 

VICI Properties 1 LLC

   Harrah’s Bossier City LLC    Louisiana      100 % 

VICI Properties 1 LLC

   Harrah’s Council Bluffs LLC    Delaware      100 % 

VICI Properties 1 LLC

   Harrah’s Lake Tahoe LLC    Delaware      100 % 

VICI Properties 1 LLC

   Harrah’s Metropolis LLC    Delaware      100 % 

VICI Properties 1 LLC

   Harrah’s Reno LLC    Delaware      100 % 

VICI Properties 1 LLC

   Harvey’s Lake Tahoe LLC    Delaware      100 % 

VICI Properties 1 LLC

   Horseshoe Bossier City Prop LLC    Louisiana      100 % 

VICI Properties 1 LLC

   Horseshoe Council Bluffs LLC    Delaware      100 % 

VICI Properties 1 LLC

   Horseshoe Tunica LLC    Delaware      100 % 

VICI Properties 1 LLC

   Miscellaneous Land LLC    Delaware      100 % 



--------------------------------------------------------------------------------

VICI Properties 1 LLC

   New Harrah’s North Kansas City LLC    Delaware      100 % 

VICI Properties 1 LLC

   New Horseshoe Hammond LLC    Delaware      100 % 

VICI Properties 1 LLC

   New Tunica Roadhouse LLC    Delaware      100 % 

VICI Properties 1 LLC

   Propco Gulfport LLC (f/k/a Gulfport LLC)    Delaware      100 % 

VICI Properties 1 LLC

   Vegas Development LLC    Delaware      100 % 

VICI Properties 1 LLC

   Vegas Operating Property LLC    Delaware      100 % 



--------------------------------------------------------------------------------

SCHEDULE 3.08(b)

Subscriptions

None.



--------------------------------------------------------------------------------

SCHEDULE 3.15(a)

ERISA

None.



--------------------------------------------------------------------------------

SCHEDULE 3.16

Environmental

None.



--------------------------------------------------------------------------------

SCHEDULE 3.22

Intellectual Property Rights

Trademarks

None.

Copyrights

None.

Patents

None.



--------------------------------------------------------------------------------

SCHEDULE 4.02(b)

Local Counsel

1. Kean Miller LLP, Louisiana law counsel



--------------------------------------------------------------------------------

SCHEDULE 5.10

Post-Closing Items

 

  1. Within 30 days of the Closing Date (or such later date agreed by the
Administrative Agent), the Borrower shall provide the Administrative Agent
endorsements naming the Collateral Agent as a co-loss payee on property and
property casualty insurance policies and as an additional insured on liability
policies.

 

  2. Within 45 days of the Closing Date (or such later date agreed by the
Collateral Agent), for each Deposit Account (other than (i) any other Deposit
Account maintained with the Collateral Agent or (ii) any Excluded Account), the
respective Credit Party shall cause the bank with which the Deposit Account is
maintained to execute and deliver to the Collateral Agent a “control agreement”
in form reasonably acceptable to the Collateral Agent and such Credit Party.

 

  3. Within 90 days after the Closing Date (in the case of clause (ii)) and 60
days after the Closing Date (in the case of clause (i)) with respect to the
Mortgaged Properties set forth on Schedule 1.01(A) (or such later date as the
Collateral Agent may agree in its reasonable discretion), and with respect to
the Mortgaged Properties encumbered pursuant to this Agreement, the Collateral
Agent shall have received (i) counterparts of each Mortgage to be entered into
with respect to each such Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property and suitable for recording or filing,
together with the payment of any taxes or fees required in connection with the
recording or filing of each such Mortgage and (ii) such other documents
including, but not limited to, fixture filings, any consents, agreements and
confirmations of third parties, as the Collateral Agent may reasonably request
with respect to any such Mortgage or Mortgaged Property.

 

  4.

Within (x) 90 days after the Closing Date (in the case of clauses (ii) through
(vii)) and 60 days after the Closing Date (in the case of clause (i) and, solely
with respect to flood insurance policies, clause (ii)) with respect to the
Mortgaged Properties set forth on Schedule 1.01(A) (or such later date as the
Collateral Agent may agree in its reasonable discretion) and (y) within the time
periods set forth herein, and solely to the extent required hereby, with respect
to Mortgaged Properties encumbered pursuant to this Agreement, the Collateral
Agent shall have received (i) a completed “Life-of-Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination with respect to each
Mortgaged Property on which a “Building” (as defined in 12 CFR Chapter III,
Section 339.2) is located (together with a notice about special flood hazard
area status and flood disaster assistance duly executed by the Borrower and each
Loan Party relating thereto), (ii) a copy of, or a certificate as to coverage
under, and a declaration page relating to, the insurance policies required by
Section 5.02 (including, without limitation, flood insurance policies), each of
which shall (A) be endorsed or otherwise amended to include a “standard”
lender’s loss payable or mortgagee endorsement (as applicable), (B) name the
Collateral Agent, on behalf of the Secured Parties, as additional insured,
(C) in the case of flood insurance, (1) identify the addresses of each property
located in a special flood hazard area, (2) indicate the applicable flood



--------------------------------------------------------------------------------

  zone designation, the flood insurance coverage and the deductible relating
thereto, and (3) if available, provide that the insurer will give the Collateral
Agent forty-five (45) days’ written notice of cancellation (or such shorter
period reasonably acceptable to the Administrative Agent), (iii) customary
opinions addressed to the Administrative Agent and the Collateral Agent for its
benefit and for the benefit of the Secured Parties of (A) local counsel for the
Loan Parties in each jurisdiction where the Mortgaged Property is located with
respect to the enforceability of the Mortgages and other matters customarily
included in such opinions and (B) counsel for the Loan Parties regarding due
authorization, execution and delivery of the Mortgages, (iv) a policy or
policies or marked-up unconditional binder of title insurance, as applicable,
paid for by the Borrower or the Subsidiaries, issued by a nationally recognized
title insurance company insuring the Lien of each Mortgage to be entered into on
the Closing Date or thereafter in accordance with this Agreement as a valid Lien
on the Mortgaged Property described therein, free of any other Liens except
Permitted Liens, together with such customary endorsements (including zoning
endorsements where reasonably appropriate and available or, in lieu of such
zoning endorsements, where available at commercially reasonable rates in the
jurisdiction where the applicable Mortgaged Property is located, a zoning report
from a recognized vendor or a zoning compliance letter from the applicable
municipality in a form reasonably acceptable to the Collateral Agent),
coinsurance and reinsurance as the Collateral Agent may reasonably request and
which are available at commercially reasonable rates in the jurisdiction where
the applicable Mortgaged Property is located, (v) if the finalization of the
title insurance policies pursuant to clause (iv) hereof and the Surveys (as
hereinafter defined) pursuant to clause (v) hereof occurs after delivery of any
Mortgage pursuant to clause (g), then, to the extent required to correct and/or
confirm the Mortgaged Property encumbered by such Mortgage is consistent with
that so insured and surveyed and/or confirm the Collateral Agent’s mortgage Lien
on and security interests in such Mortgaged Property, (A) an amendment to any
such applicable Mortgage (or to the extent required, a new Mortgage) duly
authorized, executed and acknowledged, in recordable form and otherwise in form
and substance reasonably acceptable to the Administrative Agent with respect to
each such applicable Mortgaged Property and (B) such other documents, including,
but not limited to, any supplemental consents, agreements and/or confirmations
of third parties, and supplemental local counsel opinions, as Collateral Agent
may reasonably request in order to effectuate the same, and (vi) a survey of
each Mortgaged Property (including all improvements, easements and other
customary matters thereon reasonably required by the Collateral Agent), as
applicable, for which all necessary fees (where applicable) have been paid (such
surveys, collectively, the “Surveys”). Such Surveys shall be certified in
writing to Borrower, Collateral Agent and the title insurance company, and shall
meet minimum standard detail requirements for ALTA/ACSM Land Title Surveys in
all material respects and shall be sufficient and satisfactory to the title
insurance company so as to enable the title insurance company to issue coverage
over all general survey exceptions. All such Surveys shall be dated (or redated)
not earlier than six months prior to the date of delivery thereof (unless
otherwise reasonably acceptable to the title insurance company issuing the title
insurance).



--------------------------------------------------------------------------------

  5. Within 120 days after the Closing Date (or such later date as the
Collateral Agent may agree in its reasonable discretion), the Collateral Agent
shall have received, with respect to each Mortgaged Vessel set forth on Schedule
1.01(A), (i) a Ship Mortgage granting to the Security Trustee for the benefit of
the Secured Parties a valid, binding and enforceable (subject to (a) the effects
of bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law)) first preferred mortgage on such Mortgaged
Vessel under the Ship Mortgage Act subject only to Permitted Liens and (ii) an
Earnings Assignment and Insurance Assignment with respect to such Mortgaged
Vessel each in favor of the Security Trustee, executed and deliver, in each
case, by a duly authorized officer of the appropriate Loan Party, together with
such certificates, notices and affidavits ancillary to such Ship Mortgage,
Earnings Assignment and Insurance Assignment; together with customary opinions
addressed to the Administrative Agent and the Collateral Agent for its benefit
and for the benefit of the Secured Parties of (A) Jones Walker LLP, special
maritime counsel for the Loan Parties, with respect to the enforceability of the
Ship Mortgages and other matters customarily included in such opinions relative
to casino riverboats and (B) counsel for the Loan Parties regarding due
authorization, execution and delivery of the Ship Mortgages, Earnings Assignment
and Insurances Assignment.



--------------------------------------------------------------------------------

SCHEDULE 6.01

Existing Indebtedness

None.



--------------------------------------------------------------------------------

SCHEDULE 6.02(a)

Existing Liens

None.



--------------------------------------------------------------------------------

SCHEDULE 6.04

Existing Investments

-The investments listed on Schedule 3.08(a) are incorporated herein by
reference.



--------------------------------------------------------------------------------

SCHEDULE 6.07

Transactions With Affiliates

None.



--------------------------------------------------------------------------------

SCHEDULE 9.01

Notice Information

If to Loan Parties:

Mary E. Higgins

VICI Properties, Inc.

8329 W. Sunset Road, Suite 210 Las Vegas, Nevada 89113

Mhiggins@viciproperties.com

Telephone: (702) 820-3803

Fax No.: (702) 545 6270

Ken Kuick

VICI Properties, Inc.

8329 W. Sunset Road, Suite 210 Las Vegas, Nevada 89113

Kkuick@viciproperties.com

Telephone: (702) 820-3797

Fax No.: (702) 545-6270

With a copy to:

KIRKLAND & ELLIS LLP

300 North LaSalle Street

Chicago, Illinois 60654

Attn: Michelle Kilkenney, P.C.

mkilkenney@kirkland.com

Fax No.: (312) 862-2200

If to Administrative Agent or Collateral Agent:

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attention: Jeffery Rose

Fax: 612-217-5651

Email: jrose@wilmingtontrust.com

With a copy to:

STROOCK & STROOCK & LAVAN LLP

180 Maiden Lane

New York, NY 10038

Attn: Luke Charleston, Esq.

lcharleston@stroock.com